Exhibit 10.5

Mezzanine A

 

 

 

MEZZANINE A LOAN AGREEMENT

between

BROADWAY 500 WEST MONROE MEZZ I LLC,

as Borrower

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,

as Lender

Dated as of July 11, 2007

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I

   DEFINITIONS; PRINCIPLES OF CONSTRUCTION      8   

Section 1.1

   Definitions      8   

Section 1.2

   Principles of Construction      33   

ARTICLE II

   GENERAL TERMS      34   

Section 2.1

   Loan Commitment; Disbursement to Borrower      34       2.1.1    Agreement to
Lend and Borrow      34       2.1.2    Single Disbursement to Borrower      34
      2.1.3    The Note, Pledge Agreement and Loan Documents      34       2.1.4
   Use of Proceeds      34       2.1.5    Future Advances      34   

Section 2.2

   Interest; Loan Payments; Late Payment Charge      36       2.2.1    Payments
     36       2.2.2    Interest Calculation      38       2.2.3    Eurodollar
Rate or Substitute Rate Unascertainable; Illegality; Increased Costs      38   
   2.2.4    Intentionally Deleted      41       2.2.5    Payment on Maturity
Date      41       2.2.6    Payments after Default      41       2.2.7    Late
Payment Charge      41       2.2.8    Indemnified Taxes      41       2.2.9   
Treatment of Certain Refunds or Credits      42       2.2.10    Usury Savings   
  43   

Section 2.3

   Prepayments      43       2.3.1    Voluntary Prepayments      43       2.3.2
   Liquidation Event      44       2.3.3    Prepayments After Default      45   
   2.3.4    Making of Payments      45       2.3.5    Application of Principal
Prepayments      45   

Section 2.4

   Interest Rate Cap Agreement      46   

Section 2.5

   Release of Property      48       2.5.1    Intentionally Deleted      48   
   2.5.2    Release on Payment in Full      48   

ARTICLE III

   INTENTIONALLY OMITTED      49   

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES      49   

Section 4.1

   Borrower Representations      49   

 

-i-



--------------------------------------------------------------------------------

               Page      4.1.1    Organization      49       4.1.2   
Proceedings      49       4.1.3    No Conflicts      49       4.1.4   
Litigation      49       4.1.5    Agreements      50       4.1.6    Solvency   
  50       4.1.7    Full and Accurate Disclosure      51       4.1.8    No Plan
Assets      51       4.1.9    Compliance      51       4.1.10    Financial
Information      51       4.1.11    Condemnation      52       4.1.12    Federal
Reserve Regulations      52       4.1.13    Intentionally Deleted      52      
4.1.14    Not a Foreign Person      52       4.1.15    Intentionally Deleted   
  52       4.1.16    Intentionally Deleted      52       4.1.17   
Enforceability      52       4.1.18    No Prior Assignment      52       4.1.19
   Insurance      52       4.1.20    Intentionally Deleted      52       4.1.21
   Intentionally Deleted      52       4.1.22    Intentionally Deleted      52
      4.1.23    Intentionally Deleted      52       4.1.24    Intentionally
Deleted      52       4.1.25    Leases      53       4.1.26    Intentionally
Deleted      54       4.1.27    Intentionally Deleted      54       4.1.28   
Filing and Recording Taxes      54       4.1.29    Intentionally Deleted      54
      4.1.30    Management Agreement      54       4.1.31    Illegal Activity   
  54       4.1.32    No Change in Facts or Circumstances; Disclosure      54   
   4.1.33    Investment Company Act      54       4.1.34    Principal Place of
Business; State of Organization      55       4.1.35    Single Purpose Entity   
  55       4.1.36    Business Purposes      59       4.1.37    Taxes      59   
   4.1.38    Forfeiture      59       4.1.39    Environmental Representations
and Warranties      60       4.1.40    Taxpayer Identification Number      60   
   4.1.41    OFAC      60       4.1.42    Intentionally Deleted      60      
4.1.43    Mezzanine Deposit Account      60       4.1.44    Embargoed Person   
  61       4.1.45    Material Agreements      61       4.1.46    Affiliates     
61   

 

-ii-



--------------------------------------------------------------------------------

   4.1.47    Mortgage Loan Representations      61   

Section 4.2

   Survival of Representations      62   

ARTICLE V

   BORROWER COVENANTS      62   

Section 5.1

   Affirmative Covenants      62       5.1.1    Existence; Compliance with Legal
Requirements      62       5.1.2    Taxes and Other Charges      63       5.1.3
   Litigation      64       5.1.4    Access to the Property      64       5.1.5
   Notice of Default      64       5.1.6    Cooperate in Legal Proceedings     
64       5.1.7    Award and Insurance Benefits      64       5.1.8    Further
Assurances      64       5.1.9    Mortgage and Intangible Taxes      65      
5.1.10    Financial Reporting      65       5.1.11    Business and Operations   
  68       5.1.12    Costs of Enforcement      68       5.1.13    Estoppel
Statement      69       5.1.14    Loan Proceeds      69       5.1.15   
Performance by Borrower      69       5.1.16    Confirmation of Representations
     70       5.1.17    Leasing Matters      70       5.1.18    Management
Agreement      73       5.1.19    Environmental Covenants      75       5.1.20
   Alterations      76       5.1.21    OFAC      78       5.1.22    Special
Distributions      78       5.1.23    Notices      78   

Section 5.2

   Negative Covenants      78       5.2.1    Liens      78       5.2.2   
Dissolution      78       5.2.3    Change in Business      79       5.2.4   
Debt Cancellation      79       5.2.5    Zoning      79       5.2.6    No Joint
Assessment      79       5.2.7    Name, Identity, Structure, or Principal Place
of Business      79       5.2.8    ERISA      80       5.2.9    Affiliate
Transactions      80       5.2.10    Transfers      80       5.2.11    Permitted
Transfer      82       5.2.12    Limitation on Securities Issuances      84   
   5.2.13    Distributions      84       5.2.14    Refinancing or Prepayment of
the Mortgage Loan      84       5.2.15    Acquisition of the Mortgage Loan     
84       5.2.16    Material Agreements      85   

 

-iii-



--------------------------------------------------------------------------------

     5.2.17       Other Limitations      86   

Section 5.3

     Transfer Fee      87   

ARTICLE VI

     INSURANCE; CASUALTY; CONDEMNATION      87   

Section 6.1

     Insurance      87   

Section 6.2

     Casualty      88   

Section 6.3

     Condemnation      88   

Section 6.4

     Restoration      89   

Section 6.5

     Rights of Lender      89   

ARTICLE VII

     RESERVE FUNDS      89   

Section 7.1

     Required Repairs      89   

Section 7.2

     Tax and Insurance Escrow Fund      89   

Section 7.3

     Intentionally Deleted      91   

Section 7.4

     Rollover/Replacement Reserve      91         7.4.1       Deposits into the
Rollover/Replacement Reserve Account      91         7.4.2       Disbursements
from the Rollover/Replacement Reserve Account      91         7.4.3       Waiver
of Rollover/Replacement Reserve Fund      96   

Section 7.5

     Intentionally Deleted      96   

Section 7.6

     Intentionally Deleted      96   

Section 7.7

     Debt Service Shortfall Reserve Fund      96         7.7.1       Deposits
into the Debt Service Shortfall Reserve Fund      96         7.7.2      
Withdrawals from the Debt Service Shortfall Reserve Fund      96   

Section 7.8

     Reserve Funds, Generally      96   

Section 7.9

     Provisions Regarding Letters of Credit      97         7.9.1       Letters
of Credit Generally      97         7.9 2       Event of Default      97        
7.9.3       Security for Debt      98         7.9.4       Additional Rights of
Lender      98         7.9.5       Reduction of Letter of Credit      98        
7.9.6       Limitations on Guaranties and Letters of Credit      98   

Section 7.10

     Transfer of Reserve Funds under Mortgage Loan      98   

ARTICLE VIII

     DEFAULTS      99   

Section 8.1

     Event of Default      99   

Section 8.2

     Remedies      103   

Section 8.3

     Remedies Cumulative; Waivers      104   

ARTICLE IX

     SPECIAL PROVISIONS      104   

Section 9.1

     Sale of Notes and Securitization      104   

Section 9.2

     Securitization Indemnification      106   

Section 9.3

     Servicer      109   

 

-iv-



--------------------------------------------------------------------------------

Section 9.4

   Exculpation      109   

Section 9.5

   Resizing      111   

Section 9.6

   Replacement Guarantor      112   

Section 9.7

   Syndication      112       9.7.1       Syndication      112       9.7.2      
Sale of Loan, Co-Lenders, Participations and Servicing      113   

Section 9.8

   Intercreditor Agreement      115   

Section 9.9

   Discussions with Mortgage Lender and Other Mezzanine Lender      116   

Section 9.10

   Independent Approval Rights      116   

ARTICLE X

   MISCELLANEOUS      116   

Section 10.1

   Survival      116   

Section 10.2

   Lender’s Discretion      117   

Section 10.3

   Governing Law      117   

Section 10.4

   Modification. Waiver in Writing      117   

Section 10.5

   Delay Not a Waiver      118   

Section 10.6

   Notices      118   

Section 10.7

   Trial by Jury      119   

Section 10.8

   Headings      119   

Section 10.9

   Severability      120   

Section 10.10

   Preferences      120   

Section 10.11

   Waiver of Notice      120   

Section 10.12

   Remedies of Borrower      120   

Section 10.13

   Expenses; Indemnity      120   

Section 10.14

   Schedules and Exhibits Incorporated      121   

Section 10.15

   Offsets, Counterclaims and Defenses      121   

Section 10.16

   No Joint Venture or Partnership; No Third Party Beneficiaries      122   

Section 10.17

   Publicity      122   

Section 10.18

   Waiver of Marshalling of Assets      122   

Section 10.19

   Waiver of Counterclaim      122   

Section 10.20

   Conflict; Construction of Documents; Reliance      122   

Section 10.21

   Brokers and Financial Advisors      123   

Section 10.22

   Prior Agreements      123   

Section 10.23

   Counterparts      123   

Section 10.24

   Certain Additional Rights of Lender (VCOC)      123   

Section 10.25

   Direction of Mortgage Borrower or with Respect to the Property      124   

Section 10.26

   Compliance with Mortgage Loan Documents      124   

Section 10.27

   Mortgage Loan Defaults      125   

Section 10.28

   Mortgage Loan Estoppels      126   

Section 10.29

   No Amendments to Mortgage Loan Documents      126   

EXHIBITS AND SCHEDULES

 

SCHEDULE I

   Rent Roll/Leases

SCHEDULE II

   [Reserved]

SCHEDULE III

   Required Repairs – Deadlines for Completion

 

-v-



--------------------------------------------------------------------------------

SCHEDULE IV

   Organizational Chart of Borrower

SCHEDULE V

   Forms of Certificates for Financial Reporting

SCHEDULE V-A

   Form of Certificate with respect to Annual and Quarterly Financials

SCHEDULE V-B

   Form of Certificate with respect to Monthly Financials

SCHEDULE VI

   Litigation

SCHEDULE VII

   Intentionally Deleted

SCHEDULE VIII

   Intentionally Deleted

SCHEDULE IX

  

Form of Certificate with respect to Leasing Expenses from the

Rollover/Replacement Reserve Fund

SCHEDULE X

   Form of Draw Request

SCHEDULE XI

   Intentionally Deleted

SCHEDULE XII

   Form of Certificate for Replacement Reserve Funds

SCHEDULE XIII

   Material Agreements

SCHEDULE XIV

   Form of Rate Cap Confirmation

SCHEDULE XV

   Market Rent

 

-vi-



--------------------------------------------------------------------------------

MEZZANINE A LOAN AGREEMENT

THIS MEZZANINE A LOAN AGREEMENT, dated as of July 11, 2007 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York
limited liability company, having an address at 1221 Avenue of the Americas, New
York, New York 10020 (“Lender”) and BROADWAY 500 WEST MONROE MEZZ I LLC, a
Delaware limited liability company, having its principal place of business at
c/o Broadway Partners, 375 Park Avenue, Suite 2107, New York, New York 10152
(“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined); and

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Counterparty” means any Counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a Minimum Counterparty Rating.

“Acceptable Guarantor” means a Person which (A) owns a direct or indirect equity
interest in Borrower and (B) is a creditworthy entity in Lender’s reasonable
determination (including sufficient net worth and liquidity).

“Account Collateral” shall mean: (i) the Accounts, and all Cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts invested in Permitted
Investments; (iii) all interest, dividends, Cash, instruments, investment
property and other property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing; and
(iv) to the extent not covered by clauses (i) through (iii) above, all
“proceeds” (as defined under the UCC as in effect in the State of New York) of
any or all of the foregoing.



--------------------------------------------------------------------------------

“Accounts” shall have the meaning set forth in the Cash Management Agreement.

“Accrual Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, the period commencing on the
fifteenth (15th) day of the prior calendar month and ending on the fourteenth
(14th) day of the calendar month in which such Payment Date occurs; provided,
however, the initial Accrual Period shall be the period commencing on the
Closing Date, and ending on July 14, 2007. Each Accrual Period shall be a full
month and shall not be shortened by reason of any payment of the Loan prior to
the expiration of such Accrual Period.

“Act” shall have the meaning set forth in Section 4.1.35(ii) hereof.

“Actual Required Payment” shall have the meaning specified in Section 2.3.1.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty percent (40%) of, is in control of, is
controlled by or is under common ownership or control with such Person or is a
controlling director or controlling officer of such Person or of an Affiliate of
such Person. Such term shall include Guarantor unless otherwise specified or if
the context may otherwise require.

“Affiliated Manager” shall mean any property manager which is an Affiliate of,
or in which Borrower, Principal, or Guarantor has, directly or indirectly, any
legal, beneficial or economic interest.

“Agent” shall have the meaning set forth in Section 9.7.2(d) hereof.

“Agent Bank” shall mean KeyCorp Real Estate Capital Markets, Inc., and any
successor Eligible Institution thereto.

“Alteration Security Threshold” shall have the meaning set forth in
Section 5.1.20 hereof.

“Alteration Threshold Amount” shall mean an amount equal to $6,500,000;
provided, however, that for so long as the Mezzanine Loan D is outstanding, the
Alteration Threshold Amount shall equal $2,500,000.

“Annual Budget” shall mean the operating budget, including Mortgage Borrower’s
good faith estimate of all planned capital expenditures, for the Property
prepared by Mortgage Borrower for the applicable calendar year or other period.

“Applicable Interest Rate” shall mean (A) from and including the Closing Date
through and including July 14, 2007, an interest rate per annum for the Initial
Advance equal to 6.57%; and (B) for the Accrual Period commencing on July 15,
2007 and for each successive Accrual Period through and including the date on
which the Debt is paid in full, an interest rate per annum equal to (I) the
Eurodollar Rate or (II) the Substitute Rate plus the Substitute Spread, if the
Loan is a Substitute Rate Loan in accordance with the provisions of
Section 2.2.3 hereof.

 

-9-



--------------------------------------------------------------------------------

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders.

“Approved Accountant” shall mean a “Big Four” accounting firm, The Schonbraun
McCann Group LLP, Anchin, Block & Anchin LLP or other independent certified
public accountant reasonably acceptable to Lender.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.10(d)
hereof.

“Approved Bank” shall mean (i) a bank or other financial institution with a long
term debt obligation rating of “A” or better by S&P and Fitch (if rated by
Fitch) and “A2” or better by Moody’s (or a comparable long term debt obligation
rating) as determined by the Rating Agencies and (ii) WestLB AG, provided that
(A) WestLB AG has and maintains as long as the applicable Letter of Credit is in
effect a long term unsecured debt rating of not less than “A-” by S&P and Fitch
(if rated by Fitch) and “A3” by Moody’s and (B) Lender reasonably determines
that delivery of a Letter of Credit by WestLB AG would not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities.

“Assignment and Assumption” shall have the meaning set forth in
Section 9.7.2(a).

“Assignment of Interest Rate Cap” shall mean that certain Collateral Assignment
of Interest Rate Cap Agreement to be made by Borrower to Lender as required by
this Agreement as security for the Loan, consented to by the Counterparty, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time

“Assignment of Management Agreement” shall mean that certain Subordination of
Management Agreement (Mezzanine A Loan) dated as of the date hereof, among
Lender, Mortgage Borrower, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time).

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its permitted successors and permitted assigns.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(d) hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

-10-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (or such other accounting basis reasonably acceptable to
Lender).

“Cash” shall mean coin or currency of the United States of America or
immediately available funds, including such funds delivered by wire transfer.

“Cash Equivalents” shall mean any of the following, to the extent owned by a
Person free and clear of all Liens: (a) readily marketable direct obligations of
the Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States, (b) certificates of deposit of or time deposits
with any federally insured commercial bank that is a member of the Federal
Reserve System, which issues (or the parent of which issues) commercial paper
rated as described in clause (c) below, is organized under the laws of the
United States or any State thereof and has combined capital and surplus of at
least $1 billion (c) commercial paper issued by any corporation organized under
the laws of any State of the United States and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by
S&P, or (d) a Letter of Credit.

“Cash Management Agreement” shall mean that certain Mezzanine A Cash Management
Agreement dated as of the date hereof among Lender, Borrower and Agent Bank, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Casualty” shall have the meaning set forth in the Mortgage Loan Agreement.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it maybe
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Co-Lender” shall have the meaning set forth in Section 9.7.2(a) hereof.

“Co-Lending Agreement” shall mean the Co-Lending Agreement entered into between
Lender, individually as a Co-Lender and as Agent and the other Co-Lenders in the
event of a Syndication, as the same may be further supplemented modified,
amended or restated.

“Collateral” shall have the meaning set forth in the Pledge Agreement.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“control” (and the correlative terms “controlled by” and “controlling”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise.

 

-11-



--------------------------------------------------------------------------------

“Counterparty” shall mean (a) the counterparty under the Interest Rate Cap
Agreement that is the issuer of the Interest Rate Cap Agreement or (b) a Person
that guarantees such counterparty’s obligations under the Interest Rate Cap
Agreement or otherwise provides to such counterparty credit support acceptable
to Lender or, after a Securitization, the Rating Agencies, provided, however,
that such guarantor shall be deemed the “Counterparty” for so long as the long
term credit rating issued by the Rating Agencies to such guarantor is better
than the long term credit rating of the actual counterparty under the Interest
Rate Cap Agreement.

“Creditors Rights Laws” shall mean with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon (including, without limitation, any interest that would accrue on the
outstanding principal amount of the Loan through and including the end of any
applicable Accrual Period, even if such Accrual Period extends beyond any
applicable Payment Date or the Maturity Date) and all other sums due to Lender
in respect of the Loan under the Note, this Agreement, the Pledge Agreement or
any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
interest payments due under the Note for such period.

“Debt Service Shortfall Reserve Fund” shall have the meaning set forth in
Section 7.7.1 hereof.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, or (b) five percent (5%) above the
Applicable Interest Rate.

“Disclosure Document” shall have the meaning set forth in Section 9.2(a) hereof.

“Distributions” shall have the meaning set forth in Section 5.2.13(a) hereof.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and

 

-12-



--------------------------------------------------------------------------------

State authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company,
insured by the Federal Deposit Insurance Corporation, (a) the short term
unsecured debt obligations or commercial paper of which are rated at least A 1+
by S&P, P 1 by Moody’s and F 1+ by Fitch in the case of accounts in which funds
are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s in the case of accounts in which funds are held for more than thirty
(30) days.

“Embargoed Person” shall have the meaning set forth in Section 4.1.44 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Mezzanine A Loan) dated as of the date hereof executed by Borrower
and Guarantor in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, that, at any time, apply to Mortgage Borrower and
Guarantor or the Property and relate to Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19(a)
hereof.

“Environmental Report” shall have the meaning set forth in the Mortgage Loan
Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“Estimated Interest Payment” shall have the meaning specified in Section 2.3.1.

“Eurodollar Rate” shall mean, with respect to any Accrual Period, an interest
rate per annum equal to the sum of (a) LIBOR applicable to the Accrual Period,
plus (b) the Eurodollar Spread per annum.

“Eurodollar Spread” shall mean (i) with respect to the Initial Advance, the
Initial Advance Eurodollar Spread, and (ii) with respect to Future Advances, the
Future Advance Eurodollar Spread.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Exchange Act Filing” shall have the meaning set forth in Section 9.2(a) hereof.

 

-13-



--------------------------------------------------------------------------------

“Executive Order” shall have the meaning set forth in the definition of
Prohibited Person.

“Extended Maturity Date” shall have the meaning set forth in Section 2.2.1(c)
hereof.

“Extension Fee” shall mean one-fourth of one percent (0.25%) of the
then-outstanding principal amount of the Loan.

“Extension Maturity Date” Shall have the meaning set forth in Section 2.2.1.

“Extension Option” shall have the meaning set forth in Section 2.2.1.

“Extension Period” shall have the meaning set forth in Section 2.2.1.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Force Maieure” shall mean the failure of Borrower to perform any obligation
hereunder by reason of any act of God, enemy or hostile government action,
terrorist attacks, civil commotion, insurrection, sabotage, strikes or lockouts
or any other reason primarily due to cause or causes beyond the reasonable
control of Borrower or any Affiliate of Borrower.

“Future Advance” and “Future Advances” shall have the meaning specified in
Section 2.1.1.

“Future Advance Eurodollar Spread” shall mean one hundred seventy-five
(175) basis points (1.75%).

“Future Advance Substitute Rate Spread” shall have the same meaning specified in
Section 2.2.3(a).

“GAAP” shall mean generally accepted accounting principles as of the date of the
applicable financial report set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the accounting profession), or in such other statements by such
entity as may be in general use by significant segments of the U.S. accounting
profession.

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit

 

-14-



--------------------------------------------------------------------------------

(federal, State, county, district, municipal, city, country or otherwise) or
quasi-governmental unit whether now or hereafter in existence.

“Gross Income from Operations” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Guarantor” shall mean each of (i) Broadway Partners Parallel Fund B III, L.P.,
(ii) Broadway Partners Real Estate Fund III, L.P. and (iii) Broadway Partners
Parallel Fund P III, L.P., jointly and severally, and any other entity
guaranteeing any payment or performance obligation of Borrower, including,
without limitation, any Replacement Guarantor.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations (Mezzanine A
Loan) of Borrower, dated as of the date hereof, from Guarantor to Lender.

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychiorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials in any form that is or could become friable; toxic mold; any substance
the presence of which on the Property is prohibited by any federal, State or
local authority; any substance that requires special handling; and any other
material or substance now or in the future defined as a “hazardous substance,”
“hazardous material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” “pollutant” or other words of similar import within the meaning
of any Environmental Law.

“Immediate Family Member” shall mean a parent, spouse, sibling, child or
grandchild of a natural person.

“Impositions” shall mean any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.

“Improvements” shall have the meaning set forth in Article 1 of the Security
Instrument with respect to the Property.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness of such Person (including,
without limitation, amounts for borrowed money); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) all guaranties, endorsements (other
than for collection or deposit in the ordinary course of business) and other
contingent obligations to purchase, to provide funds for payment, to supply
funds, to invest in any Person or entity, or otherwise to assure a creditor
against loss; (f) obligations secured by any Liens, whether or not the
obligations have been assumed; (g) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests; (h) all obligations
under leases that constitute capital leases for which such Person is liable; and
(i) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person is
liable contingently or otherwise, as obligor, guarantor or otherwise.

 

-15-



--------------------------------------------------------------------------------

“Indemnified Parties” shall mean Lender, persons and entities who may hold or
acquire or will have held a full or partial interest in the Loan (including, but
not limited to, Investors or prospective Investors in the Securities, as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, members, employees,
agents, Affiliates, subsidiaries, participants, successors and assigns of any
and all of the foregoing (including but not limited to any other Person who
holds or acquires or will have held a participation or other full or partial
interest in the Loan or the Collateral, whether during the term of the Loan or
as a part of or following a foreclosure of the Loan and including, but not
limited to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

“Indemnified Taxes” shall mean Impositions, excluding, in the case of Lender or
any Co-Lender (or any successor and/or assign of Lender or any Co-Lender),
(a) Impositions imposed on or measured by its net income or franchise taxes on
it by the jurisdiction (or any political subdivision or taxing authority
thereof) under the laws of which such Lender or such Co-Lender, as applicable,
is incorporated or otherwise organized or in which its principal office is
located or in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Lender or such Co-Lender, as applicable, is
located, (c) any Impositions imposed, deducted or withheld by reason of any
present or former connection between such Lender or such Co-Lender, as
applicable, and the jurisdiction imposing the Imposition (other than on account
of the execution, delivery, performance, filing, recording, and enforcement of,
and the other activities contemplated in, this Agreement and the other Loan
Documents, and such Lender’s or such Co-Lender’s participation in the
transactions contemplated by this Agreement and the other Loan Documents) and
(d) any Impositions imposed, deducted or withheld with respect to amounts
payable to such Lender or such Co-Lender, as applicable, at the time such Lender
or such Co-Lender, as applicable, becomes a party hereto or designates a new
lending office, except to the extent that such Lender or such Co-Lender, as
applicable, is an assignee and its assignor was entitled at the time of such
assignment to receive additional amounts from Borrower with respect to such
Impositions pursuant to Section 2.2.8.

“Indemnitor” shall mean each of (i) Broadway Partners Parallel Fund B III, L.P.,
(ii) Broadway Partners Parallel Fund P III, L.P. and (iii) Broadway Partners
Real Estate Fund III, L.P., jointly and severally.

“Independent Manager” shall mean a natural Person who is not at the time of
initial appointment, or at any time while serving as a member of Borrower and
has not been at any time during the preceding five (5) years: (a) a stockholder,
director (with the exception of serving as the Independent Manager of Borrower),
officer, employee, partner, member, attorney or counsel of Borrower or any
Affiliate of Borrower; (b) a creditor, customer, supplier or other Person who
derives any of its purchases or revenues from its activities with Borrower or
any Affiliate of Borrower; (c) a Person controlling, controlled by or under
common control with Borrower or any Affiliate of Borrower or any such
stockholder, partner, member, creditor, customer, supplier or other Person; or
(d) an Immediate Family Member of any such stockholder, director, officer,
employee, partner, manager, creditor, customer, supplier or other Person.

 

-16-



--------------------------------------------------------------------------------

A natural Person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Manager of Borrower
if such individual is an independent director or manager provided by a
nationally-recognized company that provides professional independent directors
or managers and that also provides other corporate services in the ordinary
course of its business to Borrower and/or its Affiliates or if such individual
receives customary director’s fees for so serving, subject to the limitation on
fees set forth below.

A natural Person who otherwise satisfies the foregoing shall not be disqualified
from serving as an Independent Manager of Borrower if such individual is at the
time of initial appointment, or at any time while serving as an Independent
Manager of Borrower, an “Independent Manager” of a “Single Purpose Entity”
affiliated with Borrower (other than any entity that owns a direct or indirect
equity interest in Borrower) if such natural Person is an independent director
or manager provided by a nationally-recognized company that provides
professional independent directors or managers or such individual does not
derive more than 5% of his or her annual income from serving as a director of
Borrower or any Affiliate of Borrower.

“Initial Advance” shall mean the initial advance of the Loan in the principal
amount of Sixty-Four Million One Hundred Thousand and 00/100 Dollars
($64,100,000.00) made by Lender to Borrower pursuant to this Agreement.

“Initial Advance Eurodollar Spread” shall mean one hundred twenty-five
(125) basis points (1.25%).

“Initial Advance Substitute Rate Spread” shall have the meaning specified in
Section 2.2.3(a).

“Insolvency Opinion” shall mean, that certain bankruptcy non-consolidation
opinion letter delivered by counsel for Borrower in connection with the Loan and
approved by Lender.

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Intercreditor Agreement” shall have the meaning set forth in Section 9.8
hereof.

“Interest Rate Cap Agreement” shall mean the Interest Rate Cap Agreement
(together with a confirmation from the Counterparty in the form attached hereto
as Schedule XIV and the schedules relating thereto), between an Acceptable
Counterparty and Borrower obtained by Borrower. The Interest Rate Cap Agreement
shall otherwise be written on the then current standard ISDA documentation with
such changes thereto as are required by Lender, and shall provide for interest
periods and calculations consistent with the payment terms of this Agreement,
together with all amendments, restatements, replacements, supplements and
modifications thereto. After delivery of a Replacement Interest Rate Cap
Agreement to Lender,

 

-17-



--------------------------------------------------------------------------------

the term “Interest Rate Cap Agreement” shall be deemed to mean such Replacement
Interest Rate Cap Agreement.

“Investment Grade” shall mean a rating of “BBB-” or its equivalent (or higher)
by Fitch and S&P and “Baa3” by Moody’s.

“Investor” shall have the meaning set forth in Section 5.1.10(f) hereof.

“Lease Termination Payments” shall mean all payments made to Mortgage Borrower
in connection with any termination, cancellation, surrender, sale or other
disposition of any Lease; provided, however, the first $150,000 in payments (in
the aggregate) made to Mortgage Borrower in connection with any termination,
cancellation, surrender, sale or other disposition of any Lease after the date
hereof shall not be considered Lease Termination Payments for purposes of this
Agreement.

“Leases” shall have the meaning set forth in Article 1 of the Security
Instrument.

“Leasing Approval Period” shall have the meaning set forth in Section 5.1.17(h)
hereof.

“Leasing Expenses” shall mean the tenant improvements (including base building
improvements required pursuant to a Lease) and leasing commission obligations
incurred by Mortgage Borrower in connection with any new Major Leases that have
been approved by Lender or, so long as such obligations are on market rates and
terms, any other Leases or Renewal Leases entered into by Mortgage Borrower in
accordance with the terms hereof.

“Legal Requirements” shall mean, with respect to the Property, Mortgage Borrower
or Borrower, all federal, State, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting the Property or any part
thereof, or the zoning, construction, use, alteration, occupancy or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements and restrictions contained in any instruments, either
of record or known to Borrower or Mortgage Borrower at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Letter of Credit” shall mean a transferable, irrevocable, unconditional, clean
sight draft standby letter of credit in form reasonably satisfactory to Lender
issued by an Approved Bank. The Letter of Credit shall be payable upon
presentation of a sight draft only to the order of Lender and a statement
executed by an officer or authorized signatory or Lender stating that it has the
right to draw thereon at a New York City bank. The Letter of Credit shall have
an initial expiration date of not less than one (1) year and shall be
automatically renewed

 

-18-



--------------------------------------------------------------------------------

for successive twelve (12) month periods (unless such Letter of Credit provides
that the issuing bank may elect not to renew the Letter of Credit upon written
notice to the beneficiary at least thirty (30) days prior to its expiration
date) and shall provide for multiple draws. The Letter of Credit shall be
transferable by Lender and its successors and assigns at a New York City bank.

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR” shall mean, for the first Accrual Period 5.32% per annum. For each
Accrual Period thereafter LIBOR shall mean the rate (expressed as a percentage
per annum and rounded upward, if necessary, to the next nearest 1/1000 of 1%)
for deposits in U.S. dollars, for a one-month period, that appears on Telerate
Page 3750 as of 11:00 a.m., London time, on the related LIBOR Determination
Date. If such rate does not appear on Telerate Page 3750 as of 11:00 a.m.,
London time, on such LIBOR Determination Date, LIBOR shall be the arithmetic
mean of the offered rates (expressed as a percentage per annum) for deposits in
U.S. dollars for a one-month period that appear on the Reuters Screen Libor Page
as of 11:00 a.m., London time, on such LIBOR Determination Date, if at least two
such offered rates so appear. If fewer than two such offered rates appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such LIBOR
Determination Date, Lender shall request (he principal London Office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such LIBOR Determination Date
for the then outstanding principal amount of the Loan. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable LIBOR Determination Date for the then
outstanding principal amount of the Loan. If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates. LIBOR shall be
determined by Lender or its agent and at Borrower’s request, Lender shall
provide Borrower with the basis for its determination.

“LIBOR Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England or New York, New York are
not open for business.

“LIBOR Determination Date” shall mean, with respect to each Accrual Period, the
date that is two (2) LIBOR Business Days prior to the fifteenth (15th) day of
the calendar month in which such Accrual Period commences; provided, however,
that Lender shall have the right to change the LIBOR Determination Date to any
other day upon notice to Borrower (in which event such change shall then be
deemed effective) and, if requested by Lender, Borrower shall promptly execute
an amendment to this Agreement to evidence such change.

“Licenses” shall have the meaning set forth in Section 4.1.21 hereof.

“Lien” shall mean, with respect to the Property or the Collateral, any mortgage,
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other

 

-19-



--------------------------------------------------------------------------------

encumbrance, charge or transfer of, on or affecting Borrower, Mortgage Borrower,
the Property or the Collateral any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

“Lien Charges” shall mean charges for labor or materials or other charges that
can create liens on the Property.

“Liquid Assets” shall mean, with respect to any Person, the available credit
lines, undrawn and unencumbered capital commitments, and unencumbered cash or
Cash Equivalents of such Person and its wholly owned subsidiaries.

“Liquidation Event” shall have the meaning set forth in Section 2.3.2 hereof.

“LLC Agreement” shall have the meaning set forth in Section 4.1.35(hh) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and the other Loan Documents, which shall include the Initial Advance and all
Future Advances made hereunder.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Cash Management Agreement and all other documents executed
and/or delivered in connection with the Loan, each as may be modified, amended,
supplemented and/or replaced from time to time.

“Lockbox Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Lockbox Bank” shall have the meaning set forth in the Mortgage Loan Agreement.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
actual out-of-pocket damages (excluding consequential, punitive and/or special
damages), actual out-of-pocket losses, actual out-of-pocket costs, actual
out-of-pocket expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable attorneys’ fees and other costs of defense), but excluding
punitive and unforeseeable damages.

“Major Lease” shall mean (i) any Lease which together with all other Leases to
the same tenant and to all Affiliates of such tenant, (1) provides for rental
income representing ten percent (10%) or more of the total rental income for the
Property, in the aggregate, or (2) covers at least one (1) full floor, in the
aggregate, (ii) any Lease with an Affiliate of Borrower or Mortgage Borrower
other than for a management office of no more than 2500 square feet, and
(iii) any instrument guaranteeing or providing credit support for any Major
Lease.

 

-20-



--------------------------------------------------------------------------------

“Management Agreement” shall mean, with respect to the Property, the management
agreement dated as of the date hereof entered into by and between Mortgage
Borrower and Manager, pursuant to which the Manager is to provide management and
other services with respect to the Property, or, if the context requires, the
Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.

“Manager” shall mean Broadway Real Estate Services, LLC or, if the context
requires, a Qualified Manager who is managing the Property in accordance with
the terms and provisions of this Agreement.

“Market Rent” shall have the meaning set forth in Section 2.1.5 hereof.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the value or possession of the Property or the Collateral
taken as a whole (including the Net Operating Income), (b) the business,
operations or financial condition of Borrower, including but not limited to the
ability of Borrower to repay the principal and interest of the Loan as it
becomes due or (c) the business, operations or financial condition of Mortgage
Borrower, including but not limited to the ability of Mortgage Borrower to repay
the Mortgage Loan as it becomes due.

“Material Agreements” means each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property under which there is an obligation of Borrower to
pay more than (a) $650,000 per annum or (b) for so long as the Mezzanine Loan D
is outstanding, $150,000 per annum. Notwithstanding the foregoing, the following
shall be excluded from the definition of “Material Agreements”: (i) the
Management Agreement, (ii) Leases and (iii) any contract or agreement that is
terminable by Borrower upon thirty (30) days notice without penalty or a
termination fee.

“Maturity Date” shall mean the Payment Date occurring in August, 2009, as such
date may be extended pursuant to the terms hereof, or such other date on which
the final payment of the principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member” shall mean Broadway 500 West Monroe Mezz II LLC, a Delaware limited
liability company.

“Member Cessation Event” shall have the meaning specified in Section 4.1.3
5(hh).

“Mezzanine A Deposit Account” shall have the meaning set forth in the Cash
Management Agreement.

 

-21-



--------------------------------------------------------------------------------

“Mezzanine B Loan Agreement” shall mean the Mezzanine B Loan Agreement, dated as
of the date hereof, between Mezzanine Lender B and Mezzanine Borrower B, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine Borrower B” shall mean Broadway 500 West Monroe Mezz II LLC, a
Delaware limited liability company, together with its permitted successors and
permitted assigns.

“Mezzanine Borrower C” shall mean, Broadway 500 West Monroe Mezz III LLC, a
Delaware limited liability company, together with its permitted successors and
permitted assigns.

“Mezzanine Borrower D” shall mean Broadway 500 West Monroe Mezz IV LLC, a
Delaware limited liability company, together with its permitted successors and
permitted assigns.

“Mezzanine C Loan Agreement” shall mean the Mezzanine C Loan Agreement, dated as
of the date hereof, between Mezzanine Lender C and Mezzanine Borrower C, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine D Loan Agreement” shall mean the Mezzanine D Loan Agreement, dated as
of the date hereof, between Mezzanine Lender D and Mezzanine Borrower D, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine Lender B” shall mean Morgan Stanley Mortgage Capital Holdings LLC,
the lender of the Mezzanine Loan B to Mezzanine Borrower B, together with its
successors and assigns.

“Mezzanine Lender C” shall mean Morgan Stanley Mortgage Capital Holdings LLC,
the lender of the Mezzanine Loan C to Mezzanine Borrower C, together with its
successors and assigns.

“Mezzanine Lender D” shall mean Transwestern Mezzanine Realty Partners II, LLC,
the lender of the Mezzanine Loan D to Mezzanine Borrower D, together with its
successors and assigns.

“Mezzanine Loan B” shall mean the mezzanine loan made by Mezzanine Lender B to
Mezzanine Borrower B.

“Mezzanine Loan C” shall mean the mezzanine loan made by Mezzanine Lender C to
Mezzanine Borrower C.

“Mezzanine Loan D” shall mean the mezzanine loan made by Mezzanine Lender D to
Mezzanine Borrower D.

 

-22-



--------------------------------------------------------------------------------

“Minimum Counterparty Rating” shall mean (a) either a short term credit rating
from S&P (and if Fitch rates the entity, from Fitch) of at least “A-1” or a long
term credit rating from S&P (and if Fitch rates the entity, from Fitch) of at
least “A+” and (b) either (i) a long term credit rating from Moody’s of at least
“Aa3” or (ii) a long term credit rating from Moody’s of at least “Al” and a
short term credit rating from Moody’s of “P-1”. After a Securitization of the
Loan, only the ratings of those Rating Agencies rating the Securities shall
apply.

“Minimum Replacement Disbursement Amount” shall mean $25,000.00.

“Monthly Debt Service Payment Amount” shall mean the amount of interest due and
payable on each Payment Date pursuant to the Note and Section 2.2 hereof.

“Monthly Insurance Premium Deposit” shall have the meaning set forth in
Section 7.2(c) hereof.

“Monthly Tax Deposit” shall have the meaning set forth in Section 7.2(b) hereof.

“Moodv’s” shall mean Moody’s Investors Service, Inc.

“Morgan Stanley” shall have the meaning set forth in Section 9.2(b) hereof.

“Morgan Stanley Group” shall have the meaning set forth in Section 9.2(b)
hereof.

“Mortgage Borrower” shall mean Broadway 500 West Monroe Fee LLC, a Delaware
limited liability company, together with its permitted successors and permitted
assigns.

“Mortgage Cash Management Agreement” shall mean that certain Cash Management
Agreement dated as of the date hereof among Mortgage Lender, Mortgage Borrower,
Manager and Agent Bank, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Mortgage Lender” shall mean Morgan Stanley Mortgage Capital Holdings LLC,
together with its successors and assigns.

“Mortgage Loan” shall mean the mortgage loan in the original principal amount of
$150,000,000.00, made by Mortgage Lender to Mortgage Borrower pursuant to the
Mortgage Loan Agreement and the other Mortgage Loan Documents.

“Mortgage Loan Agreement” shall mean that certain Loan Agreement between
Mortgage Borrower and Mortgage Lender dated as of the date hereof, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Mortgage Loan Event of Default” shall mean an “Event of Default” under the
Mortgage Loan Documents.

 

-23-



--------------------------------------------------------------------------------

“Mortgage Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mortgage Loan, including without limitation, the
Mortgage Loan Agreement.

“Mortgage Note” shall mean the Promissory Note in the original principal amount
of the Mortgage Loan made by Mortgage Borrower to Mortgage Lender dated the date
hereof, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.10(b)
hereof.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (a) Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (b) the costs incurred by
Mortgage Borrower in connection with a Restoration of all or any portion of the
Property made in accordance with the Mortgage Loan Documents, (c) amounts
required or permitted to be deducted therefrom and amounts paid pursuant to the
Mortgage Loan Documents to Mortgage Lender, (d) in the case of a foreclosure
sale, disposition or Transfer of the Property in connection with realization
thereon following a Mortgage Loan Event of Default, such reasonable and
customary costs and expenses of sale or other disposition (including without
limitation attorneys’ fees and brokerage commissions), (e) in the case of a
foreclosure sale, such costs and expenses incurred by Mortgage Lender under the
Mortgage Loan Documents as Mortgage Lender shall be entitled to receive
reimbursement for under the terms of the Mortgage Loan Documents, (f) in the
case of a refinancing of the Mortgage Loan, such costs and expenses (including
without limitation attorneys’ fees) of such refinancing as shall be reasonably
approved by Lender, and (g) the amount of any prepayments required pursuant to
the Mortgage Loan Documents and/or the Loan Documents, in connection with any
such Liquidation Event.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

“Net Worth” of a Person means, as of any date of determination, the excess of
total assets of such Person over total liabilities of such Person (in each case
on a consolidated basis), total assets and total liabilities each to be
determined in accordance with GAAP (or such other accounting basis reasonably
acceptable to Lender).

“New Borrower” shall have the meaning set forth in Section 5.2.11 hereof.

 

-24-



--------------------------------------------------------------------------------

“New Lease” shall have the meaning set forth in Section 2.1.5 hereof.

“New Mortgage Borrower” shall have the meaning set forth in Section 5.2.11
hereof.

“Note” shall mean that certain Promissory Note (Mezzanine A Loan) of even date
herewith in the principal amount of Sixty-Five Million Six Hundred Thousand and
00/100 Dollars ($65,600,000.00), or so much thereof as may be advanced to
Borrower pursuant to the terms of this Agreement, made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, extended, renewed,
supplemented, severed, split, or otherwise modified from time to time.

“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.

“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and by laws, and any shareholder
agreement, voting trusts or similar arrangements, if any, applicable to any of
such Person’s authorized shares of capital stock, (ii) with respect to a
partnership, such Person’s certificate of limited partnership and partnership
agreement, and voting trusts or similar arrangements, if any, applicable to any
of its partnership interests, (iii) with respect to a limited liability company,
such Person’s certificate of formation and limited liability company agreement,
and voting trusts or similar arrangements, if any, applicable to any of its
limited liability company interests, and (iv) any and all agreements, if any,
between any constituent member, partner or shareholder of the Person in question
applicable to such Person, including any contribution agreement or
indemnification agreements.

“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.

“Other Mezzanine Borrower” shall mean, collectively, Mezzanine Borrower B,
Mezzanine Borrower C and Mezzanine Borrower D.

“Other Mezzanine Lender” shall mean, collectively, Mezzanine Lender B, Mezzanine
Lender C and Mezzanine Lender D.

“Other Mezzanine Loan” shall mean, collectively, Mezzanine Loan B, Mezzanine
Loan C and Mezzanine Loan D.

“Other Mezzanine Loan Agreement” shall mean, collectively, Mezzanine B Loan
Agreement, Mezzanine C Loan Agreement and Mezzanine D Loan Agreement.

 

-25-



--------------------------------------------------------------------------------

“Other Mezzanine Loan Documents” shall mean, collectively, the Other Mezzanine
Note, the Other Mezzanine Loan Agreement and any and all other documents defined
as “Loan Documents” in any Other Mezzanine Loan Agreement.

“Other Mezzanine Note” shall mean, collectively, (a) that certain Mezzanine B
Promissory Note dated the date hereof, made by Mezzanine Borrower B and payable
to Mezzanine Lender B in the principal amount of $36,200,000.00, (b) that
certain Mezzanine C Promissory Note dated the date hereof, made by Mezzanine
Borrower C and payable to Mezzanine Lender C in the principal amount of
$40,200,000.00 and (c) that certain Mezzanine D Promissory Note dated the date
hereof, made by Mezzanine Borrower D and payable to Mezzanine Lender D in the
principal amount of $48,500,000.00, as each of the foregoing may be amended,
restated, extended, increased, consolidated, supplemented or severed from time
to time.

“Participant” shall have the meaning set forth in Section 9.7.2(i).

“Payment Date” shall mean August 9, 2007, and the ninth (9th) day of each
calendar month thereafter during the term of the Loan or, if such day is not a
Business Day, the immediately preceding Business Day.

“Permitted Encumbrances” shall mean, collectively, (a) the Liens and security
interests created (or otherwise expressly permitted) by the Mortgage Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy relating to the Property or any part thereof, (c) Liens, if
any, for Taxes imposed by any Governmental Authority not yet delinquent,
(d) existing Leases and subsequent Leases entered into in accordance with the
terms of the Loan Documents and (e) such other title and survey exceptions
(including, without limitation, Leases, special taxes and assessments, zoning
and development restrictions, and historic or landmark restrictions) as Lender
has approved or may approve in writing in Lender’s sole discretion.

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

“Permitted Prepayment Date” shall have the meaning set forth in Section 2.3.1
hereof.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any other
entity, any federal, State, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Personal Property” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to the Property.

“Physical Conditions Report” shall mean the report dated June 27, 2007 prepared
by EMG and delivered to Lender in connection with the Loan.

 

-26-



--------------------------------------------------------------------------------

“Plan” shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA or a plan or other arrangement subject to
Section 4975 of the Code.

“Plan Assets” shall mean assets of a Plan within the meaning of 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

“Pledge Agreement” shall mean that certain Pledge and Security Agreement (Mezz A
Loan) of even date herewith made by Borrower in favor of Lender as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Pledged Interests” shall have the meaning set forth in the Pledge Agreement.

“Policies” shall have the meaning set forth in the Mortgage Loan Agreement.

“Principal” shall have the meaning set forth in Section 4.1.35 hereof, together
with its successors and assigns. Lender and Borrower agree that, based on
Borrower’s organizational structure as of the date hereof, no Principal exists
on the date hereof.

“Prohibited Person” shall mean any Person:

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise an object of any of the
restrictions, limitations or prohibitions set forth in the provisions of the
Executive Order;

(c) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

(d) who commits, threatens or conspires to commit or supports ‘terrorism” as
defined in the Executive Order;

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov.ofac/t11sdn.pdf or
at any replacement website or other replacement official publication of such
list; or

(f) who is an Affiliate of or affiliated with a Person listed above.

“Property” shall mean the real property, the Improvements thereon and all
Personal Property owned and/or leased by Mortgage Borrower and encumbered by the
Security Instrument, together with all rights pertaining to the Property and the
Improvements, as more

 

-27-



--------------------------------------------------------------------------------

particularly described in Article 1 of the Security Instrument and referred to
therein as the “Property”.

“Provided Information” shall have the meaning set forth in
Section 9.1(a) hereof.

“Qualified Fund Transferee” shall mean either:

(A) any Person that in Lender’s reasonable determination meets the criteria set
forth in any of the following clauses:

(i) a pension fund, pension trust or pension account that (a) has total real
estate assets of at least $2 Billion and (b) is managed by a Person who controls
or manages at least $2 Billion of real estate equity assets; or

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $2 Billion (exclusive of the Property) of real estate equity assets and
(b) is acting on behalf of one or more pension funds that, in the aggregate,
satisfy the requirements of clause (i) of this definition; or

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a Net Worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$800 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $2 Billion (exclusive of the Property); or

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia)
(a) with a combined capital and surplus of at least $800 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $2 Billion (exclusive of the Property); or

(v) any Person who (a) owns or operates at least 15,000,000 square feet of gross
leaseable area of commercial real estate, of which not less than 5,000,000
square feet (excluding the Property) is “Class A” office space in major
metropolitan areas, (b) has a Net Worth, as of a date no more than six
(6) months prior to the date of such transfer, of at least $800 Million and
(c) immediately prior to such transfer, controls real estate equity assets of at
least $2 Billion or non-real estate equity assets of $4 Billion; or

(vi) any Person controlled directly or indirectly by Morgan Stanley Mortgage
Capital Holdings LLC or any Affiliate of Morgan Stanley Mortgage Capital
Holdings LLC; or

(vii) any Person controlled directly or indirectly by Transwestem Mezzanine
Realty Partners II, LLC or any Affiliate of Transwestern Mezzanine Realty
Partners II, LLC.

 

-28-



--------------------------------------------------------------------------------

or

(B) any other Person (a) approved by Lender or, (b) if a Securitization shall
have occurred, regarding which Lender shall have received written confirmation
by the Rating Agencies that the transfer to such Person will not, in and of
itself, cause a downgrade, withdrawal or qualification of the ratings then
assigned to the Securities.

“Qualified Insurer” shall have the meaning set forth in Section 6.1(b) hereof.

“Qualified Manager” shall mean either (1) Broadway Real Estate Services, LLC or
any property manager which is an Affiliate of Broadway Partners Fund Manager
LLC, (2) Cushman & Wakefield, (3) CB Richard Ellis, or (4) a reputable and
experienced professional management organization (a) which manages, together
with its Affiliates, seven (7) or more properties of a type, quality and size
similar to the Property, totaling in the aggregate no less than 3,500,000 square
feet of gross leaseable area of space (in each case of (2), (3) or (4),
excluding the Property) and (b) prior to whose employment as manager of the
Property (i) prior to the occurrence of a Securitization, such employment shall
have been approved by Lender, and (ii) after the occurrence of a Securitization,
Lender shall have received written confirmation from the Rating Agencies that
the employment of such manager will not result in a downgrade, withdrawal or
qualification of the initial, or if higher, then current ratings of the
Securities.

“Qualified Transferee” shall mean either:

(A) any Person that in Lender’s reasonable determination meets the criteria set
forth in any of the following clauses:

(i) a pension fund, pension trust or pension account that (a) has total real
estate assets of at least $800 Million and (b) is managed by a Person who
controls or manages at least $800 Million of real estate equity assets; or

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $800 Million of real estate equity assets and (b) is acting on behalf
of one or more pension funds that, in the aggregate, satisfy the requirements of
clause (i) of this definition; or

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a Net Worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$400 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $800 Million; or

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia)
(a) with a combined capital and surplus of at least $400 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $800 Million; or

 

-29-



--------------------------------------------------------------------------------

(v) any Person who (a) owns or operates at least 2,000,000 square feet
(excluding the Property) of gross leaseable area of “Class A” office space in
major metropolitan areas, (b) has a Net Worth, as of a date no more than six
(6) months prior to the date of such transfer, of at least $400 Million and
(c) immediately prior to such transfer, controls real estate equity assets of at
least $800 Million.

or

(B) any other Person (a) approved by Lender or, (b) if a Securitization shall
have occurred, regarding which Lender shall have received written confirmation
by the Rating Agencies that the transfer to such Person will not, in and of
itself, cause a downgrade, withdrawal or qualification of the ratings then
assigned to the Securities.

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been approved by
Lender.

“Register” shall have the meaning set forth in Section 9.7.2(h) hereof.

“Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect, including any successor or other
Regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Release” of any Hazardous Materials shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Materials
(other than for purposes of remediation of such Hazardous Materials) in
violation of any Environmental Law.

“Remaining Funding Obligation” shall have the meaning specified in
Section 2.1.5.(b).

“Renewal Lease” shall have the meaning set forth in Section 5.1.17(a) hereof.

“Rents” shall have the meaning set forth in Article 1 of the Security
Instrument.

“Replacement Guarantor” shall mean any Acceptable Guarantor.

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty in form and substance substantially similar to
the Interest Rate Cap Agreement in all material respects.

“Replacement Lease” shall have the meaning set forth in Section 2.1.5 hereof.

 

-30-



--------------------------------------------------------------------------------

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Mortgage Lender and Lender in form and substance, provided, with respect to this
subclause (ii), Mortgage Lender, at its option after the occurrence of a
Securitization, may require that Mortgage Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not result in a
downgrade, withdrawal or qualification of the initial, or if higher, then
current rating of the Securities or any class thereof; and (b) a conditional
assignment of management agreement substantially in the form of the Assignment
of Management Agreement (or such other form acceptable to Lender), executed and
delivered to Lender by Mortgage Borrower, Borrower and such Qualified Manager at
Borrower’s expense.

“Replacements” shall mean replacements and repairs required to be made to the
Property during the calendar year.

“Required Leasing Reserve Deposits” shall have the meaning set forth in
Section 7.4.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1.

“Reserve Account” shall mean any account for the Reserve Funds established
pursuant to the Loan Documents.

“Reserve Fund Deposits” shall mean the amounts to be deposited into the Reserve
Funds for any given month.

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the
Rollover/Replacement Reserve Fund, the Debt Service Shortfall Reserve Fund or
any other escrow or reserve fund established by the Loan Documents.

“Resizing Mezzanine Borrower” shall have the meaning set forth in Section 9.5
hereof.

“Resizing Mezzanine Loan” shall have the meaning set forth in Section 9.5
hereof.

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer, vice
president-finance or other authorized representative of such Person.

“Restoration” shall mean have the meaning set forth in the Mortgage Loan
Agreement.

“Restricted Party” shall mean Mortgage Borrower or Borrower or any direct
shareholder, partner, member (springing or otherwise) or non member manager
thereof, or any direct or indirect legal or beneficial owner of, Mortgage
Borrower or Borrower or any non member manager or springing member thereof.

 

-31-



--------------------------------------------------------------------------------

“Rollover/Replacement Reserve Fund” shall have the meaning set forth in
Section 7.4.1 hereof.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw Hill,
Inc.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest (other
than in connection with a Condemnation).

“Secondary Market Transaction” shall have the meaning set forth in Section 9.1
hereof.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Security Deposits” shall have the meaning set forth in Section 5.1.17(e)
hereof.

“Security Instrument” shall have the meaning in the Mortgage Loan Agreement.

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Spread Maintenance Premium” shall mean, with respect to any repayment of the
outstanding principal amount of the Loan on or prior to the Permitted Prepayment
Date, a payment to Lender in an amount equal to the present value discounted at
LIBOR on the most recent LIBOR Determination Date with respect to any period
when the Loan bears interest at the Eurodollar Rate (or, with respect to any
period when the Loan is a Substitute Rate Loan, discounted at an interest rate
that Lender believes, in its judgment, would equal LIBOR on such LIBOR
Determination Date if LIBOR was then available), of all future installments of
interest which would have been due hereunder through and including the last
calendar day of the Accrual Period in which the Permitted Prepayment Date
occurs, on the portion of the outstanding principal balance of the Loan being
prepaid as if interest accrued on such portion of the principal balance being
prepaid at an interest rate per annum equal to the Eurodollar Spread. The Spread
Maintenance Premium shall be calculated by Lender and shall be final absent
manifest error.

“Standard Statement” shall have the meaning set forth in Section 5.1.10(g)(i)
hereof.

“State” shall mean any State of the United States of America or the District of
Columbia.

 

-32-



--------------------------------------------------------------------------------

“Substitute Rate” shall have the meaning set forth in Section 2.2.3(a).

“Substitute Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate is calculated at the Substitute Rate plus (i) with respect to the
Initial Advance, the Initial Advance Substitute Spread, and (ii) with respect to
Future Advances, the Future Advance Substitute Spread, in accordance with the
provisions of Article II hereof.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State where the Property is located and satisfactory to Mortgage Lender and
Lender and the company or companies issuing the Title Insurance Policies, and
containing a certification of such surveyor satisfactory to Mortgage Lender and
Lender.

“Syndication” shall have the meaning set forth in Section 9.7.2(a).

“Tax and Insurance Escrow Fund” shall have the meaning set forth in
Section 7.2(c) hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with interest and penalties
thereon.

“Telerate Page 3750” means the display designated as “Reuters Screen LIBOROI
Page” (formerly Telerate page 3750), or such other page or display as may
replace such page or display, or such other service as may be nominated by the
British Bankers-Association as the information vendor for the purposes of
displaying British Bankers-Association Interest Settlement Rates for U.S. dollar
deposits.

“Third Party Reports” shall have the meaning set forth in Section 4.1.32 hereof.

“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York.

“UCC Financing Statement” shall mean the UCC Financing Statement executed in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

“Underwriter Group” shall have the meaning set forth in Section 9.2(b) hereof.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a

 

-33-



--------------------------------------------------------------------------------

whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined. Terms
used herein and not otherwise defined herein (but defined in the Mortgage Loan
Agreement) shall have the meaning set forth in the Mortgage Loan Agreement, as
of the Closing Date, notwithstanding any subsequent amendment of the Mortgage
Loan Agreement, to such defined terms unless Lender shall have consented to such
amendment. With respect to any provisions incorporated by reference herein from
the Mortgage Loan Agreement, such provisions shall be deemed a part of this
Agreement notwithstanding the fact that the Mortgage Loan shall no longer be
effective for any reason.

ARTICLE II

GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Initial Advance on the Closing Date. In addition, subject to and upon
the terms and conditions set forth herein, Lender agrees to make Future Advances
of the Loan to Borrower from time to time, in accordance with the provisions of
Section 2.1.5, during the period from the date hereof to January 8, 2009, and
Borrower shall accept the Future Advances of the Loan from Lender, in an
aggregate principal amount not to exceed $16,500,000.00.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Initial Advance and each Future Advance.
Any amount borrowed and repaid hereunder in respect of the Loan may not be
reborrowed.

2.1.3 The Note, Pledge Agreement and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Pledge Agreement and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds (a) the Initial Advance
to (i) finance the Collateral, (ii) pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Lender, (iii) pay costs
and expenses incurred in connection with the financing of the Collateral and
(iv) make an equity contribution to Mortgage Borrower in order to cause the
Mortgage Borrower to use such amounts for any use permitted pursuant to
Section 2.1.4 of the Mortgage Loan Agreement to the extent necessary, and (b)
the Future Advances in accordance with Section 2.1.5.

2.1.5 Future Advances.

(a) Lender agrees to fund future advances (each a “Future Advance” and
collectively the “Future Advances”) for certain tenant improvements and leasing
commissions incurred by Mortgage Borrower after the Closing Date, subject to the
satisfaction by Borrower of each of the following conditions:

 

-34-



--------------------------------------------------------------------------------

(i) Borrower shall submit a written request for such Future Advance to Lender at
least ten (10) Business Days prior to the date on which Borrower requests such
Future Advance to be made, and such request shall specify the tenant improvement
costs and leasing commissions to be paid by such Future Advance and the Lease or
Renewal Lease to which such tenant improvements costs and leasing commissions
relate;

(ii) On the date such request is received by Lender and on the date such Future
Advance is to be made, no Event of Default shall exist and remain uncured;

(iii) Such Future Advance (or disbursement from the Rollover/Replacement Reserve
Fund if funds are deposited therein pursuant to subsection (b) below) shall be
used solely for tenant improvement costs and leasing commissions with respect to
(x) Leases covering space that was vacant as of the Closing Date (each, a “New
Lease”), and (y) Leases covering space that was, as of the Closing Date, subject
to a Lease which thereafter expired or otherwise terminated (each, a
“Replacement Lease”), and which satisfy the following conditions: (A) the New
Lease or Replacement Lease for which such tenant improvement costs and/or
leasing commissions are being paid (1) shall be fully executed, (2) shall
satisfy the requirements of Section 5.1.17, (3) if such New Lease or Replacement
Lease requires the consent of Lender under Section 5.1.17, such consent shall
have been given or deemed given by Lender in accordance with the terms of this
Agreement and (4) shall be for a term of not less than five (5) years (excluding
any renewal or extension term), and (B)(l) if the Lease in question is a New
Lease, the rent payable thereunder shall be equal to or greater than Market
Rent, and (2) if the Lease in question is a Replacement Lease, then both (I) the
rent payable thereunder shall be equal to or greater than Market Rent, and (II)
the rent payable thereunder shall be greater than the rent payable under the
expired or terminated Lease that covered the space in question, as reasonably
determined by Lender, after taking into account all relevant factors, including,
without limitation, any free rent periods and all amounts payable by Mortgage
Borrower on account of tenant improvement work and leasing commissions in
connection therewith. For purposes of this Section 2.1.5(a)(iii), the rent
payable under a New Lease or a Replacement Lease shall constitute “Market Rent”
if and only if either (a)(i) the Base Rent payable thereunder equals or exceeds
the applicable amount specified on Schedule XV, (ii) the tenant improvement
costs and leasing commissions payable by Mortgage Borrower thereunder do not
exceed the amount specified on Schedule XV irrespective of whether such amounts
are payable directly by Mortgage Borrower or as reimbursements or rent credits
to the tenant or otherwise, (iii) any free rent period thereunder does not
exceed the period specified on Schedule XV, and (iv) such Lease contains no
other tenant inducements or required expenditures on the part of Mortgage
Borrower or other terms which, in Lender’s reasonable judgment, has the effect
of reducing the rent net of expenses thereunder, or (b) Lender otherwise
determines in the exercise of its reasonable discretion that the rent payable
thereunder constitutes market rent. For purposes of Schedule XV, any Lease
having a term of less than ten (10) years (without taking into account any
renewal or extension term) shall be deemed to have a term of five (5) years.

(iv) Lender shall have received an Officer’s Certificate (A) stating that all
tenant improvements at the Property to be funded by the requested Future Advance
have

 

-35-



--------------------------------------------------------------------------------

been completed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such
certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required in connection with the tenant
improvements, (B) identifying each Person that supplied materials or labor in
connection with the tenant improvements to be funded by the requested Future
Advance, and (C) stating that each such Person has been paid in full or will be
paid in full upon such Future Advance, such certificate to be accompanied by
lien waivers or other evidence of payment satisfactory to Lender;

(v) At Lender’s option, Borrower shall deliver a title search of the Property to
the date of the funding of the Future Advance and showing that the Property is
free from all Liens, claims and other encumbrances not previously approved by
Lender;

(vi) Lender shall have received such other evidence as Lender shall reasonably
request that the tenant improvements at the Property to be funded by the
requested Future Advance have been completed and are paid for or will be paid
upon such disbursement to Borrower;

(vii) Lender shall not be required to fund Future Advances more frequently than
once each calendar month.

(b) The aggregate amount of all Future Advances hereunder shall not exceed
$16,500,000.00. In addition, Lender’s obligation to fund Future Advances shall
terminate on January 8, 2009. If the full $16,500,000.00 has not been funded to
Borrower on or prior to January 8, 2009, then, on January 8, 2009, Lender shall
fund into the Rollover/Replacement Reserve Fund the difference between
(i) $16,500,000.00 and (ii) the aggregate amount of all Future Advances
disbursed from Lender to Borrower (the “Remaining Funding Obligation”), to be
disbursed in accordance with the terms of this Section 2.1.5; provided, however,
that Borrower shall be permitted to deliver written notice to Lender at least
ten (10) Business Days prior to January 8, 2009 electing to terminate Lender’s
remaining funding obligations, provided that prior to January 8, 2009 Borrower
delivers to Lender cash to be deposited in the Rollover/Replacement Reserve Fund
or a Letter of Credit in an amount equal to the Remaining Funding Obligation
(which shall be held for the benefit of Lender as additional security for the
Debt) and disbursed in accordance with subsection (iii) hereof and Section 7.4
hereof. Any amounts advanced by Lender into the Rollover/Replacement Reserve
Fund pursuant to this subsection (b) shall be added to the Debt and shall bear
interest from the date funded into the Rollover/Replacement Reserve Fund at the
same interest rate as a Future Advance. Borrower agrees to pay Lender within ten
(10) Business Days after written demand from Lender any and all reasonable
expenses incurred by Lender in connection with such Future Advance or
disbursement (including, without limitation, reasonable attorneys’ fees and
expenses).

Section 2.2 Interest; Loan Payments; Late Payment Charge.

2.2.1 Payments.

(a) Payments Generally. Interest on the outstanding principal balance of the
Loan shall accrue from and including the Closing Date to and including the last
day of the

 

-36-



--------------------------------------------------------------------------------

Accrual Period in which the Maturity Date occurs at the Applicable Interest Rate
(even if such period extends beyond the Maturity Date). The Monthly Debt Service
Payment Amount shall be paid on each Payment Date commencing with the Payment
Date occurring in August, 2007 and on each subsequent Payment Date thereafter up
to and including the Payment Date preceding the Maturity Date. Provided no Event
of Default shall have occurred and be continuing, each such payment shall be
applied to the payment of interest that has accrued and will accrue during the
Accrual Period in which the Payment Date occurs (calculated in accordance with
Section 2.2.2 below).

(b) No Offsets, etc. All payments and other amounts due under the Note, this
Agreement and the other Loan Documents shall be made without any setoff, defense
or irrespective of, and without deduction for, counterclaims.

(c) Extension of the Maturity Date. Borrower shall have the option to extend the
term of the Loan beyond the initial Maturity Date for three (3) successive terms
(the “Extension Option”) of one (1) year each (each, an “Extension Period”) to
(x) the Payment Date occurring in August, 2010 if the first Extension Option is
exercised, (y) the Payment Date occurring in August, 2011 if the second
Extension Option is exercised and (z) the Payment Date occurring in August, 2012
if the last Extension Option is exercised (each such date, the “Extended
Maturity Date”) upon satisfaction of the following terms and conditions:

(i) no Event of Default shall have occurred and be continuing at the time an
Extension Option is exercised and on the date that the applicable Extension
Period is commenced;

(ii) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than sixty (60) days and no later than
thirty (30) days prior to the Maturity Date; provided, however, that Borrower
shall be permitted to revoke such notice at any time up to five (5) days before
the Maturity Date provided that Borrower pays to Lender all actual out-of-pocket
costs incurred by Lender in connection with such notice, including, without
limitation, any Breakage Costs;

(iii) Borrower shall obtain and deliver to Lender prior to exercise of such
Extension Option, one or more Replacement Interest Rate Cap Agreements having a
LIBOR strike price not greater than 6.25%, which Replacement Interest Rate Cap
Agreements shall be effective commencing on the first day of such Extension
Option and shall have a maturity date not earlier than the then current Extended
Maturity Date;

(iv) Borrower shall have paid to Lender the Extension Fee on or prior to the
commencement of each Extension Period;

(v) Borrower shall have paid to Lender funds for deposit into the
Rollover/Replacement Reserve Account if such reserves are required to be
maintained under this Agreement, in each case, to the extent necessary based on
the then anticipated Leasing Expenses calculated at a rate of $1.25 per square
foot with respect to Leasing Expenses (and such funds shall be disbursed to
Borrower in accordance with Section 7.4 to be used solely for Leasing Expenses),
and $0.25 per square foot with respect to

 

-37-



--------------------------------------------------------------------------------

Replacements (and such funds shall be disbursed to Borrower in accordance with
Section 7.4 to be used solely for Replacements) during the Extension Period for
which an Extension Option is being exercised;

(vi) Mortgage Borrower shall have duly exercised the correlating extension
option for the Mortgage Loan (and satisfied all the conditions set forth in the
Mortgage Loan Agreement in order to exercise such right) pursuant to the
Mortgage Loan Documents so that both the Loan and the Mortgage Loan shall have
the same scheduled Maturity Date; and

(vii) All references in this Agreement and in the other Loan Documents to the
Maturity Date shall mean the Extended Maturity Date in the event the applicable
Extension Option is exercised.

(d) All payments and other amounts due under the Note, this Agreement and the
other Loan Documents shall be made without any setoff or defense and
irrespective of, and without deduction for, counterclaims.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the Accrual Period for which the calculation is being made by (b) a daily rate
equal to the Applicable Interest Rate divided by three hundred sixty (360) by
(c) the outstanding principal balance of the Loan.

2.2.3 Eurodollar Rate or Substitute Rate Unascertainable; Illegality; Increased
Costs. (a) In the event that Lender shall have determined (which determination
shall be conclusive and binding upon Borrower absent manifest error) that by
reason of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Lender shall, by
notice to Borrower (“Lender’s Notice”), which notice shall set forth in
reasonable detail such circumstances, establish the Applicable Interest Rate at
a spread for the Initial Advance (the “Initial Advance Substitute Spread”) and
the Future Advances (the “Future Advance Substitute Spread”) above a published
index used for other variable rate loans and chosen by Lender (the “Substitute
Rate”) such that such Substitute Rate shall yield to Lender a rate of return
substantially the same as (but no less than) the rate of return Lender would
have realized had the Applicable Interest Rate been the Eurodollar Rate, all as
reasonably determined by Lender. If, pursuant to the terms of this Agreement,
the Loan has been converted to a Substitute Rate Loan and Lender shall determine
(which determination shall be conclusive and binding upon Borrower absent
manifest error) that the event(s) or circumstance(s) which resulted in such
conversion shall no longer be applicable, Lender shall give notice thereof to
Borrower, and the Substitute Rate Loan shall automatically convert to a LIBOR
Loan on the effective date set forth in such notice. Notwithstanding any
provision of this Agreement to the contrary, in no event shall Borrower have the
right to elect to convert a LIBOR Loan to a Substitute Rate Loan. If any
requirement of law or any change therein or in the interpretation or application
thereof, shall hereafter make it unlawful for Lender to make or maintain a LIBOR
Loan as contemplated hereunder, (i) the obligation of Lender hereunder to make a
LIBOR Loan shall be cancelled forthwith and (ii) Lender may give Borrower a
Lender’s Notice, establishing the Applicable Interest Rate at the Substitute
Rate plus the Substitute Spread, in which case the Applicable Interest Rate
shall be a rate equal to the Substitute Rate in

 

-38-



--------------------------------------------------------------------------------

effect from time to time plus the Substitute Spread. In the event the condition
necessitating the cancellation of Lender’s obligation to make a LIBOR Loan
hereunder shall cease, Lender shall promptly notify Borrower of such cessation
and the Loan shall resume its characteristics as a LIBOR Loan in accordance with
the terms herein from and after the first day of the Interest Period next
following such cessation. Borrower hereby agrees promptly to pay Lender, upon
demand, any additional amounts necessary to compensate Lender for any reasonable
out-of-pocket costs actually incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be set forth in reasonable detail and Lender’s calculation
shall be conclusive absent manifest error.

(b) In the event that any change in any requirement of any Applicable Law or in
the interpretation or application thereof, or compliance in good faith by Lender
or any Co-Lender with any request or directive hereafter issued from any
Governmental Authority which is generally applicable to all lenders subject to
such Governmental Authority’s jurisdiction:

(i) shall hereafter impose, modify, increase or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender or any Co-Lender which is not otherwise included in the determination of
LIBOR hereunder;

(ii) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter have the effect of reducing the rate of return on Lender’s or any
Co-Lender’s capital as a consequence of its obligations hereunder to a level
below that which Lender or any Co-Lender could have achieved but for such
adoption, change or compliance (taking into consideration Lender’s or any
Co-Lender’s policies with respect to capital adequacy) by any amount deemed by
Lender or any Co-Lender to be material; or

(iii) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter impose on Lender or any Co-Lender any other condition, the result of
which is to increase the cost to Lender or such Co-Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender or such Co-Lender
(within ten (10) Business Days of Lender’s or such Co-Lender’s written demand
therefor), any additional amounts necessary to compensate Lender or such
Co-Lender for such additional cost or reduced amount receivable which Lender or
such Co-Lender deems to be material in its reasonable discretion. If Lender or
any Co-Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.2.3(c), Lender and such Co-Lender shall provide Borrower with not less
than ten (10) Business Days written notice specifying in reasonable detail the
event or circumstance by reason of which it has become so entitled and the
additional amount required to fully compensate Lender and such Co-Lender for
such additional cost or reduced amount. A certificate as to any additional costs
or amounts payable pursuant to the foregoing sentence submitted by Lender or
such Co-Lender to Borrower shall be conclusive absent manifest error.

 

-39-



--------------------------------------------------------------------------------

Subject to Section 2.2.3(e) hereof, this provision shall survive payment of the
Note and the satisfaction of all other obligations of Borrower under the Note,
this Agreement and the other Loan Documents.

(c) Subject to Section 9.4 hereof, after the occurrence of a Syndication of all
or any portion of the Loan Borrower agrees to indemnify Lender and the
Co-Lenders and to hold Lender and the Co-Lenders harmless from any actual, out
of pocket loss or expense which Lender or any Co-Lender sustains or incurs as a
consequence of (I) any default by Borrower in payment of the principal of or
interest on the Loan while bearing interest at the Eurodollar Rate, including,
without limitation, any such loss or expense arising from interest or fees
payable by Lender or any Co-Lenders to lenders of funds obtained by it in order
to maintain the Eurodollar Rate, (II) any prepayment (whether voluntary or
mandatory of the Loan on a day that (A) is not the Payment Date occurring on the
last day of an Accrual Period with respect thereto or (B) is the Payment Date
occurring on the last day of an Accrual Period with respect thereto if Borrower
did not give the prior written notice of such prepayment required pursuant to
the terms of this Agreement, including, without limitation, such loss or expense
arising from interest or fees payable by Lender or any Co-Lender to lenders of
funds obtained by it in order to maintain the Eurodollar Rate hereunder and
(III) the conversion of the Applicable Interest Rate from the Eurodollar Rate to
the Substitute Rate with respect to any portion of the outstanding principal
amount of the Loan then bearing interest at the Eurodollar Rate on a date other
than the Payment Date immediately following the last day of an Accrual Period,
including, without limitation, such loss or expenses arising from interest or
fees payable by Lender or any Co-Lender to lenders of funds obtained by it in
order to maintain the Eurodollar Rate hereunder (the amounts referred to in
clauses (I), (II) and (III) are herein referred to collectively as the “Breakage
Costs”). Subject to Section 2.2.3 hereof, this provision shall survive payment
of the Note and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents. Notwithstanding anything to the contrary
contained in this Agreement, there shall be no Breakage Costs applicable to any
portion of the Loan after the occurrence of a Securitization (other than a
Syndication) of the entire Loan

(d) Neither Lender nor the applicable Co-Lender shall be entitled to claim
compensation pursuant to this Section 2.2.3 or Section 2.2.8 for any increased
cost or reduction in amounts received or receivable hereunder, or any reduced
rate of return, which was incurred or which accrued more than the earlier of
(i) ninety (90) days before the date Lender or the applicable Co-Lender notified
Borrower of the change in law or other circumstance on which such claim of
compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender or the applicable Co-Lender under this Section 2.2.3 or Section 2.2.8,
which statement shall be conclusive and binding upon all parties hereto absent
manifest error or (ii) any earlier date (but not earlier than the effective date
of such change in law or circumstance) provided that Lender notified Borrower of
such change in law or circumstance and delivered the written statement
referenced in clause (i) within ninety (90) days after Lender received written
notice of such change in law or circumstance. Each Lender or Co-Lender must use
reasonable efforts to avoid or reduce any other increased costs.

(e) This Section shall not apply to increased costs with respect to Indemnified
Taxes, which shall be governed solely by Section 2.2.8.

 

-40-



--------------------------------------------------------------------------------

2.2.4 Intentionally Deleted.

2.2.5 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Pledge
Agreement and the other Loan Documents, including, without limitation, all
interest that would accrue on the outstanding principal balance of the Loan
through and including the end of the Accrual Period in which the Maturity Date
occurs (even if such Accrual Period extends beyond the Maturity Date).

2.2.6 Payments after Default. Upon the occurrence and during the continuance of
an Event of Default, interest on the outstanding principal balance of the Loan
and, to the extent permitted by Applicable Law, overdue interest and other
amounts due in respect of the Loan, shall accrue at the Default Rate, calculated
from the date such payment was due without regard to any grace or cure periods
contained herein. Interest at the Default Rate shall be computed from the
occurrence and continuance of an Event of Default until the actual receipt and
collection of the Debt (or that portion thereof that is then due). To the extent
permitted by Applicable Law, unpaid interest at the Default Rate shall be added
to the Debt, shall itself accrue interest at the same rate as the Loan and shall
be secured by the Pledge Agreement. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Debt, nor as a
waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default.

2.2.7 Late Payment Charge. If any Monthly Debt Service Payment Amount is not
paid by Borrower on or prior to the date on which it is due or any other sums
due under the Loan Documents (other than the payment of the balance of the
principal sum of the Note due on the Maturity Date) are not paid by Borrower
within five (5) days of written demand therefor, Borrower shall pay to Lender
upon demand an amount equal to the lesser of five percent (5%) of such unpaid
sum or the maximum amount permitted by Applicable Law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Pledge Agreement and the other Loan
Documents to the extent permitted by Applicable Law.

2.2.8 Indemnified Taxes. All payments made by Borrower hereunder shall be made
free and clear of, and without reduction for or on account of, indemnified
Taxes. If any Indemnified Taxes are required by Applicable Law to be withheld
from any amounts payable to Lender or any Co-Lender hereunder, the amounts so
payable to Lender or such Co-Lender shall be increased to the extent necessary
to yield to Lender or such Co-Lender (after payment of all Indemnified Taxes and
all taxes with respect to such increased amounts) interest or any such other
amounts payable hereunder at the rate or in the amounts specified hereunder and
due at that time. Whenever any Indemnified Tax is payable pursuant to Applicable
Law by Borrower, Borrower shall send to Lender or the applicable Co-Lender an
original official receipt if available, showing payment of such Indemnified Tax
or other evidence of payment reasonably satisfactory to Lender or the applicable
Co-Lender. Borrower hereby indemnifies Lender and each Co-Lender for any
incremental taxes, interest or penalties that may become payable by Lender or
any Co-Lender which may result from any failure by Borrower to pay any such
Indemnified Tax when due to the appropriate taxing authority or any failure by
Borrower to

 

-41-



--------------------------------------------------------------------------------

remit to Lender or any Co-Lender the required receipts or other required
documentary evidence. Each Lender and each Co-Lender (and any successor and/or
assign of such Lender or such Co-Lender, as applicable) shall deliver to
Borrower on or prior to the date on which such Lender or such Co-Lender, as
applicable, becomes a party to this Agreement (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN, W-8IMY (with all the
requisite attachments) or Form W-8ECI or successor applicable form, as the case
may be, certifying in each case that such entity is entitled to receive payments
under the Note, without deduction or withholding of any United States federal
income taxes, (ii) two duly completed copies of an Internal Revenue Service Form
W-9 or successor applicable form, as the case may be, to establish an exemption
from United States backup withholding tax or (iii) in the case of a Lender or
Co-Lender that is a foreign corporation claiming such an exemption under
Section 881(c) of the Code, a duly completed certificate to the effect that such
Lender or Co-Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
Each entity required to deliver to Borrower a Form W-8BEN, W-8MY or W-8ECI or
Form W-9 pursuant to the preceding sentence further undertakes to deliver to
Borrower two further copies of Form W-8BEN, W-8IMY or Form W-8ECI or Form W-9,
or successor applicable forms, as the case may be, on or before the date that
any such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to
Borrower, or upon request by Borrower, certifying in the case of a Form W-8BEN
or Form W-8ECI that such entity is entitled to receive payments under the Note
without deduction or withholding of any United States federal income taxes,
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such entity from duly completing and delivering any such
form with respect to it, and such entity notifies Borrower; it being understood
that in the case of any such event that prevents a Lender or Co-Lender from
continuing to provide a Form W-8IMY establishing an exemption from withholding
by the Borrower, the Borrower shall not be required to increase amounts payable
pursuant to this Section 2.2.8 by an amount greater than would have been
required had such Lender or Co-Lender or an affiliate thereof not been acting as
an intermediary with respect to such amounts. Notwithstanding the foregoing, if
such entity fails to provide a duly completed Form W-8BEN or Form W-8ECI or
other applicable form and such entity is otherwise entitled under Applicable Law
to receive payments under the Note without deduction or withholding of any
United States federal income taxes and, under Applicable Law, in order to avoid
liability for Indemnified Taxes, Borrower is required to withhold on payments
made to such entity that has failed to provide the applicable form, Borrower
shall be entitled to withhold the appropriate amount of Indemnified Taxes
without grossing up such entity, provided, that Borrower will make commercially
reasonable efforts to obtain the applicable certification. In such event,
Borrower shall promptly provide to such entity evidence of payment of such
Indemnified Taxes to the appropriate taxing authority and shall promptly forward
to such entity any official tax receipts or other documentation with respect to
the payment of the Indemnified Taxes as may be issued by the taxing authority.

2.2.9 Treatment of Certain Refunds or Credits. If Lender or Co-Lender (or any
successor and/or assign of such Lender or such Co-Lender, as applicable)
determines, in its reasonable discretion, that it has received a refund of any
Indemnified Taxes as to which it has

 

-42-



--------------------------------------------------------------------------------

been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to Section 2.2.8, it shall pay to Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by or on behalf of Borrower under Section 2.2.8 with
respect to Indemnified Taxes giving rise to such recovery), net of all
out-of-pocket expenses (including taxes) of such Lender or such Co-Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of such Lender or such Co-Lender, agrees to repay to
such Lender or such Co-Lender, as the case may be, the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such Lender or such Co-Lender is required
to repay such refund to such Governmental Authority. This Section shall not be
construed to require such Lender or such Co-Lender to make any claim for refund
of Taxes or make available its tax returns (or any other information relating to
its taxes which it deems confidential) to Borrower or any other Person.

2.2.10 Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3 Prepayments.

2.3.1 Voluntary Prepayments. Except as otherwise provided in this Section 2.3.1
and in Section 2.3.2, Borrower shall not have the right to prepay the Loan, in
whole or in part, prior to the Maturity Date. Borrower shall have no right to
prepay the Loan, in whole or in part, prior to the Payment Date occurring in
February 2008. Thereafter Borrower may, upon at least ten (10) days prior
written notice to Lender, prepay the Loan in whole but not in part at anytime,
provided however if such prepayment occurs prior to the Payment Date occurring
in August, 2008 (the “Permitted Prepayment Date”), Borrower shall also pay
Lender the applicable Spread Maintenance Premium. On the Permitted Prepayment
Date or on any date thereafter, Borrower may, at its option and upon at least
ten (10) days prior written notice to Lender, prepay the entire Debt without
payment of the Spread Maintenance Premium. Borrower may revoke any notice of
prepayment at any time prior to the date of such prepayment. Borrower shall
promptly reimburse Lender for any reasonable out-of-pocket costs and expenses
associated with any such revocation. In addition, Borrower agrees that (a) in
the event that a prepayment shall be made during the period commencing on the
first calendar day immediately

 

-43-



--------------------------------------------------------------------------------

following a Payment Date to, but not including, the LIBOR Determination Date in
such calendar month, such payment shall be accompanied by a payment of interest
on the amount of principal being prepaid that Lender determines would be payable
by Borrower if such prepayment had been made on or after such LIBOR
Determination Date but prior to the succeeding Payment Date calculated using a
per annum interest rate equal to 6.25% plus the Spread (such amount, the
“Estimated Interest Payment”). In the event that the Estimated Interest Payment
paid by Borrower to Lender exceeds the amount that otherwise would have been
payable by Borrower if the final interest payment amount was calculated based on
the interest rate determined on the applicable LIBOR Determination Date (the
“Actual Required Payment”), Lender shall refund to Borrower an amount equal to
the Estimated Interest Payment minus the Actual Required Payment. In the event
the Estimated Interest Payment paid by Borrower is less than the Actual Required
Payment, Borrower shall, promptly upon demand by Lender, pay to Lender an amount
equal to the Actual Required Payment minus the Estimated Interest Payment;
(b) if such prepayment is made on a Payment Date, then in connection with such
prepayment Borrower shall pay to Lender, simultaneously with such prepayment,
all interest on the principal balance of the Note then being prepaid which would
have accrued through the end of the Accrual Period then in effect
notwithstanding that such Accrual Period extends beyond the date of such
prepayment; and (c) subject to subsection (a) above, if such prepayment is made
on a day other than a Payment Date, then in connection with such prepayment
Borrower shall pay to Lender, simultaneously with such prepayment, all interest
on the principal balance of the Note then being prepaid which would have accrued
through the end of the Accrual Period then in effect notwithstanding that such
Accrual Period extends beyond the date of such prepayment; provided, however,
that if such date is a date on or after the LIBOR Determination Date in such
calendar month and prior to the first day of the Accrual Period that commences
in such calendar month, Borrower shall also pay to Lender in connection with
such prepayment all interest on the principal balance of this Note then being
prepaid which would have accrued through the end of the next succeeding Accrual
Period. Any prepayment received by Lender on a date other than a Payment Date
shall be held by Lender as collateral security for the Loan and shall be applied
to the Debt on the next Payment Date.

2.3.2 Liquidation Event. (a) In the event of (i) any Casualty to all or any
portion of the Property, (ii) any Condemnation of all or any portion of the
Property, (iii) any claims made by Mortgage Borrower under the owner’s Title
Policy, (iv) a Transfer of the Property in connection with realization thereon
by Mortgage Lender following an Event of Default under the Mortgage Loan,
(v) any refinancing of the Property or the Mortgage Loan (each, a “Liquidation
Event”), Borrower shall cause the related Net Liquidation Proceeds After Debt
Service to be deposited directly into the Mezzanine Deposit Account. On each
date on which Lender actually receives a distribution of Net Liquidation
Proceeds After Debt Service, Borrower shall prepay the outstanding principal
balance of the Note in an amount equal to one hundred percent (100%) of such Net
Liquidation Proceeds After Debt Service together with (i) in the event that such
Net Liquidation Proceeds After Debt Service are received on or before a Payment
Date, interest accruing on such amount calculated through and including the end
of the Accrual Period in which such Monthly Payment Date occurs, or (ii) in the
event that such Net Liquidation Proceeds After Debt Service are received on a
date after a Payment Date, interest accruing on such amount calculated through
and including the end of Interest Period in which the next Payment Date occurs.
Such Net Liquidation Proceeds After Debt Service shall be applied first to the
repayment of Initial Advance and any remaining portion thereof shall be applied
to

 

-44-



--------------------------------------------------------------------------------

the repayment of any Future Advances. Subject to the rights of the Other
Mezzanine Lender, any amounts of Net Liquidation Proceeds After Debt Service in
excess of the Debt shall be paid to Borrower. Any prepayment received by Lender
pursuant to this Section 2.3.2 on a date other than a monthly Payment Date shall
be held by Lender as collateral security for the Loan and shall be applied by
Lender on the next monthly Payment Date. Other than during the continuance of an
Event of Default, no Spread Maintenance Premium shall be due in connection with
any prepayment made pursuant to this Section 2.3.2(a)(i) or (ii).

(b) Borrower shall immediately notify Lender of any Liquidation Event once
Borrower has knowledge of such event. Borrower shall be deemed to have knowledge
of (i) a sale (other than a foreclosure sale or UCC sale) of the Property on the
date on which a contract of sale for such sale is entered into, and a
foreclosure sale or UCC sale, on the date notice of such foreclosure sale or UCC
sale is given, and (ii) a refinancing of the Property, on the date on which a
commitment for such refinancing has been entered into. The provisions of this
Section 2.3.2 shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Mortgage Loan or
Transfer of the Property set forth in this Agreement, the other Loan Documents
and the Mortgage Loan Documents.

2.3.3 Prepayments After Default. If, following the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender, such tender or recovery
shall be deemed a voluntary prepayment by Borrower in violation of the
prohibition against prepayment set forth in Section 2.3.1 and Borrower shall
pay, in addition to the Debt, (i) an amount equal to the greater of (a) one
percent (1%) of the outstanding principal amount of the Loan to be prepaid or
satisfied, or (b) the Spread Maintenance Premium, and (ii) all accrued and
unpaid interest on the amount of principal being prepaid (including, without
limitation, (x) in the event that such prepayment is received on or before a
Payment Date, interest accruing on such amount calculated through and including
the end of the Accrual Period in which such Payment Date occurs, or (y) in the
event that such prepayment is received on a date after a Payment Date, interest
accruing on such amount calculated through and including the end of Accrual
Period in which the next Payment Date occurs), (iii) to the extent applicable,
Breakage Costs and (iv) other amounts payable under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the amounts set forth
in clause (i) above shall not be payable if the related payment is tendered on
or after the Permitted Prepayment Date.

2.3.4 Making of Payments. Each payment by Borrower hereunder or under the Note
shall be made in funds settled through the New York Clearing House Interbank
Payments System or other funds immediately available to Lender by 12:00 noon,
New York City time, on or prior to the date such payment is due, to Lender by
deposit to such account as Lender may designate by written notice to Borrower.
Whenever any payment hereunder or under the Note shall be stated to be due on a
day which is not a Business Day, such payment shall be made on the Business Day
immediately preceding such day.

2.3.5 Application of Principal Prepayments. All prepayments received pursuant to
this Section 2.3 shall be applied to the payments of principal due under the
Loan in the inverse order of maturity.

 

-45-



--------------------------------------------------------------------------------

Section 2.4 Interest Rate Cap Agreement. (a) Borrower shall purchase one or more
Interest Rate Cap Agreements (i) for a period to expire on the initial Maturity
Date, (ii) in a notional amount not less than the outstanding principal balance
of the Loan, (iii) having a strike price not greater than 6.25% and (iv) which
otherwise comply with the requirements of this Section 2.4. Thereafter, Borrower
shall purchase prior to each Extension Period, and shall maintain throughout the
remaining term of the Loan, an Interest Rate Cap Agreement or Interest Rate Cap
Agreements, or replacements, increases or amendments thereto, in a notional
amount not less than the then outstanding principal balance of the Loan, for a
period beginning on the first day of the applicable Extension Period and ending
on the last calendar day of the Accrual Period in which the applicable Extended
Maturity Date occurs and otherwise complying with the requirements of this
Section 2.4. Each Interest Rate Cap Agreement delivered after the initial
Maturity Date shall provide for a LIBOR strike price not greater than 6.25%. The
Counterparty shall be obligated under the Interest Rate Cap Agreement to make
monthly payments equal to the excess of one (1) month LIBOR over the applicable
strike rate required pursuant to this subsection (a) calculated on the notional
amount. The notional amount of the Interest Rate Cap Agreement may be reduced
from time to time in amounts equal to any prepayment of the principal of the
Loan in accordance with Section 2.3 hereof and Borrower may sell any such excess
notional amount.

(b) Borrower shall collaterally assign to Lender pursuant to a Collateral
Assignment of Interest Rate Cap Agreement, all of its right, title and interest
to receive any and all payments under the Interest Rate Cap Agreement (and any
related guarantee, if any) and shall deliver to Lender an executed counterpart
of such Interest Rate Cap Agreement and notify the Counterparty of such
collateral assignment (either in such Interest Rate Cap Agreement or by separate
instrument). The Counterparty shall agree in writing to make all payments it is
required to make under the Interest Rate Cap Agreement directly to the Mezzanine
Deposit Account where such payments shall be applied in accordance with the
terms of Section 3.3 of the Cash Management Agreement. At such time as the Loan
is repaid in full, all of Lender’s right, title and interest in the Interest
Rate Cap Agreement shall terminate and Lender shall promptly execute and deliver
at Borrower’s sole cost and expense, such documents as may be required to
evidence Lender’s release of the Interest Rate Cap Agreement and to notify the
Counterparty of such release.

(c) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. Borrower shall take all actions
reasonably requested by Lender to enforce Lender’s rights under the Interest
Rate Cap Agreement in the event of a default by the Counterparty and shall not
waive, amend or otherwise modify in any material respect any of its rights
thereunder, without Lender’s consent, not to be unreasonably withheld.

(d) In the event of any downgrade or withdrawal of the rating of such
Counterparty by any Rating Agency below the Minimum Counterparty Rating,
Borrower shall replace the Interest Rate Cap Agreement not later than thirty
(30) days following receipt of notice of such downgrade or withdrawal with an
Interest Rate Cap Agreement from an Acceptable Counterparty having a Minimum
Counterparty Rating; provided, however, that if any Rating Agency withdraws or
downgrades the credit rating of the Counterparty below the Minimum Counterparty
Rating, Borrower shall not be required to replace the Counterparty under

 

-46-



--------------------------------------------------------------------------------

the Interest Rate Cap Agreement provided that within thirty (30) days following
notice to Borrower of such downgrade or withdrawal (y) such Counterparty or an
Affiliate thereof posts additional collateral acceptable to the Rating Agencies
from time to time securing its obligations under the Interest Rate Cap Agreement
or (z) an Affiliate of such Counterparty with a Minimum Counterparty Rating
delivers a guaranty acceptable to the Rating Agencies guaranteeing such
Counterparty’s obligations under the Interest Rate Cap Agreement; provided that,
notwithstanding any such downgrade or withdrawal, unless and until the
Counterparty transfers the Interest Rate Cap Agreement to a replacement
Acceptable Counterparty pursuant to the foregoing clause (z), the Counterparty
will continue to perform its obligations under the Interest Rate Cap Agreement.
Notwithstanding the foregoing, if S&P or Fitch withdraws or downgrades the
long-term credit rating of such Counterparty below “BBB-” or short term credit
rating below “A-3”, or Moody’s withdraws or downgrades the credit rating of such
Counterparty below “A2” (if the Counterparty has only a long term rating from
Moody’s) or below “A3” or “P-2” (if the Counterparty has both long term and
short term ratings from Moody’s), Borrower shall replace the Interest Rate Cap
Agreement not later than thirty (30) days following receipt of notice of such
downgrade or withdrawal with an Interest Rate Cap Agreement from an Approved
Counterparty having a Minimum Counterparty Rating. Failure to satisfy any of the
foregoing shall constitute an “Additional Termination Event” as defined by
Section 5(b)(v) of the ISDA Master Agreement, with the Counterparty as the
“Affected Party.”

(e) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or any Replacement Interest Cap Agreement as and
when required hereunder, Lender may purchase such Interest Rate Cap Agreement
and the cost incurred by Lender in purchasing such Interest Rate Cap Agreement
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is paid by
Borrower to Lender.

(f) In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion of counsel from counsel (which may be in house
counsel) for the Counterparty (upon which Lender and its successors and assigns
may rely) which shall provide, in relevant part, that:

(1) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

(2) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent Organizational Documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

-47-



--------------------------------------------------------------------------------

(3) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

(4) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law); or

(5) be in form and scope reasonably acceptable to Lender and otherwise satisfy
then current market standards the holder of the Note customarily adheres with
respect to Interest Rate Cap Agreement opinions.

Section 2.5 Release of Property. Except as set forth in this Section 2.5, no
repayment, or prepayment of all or any portion of the Loan shall cause, give
rise to a right to require, or otherwise result in, the release of any Lien of
the Pledge Agreement on the Collateral.

2.5.1 Intentionally Deleted.

2.5.2 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan (including by way of prepayment pursuant to Section 2.3 hereof) and
all other amounts due and payable under the Loan Documents in accordance with
the terms and provisions of the Note and this Agreement, release the Lien of the
Pledge Agreement on the Collateral and the other Loan Documents if not
theretofor released and remit any remaining Reserve Funds to Borrower. Any
release or assignment delivered by Lender pursuant to this Section 2.5 shall be
at Borrower’s sole cost and expense.

 

-48-



--------------------------------------------------------------------------------

ARTICLE III

INTENTIONALLY OMITTED

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
Closing Date that:

4.1.1 Organization. Borrower is duly organized and is validly existing and in
good standing in the jurisdiction in which it is organized, with requisite power
and authority to own the Collateral and to transact the businesses in which it
is now engaged. Borrower is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with the Collateral, businesses and operations. Borrower possesses
all rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own the Collateral and to transact the businesses in
which it is now engaged. The organizational chart of Borrower attached hereto as
Schedule IV is true, correct and complete as of the Closing Date.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any Lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement, or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over Borrower or the Collateral
or any of Borrower’s other assets, or any license or other approval required to
operate the Collateral, and any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Borrower of this Agreement or any
other Loan Documents have been obtained and is in full force and effect.

4.1.4 Litigation. Except as disclosed on Schedule VI attached hereto, there are
no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or

 

-49-



--------------------------------------------------------------------------------

other agency now pending or, to Borrower’s knowledge, threatened against or
affecting Borrower, Mortgage Borrower, the Property or the Collateral, which
actions, suits or proceedings, if determined against Borrower, Mortgage
Borrower, the Property or the Collateral, are reasonably likely to have a
Material Adverse Effect.

4.1.5 Agreements. Neither Borrower nor Mortgage Borrower is a party to any
agreement or instrument or subject to any restriction which is reasonably likely
to have a Material Adverse Effect. To Borrower’s knowledge, neither Borrower nor
Mortgage Borrower is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower, Mortgage Borrower, the Collateral or the Property is bound. To
Borrower’s knowledge, neither Borrower nor Mortgage Borrower has any material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower or Mortgage
Borrower is a party or by which Borrower, Mortgage Borrower, the Collateral or
the Property is otherwise bound, other than (a) obligations incurred in the
ordinary course of the business relating to Borrower’s operation of the
Collateral, (b) obligations incurred in the ordinary course of Mortgage
Borrower’s operation of the Property and (c) obligations under the Loan
Documents and the Mortgage Loan Documents, as applicable.

4.1.6 Solvency. Borrower (a) has not entered into the transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) has received reasonably equivalent
value in exchange for its obligations under the Loan Documents. Giving effect to
the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of Cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). No petition under the Bankruptcy Code or
similar state bankruptcy or insolvency law has been filed against Borrower,
Mortgage Borrower or, to Borrower’s knowledge, any constituent Person in the
last seven (7) years, and neither Borrower, Mortgage Borrower nor, to Borrower’s
knowledge, any constituent Person in the last seven (7) years has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Neither Borrower, Mortgage Borrower nor to
Borrower’s or Mortgage Borrower’s knowledge any of its respective constituent
Persons are contemplating either the filing of a petition by it under the
Bankruptcy Code or similar state bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s or Mortgage Borrower’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or Mortgage Borrower or such
constituent Persons of Borrower or Mortgage Borrower.

 

-50-



--------------------------------------------------------------------------------

4.1.7 Full and Accurate Disclosure. To the best of Borrower’s knowledge, no
statement of fact made by Borrower in this Agreement or in any of the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading. There is no fact presently known to Borrower which has not been
disclosed to Lender which has a Material Adverse Effect, or is reasonably likely
to have a Material Adverse Effect.

4.1.8 No Plan Assets. As of the date hereof and during the term of the Loan,
Borrower is not and will not be a Plan, and none of the assets of Borrower
constitute or will constitute “Plan Assets” of one or more Plans. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to State statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans that are similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

4.1.9 Compliance. Except as expressly disclosed to Lender in writing, to the
best of Borrower’s knowledge, Borrower, Mortgage Borrower, the Property and the
use thereof, comply in all material respects with all applicable Legal
Requirements, including, without limitation, all Environmental Laws, building
and zoning ordinances and codes. Except as previously disclosed to Lender in
writing, neither Borrower nor Mortgage Borrower is in default or violation of
any order, writ, injunction, decree or demand of any Governmental Authority. To
the best of Borrower’s knowledge, there has not been committed by Borrower,
Mortgage Borrower or any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or the Collateral or any part thereof or any monies paid in
performance of Borrower’s or Mortgage Borrower’s obligations under any of the
Loan Documents or the Mortgage Loan Documents, as applicable.

4.1.10 Financial Information. To the best of Borrower’s knowledge, all financial
data, including, without limitation, the statements of cash flow and income and
operating expense, that have been delivered to Lender by or on behalf of
Borrower in respect of Borrower, Mortgage Borrower, the Collateral and the
Property (i) are true, complete and correct in all material respects,
(ii) accurately represent the financial condition of Borrower, Mortgage
Borrower, the Collateral and the Property as of the date of such reports, and
(iii) have been prepared in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender) throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances, to the best of Borrower’s
knowledge, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and are
reasonably likely to have a Material Adverse Effect on the Mortgage Borrower,
the Collateral or the Property or the operation thereof as an office building,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no material adverse change in the
financial condition, operations or business of Borrower or Mortgage Borrower
from that set forth in said financial statements.

 

-51-



--------------------------------------------------------------------------------

4.1.11 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to the best of Borrower’s knowledge, is threatened in writing or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

4.1.12 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.13 Intentionally Deleted.

4.1.14 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of § 1445(f)(3) of the Code.

4.1.15 Intentionally Deleted.

4.1.16 Intentionally Deleted.

4.1.17 Enforceability. The Loan Documents are not subject to any right of
rescission, set off, counterclaim or defense by Borrower, including the defense
of usury, and Borrower has not asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.18 No Prior Assignment. To the best of Borrower’s knowledge and except as
will be released on the Closing Date, there are no prior assignments of the
landlord’s interest in the Leases or landlord’s interest in any portion of the
Rents due and payable or to become due and payable which are presently
outstanding. To the best of Borrower’s knowledge, there are no prior assignments
of the Collateral which are presently outstanding except in accordance with the
Loan Documents.

4.1.19 Insurance. Mortgage Borrower has obtained and Borrower has delivered to
Lender certified copies of all insurance policies reflecting the insurance
coverages, amounts and other requirements set forth in the Mortgage Loan
Agreement. To Borrower’s knowledge, no Person, including Borrower, has done, by
act or omission, anything which would impair the coverage of any such policy.

4.1.20 Intentionally Deleted.

4.1.21 Intentionally Deleted.

4.1.22 Intentionally Deleted.

4.1.23 Intentionally Deleted.

4.1.24 Intentionally Deleted.

 

-52-



--------------------------------------------------------------------------------

4.1.25 Leases. (a) To the best of Borrower’s knowledge, the Property is not
subject to any Leases other than the Leases described in Schedule I attached
hereto and made a part hereof. Mortgage Borrower is the owner and lessor of
landlord’s interest in the Leases. To the best of Borrower’s knowledge, no
Person has any possessory interest in the Property or right to occupy the same
except under and pursuant to the provisions of the Leases. To the best of
Borrower’s knowledge and except as otherwise disclosed to Lender on Schedule I
attached hereto or in any tenant estoppel certificate delivered to Lender, the
current Leases are in full force and effect and, there are no material defaults
by Mortgage Borrower or, any tenant under any Lease, and, there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute material defaults under any Lease. To the best of Borrower’s
knowledge and except as otherwise disclosed to Lender on Schedule I attached
hereto or in any tenant estoppel certificate delivered to Lender, no Rent has
been paid more than one (1) month in advance of its due date. To the best of
Borrower’s knowledge and except as otherwise disclosed to Lender on Schedule I
attached hereto or in any tenant estoppel certificate delivered to Mortgage
Lender, there are no offsets or defenses to the payment of any portion of the
Rents. To the best of Borrower’s knowledge and except as otherwise disclosed to
Lender on Schedule I attached hereto or in any tenant estoppel certificate
delivered to Mortgage Lender, all work to be performed by Mortgage Borrower as
of the date of this Agreement under each Lease has been performed as required
and has been accepted by the applicable tenant, and any payments, free rent,
partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Mortgage Borrower to any tenant has already
been received by such tenant. To the best of Borrower’s knowledge and except as
provided in the Loan Documents or as otherwise disclosed to Lender on Schedule I
attached hereto or in any tenant estoppel certificate delivered to Mortgage
Lender, there has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein which is still in effect.
To the best of Borrower’s knowledge and except as otherwise disclosed to Lender
on Schedule I attached hereto or in any tenant estoppel certificate delivered to
Mortgage Lender, no tenant under any Lease has sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
sublease, nor does anyone except such tenant and its employees occupy such
leased premises. To the best of Borrower’s knowledge and except as otherwise
disclosed to Lender on Schedule I attached hereto or in any tenant estoppel
certificate delivered to Mortgage Lender, no tenant under any Lease has a right
or option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part. To the
best of Borrower’s knowledge and except as otherwise disclosed to Lender on
Schedule I attached hereto or in any tenant estoppel certificate delivered to
Mortgage Lender or in the Leases, no tenant under any Lease has any right or
option for additional space in the Improvements. To the best of Borrower’s
knowledge, no Hazardous Materials have been disposed, stored or treated by any
tenant under any Lease on or about the leased premises nor does Borrower have
any knowledge of any tenant’s intention to use its leased premises for any
activity which, directly or indirectly, involves the use, generation, treatment,
storage, disposal or transportation of any Hazardous Materials, except those
that are both (i) in compliance with current Environmental Laws and with permits
issued pursuant thereto (if such permits are required), and (ii) either (A) in
amounts not in excess of that necessary to operate, clean, repair and maintain
the Property or each tenant’s respective business at the Property as set forth
in their respective Leases, (B) held by a tenant for sale to the public in its
ordinary course of business, or (C) fully disclosed to and approved by Lender in
writing pursuant to the Environmental Report.

 

-53-



--------------------------------------------------------------------------------

(b) Attached hereto as Schedule I is a rent roll of the Property which is true,
correct and complete in all material respects.

4.1.26 Intentionally Deleted.

4.1.27 Intentionally Deleted.

4.1.28 Filing and Recording Taxes. All material transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Collateral to Borrower (in connection with
the merger transaction on or about the date hereof) have been paid or will be
paid at or prior to the filing or recordation of the UCC Financing Statement or
any other Loan Document. All stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Pledge Agreement, have been paid or will be paid at or prior to
the filing or recordation of the Pledge Agreement or any other Loan Document.

4.1.29 Intentionally Deleted.

4.1.30 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.

4.1.31 Illegal Activity. No portion of the Property or the Collateral has been
or will be purchased with proceeds of any illegal activity and to the best of
Borrower’s knowledge, there are no illegal activities or activities relating to
any controlled substances at the Property.

4.1.32 No Change in Facts or Circumstances: Disclosure. To the best of
Borrower’s knowledge, all information submitted by Borrower to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan (other than the Environmental Report, the
Physical Conditions Report, and other reports prepared by third parties (the
“Third Party Reports”)) by or on behalf of Borrower or in satisfaction of the
terms thereof and all statements of fact made by Borrower in this Agreement or
in any other Loan Document, are to the best of Borrower’s knowledge accurate,
complete and correct in all material respects. To the best of Borrower’s
knowledge, there has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise are
reasonably likely to have a Material Adverse Effect. Borrower acknowledges that
it has received and reviewed copies of the Third Party Reports delivered to
Lender in connection with the closing of the Loan and has no knowledge of any
condition, fact, circumstance or event that would render any Third Party Report
inaccurate, incomplete or otherwise misleading in any material respect.

4.1.33 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a

 

-54-



--------------------------------------------------------------------------------

“holding company” or an “affiliate” of either a “holding company” or a
“subsidiary company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended; or (c) subject to any other federal or State law or
regulation which purports to restrict or regulate its ability to borrow money.

4.1.34 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware and its organizational identification number is
4378782.

4.1.35 Single Purpose Entity. Borrower represents and warrants that (i) Borrower
has, since its formation, not owned any property other than its interest in
Mortgage Borrower and has existed solely in preparation for entering into the
transaction; and (ii) Borrower has since its formation complied with the
provisions of this Section 4.1.35. In addition, Borrower represents, warrants,
covenants and agrees that until the Loan has been paid in full (x) it shall, and
that its Organizational Documents shall provide that it shall, and (ii) the
general partner(s) of Borrower, if Borrower is a partnership or the managing
member(s) of Borrower, if Borrower is a limited liability company with multiple
economic members (in each case, if any, a “Principal”) has and shall, and that
the Organizational Documents of such general partner(s) or managing member(s)
shall provide that it shall:

(a) with respect to Borrower, not own any asset or property other than the
Collateral, and with respect to Principal, not acquire or own any material asset
other than its interest in Borrower;

(b) with respect to Borrower, not engage in any business, directly or
indirectly, other than the ownership and management of the Collateral and with
respect to Principal, not engage in any business or activity other than the
ownership of its interest in Borrower and activities incidental thereto;

(c) notwithstanding anything to the contrary in this Agreement or in any other
documents governing the formation, management or operation of the Borrower, for
so long as the Obligations are outstanding, neither the Member nor the Borrower
shall amend, alter, change or repeal the “Special Purpose Provisions” as set
forth in, and as defined in, Borrower’s Operating Agreement without the consent
of Lender, nor amend, modify or otherwise change the Organizational Documents of
Borrower or Principal, as the case may be, without the prior consent of Lender
in any manner that (i) violates the single purpose covenants set forth in
Section 4.1,35 hereof, or (ii) amends, modifies or otherwise changes any
provision thereof that by its terms cannot be modified at any time when the Loan
is outstanding or by its terms cannot be modified without Lender’s consent, or,
after the Securitization of the Loan unless Borrower has received
(x) confirmation from each of the applicable Rating Agencies that such action
would not result in the disqualification, withdrawal or downgrade of any
Securities rating and (y) approval of such actions by Lender or its assigns;

(d) except for capital contributions or capital distributions permitted under
the terms and conditions of the LLC Agreement and properly reflected on the
books and records of Borrower, maintain relationships comparable to an
arm’s-length transaction with its Affiliates

 

-55-



--------------------------------------------------------------------------------

and enter into transactions with its Affiliates only on a commercially
reasonable basis and on terms similar to those of an arm’s-length transaction
with an unaffiliated third party;

(e) with respect to Borrower, not incur, create or assume any indebtedness,
secured (subordinate or pari passu) or unsecured, direct or indirect, absolute
or contingent (including guaranteeing any obligation), other than (i) the
indebtedness contemplated by the Loan Documents and (ii) operational debt not
evidenced by a note; provided that any indebtedness incurred pursuant to
subclauses (ii) shall be (x) not more than sixty (60) days past due,
(y) incurred in the ordinary course of the business of owning the Collateral,
and (z) does not exceed, in the aggregate, four percent (4%) of the outstanding
principal balance of the Note, and with respect to Principal, not incur any debt
secured or unsecured, direct or contingent (including guaranteeing any
obligations);

(f) not make any loans or advances to any Person nor acquire debt obligations or
securities of any Person;

(g) remain solvent and pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets, to the extent that cash
flow from the Property is sufficient for such purpose, provided that this clause
(g) shall not be construed to require Borrower’s member to make equity
contributions to Borrower;

(h) pay its own liabilities and expenses only out of its own funds and not the
funds of any other Person;

(i) comply with and observe in all material respects the laws of the state of
its formation as they relate to its organizational functions and
responsibilities and other organizational formalities in order to maintain its
separate existence;

(j) maintain all of its books, records and bank accounts separate from those of
any other Person;

(k) prepare separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person, and not have its assets
listed on the financial statement of any other Person; provided, however,
Borrower’s or Principal’s assets, as the case may be, may be included in a
consolidated financial statement with its Affiliates provided that
(i) appropriate notations shall be made on such consolidated financial statement
to indicate the separateness of Borrower or Principal, as the case may be, from
such Affiliates and to indicate that none of any such Affiliate’s assets and
credit are available to satisfy the debts and other obligations of Borrower or
Principal, as the case may be and (ii) such assets shall also be listed on
Borrower’s own separate balance sheet;

(l) file its own tax returns, if any, as may be required under Applicable Law,
to the extent not treated as a “disregarded entity”, and pay any taxes so
required to be paid under applicable law;

(m) maintain its books, records, resolutions and agreements as official records;

 

-56-



--------------------------------------------------------------------------------

(n) be, and at all times hold itself out to the public and all other Persons as
a legal entity separate and distinct from any other entity (including any
Affiliate or any constituent party of Borrower or Principal, as the case may
be);

(o) conduct its business in its own name (or trade name) and correct any known
misunderstanding regarding its separate identity and not identify itself as a
department or division of any other Person;

(p) not identify itself or any of its Affiliates as a division or part of the
other;

(q) use separate stationery, invoices and checks bearing its own name;

(r) maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations, to the extent that cash flow from the Property is
sufficient for such purpose, provided that this clause (r) shall not be
construed to require Borrower’s member to make equity contributions to Borrower;

(s) not commingle its funds and other assets with assets of any Affiliate or
constituent party or any other Person and hold all of its assets in its own
name;

(t) maintain its assets in such a manner that it will not be materially costly
or difficult to segregate, ascertain or identify its individual asset or assets,
as the case may be, from those of any other Person;

(u) except for the pledge of assets to Lender in connection with the Loan,
(i) not pledge its assets for the benefit of any other Person, (ii) not
guarantee or become obligated for the debts of any other Person, and (iii) not
hold itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person;

(v) not permit any constituent party independent access to its bank accounts;

(w) maintain a sufficient number of employees, if any, in light of its
contemplated business operations and pay the salaries of such employees, if any,
only from its own funds;

(x) not form, acquire or hold an interest in any subsidiary other than Mortgage
Borrower or own any equity interest in any other entity;

(y) allocate fairly and reasonably any overhead expenses that are shared with
any Affiliate, including paying for office space and services that are performed
by any employee of any Affiliate on behalf of Borrower or Principal, as the case
may be;

(z) to the fullest extent permitted by law, not seek or effect or engage in or
cause any constituent party to seek or effect or engage in the liquidation,
dissolution, winding up, consolidation or merger, in whole or in part, or the
sale of substantially all of the assets of Borrower or Principal;

 

-57-



--------------------------------------------------------------------------------

(aa) with respect to Principal or, if Borrower is a single member limited
liability company that complies with the requirements of Section 4.1.35(hh)
below, Borrower, at all times while the Loan is outstanding, have at least two
(2) Independent Managers;

(bb) not fund the operations of any of its Affiliates or pay their expenses;

(cc) keep careful records of all transactions by and between Borrower or
Principal, as the case may be, and its Affiliates and all such transactions
shall be completely and accurately documented and payables shall be accurately
and timely recorded;

(dd) notwithstanding any other provision of this Agreement or any provision of
law that so empowers Borrower, the Member or any other Person, obtain, from and
after the date hereof, the prior unanimous written consent of all other general
partners/managing members/directors (including all Independent Managers) to
(i) file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceeding involving Borrower or Principal, as the case
may be; institute any proceedings under any applicable insolvency law or
otherwise seek any relief for Borrower or Principal, as the case may be, under
any laws relating to the relief from debts or protection of debtors generally;
(ii) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for Borrower or
Principal, as the case may be, or a substantial portion of its properties; (iii)
make any assignment for the benefit of Borrower’s or Principal’s creditors, as
the case may be; or (iv) take any action in furtherance of the foregoing,
provided, however, that no such consent shall be granted unless there are at
least two (2) Independent Managers then serving in such capacity (it being
understood and agreed that, except in connection with the foregoing actions
listed in this clause (dd), the approval/consent of the Independent Managers
shall not be required in connection with any other actions taken by Borrower);

(ee) if Borrower or Principal is a corporation, fail to consider the interests
of its creditors in connection with all corporate actions to the extent
permitted by Applicable Law;

(ff) violate or cause to be violated the assumptions made with respect to
Borrower and Principal in the Insolvency Opinion;

(gg) permit its board of directors or managers to take any action which, under
the terms of any certificate of incorporation, by-laws, voting trust agreement
with respect to any common stock or other applicable Organizational Documents,
requires the unanimous vote of one hundred percent (100%) of the members of the
board without the vote of both Independent Managers; and

(hh) upon the occurrence of any event that causes the Member to cease to be a
member of the Borrower (other than (i) upon an assignment by the Member of all
of its limited liability Borrower interest in the Borrower and the admission of
the transferee pursuant to the terms of the Loan Documents and the limited
liability company agreement of the Borrower (the “LLC Agreement”), or (ii) the
resignation of the Member and the admission of an additional member of the
Borrower pursuant to the terms of the Loan Documents and the LLC Agreement) (a
“Member Cessation Event”), each person acting as an Independent Manager pursuant
to the terms of the LLC Agreement shall, without any action of any Person and
simultaneously with the

 

-58-



--------------------------------------------------------------------------------

Member Cessation Event, automatically be admitted to the Borrower as a “Special
Member” of Borrower (“Special Member”) and shall continue Borrower without
dissolution. If, however, at the time of a Member Cessation Event, Independent
Manager 1 (as defined in the LLC Agreement) has died or is otherwise no longer
able to step into the role of Special Member, then in such event, Independent
Manager 2 (as defined in the LLC Agreement) shall, concurrently with the Member
Cessation Event, and without any action of any Person and simultaneously with
the Member Cessation Event, automatically be admitted to the Borrower as Special
Member and shall continue the Borrower without dissolution. It is the intent of
these provisions that the Borrower never have more than one Special Member at
any particular point in time. No Special Member may resign from the Borrower or
transfer its rights as Special Member unless a successor Special Member has been
admitted to the Borrower as Special Member by executing a counterpart to this
Agreement. The Special Member shall automatically cease to be a member of the
Borrower upon the admission to the Borrower of a substitute Member. The Special
Member shall be a member of the Borrower that has no interest in the profits,
losses and capital of the Borrower and has no right to receive any distributions
of Borrower assets. Pursuant to Section 18-301 of the Delaware Limited Liability
Company Act (the “Act”), a Special Member shall not be required to make any
capital contributions to the Borrower and shall not receive a limited liability
Borrower interest in the Borrower. A Special Member, in its capacity as Special
Member, may not bind the Borrower. Except as required by any mandatory provision
of the Act, a Special Member, in its capacity as Special Member, shall have no
right to vote on, approve or otherwise consent to any action by, or matter
relating to, the Borrower, including, without limitation, the merger,
consolidation or conversion of the Borrower. In order to implement the admission
to the Borrower of the Special Member, each of Independent Manager 1 and
Independent Manager 2 shall execute a counterpart to this Agreement. Prior to
its admission to the Borrower as Special Member, each person acting as
Independent Manager shall not be a member of the Borrower.

Notwithstanding anything to the contrary contained in this Section 4.1.35, no
provisions contained in this Section 4.1.35 shall be deemed to create an
obligation on the part of Borrower, any member in Borrower, or any member,
officer, director, employee or Affiliate of any of the forgoing to make loans,
equity infusions or capital contributions to Borrower.

4.1.36 Business Purposes. The Loan is solely for the business purpose of
Borrower, and is not for personal, family, household, or agricultural purposes.

4.1.37 Taxes. To the extent required, Borrower has filed all federal, State,
county, municipal, and city income and other material tax returns required to
have been filed by it and has paid all material amounts of taxes and related
liabilities which have become due pursuant to such returns or pursuant to any
assessments received by it. Borrower knows of no basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.

4.1.38 Forfeiture. Neither Borrower nor, to the best of Borrower’s knowledge,
any other Person in occupancy of or involved with the operation or use of the
Collateral has committed any act or omission affording the federal government or
any State or local government the right of forfeiture as against the Collateral
or any part thereof or any monies paid in performance of Borrower’s obligations
under the Note, this Agreement or the other Loan

 

-59-



--------------------------------------------------------------------------------

Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture.

4.1.39 Environmental Representations and Warranties. Borrower represents and
warrants, to the best of its knowledge, except as disclosed in the written
report resulting from the environmental site assessments of the Property
delivered to Lender prior to the Closing Date (the “Environmental Report”) that:
(a) there are no Hazardous Materials or underground storage tanks in, on, or
under the Property, except those that are both (i) in compliance with current
Environmental Laws and with permits issued pursuant thereto (if such permits are
required), and (ii) either (A) in amounts not in excess of that necessary to
operate, clean, repair and maintain the Property or each tenant’s respective
business at the Property as set forth in their respective Leases, or (B) held by
a tenant for sale to the public in its ordinary course of business, (b) there
are no past, present or threatened Releases of Hazardous Materials in violation
of any Environmental Law and which would require remediation by a Governmental
Authority in, on, under or from the Property; (c) there is no threat of any
Release of Hazardous Materials migrating to the Property in violation of any
Environmental Law; (d) there is no past or present material non-compliance with
current Environmental Laws, or with permits issued pursuant thereto, which has
not been corrected, in connection with the Property; (e) Borrower does not know
of, and has not received, any written or oral notice or other communication from
any Person (including but not limited to a Governmental Authority) relating to
Hazardous Materials in, on, under or from the Property; and (f) Borrower has
truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property known to
Borrower or Mortgage Borrower or contained in Borrower’s or Mortgage Borrower’s
files and records, including but not limited to any reports relating to
Hazardous Materials in, on, under or migrating to or from the Property and/or to
the environmental condition of the Property.

4.1.40 Taxpayer Identification Number. Borrower’s United States taxpayer
identification number is 26-0432247.

4.1.41 OFAC. Borrower represents and warrants that neither Borrower, Mortgage
Borrower, Guarantor, or any of their respective Affiliates is, to the best of
its knowledge and after review of the Annex to the Executive Order and any
amendments or additions thereto, a Prohibited Person, and Borrower, Mortgage
Borrower, Guarantor, and their respective Affiliates are in full compliance with
all applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury.

4.1.42 Intentionally Deleted.

4.1.43 Mezzanine Deposit Account. (a) The Cash Management Agreement creates
valid and continuing security interests (as defined in the UCC) in the Accounts
in favor of Lender, which security interests are prior to all other Liens and
are enforceable as such against creditors of and purchasers from Borrower;

(b) Intentionally Deleted.

 

-60-



--------------------------------------------------------------------------------

(c) Borrower and Lender agree that each Account is and shall be maintained
(i) as a “securities account” (as such term is defined in Section 8-501(a) of
the UCC), (ii) in such a manner that Lender shall have control (within the
meaning of Section 8-106(d)(2) of the UCC) over each Account, (iii) such that
none of Borrower, Mortgage Borrower or Manager shall have any right of
withdrawal from any Account and, except as provided herein, no Account
Collateral shall be released to Borrower from the Accounts, (iv) in such a
manner that the Agent Bank shall agree to treat all property credited to the
Accounts as “financial assets” and (v) such that all securities or other
property underlying any financial assets credited to the Accounts shall be
registered in the name of Agent Bank, indorsed to Agent Bank or in blank or
credited to another securities account maintained in the name of Agent Bank and
in no case will any financial asset credited to any such Accounts be registered
in the name of Borrower, payable to the order of Borrower or specially indorsed
to Borrower except to the extent the foregoing have been specially indorsed to
Agent Bank, or in blank.

4.1.44 Embargoed Person. (a) As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, to the best of Borrower’s knowledge and after
due inquiry and investigation, (a) none of the funds or other assets of
Borrower, Mortgage Borrower, Principal and Guarantor constitute property of, or
are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Borrower, Mortgage Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan made by
Lender is in violation of law (“Embargoed Person”); (b) no Embargoed Person has
any interest of any nature whatsoever in Borrower, Mortgage Borrower, Principal
or Guarantor, as applicable, with the result that the investment in Borrower,
Mortgage Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of Borrower, Mortgage Borrower, Principal or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, Mortgage Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law.

4.1.45 Material Agreements. To the best of Borrower’s knowledge, none of the
Property, Borrower or Mortgage Borrower is subject to any Material Agreements
other than the Material Agreements described in Schedule XIII attached hereto
and made a part hereof, and, to the best of Borrower’s knowledge, there are no
defaults thereunder by any party thereto.

4.1.46 Affiliates. Borrower does not own any equity interests in any other
Person other than the Pledged Interests. Effective as of the consummation of the
transactions contemplated by this Agreement, Borrower owns 100% of the
membership interests in Mortgage Borrower, and Mezzanine Borrower B owns 100% of
the membership interests in Borrower.

4.1.47 Mortgage Loan Representations. All of the representations and warranties
contained in the Mortgage Loan Documents are true and correct in all material
respects as of the date made thereunder and are hereby incorporated into this
Agreement and shall remain incorporated without regard to any waiver, amendment
or other modification thereof by the

 

-61-



--------------------------------------------------------------------------------

Mortgage Lender or to whether the related Mortgage Loan Document has been
repaid, defeased or otherwise terminated, unless otherwise consented to in
writing by Lender.

Section 4.2 Survival of Representations. Borrower agrees that, except to the
extent otherwise provided, all of the representations and warranties of Borrower
set forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

ARTICLE V

BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement encumbering the
Collateral (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. (a) Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises, and comply,
or cause Mortgage Borrower to comply in all material respects, with all Legal
Requirements applicable to it, Mortgage Borrower, the Collateral and the
Property. There shall never be committed by Borrower and Borrower shall not
permit or cause Mortgage Borrower to permit, through the exercise of
commercially reasonable efforts, any other Person in occupancy of or involved
with the operation or use of the Property, any act or omission affording the
federal government or any State or local government the right of forfeiture
against the Collateral, Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall at all times cause
Mortgage Borrower to maintain, preserve and protect all franchises and trade
names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in this Agreement. Borrower shall keep or shall cause
Mortgage Borrower to keep the Property insured at all times by financially sound
and reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as is more fully provided in the Mortgage
Loan Agreement. Borrower shall cause Mortgage Borrower to operate the portions
of the Property that are the subject of any O&M Program in accordance with the
terms and provisions thereof in all material respects.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest or cause Mortgage Borrower to contest by appropriate legal proceeding
promptly

 

-62-



--------------------------------------------------------------------------------

initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to Borrower,
Mortgage Borrower, the Collateral or the Property or any alleged violation of
any Legal Requirement, provided that: (i) intentionally deleted; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower or Mortgage Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all Applicable Laws; (iii) neither the Collateral,
the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower, Mortgage Borrower, the Collateral or the
Property; and (vi) Borrower shall furnish or cause Mortgage Borrower to furnish
such security as may be required in the proceeding, or as may be reasonably
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security or part thereof, as necessary to cause compliance with
such Legal Requirement at any time when, in the judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or the Collateral or the Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost.

5.1.2 Taxes and Other Charges. Subject to the terms and provisions of this
Section 5.1.2 and to the extent required by Applicable Law, Borrower shall, or
shall cause Mortgage Borrower to pay all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Property or any part thereof
as the same become due and payable. Borrower shall furnish, or shall cause
Mortgage Borrower to furnish, to Lender receipts, or other evidence for the
payment of the Taxes and the Other Charges prior to the date the same shall
become delinquent (provided, however, that Borrower is not required to furnish
such receipts for payment of Taxes in the event that such Taxes have been paid
by Mortgage Lender pursuant to Section 7.2 hereof and Section 7.2 of the
Mortgage Loan Agreement). Borrower shall not suffer and shall not permit
Mortgage Borrower to suffer and shall promptly cause to be paid and discharged
any Lien or charge whatsoever which may be or become a Lien or charge against
the Property, other than the Lien of the Security Instrument or the Permitted
Encumbrances, and shall promptly pay or cause Mortgage Borrower to promptly pay
for all utility services provided to the Property. After prior written notice to
Lender, Borrower, at its own expense may, or may cause Mortgage Borrower to
contest, by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) intentionally
deleted; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower and/or
Mortgage Borrower are subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all Applicable Laws;
(iii) neither the Collateral nor the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall, or shall cause Mortgage Borrower to, promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish or cause

 

-63-



--------------------------------------------------------------------------------

Mortgage Borrower to furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon. Lender
may apply such security or part thereof held by Lender at any time when, in the
judgment of Lender, the validity or applicability of such Taxes or Other Charges
is established or the Collateral or the Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Security Instrument or the
Pledge Agreement being primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower or
Mortgage Borrower of which Borrower has received written notice of and which is
reasonably likely to have a Material Adverse Effect.

5.1.4 Access to the Property. Borrower shall cause Mortgage Borrower to permit
agents, representatives and employees of Lender to inspect the Property or any
part thereof at reasonable hours upon reasonable advance notice, subject to the
rights of tenants under their respective Leases.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of the occurrence
of any event that is reasonably likely to have a Material Adverse Effect, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge, or of the occurrence of any default by Mortgage Borrower under any
reciprocal easement agreement affecting the Property of which Borrower has
knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate, and shall cause
Mortgage Borrower to cooperate, fully with Lender with respect to any
proceedings before any court, board or other Governmental Authority which may in
any way materially and adversely affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

5.1.7 Award and Insurance Benefits. Borrower shall cause Mortgage Borrower to
cooperate with Lender in obtaining for Lender the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with the
Property, and Lender shall be reimbursed for any reasonable out-of-pocket
expenses actually incurred in connection therewith (including reasonable
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Award or Insurance Proceeds.

5.1.8 Further Assurances. Borrower shall, and shall cause Mortgage Borrower to,
at Borrower’s sole but reasonable cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or

 

-64-



--------------------------------------------------------------------------------

reasonably requested by Lender in connection therewith; provided, however, that
any such further assurances do not increase Borrower’s liabilities and
obligations, or decrease any of Borrower’s rights, hereunder or under any of the
other Loan Documents;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require including, without limitation, the authorization
of Lender to file and/or the filing by Borrower of UCC financing statements,
provided, however, that any such further assurances do not increase Borrower’s
liabilities and obligations, or decrease any of Borrower’s rights, hereunder or
under any of the other Loan Documents. Without limitation to the foregoing,
Borrower hereby authorizes Lender to execute or file in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, and
to file in the appropriate riling or recording offices, one or more financing
statements or other instruments, to evidence more effectively the security
interest of Lender in the Collateral. Borrower grants to Lender an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Lender pursuant to this
Section 5.1.8(b); and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time, provided, however, that any such further
assurances do not increase Borrower’s liabilities and obligations, or decrease
any of Borrower’s rights, hereunder or under any of the other Loan Documents.

5.1.9 Mortgage and Intangible Taxes. Borrower shall pay all State, county and
municipal recording, mortgage, intangible, and all other taxes imposed upon the
execution, recordation or filing of the UCC Financing Statements and/or upon the
execution and delivery of the Note.

5.1.10 Financial Reporting. (a) Borrower will keep and maintain or will cause to
be kept and maintained on a Fiscal Year basis, in accordance with GAAP (or such
other accounting basis reasonably acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and Mortgage Borrower and all items of income and expense in connection with the
operation on an individual basis of the Property. Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice to Borrower to examine such books, records and accounts at the office of
Borrower, Mortgage Borrower or any other Person maintaining such books, records
and accounts and to make such copies or extracts thereof as Lender shall desire.
Following the occurrence and during the continuance of an Event of Default,
Borrower shall pay any reasonable out of pocket costs and expenses actually
incurred by Lender to examine Borrower’s or Mortgage Borrower’s accounting
records with respect to the Property, as Lender shall determine to be necessary
or appropriate in the protection of Lender’s interest.

(b) Borrower will furnish to Lender quarterly and annually, within sixty
(60) days following the end of each of the first, second and third fiscal
quarters and one hundred

 

-65-



--------------------------------------------------------------------------------

twenty (120) days following the end of each Fiscal Year (as applicable), a
complete copy of Mortgage Borrower’s and Borrower’s quarterly or annual (as
applicable) financial statements audited (only with respect to such annual
financial statements) by an Approved Accountant in accordance with GAAP (or such
other accounting basis reasonably acceptable to Lender) covering the Property
for such quarter or Fiscal Year (as applicable) and containing statements of
profit and loss for Borrower, Mortgage Borrower, the Property and the Collateral
and a balance sheet for Borrower and Mortgage Borrower. Such statements shall
set forth the financial condition and the results of operations for the Property
for such quarter or Fiscal Year (as applicable), and shall include, but not be
limited to, amounts representing annual Net Cash Flow, Net Operating Income,
Gross Income from Operations and Operating Expenses. Borrower’s and Mortgage
Borrower’s annual financial statements shall be accompanied by (i) a comparison
of the budgeted income and expenses and the actual income and expenses for the
prior Fiscal Year, (ii) an Officer’s Certificate in the form attached hereto as
Schedule V-A stating that to the best of Borrower’s, Mortgage Borrower’s or
Principal’s knowledge (x) each such annual financial statement presents fairly
the financial condition and the results of operations of Borrower, Mortgage
Borrower and the Property being reported upon and has been prepared in
accordance with GAAP (or such other accounting basis as is reasonably acceptable
to Lender), and (y) as of the date thereof whether there exists an Event of
Default under the Loan Documents or the Mortgage Loan Documents executed and
delivered by, or applicable to, Borrower or Mortgage Borrower, and if such Event
of Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same, (iii) with respect to annual
financial statements, an unqualified opinion of an Approved Accountant, (iv) a
current rent roll for the Property, (v) a breakdown showing the year in which
each Lease then in effect expires and the percentage of total floor area of the
Improvements and the percentage of base rent with respect to which Leases shall
expire in each such year, each such percentage to be expressed on both a per
year and cumulative basis, (vi) a schedule audited by such Approved Accountant
reconciling Net Operating Income to Net Cash Flow (the “Net Cash Flow
Schedule”), which shall itemize all adjustments made to Net Operating Income to
arrive at Net Cash Flow deemed material by such Approved Accountant and
(vii) any written notice received from a tenant under a Major Lease alleging a
default by landlord. Together with Borrower’s and Mortgage Borrower’s quarterly
financial statements, Borrower shall, and shall cause Mortgage Borrower to,
furnish to Lender an Officer’s Certificate certifying, to Borrower’s and
Mortgage Borrower’s knowledge, as of the date thereof whether there exists an
Event of Default under the Loan Documents or Mortgage Loan Documents executed
and delivered by, or applicable to, Borrower or Mortgage Borrower and if such
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate in the form attached hereto as Schedule
V-B stating that such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of Borrower,
Mortgage Borrower, the Property and the Collateral (subject to normal year-end
adjustments): (i) a rent roll for the subject month; and (ii) a Net Cash Flow
Schedule.

(d) Borrower shall submit, or shall cause Mortgage Borrower to submit, the
Annual Budget to Lender not later than sixty (60) days prior to the commencement
of each Fiscal Year. Each Annual Budget shall be in a form satisfactory to
Lender and shall set forth in

 

-66-



--------------------------------------------------------------------------------

reasonable detail budgeted monthly operating income and monthly operating
expenses and other cash expenses for the Property (including without limitation
Management Fees, which shall not exceed four percent (4.0%) of the gross
revenues from the Property). The Annual Budget and all amendments and
modifications thereto shall be subject to Lender’s prior review and approval,
which approval shall not be unreasonably withheld. Lender shall use good faith
efforts to respond within ten (10) Business Days after Lender’s receipt of
Borrower’s written request for approval of such Annual Budget or any amendment
or modification thereto, provided that Borrower has delivered or caused to be
delivered to Lender with such request any and all other materials reasonably
requested by Lender in order to evaluate such Annual Budget or such amendment or
modification thereto. If Lender fails to respond to such request within ten
(10) Business Days, and Borrower sends a second request containing a legend in
bold letters stating that Lender’s failure to respond within ten (10) Business
Days shall be deemed consent or approval, Lender shall be deemed to have
approved or consented to such Annual Budget or amendment or modification thereto
if Lender fails to respond to such second written request before the expiration
of such ten (10) Business Day period. During any period that Lender has not
approved or been deemed to have approved an Annual Budget, the approved Annual
Budget in effect immediately prior to the delivery of such Annual Budget shall,
until a new Annual Budget shall have been approved, be deemed to be the
then-applicable approved Annual Budget (except that amounts set forth in such
then-applicable approved Annual Budget (i) for items other than
non-discretionary items shall be deemed to be increased on a percentage basis by
an amount equal to five percent (5%), and (ii) for non-discretionary items such
as insurance premiums, amounts owed to utilities and Taxes, shall be deemed to
be increased by the actual amount, as then known to Borrower, by which the cost
of such items increased during such calendar year). The initial budget is
approved by Lender in connection with the closing of the Loan and each such
Annual Budget approved by Lender in accordance with the terms hereof shall be
referred to herein as an “Approved Annual Budget.” Without the prior written
consent of the Lender, Borrower shall not approve or consent to Mortgage
Borrower entering into any contracts or other agreements nor expending any funds
not provided for in the Approved Annual Budget, other than expenditures required
to be made by reason of the occurrence of any emergency (i.e., an unexpected
event which threatens imminent harm to persons or property at the Property) and
with respect to which it would be impracticable, under the circumstances, to
obtain Lender’s prior consent thereto. Borrower shall notify Lender as promptly
as practicable with respect to any such emergency expenditures made with respect
to the Property. At the request of Lender, Borrower agrees to cause Mortgage
Borrower to deliver evidence in a form satisfactory to Lender that amounts
allocated to budgeted expenses have been paid in accordance with the Approved
Annual Budget. Notwithstanding anything to the contrary contained in this
Section 5.1.10(d), whenever Lender’s approval of an Annual Budget or amendment
or modification thereof is required pursuant to the provisions of this
Section 5.1.10(d), Lender shall be deemed to have given such approval (A) if
Mezzanine Loan D is then outstanding and (1) the Mezzanine Lender D shall have
confirmed in writing that Mezzanine Lender D has given such approval pursuant to
the terms and provisions of the Mezzanine D Loan Documents or (2) Borrower shall
have provided Lender with evidence reasonably acceptable to Lender that
Mezzanine Lender D has been deemed to have given such approval pursuant to the
terms and provisions of the Mezzanine D Loan Documents (which evidence may
consist of copies of all submissions required to obtain such deemed approval
thereunder), (B) if Mezzanine Loan D is no longer outstanding but Mezzanine Loan
C is then outstanding and (1) Mezzanine Lender C

 

-67-



--------------------------------------------------------------------------------

shall have confirmed in writing that the Mezzanine Lender C has given such
approval pursuant to the terms and provisions of the Mezzanine C Loan Documents
or (2) Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that Mezzanine Lender C has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), or (C) if neither Mezzanine Loan D nor Mezzanine Loan C
are then outstanding but Mezzanine Loan B is then outstanding and (1) Mezzanine
Lender B shall have confirmed in writing that Mezzanine Lender B has given such
approval pursuant to the terms and provisions of the Mezzanine B Loan Documents
or (2) Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that Mezzanine Lender B has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine B Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder).

(e) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered in any one (but not all) of the following
formats: (i) in paper form, (ii) on a diskette, or (iii) if requested by Lender
and within the capabilities of Borrower’s data systems without change or
modification thereto, in electronic form and prepared using a Microsoft Word for
Windows or WordPerfect for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files).

(f) Borrower agrees that Lender may forward to each purchaser, transferee,
assignee, servicer, participant or investor in all or any portion of the Loan or
any Securities (collectively, the “Investor”) or any Rating Agency rating such
participations and/or Securities and each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, Mortgage Borrower,
any Guarantor, and the Collateral and the Property, whether furnished by
Borrower, Mortgage Borrower, any Guarantor, or otherwise, as Lender determines
necessary or desirable. Borrower irrevocably waives any and all rights it may
have under any Applicable Laws to prohibit such disclosure, including but not
limited to any right of privacy.

5.1.11 Business and Operations. Borrower will cause Mortgage Borrower to
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management and
operation of the Property. Borrower will cause Mortgage Borrower to remain in
good standing under the laws of each jurisdiction to the extent required for the
ownership, maintenance, management and operation of the Property.

5.1.12 Costs of Enforcement. In the event (a) that the Pledge Agreement is
foreclosed in whole or in part or that the Pledge Agreement is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any pledge agreement prior to or subsequent to the Pledge
Agreement in which proceeding Lender is made a party, or (c) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower,
Mortgage Borrower or any of their constituent Persons or an assignment by
Borrower, Mortgage Borrower or any of their constituent Persons for the benefit
of its creditors, Borrower, its successors or assigns, shall be chargeable with
and agrees to pay all costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by Lender or Borrower in

 

-68-



--------------------------------------------------------------------------------

connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes.

5.1.13 Estoppel Statement. (a) After written request by Lender, Borrower shall
within ten (10) Business Days furnish Lender with a statement, duly acknowledged
and certified, setting forth to Borrower’s knowledge (i) the amount of the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the Applicable Interest Rate of the Note, (iv) the date installments
of interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, and (vi) that the Note, this Agreement, the Pledge
Agreement and the other Loan Documents are valid, legal and binding obligations
(subject to bankruptcy, insolvency, moratorium and other similar laws affecting
the rights of creditors generally and subject to limitations on the availability
of equitable remedies) and have not been modified or if modified, giving
particulars of such modification.

(b) Borrower shall cause Mortgage Borrower to use commercially reasonable
efforts to deliver to Lender, promptly following Lender’s written request,
tenant estoppel certificates from the applicable commercial tenant leasing space
at the Property in the same form previously accepted by Lender or in form and
substance reasonably satisfactory to Lender (but in each case, subject to the
requirements set forth in the applicable Leases), provided that after the
Closing Date and provided that an Event of Default does not exist, Lender shall
have the right to request such estoppels from a particular tenant not more than
once in any calendar year (or twice if a Securitization occurs during such
calendar year).

5.1.14 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

5.1.15 Performance by Borrower. (a) Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

(b) Borrower shall not cause or permit Mortgage Borrower to enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Mortgage Loan Document executed and delivered by, or
applicable to, Mortgage Borrower as of the date hereof without the prior written
consent of Lender (other than ministerial or de minimis modifications which do
not affect any of the economic terms therein or change any rights or obligations
of the parties thereunder). Borrower shall provide, or cause Mortgage Borrower
to provide, Lender with a copy of any amendment, waiver, supplement, termination
or other modification to the Mortgage Loan Documents within five (5) days after
the execution thereof. Borrower shall not, and shall not permit Mortgage
Borrower to, amend or modify the Organizational Documents of Mortgage Borrower
in any respect which would (i) limit distributions to be made to Borrower,
(ii) limit cure rights of Borrower, (iii) modify the special purpose entity
requirements set forth therein or (iv) would in any other respect have any
material adverse effect on Lender without Lender’s consent.

 

-69-



--------------------------------------------------------------------------------

5.1.16 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and
Principal as of the date of the closing of such Securitization.

5.1.17 Leasing Matters. (a) With respect to the Property, Borrower may allow
Mortgage Borrower to enter into a proposed Lease (including the renewal or
extension of an existing Lease (a “Renewal Lease”)) without the prior written
consent of Lender, provided such proposed Lease or Renewal Lease (i) provides
for rental rates and terms comparable to existing local market rates and terms
(taking into account the type and quality of the tenant) as of the date such
Lease is executed by Mortgage Borrower (unless, in the case of a Renewal Lease,
the rent payable during such renewal, or a formula or other method to compute
such rent, is provided for in the original Lease), (ii) is an arms-length
transaction with a bona fide, independent third party tenant, (iii) does not, in
Borrower’s commercially reasonable judgment, have a Material Adverse Effect,
(iv) is subject and subordinate to the Security Instrument and the lessee
thereunder agrees to attorn to Mortgage Lender, (v) is written on the standard
form of lease approved by Lender (other than a Renewal Lease (which shall be in
the form of the existing lease being renewed or extended and may include
commercially reasonable modifications that do not alter in any material respect
the provisions relating to subordination and attornment, or such other form
reasonably acceptable to Lender) or, with respect to any proposed Lease, factual
information with respect to the tenant and other commercially reasonable
modifications as reasonably determined by Mortgage Borrower, provided that in no
event shall such modifications alter in any material adverse respect the
standard lease provisions relating to subordination and attornment), and (vi) is
not a Major Lease. All proposed Leases which do not satisfy the requirements set
forth in this Section 5.1.17(a) shall be subject to the prior approval of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, however, that any “month-to-month” license or similar
agreement that is terminable on written notice of thirty (30) days or less shall
not be considered a Lease for purposes of this Section 5.1.17 and shall not be
subject to the prior approval of Lender so long as such license or similar
agreement does not constitute a Major Lease. At Lender’s request, Borrower shall
promptly cause Mortgage Borrower to deliver to Lender copies of all Leases which
are entered into pursuant to this subsection together with Borrower’s
certification that it has satisfied all of the conditions of this
Section 5.1.17.

(b) Borrower (i) shall cause Mortgage Borrower to observe and perform all the
material obligations imposed upon the lessor under the Leases and shall not do
or permit to be done anything to impair the value of any of the Leases as
security for the Debt; (ii) shall cause Mortgage Borrower to promptly send
copies to Lender of all notices of default or other material matters which
Mortgage Borrower shall send or receive with respect to the Leases; (iii) shall
cause Mortgage Borrower to enforce all of the material terms, covenants and
conditions contained in the Leases upon the part of the tenant thereunder to be
observed or performed (except for termination of a Major Lease which shall
require Lender’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed); (iv) shall not collect or permit
Mortgage Borrower to collect any of the Rents more than one (1) month in advance
(except Security Deposits shall not be deemed Rents collected in advance);
(v) shall,

 

-70-



--------------------------------------------------------------------------------

immediately upon receipt, deposit or cause Mortgage Borrower to deposit, all
Lease Termination Payments into the Rollover/Replacement Reserve Account
pursuant the Mortgage Loan Agreement; (vi) shall not permit Mortgage Borrower to
execute any other assignment of the lessor’s interest in any of the Leases or
the Rents; and (vii) shall not (except as permitted in clause (c) below) permit
Mortgage Borrower to consent to any assignment of any Leases or any subletting
of the lesser of (x) the entire premises covered by a Major Lease or (y) one
(1) full floor, without the prior written consent of Lender (which consent shall
not be unreasonably withheld, conditioned or delayed).

(c) Borrower may, without the consent of Lender, allow Mortgage Borrower to
amend, modify or waive the provisions of any Lease or terminate, reduce rents
under, accept a surrender of space under, or shorten the term of, any Lease
(including any guaranty, letter of credit or other credit support with respect
thereto) or consent to any assignment or subletting thereof, provided that such
Lease is not a Major Lease (or, with respect to the subletting of the premises
covered by a Major Lease, such subletting is not of the entire premises covered
by such Major Lease) and that such action (taking into account, in the case of a
termination, reduction in rent, surrender of space or shortening of term, the
planned alternative use of the affected space) does not in Borrower’s
commercially reasonable judgment have a Material Adverse Effect, and provided
that such Lease, as amended, modified or waived, or assigned or sublet, is
otherwise in compliance with the requirements of this Agreement and any lease
subordination agreement binding upon Mortgage Lender with respect to such Lease.
A termination of a Lease (other than a Major Lease) with a tenant who is in
default beyond applicable notice and grace periods shall not be considered an
action which has a Material Adverse Effect. Any amendment, modification, waiver,
termination, rent reduction, space surrender or term shortening or assignment or
subletting which does not satisfy the requirements set forth in this subsection
shall be subject to the prior written approval of Lender and its counsel, at
Borrower’s reasonable expense, which approval shall not be unreasonably
withheld, conditioned or delayed. At Lender’s request, Borrower shall cause
Mortgage Borrower to promptly deliver to Lender copies of all Leases,
amendments, modifications and waivers which are entered into pursuant to this
Section 5.1.17(c).

(d) Notwithstanding anything contained herein to the contrary, with respect to
the Property, Borrower shall not permit Mortgage Borrower to, without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed, enter into, renew, extend, amend, modify, waive any
provisions of, terminate, reduce rents under, accept a surrender of space under,
or shorten the term of, any Major Lease or any instrument guaranteeing or
providing credit support for any Major Lease, provided that no consent shall be
required in connection with the exercise of a renewal or extension option of a
Major Lease which is in all material respects on the same terms on which the
tenant thereunder has the right to renew or extend such Major Lease.

(e) Borrower shall cause Mortgage Borrower to hold any and all monies
representing security deposits under the Leases, including any letters of credit
delivered as security for a tenant’s obligation under a Lease (collectively, the
“Security Deposits”), in accordance with Applicable Law and the terms of the
respective Lease, and shall only release the Security Deposits in order to
return a tenant’s Security Deposit to such tenant if such tenant is entitled to
the return of the Security Deposit under the terms of the Lease. Borrower shall
cause

 

-71-



--------------------------------------------------------------------------------

Mortgage Borrower to comply with the provisions of Section 5.1.17(e) of the
Mortgage Loan Agreement with respect to any Security Deposit equal to or greater
than $300,000 for any Lease entered into by Mortgage Borrower after the Closing
Date.

(f) Intentionally deleted.

(g) Intentionally deleted.

(h) Notwithstanding the provisions above, to the extent, if any, that Lender’s
prior written approval is required pursuant to this Section 5.1.17, such request
for approval shall be deemed approved if Lender shall have failed to notify
Borrower of its approval or disapproval within ten (10) Business Days following
Lender’s receipt of Borrower’s or Mortgage Borrower’s written request together
with (if applicable) a copy of the proposed Lease, Renewal Lease, modification
or other instrument requiring approval (and, if a Lease or a restatement of an
existing Lease, a blacklined copy thereof showing changes to Mortgage Borrower’s
standard form) and any information which Lender may request in accordance with
the next sentence (such ten (10) Business Day period, the “Leasing Approval
Period”). Upon Lender’s request, Borrower shall be required to provide, or cause
Mortgage Borrower to provide, Lender with such material information and
documentation as may be reasonably required by Lender, in its reasonable
discretion, including without limitation, lease comparables and other market
information as reasonably required by Lender to reach a decision. In order to be
effective for the purposes of triggering the time periods set forth above for
Lender to respond, all requests by Borrower or Mortgage Borrower for approval
pursuant to this Section 5.1.17(h) must contain the following in bold, capital
letters in the request and on the envelope or wrapper enclosing such request:
“THIS IS A REQUEST FOR APPROVAL PURSUANT TO SECTION 5.1.17(h) OF THE LOAN
AGREEMENT BETWEEN LENDER AND BORROWER. FAILURE BY LENDER TO RESPOND WITHIN TIME
PERIODS REFERENCED IN SAID SECTION 5.1.17(h) MAY RESULT IN APPROVAL OF THE
MATTERS REFERRED TO HEREIN.”

(i) Notwithstanding anything to the contrary contained in Sections 5.1.17 (c) or
(d), whenever Lender’s approval is required pursuant to the provisions of
Sections 5.1.17 (c) or (d), Lender shall be deemed to have given such approval
(A) if Mezzanine Loan D is then outstanding and (1) the Mezzanine Lender D shall
have confirmed in writing that Mezzanine Lender D has given such approval
pursuant to the terms and provisions of the Mezzanine D Loan Documents or
(2) Borrower shall have provided Lender with evidence reasonably acceptable to
Lender that Mezzanine Lender D has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine D Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), (B) if Mezzanine Loan D is no longer outstanding but
Mezzanine Loan C is then outstanding and (1) Mezzanine Lender C shall have
confirmed in writing that the Mezzanine Lender C has given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents or
(2) Borrower shall have provided Lender with evidence reasonably acceptable to
Lender that Mezzanine Lender C has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), or (C) if neither Mezzanine Loan D nor Mezzanine Loan C
are then outstanding but Mezzanine Loan B is then outstanding and

 

-72-



--------------------------------------------------------------------------------

(1) Mezzanine Lender B shall have confirmed in writing that Mezzanine Lender B
has given such approval pursuant to the terms and provisions of the Mezzanine B
Loan Documents or (2) Borrower shall have provided Lender with evidence
reasonably acceptable to Lender that Mezzanine Lender B has been deemed to have
given such approval pursuant to the terms and provisions of the Mezzanine B Loan
Documents (which evidence may consist of copies of all submissions required to
obtain such deemed approval thereunder).

5.1.18 Management Agreement. (a) The Improvements on the Property are operated
under the terms and conditions of the Management Agreement. In no event shall
the management fees under the Management Agreement exceed four percent (4%) of
the Gross Income from Operations derived from the Property. Borrower shall or
shall cause Mortgage Borrower to (i) diligently perform and observe all of the
material terms, covenants and conditions of the Management Agreement, on the
part of Mortgage Borrower to be performed and observed to the end that all
things shall be done which are necessary to keep unimpaired the rights of
Mortgage Borrower under the Management Agreement and (ii) promptly notify Lender
of the giving of any notice by Manager to Mortgage Borrower of any default by
Mortgage Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement on the part of Mortgage
Borrower to be performed and observed and deliver to Lender a true copy of each
such notice. Borrower shall cause Mortgage Borrower to not surrender the
Management Agreement, consent to the assignment by Manager of its interest under
the Management Agreement, or terminate or cancel the Management Agreement, or
modify, change, supplement, alter or amend the Management Agreement, in any
material respect, either orally or in writing; provided, however, that Mortgage
Borrower shall have the right to terminate the Management Agreement without
Lender’s prior written consent upon satisfaction of the following conditions:
(i) Borrower causes Mortgage Borrower to deliver to Lender written notice of its
intention to terminate the Management Agreement at least five (5) days prior to
such termination; (ii) Mortgage Borrower replaces Manager within thirty
(30) days of the termination of the Management Agreement with a Qualified
Manager pursuant to a Replacement Management Agreement reasonably acceptable to
Lender; (iii) such Qualified Manager delivers to Lender an Assignment of
Management Agreement substantially in the form of the Assignment of Management
Agreement delivered to Lender by Manager on the date hereof; and (iv) if such
replacement manager is an affiliate of Borrower, delivers to Lender an updated
Insolvency Opinion acceptable to Lender. Subject to the rights of Mortgage
Lender, Borrower hereby assigns to Lender as further security for the payment of
the Debt and for the performance and observance of the terms, covenants and
conditions of this Agreement, all the rights, privileges and prerogatives of
Borrower to cause Mortgage Borrower to surrender the Management Agreement, or to
terminate, cancel, modify, change, supplement, alter or amend the Management
Agreement, in any respect, and any such surrender of the Management Agreement,
or termination, cancellation, material modification, change, supplement,
alteration or amendment of the Management Agreement, without the prior consent
of Lender shall be void and of no force and effect. Subject to the rights of
Mortgage Lender, if Mortgage Borrower shall default in the performance or
observance of any material term, covenant or condition of the Management
Agreement on the part of Mortgage Borrower to be performed or observed beyond
applicable notice and cure periods provided therein, then, without limiting the
generality of the other provisions of this Agreement, and without waiving or
releasing Borrower from any of its obligations hereunder, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all the terms,

 

-73-



--------------------------------------------------------------------------------

covenants and conditions of the Management Agreement on the part of Mortgage
Borrower to be performed or observed to be promptly performed or observed on
behalf of Mortgage Borrower, to the end that the rights of Mortgage Borrower in,
to and under the Management Agreement shall be kept unimpaired and free from
default. Lender and any Person designated by Lender shall have, and are hereby
granted, the right to enter upon the Property at any time and from time to time
upon reasonable prior written notice to Borrower and at reasonable hours for the
purpose of taking any such action; provided, however, that Lender shall not take
such action unless an Event of Default has occurred and is continuing. If
Manager shall deliver to Lender a copy of any notice sent to Borrower or
Mortgage Borrower of default under the Management Agreement beyond applicable
notice and cure periods provided therein, such notice shall constitute full
protection to Lender for any action taken or omitted to be taken by Lender in
good faith, in reliance thereon; provided, however, that if the Manager is not
then an Affiliated Manager and Lender shall within five (5) days of its receipt
of Manager’s notice receive from Borrower or Mortgage Borrower a written notice
disputing Manager’s notice and stating the basis of such dispute and that it, or
Mortgage Borrower, will attempt to resolve its dispute with Manager, then Lender
shall refrain from taking any action described in the immediately preceding
sentence until the earlier of to occur of (x) the date that is thirty (30) days
after Lender’s receipt of Manager’s notice of such default, and (y) the date
that is five (5) Business Days prior to the date on which Manager could, under
the Management Agreement, terminate the Management Agreement, assuming that the
facts stated in Manager’s notice were true. Borrower shall cause Mortgage
Borrower to not, and shall not permit Manager to, sub-contract any or all of its
management responsibilities under the Management Agreement to a third party
without the prior written consent of Lender, which will not be unreasonably
withheld. Borrower shall, from time to time (but not more frequently than once
annually), use commercially reasonable efforts to obtain from Manager such
certificates of estoppel with respect to compliance by Mortgage Borrower with
the terms of the Management Agreement as may be requested by Lender. Borrower
shall cause Mortgage Borrower to exercise each individual option, if any, to
extend or renew the term of the Management Agreement upon demand by Lender made
at any time within one (1) year of the last day upon which any such option may
be exercised, and Borrower hereby expressly authorizes and appoints Lender its
attorney-in-fact to cause Mortgage Borrower to exercise any such option in the
name of and upon behalf of Borrower, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest. Such power of
attorney shall not be exercisable by Lender unless an Event of Default has
occurred and is continuing. Any sums expended by Lender pursuant to this
paragraph (i) shall bear interest at the Default Rate from the date such cost is
incurred to the date of payment to Lender, (ii) shall be deemed to constitute a
portion of the Debt, (iii) shall be secured by the lien of the Pledge Agreement
and the other Loan Documents and (iv) shall be immediately due and payable upon
demand by Lender therefor.

(b) Without limitation of the foregoing, Borrower, upon the request of Lender,
shall cause Mortgage Borrower to terminate the Management Agreement and replace
Manager, without penalty or fee, if at any time during the Loan: (a) an Event of
Default has occurred and is then continuing, (b) there exists a material default
by Manager under the Management Agreement, beyond any applicable cure and grace
period, (c) the Manager shall become insolvent or a debtor in any bankruptcy or
insolvency proceeding or (d) if at any time Manager has engaged in gross
negligence, fraud or willful misconduct. Within thirty (30) days after

 

-74-



--------------------------------------------------------------------------------

Manager is removed, a Qualified Manager shall assume management of the Property
pursuant to a Replacement Management Agreement.

(c) Notwithstanding anything to the contrary contained in this Section 5.1.18,
whenever Lender’s approval is required (x) of a Qualified Manager under clause
(b)(i) of the definition of “Qualified Manager”, (y) a Replacement Management
Agreement, or (z) Manager’s subcontracting of any of its responsibilities under
the Management Agreement, Lender shall be deemed to have given such approval
(A) if Mezzanine Loan D is then outstanding and (1) the Mezzanine Lender D shall
have confirmed in writing that Mezzanine Lender D has given such approval
pursuant to the terms and provisions of the Mezzanine D Loan Documents or
(2) Borrower shall have provided Lender with evidence reasonably acceptable to
Lender that Mezzanine Lender D has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine D Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), (B) if Mezzanine Loan D is no longer outstanding but
Mezzanine Loan C is then outstanding and (1) Mezzanine Lender C shall have
confirmed in writing that the Mezzanine Lender C has given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents or
(2) Borrower shall have provided Lender with evidence reasonably acceptable to
Lender that Mezzanine Lender C has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), or (C) if neither Mezzanine Loan D nor Mezzanine Loan C
are then outstanding but Mezzanine Loan B is then outstanding and (1) Mezzanine
Lender B shall have confirmed in writing that Mezzanine Lender B has given such
approval pursuant to the terms and provisions of the Mezzanine B Loan Documents
or (2) Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that Mezzanine Lender B has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine B Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder); provided, however, that the foregoing shall in no event
relieve Borrower of its obligations to deliver to Lender a non- consolidation
opinion acceptable to the Rating Agencies (if applicable) and an Assignment of
Management Agreement substantially in the form of the Assignment of Management
Agreement delivered to Lender by Manager on the date hereof in connection with
any new Qualified Manager or Replacement Management Agreement.

5.1.19 Environmental Covenants. (a) Borrower covenants and agrees that so long
as the Loan is outstanding: (i) all uses and operations on or of the Property,
whether by Borrower, Mortgage Borrower or any other Person (if within Borrower’s
control, or Borrower shall use its commercially reasonable efforts if such
Person is not within Borrower’s control), shall be in compliance in all material
respects with all Environmental Laws and permits issued pursuant thereto; (ii).
there shall be no Releases of Hazardous Materials in, on, under or from any of
the Property in violation of any Environmental Law whether by Borrower, Mortgage
Borrower or any other Person (if within Borrower’s control, or Borrower shall
use its commercially reasonable efforts if such Person is not within Borrower’s
control); (iii) there shall be no Hazardous Materials in, on, or under the
Property, except those that are both (A) in compliance in all material respects
with all Environmental Laws and with permits issued pursuant thereto, if and to
the extent required, and (B)(l)in amounts not in excess of that necessary to
operate the Property or (2) fully disclosed to and approved by Lender in
writing;

 

-75-



--------------------------------------------------------------------------------

(iv) Borrower shall cause Mortgage Borrower to keep the Property free and clear
of all liens and other encumbrances imposed pursuant to any Environmental Law,
whether due to any act or omission of Borrower, Mortgage Borrower or any other
Person (if within Borrower’s control, or Borrower shall use its best efforts to
keep the Property free of any such liens if the acts or omissions are of any
Person that is not within Borrower’s control) (the “Environmental Liens”);
(v) Borrower shall cause Mortgage Borrower to, at its sole cost and expense,
fully and expeditiously cooperate in all activities pursuant to paragraph
(b) below, including but not limited to providing all relevant information and
making knowledgeable persons available for interviews; (vi) Borrower shall, or
shall cause Mortgage Borrower to, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Property, pursuant to any reasonable written request of
Lender, upon Lender’s reasonable belief that the Property is not in material
compliance with all Environmental Laws non-compliance of which shall have a
Material Adverse Effect, and share with Lender the reports and other results
thereof, and Lender and other Indemnified Parties shall be entitled to rely on
such reports and other results thereof; (vii) Borrower shall, at its sole cost
and expense, comply with all reasonable written requests of Lender to
(A) reasonably effectuate remediation of any Hazardous Materials in, on, under
or from the Property to the extent required by any Environmental Law; and
(B) comply with any Environmental Law; (viii) Borrower shall cause Mortgage
Borrower to use its commercially reasonable efforts to prevent any tenant or
other user of any of the Property from violating any Environmental Law; and
(ix) Borrower shall immediately notify Lender in writing after it, or Mortgage
Borrower, has become aware of (A) any presence or Release of Hazardous Materials
in, on, under, from or migrating towards the Property in violation of any
Environmental Law; (B) any non compliance with any Environmental Laws related in
any way to the Property; (C) any actual or potential Environmental Lien; (D) any
required or proposed remediation of environmental conditions relating to any of
the Property; and (E) any written notice or other communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a Governmental Authority) relating in any way to Hazardous Materials in, on,
under, from or to the Property.

(b) Upon Lender’s reasonable belief that the Property is not in compliance with
all Environmental Laws in any material respect, Lender and any other Person
designated by Lender, including but not limited to any representative of a
Governmental Authority, and any environmental consultant, and any receiver
appointed by any court of competent jurisdiction, shall have the right (subject
to the rights of tenants under any Leases), but not the obligation, to enter
upon the Property upon reasonable prior notice at all reasonable times to assess
any and all aspects of the environmental condition of the Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lender’s reasonable discretion) and
taking samples of soil, groundwater or other water, air, or building materials,
and conducting other invasive testing. Borrower shall cause Mortgage Borrower to
reasonably cooperate with and provide access to Lender and any such Person
designated by Lender. Lender and such Persons shall use commercially reasonable
efforts not to interfere with the activities of tenants and users of the
Property.

5.1.20 Alterations. Borrower shall not be required to obtain Lender’s prior
written consent to any alterations to any Improvements except (i) as otherwise
provided in this Agreement, (ii) with respect to alterations that may have a
Material Adverse Effect, or

 

-76-



--------------------------------------------------------------------------------

(iii) which, in the aggregate, cost in excess of the Alteration Threshold
Amount. If the total unpaid amounts with respect to alterations to the
Improvements at the Property (other than such amounts to be paid or reimbursed
by tenants under the Leases) shall at any time exceed (x) the Alteration
Threshold Amount or (y) at anytime that the Mezzanine D Loan is outstanding,
$1,000,000 (the amounts set forth in subsections (x) and (y) are referred to as
the “Alteration Security Threshold”), Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’ obligations under the Loan Documents any of the following: (A) Cash,
(B) Governmental Securities, (C) other securities having a rating acceptable to
lender and that the applicable Rating Agencies have confirmed in writing will
not, in and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned in connection with any
Securitization, (D) completion bond issued by a financial institution having a
rating by S&P of no less than A-1+ if the term of such bond is no longer than
three (3) months or, if such term is in excess of three (3) months, issued by a
financial institution having a rating that is acceptable to Lender and that the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification of the initial, or, if
higher, then current ratings assigned in connection with any Securitization,
(E) a Letter of Credit or (F) provided that there shall have been no material
adverse change in the financial condition of Guarantor since the date hereof, a
guaranty of payment and performance made by Guarantor, in all respects
reasonably acceptable to Lender (any such guaranty shall constitute a Loan
Document). Such security shall be in an amount equal to the excess of the total
unpaid amounts with respect to alterations to the Improvements on the Property
(other than such amounts to be paid or reimbursed by tenants under the Leases)
over the Alteration Security Threshold and applied from time to time at the
option Lender to pay for such alterations or to terminate any of the alterations
and restore the Property to the extent necessary to prevent any Material Adverse
Effect. Borrower shall not be required to deliver to Lender the security
described in this Section if Mortgage Borrower has delivered to Mortgage Lender
security under the comparable Section of the Mortgage Loan Documents.
Notwithstanding anything to the contrary contained in this Section 5.1.20,
whenever Lender’s approval of an alteration is required pursuant to the
provisions of this Section 5.1.20, Lender shall be deemed to have given such
approval (A) if Mezzanine Loan D is then outstanding and (1) the Mezzanine
Lender D shall have confirmed in writing that Mezzanine Lender D has given such
approval pursuant to the terms and provisions of the Mezzanine D Loan Documents
or (2) Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that Mezzanine Lender D has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine D Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), (B) if Mezzanine Loan D is no longer outstanding but
Mezzanine Loan C is then outstanding and (1) Mezzanine Lender C shall have
confirmed in writing that the Mezzanine Lender C has given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents or
(2) Borrower shall have provided Lender with evidence reasonably acceptable to
Lender that Mezzanine Lender C has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), or (C) if neither Mezzanine Loan D nor Mezzanine Loan C
are then outstanding but Mezzanine Loan B is then outstanding and (1) Mezzanine
Lender B shall have confirmed in writing that Mezzanine Lender B has given such
approval pursuant to the terms and provisions of the Mezzanine B Loan Documents
or

 

-77-



--------------------------------------------------------------------------------

(2) Borrower shall have provided Lender with evidence reasonably acceptable to
Lender that Mezzanine Lender B has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine B Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder).

5.1.21 OFAC. At all times throughout the term of the Loan, Borrower, Mortgage
Borrower, Guarantor and their respective Affiliates shall be in full compliance
with all applicable orders, rules, regulations and recommendations of The Office
of Foreign Assets Control of the U.S. Department of the Treasury.

5.1.22 Special Distributions. On each date on which amounts are required to be
disbursed to the Mezzanine A Deposit Account pursuant to the terms of the
Mortgage Cash Management Agreement or are required to be paid to Lender under
any of the Loan Documents, Borrower shall exercise its rights under the
Organizational Documents of Mortgage Borrower to cause Mortgage Borrower to make
to Borrower a distribution in an aggregate amount such that Lender shall receive
the amount required to be disbursed to the Mezzanine Deposit Account or
otherwise paid to Lender on such date.

5.1.23 Notices. Borrower shall give notice, or cause notice to be given, to
Lender promptly upon the occurrence of:

(a) Borrower’s receipt of written notice of any Mortgage Loan Default or
Mortgage Loan Event of Default; and

(b) any litigation or proceeding affecting Borrower, or, to the knowledge of
Borrower, affecting any of Mortgage Borrower, or Guarantor, in which the
uninsured amount involved in each case is $2,000,000 or more, or in which
injunctive or similar relief is sought that, if granted, would have a Material
Adverse Effect.

Section 5.2 Negative Covenants. From the Closing Date until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Pledge Agreement on the Collateral in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

5.2.1 Liens. Borrower shall not, and shall not permit or cause Mortgage Borrower
to, create, incur, assume or suffer to exist any Lien on any portion of the
Property or the Collateral or permit any such action to be taken, except for
Permitted Encumbrances and Liens and Other Charges that are being contested in
accordance with Section 5.1.2 hereof.

5.2.2 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) transfer,
lease or sell, in one transaction or any combination of transactions, the assets
or all or substantially all of the Property or assets of Borrower except to the
extent expressly permitted by the Loan Documents, (c) except as expressly
permitted under the Loan Documents materially modify, materially amend,
materially waive or terminate its Organizational Documents or its qualification
and good standing in any jurisdiction or (d) cause the Mortgage Borrower or
Principal to (i) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which the Mortgage

 

-78-



--------------------------------------------------------------------------------

Borrower or Principal would be dissolved, wound up or liquidated in whole or in
part, or (ii) except as expressly permitted under the Loan Documents and the
Mortgage Loan Documents, materially amend, materially modify, materially waive
or terminate the certificate of incorporation or bylaws or similar
Organizational Documents of the Principal or Mortgage Borrower, in each case,
without obtaining the prior written consent of Lender. Nothing contained in this
Section 5.2.2 is intended to expand the rights of Borrower contained in
Section 5.2.10 hereof.

5.2.3 Change in Business. (a) Borrower shall not enter into any line of business
or make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.

(b) Borrower shall not permit or cause Mortgage Borrower to enter into any line
of business other than the ownership, acquisition, development, operation,
leasing and management of the Property (including providing services in
connection therewith), or make any material change in the scope or nature of its
business objectives, purposes or operations or undertake or participate in
activities other than the continuance of Mortgage Borrower’s present business.

5.2.4 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or debt owed to Borrower by any Person, except for
adequate consideration and in the ordinary course of Borrower’s business. In
addition, Borrower shall not permit or cause Mortgage Borrower to cancel or
otherwise forgive or release any claim or debt other than termination of Leases
in accordance with the Mortgage Loan Agreement owed to Mortgage Borrower by any
Person, except for adequate consideration and in the ordinary course of Mortgage
Borrower’s business.

5.2.5 Zoning. Borrower shall not allow Mortgage Borrower to initiate or consent
to any zoning reclassification of any portion of the Property or seek any
variance under any existing zoning ordinance or use or permit the use of any
portion of the Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other Applicable Law,
without the prior written consent of Lender.

5.2.6 No Joint Assessment. Borrower shall not allow Mortgage Borrower to suffer,
permit or initiate the joint assessment of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

5.2.7 Name, Identity, Structure, or Principal Place of Business. Borrower shall
not change its name, identity (including its trade name or names), or principal
place of business set forth in the introductory paragraph of this Agreement,
without, in each case, first giving Lender thirty (30) days prior written
notice. Except as expressly permitted in this Agreement, Borrower shall not
change its corporate, partnership or other structure, or the place of its
organization as set forth in Section 4.1.34, without, in each case, the consent
of Lender. Upon

 

-79-



--------------------------------------------------------------------------------

Lender’s request, Borrower shall execute and deliver additional financing
statements, security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Collateral as
a result of such change of principal place of business or place of organization.

5.2.8 ERISA. (a) During the term of the Loan or during any obligation or right
hereunder, neither Borrower nor Mortgage Borrower shall be a Plan and none of
the assets of Borrower or Mortgage Borrower shall constitute Plan Assets.

(b) Borrower further covenants and agrees to deliver to Lender a certificate (in
form reasonably satisfactory to Lender) not more frequently than annually during
the term of the Loan, within thirty days following a written request by Lender
that (A) Borrower is not an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, and that the assets of Borrower
do not constitute Plan Assets of one or more such plans for purposes of Title I
of ERISA; (B) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA; (C) Borrower is not subject to State statutes regulating
investments and fiduciary obligations with respect to governmental plans that
are substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code, which prohibit or otherwise restrict the transactions
contemplated by this Agreement; and (D) one or more of the following
circumstances is true:

(i) Equity interests in Borrower or Mortgage Borrower are publicly offered
securities, within the meaning of 29 C.F.R. § 2510.3-101(b)(2);

(ii) None or less than twenty five percent (25%) of each outstanding class of
equity interests in Borrower or Mortgage Borrower are held by “benefit plan
investors” within the meaning of 29 C.F.R. § 2510.3-101(f)(2), as modified by
Section 3(42) of ERISA; or

(iii) Borrower, Mortgage Borrower, or a direct or indirect parent entity by
which Borrower is wholly owned qualifies as an “operating company” or a “real
estate operating company” within the meaning of 29 C.F.R. § 2510.3 101(c) or
(e).

5.2.9 Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with an Affiliate of Borrower, Principal or any of the partners
of Borrower or Principal except (a) in the ordinary course of business, (b) on
terms which are fully disclosed to Lender in advance, (c) are no less favorable
to Borrower or such Affiliate than would be obtained in a comparable arm’s
length transaction with an unrelated third party, and (d) is terminable upon
thirty (30) days’ written notice after Lender has commenced exercising its
rights to foreclose on the Pledged Interests. Notwithstanding anything contained
hereunder, Lender approves the Management Agreement and the manager thereunder.

5.2.10 Transfers. (a) Borrower shall not, and shall not permit Mortgage Borrower
to, sell, convey, mortgage, grant, bargain, encumber, pledge, assign, grant
options with respect to, or otherwise transfer or dispose of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) the Property or any part thereof
or any legal or beneficial interest therein (other than in connection with a

 

-80-



--------------------------------------------------------------------------------

Condemnation) or the Collateral or any part thereof or any legal or beneficial
interest therein or permit a Sale or Pledge of an interest in any Restricted
Party (collectively, a “Transfer”), other than (x) pursuant to Sections
5.2.10(c) and 5.2.11 hereof and Sections 5.2.10(c) and 5.2.11 of the Mortgage
Loan Agreement, (y) Leases of space in the Improvements to tenants in accordance
with the provisions of the Loan Documents and of the Mortgage Loan Documents and
(z) in connection with the creation of, and enforcement of the remedies
available under, the Other Mezzanine Loans, without (i) the prior written
consent of Lender and (ii) if a Securitization has occurred, delivery to Lender
of written confirmation from the Rating Agencies that the Transfer will not
result in the downgrade, withdrawal or qualification of the then current ratings
assigned to any Securities or the proposed rating of any Securities.

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Mortgage Borrower agrees to sell the Property or any part
thereof for a price to be paid in installments or wherein Borrower agrees to
sell the Collateral or any part thereof for a price to be paid in installments;
(ii) an agreement by Mortgage Borrower leasing all or a substantial part of the
Property for other than actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Mortgage Borrower’s right, title and interest in and to any Leases or any Rents;
(iii) if a Restricted Party is a corporation, any merger, consolidation or Sale
or Pledge of such corporation’s stock or the creation or issuance of new stock;
(iv) if a Restricted Party is a limited or general partnership or joint venture,
any merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interests or the creation or issuance of
new limited partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of non
managing membership interests or the creation or issuance of new non managing
membership interests; (vi) if a Restricted Party is a trust or nominee trust,
any merger, consolidation or the Sale or Pledge of the legal or beneficial
interest in a Restricted Party or the creation or issuance of new legal or
beneficial interests; or (vii) the removal or the resignation of the managing
agent (including, without limitation, an Affiliated Manager) other than in
accordance with Section 5.1.18 hereof.

(c) Notwithstanding the provisions of Sections 5.2.10(a) and (b) (but subject to
the requirements of subsections (d) and (e)), the following transfers/pledges
shall not be deemed to be a Transfer (and shall not require the consent or
confirmation of Lender or any Rating Agency): (i) a transfer by devise or
descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party (other than a direct transfer of direct
interests of Borrower in Mortgage Borrower (or, if any Other Mezzanine Loan is
outstanding, of any Other Mezzanine Borrower) or of a Restricted Party itself;
(ii) the Sale or Pledge, in one or a series of transactions, of the direct or
indirect stock, partnership, membership or other equity interests (as
applicable) in a Restricted Party other than a direct transfer of the direct
interests of Borrower in Mortgage Borrower or, if any Other Mezzanine Loan is
outstanding, of any Other Mezzanine Borrower; provided, however, that such
transfers shall not result in a violation of the

 

-81-



--------------------------------------------------------------------------------

terms and provisions of Sections 5.2.10(d) and (e) hereof, and Borrower will
endeavor to deliver to Lender written notice within thirty (30) days following
any such transfer contemplated by this Section 5.2.10(c), provided further,
however, Borrower shall not be required to provide notice to Lender of the
transfer of the direct or indirect interests in Broadway Partners Parallel Fund
B III, L.P., Broadway Partners Parallel Fund P III, L.P. or Broadway Partners
Real Estate Fund III, L.P. (including a transfer by the limited partners in such
funds); or (iii) a transfer of the stock or membership or partnership interest
in a Restricted Party other than a direct transfer of the direct interests of
Borrower in Mortgage Borrower or, if any Other Mezzanine Loan is outstanding, of
any Other Mezzanine Borrower by a member, partner or shareholder of a Restricted
Party or a Restricted Party itself to an Immediate Family Member of such member,
partner or shareholder, or to a trust for the benefit of an Immediate Family
Member of such member, partner or shareholder.

(d) Notwithstanding anything to the contrary contained in this Section 5.2.10,
at all times, either (i) Guarantor must own not less than 10% of the direct or
indirect interests in Borrower and control Borrower and Guarantor must be
directly or indirectly controlled by Broadway Partners Fund GP III, LLC or
(ii) Borrower must be controlled directly or indirectly by a Qualified Fund
Transferee.

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in violation of this Section 5.2.10.
This provision shall apply to every Transfer regardless of whether voluntary or
not (other than in connection with a Condemnation), or whether or not Lender has
consented to any previous Transfer. Notwithstanding anything to the contrary
contained in this Section 5.2.10, (a) no transfer (whether or not such transfer
shall constitute a Transfer) shall be made, to the best of Borrower’s knowledge
and after review of the Annex to the Executive Order and any amendments or
additions thereto, to any Prohibited Person and (b) in the event any transfer
(whether or not such transfer shall constitute a Transfer) results in any Person
owning in excess of forty-nine percent (49%) of the ownership interest in
Borrower or Principal (directly or indirectly), Borrower shall, prior to such
transfer, deliver an updated Insolvency Opinion to Lender, which opinion shall
be in form, scope and substance acceptable in all respects to Lender and the
Rating Agencies.

(f) Notwithstanding anything to the contrary set forth herein, the pledge and
foreclosure (or assignment in lieu thereof) of the Collateral (as defined in
each Other Mezzanine Loan Agreement) in accordance with the applicable Other
Mezzanine Loan Documents shall not constitute an Event of Default under this
Agreement.

5.2.11 Permitted Transfer. (a) Notwithstanding the foregoing, unless the Loan is
paid in full in connection with a sale or conveyance of the Property by Mortgage
Borrower in accordance with Section 5.2.11 of the Mortgage Loan Agreement,
Lender shall not unreasonably withhold, condition or delay its consent to a
one-time sale or conveyance of the Property in accordance with such
Section 5.2.11 of the Mortgage Loan Agreement provided that each of the
following conditions have, in the reasonable determination of Lender, been
satisfied:

(1) Lender received at least thirty (30) days notice of such sale or conveyance;

 

-82-



--------------------------------------------------------------------------------

(2) such sale or conveyance has been approved or deemed approved or is permitted
under the Mortgage Loan Documents and all conditions set forth in the Mortgage
Loan Documents relating thereto have been satisfied;

(3) no Event of Default shall have occurred and be continuing;

(4) the sole member (and 100% equity owner) of the entity to which the Property
is sold or conveyed (the “New Borrower”) shall (A) be a single member Delaware
limited liability company, (B) assume the Loan and all the agreements of
Borrower under the Loan Documents, and (C) be a bankruptcy-remote special
purpose entity which satisfies all of the conditions of Section 4.1.35 of this
Agreement;

(5) after giving effect to the proposed sale or conveyance, Lender shall have a
first priority perfected security interest in 100% of the membership interest
owned by New Borrower in the entity to which the Property is sold or conveyed
(the “New Mortgage Borrower”) and Borrower shall deliver, at its sole cost and
expense, a new UCC Title Insurance Policy, insuring the new pledge referred to
in clause (4) above, as a valid first lien on the Collateral and naming the New
Borrower as owner of the Collateral, which new UCC Title Insurance Policy shall
insure that, as of the date of the Transfer, the Collateral shall not be subject
to any additional exceptions or liens other than those contained in the relevant
UCC Title Policy issued on the Closing Date;

(6) Lender has received a “non consolidation” opinion which may be relied upon
by Lender, the Rating Agencies and their respective counsel, successors and
assigns, with respect to the sale or conveyance, which opinion shall be
reasonably acceptable to Lender and, after a Securitization, the Rating
Agencies;

(7) such sale or conveyance shall not result in a violation of Section 4.1.44
hereof;

(8) the obligations of Guarantor under the Loan Documents shall be assumed by a
Replacement Guarantor;

(9) Borrower shall deliver or cause to be delivered such original membership
certificate evidencing the ownership by New Borrower of 100% of the membership
interest in New Mortgage Borrower and stock powers (which stock power shall be
executed in blank) together with such opinions and other information as
reasonably required by Lender (it being agreed that if Lender required such
information in connection with the closing of the Loan, it shall be reasonable
for Lender to request the same in connection with the sale or conveyance
described herein); and

 

-83-



--------------------------------------------------------------------------------

(10) New Mortgage Borrower shall receive an owner’s Title Policy acceptable to
Lender in all respects.

(b) A consent by Lender with respect to a transfer of the Property in its
entirety to a New Mortgage Borrower pursuant to this Section 5.2.11 shall not be
construed to be a waiver of the right of Lender to consent to any subsequent
transfer of the Property. Except as otherwise specifically set forth herein,
immediately upon satisfaction of all of the above requirements, the named
Borrower herein and any then existing Guarantor shall be released from all
liability under the Loan Documents accruing after such transfer and which are
not the result of any act or omission of Borrower, Guarantor and/or any of its
Affiliates.

5.2.12 Limitation on Securities Issuances. Borrower shall not issue any
membership interests or other securities evidencing an interest in Mortgage
Borrower other than those that have been issued as of the date hereof.

5.2.13 Distributions. (a) Any and all dividends, including capital dividends,
stock or liquidating dividends, distributions of property, redemptions or other
distributions made by Mortgage Borrower on or in respect of any interests in
Mortgage Borrower, and any and all cash and other property received in payment
of the principal of or in redemption of or in exchange for any such interests
(collectively, the “Distributions”), shall become part of the Collateral.
Notwithstanding the foregoing but subject to the Cash Management Agreement,
Lender expressly agrees that Borrower shall be permitted to distribute to its
members any Distributions Borrower receives only upon the express condition that
no Event of Default has occurred and is continuing under the Loan.

(b) If any Distributions shall be received by Borrower or any Affiliate of
Borrower after the occurrence and during the continuance of an Event of Default,
Borrower shall hold, or shall cause the same to be held, in trust for the
benefit of Lender. Any Distributions in cash shall be deposited in the Mezzanine
Deposit Account. Any and all revenue derived from the Property paid directly by
tenants, subtenants or occupants of the Property shall be held and applied in
accordance with the terms and provisions of the Mortgage Loan Agreement.

5.2.14 Refinancing or Prepayment of the Mortgage Loan. Notwithstanding anything
in this Agreement to the contrary, neither Borrower nor Mortgage Borrower shall
be required to obtain the consent of Lender to refinance the Mortgage Loan,
provided that (i) as of the date of the refinancing of the Mortgage Loan, the
Loan is prepayable under the terms of this Agreement, and (ii) the Loan shall
have been (or shall simultaneously be) paid in full (including any prepayment
premiums and other amounts due and payable to Lender under the Loan Documents)
to the extent permitted by this Agreement. Borrower shall cause Mortgage
Borrower to obtain the prior written consent of Lender to enter into any other
refinancing of the Mortgage Loan.

5.2.15 Acquisition of the Mortgage Loan. (a) Neither Borrower nor Guarantor nor
any Affiliate of any of them or any Person acting at any such Borrower’s,
Guarantor’s or such Affiliate’s request or direction, shall acquire or agree to
acquire the Mortgage Lender’s interest in the Mortgage Loan, or any portion
thereof or any interest therein, or any direct or indirect controlling ownership
interest in the holder of the Mortgage Loan, via purchase, transfer,

 

-84-



--------------------------------------------------------------------------------

exchange or otherwise, and any breach of this provision shall constitute an
Event of Default hereunder. If, solely by operation of applicable subrogation
law, Borrower shall have failed to comply with the foregoing, then Borrower:
(i) shall immediately notify Lender of such failure; (ii) shall cause any and
all such prohibited parties acquiring any interest in the Mortgage Loan
Documents: (A) not to enforce the Mortgage Loan Documents; and (B) upon the
request of Lender, to the extent any of such prohibited parties has or have the
power or authority to do so, to promptly: (1) cancel the promissory note
evidencing the Mortgage Loan, (2) reconvey and release the Lien securing the
Mortgage Loan and any other collateral under the Mortgage Loan Documents, and
(3) discontinue and terminate any enforcement proceeding(s) under the Mortgage
Loan Documents.

(b) Lender shall have the right at any time to acquire all or any portion of the
Mortgage Loan or any interest in any holder of, or participant in, the Mortgage
Loan without notice to or consent of, Borrower, Guarantor or any other Person,
in which event Lender shall have and may exercise all rights of Mortgage Lender
thereunder (to the extent of its interest), including the right (i) to declare
that the Mortgage Loan is in default, in accordance with the terms thereof and
(ii) to accelerate the Mortgage Loan indebtedness, in accordance with the terms
thereof and (iii) to pursue all remedies against any obligor under the Mortgage
Loan Documents, in accordance with the terms thereof. In addition, Borrower
hereby expressly agrees that any claims, counterclaims, defenses, offsets,
deductions or reductions of any kind which Mortgage Borrower or any other Person
may have against Mortgage Lender relating to or arising out of the Mortgage Loan
shall be the personal obligation of Mortgage Lender, and in no event shall
Mortgage Borrower be entitled to bring, pursue or raise any such claims,
counterclaims, defenses, offsets, deductions or reductions against Lender or any
Affiliate of Lender or any other Person as the successor holder of the Mortgage
Loan or any interest therein, provided that Mortgage Borrower may seek specific
performance of its contractual rights under the Mortgage Loan Documents with
respect to matters arising after Lender, its Affiliate or any such other Person
acquires ownership of the Mortgage Loan.

5.2.16 Material Agreements. Borrower shall not and shall cause Mortgage Borrower
to not, without Lender’s prior written consent: (a) enter into, surrender or
terminate any Material Agreement to which it is a party (unless the other party
thereto is in material default and the termination of such agreement would be
commercially reasonable), (b) increase or consent to the increase of the amount
of any charges under any Material Agreement to which it is a party, except as
provided therein or on an arm’s-length basis and commercially reasonable terms;
or (c) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under any Material Agreement to which it is a
party in any material respect, except on an arm’s-length basis and commercially
reasonable terms. Any requests for Lender’s consent or approval required under
this Section 5.2.16 shall be deemed approved if Lender shall have failed to
notify Borrower of its approval or disapproval within ten (10) Business Days
following Lender’s receipt of Borrower’s or Mortgage Borrower’s written request,
together with a copy of the proposed Material Agreement, modification or other
instrument requiring approval, and any information which Lender may request in
accordance with the next sentence. Upon Lender’s request, Borrower shall be
required to provide, or cause Mortgage Borrower to provide, Lender with such
material information and documentation as may be reasonably required by Lender,
in its reasonable discretion, as reasonably required by Lender to reach a
decision. In order to be effective for the purposes of triggering the time
periods set forth above for Lender to

 

-85-



--------------------------------------------------------------------------------

respond, all requests by Borrower or Mortgage Borrower for approval pursuant to
this Section 5.2.16 must contain the following in bold, capital letters in the
request and on the envelope or wrapper enclosing such request: “THIS IS A
REQUEST FOR APPROVAL PURSUANT TO SECTION 5.2.16 OF THE LOAN AGREEMENT BETWEEN
LENDER AND BORROWER. FAILURE BY LENDER TO RESPOND WITHIN TIME PERIODS REFERENCED
IN SAID SECTION 5.2.16 MAY RESULT IN APPROVAL OF THE MATTERS REFERRED TO
HEREIN.” Notwithstanding anything to the contrary contained in this
Section 5.2.16, whenever Lender’s approval is required pursuant to the
provisions of this Section 5.2.16, Lender shall be deemed to have given such
approval (A) if Mezzanine Loan D is then outstanding and (1) the Mezzanine
Lender D shall have confirmed in writing that Mezzanine Lender D has given such
approval pursuant to the terms and provisions of the Mezzanine D Loan Documents
or (2) Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that Mezzanine Lender D has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine D Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), (B) if Mezzanine Loan D is no longer outstanding but
Mezzanine Loan C is then outstanding and (1) Mezzanine Lender C shall have
confirmed in writing that the Mezzanine Lender C has given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents or
(2) Borrower shall have provided Lender with evidence reasonably acceptable to
Lender that Mezzanine Lender C has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), or (C) if neither Mezzanine Loan D nor Mezzanine Loan C
are then outstanding but Mezzanine Loan B is then outstanding and (1) Mezzanine
Lender B shall have confirmed in writing that Mezzanine Lender B has given such
approval pursuant to the terms and provisions of the Mezzanine B Loan Documents
or (2) Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that Mezzanine Lender B has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine B Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder).

5.2.17 Other Limitations. Prior to the payment in full of the Debt, neither
Borrower nor any of its subsidiaries shall, without the prior written consent of
Lender (which may be furnished or withheld at its sole and absolute discretion),
give its consent or approval to any of the following actions or items:

(a) except as permitted by Lender herein, any prepayment in full of the Mortgage
Loan, or any action in connection with or in furtherance of the foregoing
(including, but not limited to, any defeasance of the Mortgage Loan);

(b) the distribution to the partners, members or shareholders of Mortgage
Borrower of property other than cash;

(c) the settlement of any claim against Borrower or any of its Subsidiaries if
the uninsured portion of such claim exceeds $150,000 (in the case of Borrower)
or $500,000 (in the case of Mortgage Borrower or Managing Entity); or

 

-86-



--------------------------------------------------------------------------------

(d) except as required by the Mortgage Loan Documents, any determination to
restore the Property after a casualty or condemnation.

Section 5.3 Transfer Fee. Borrower and New Mortgage Borrower shall pay in
connection with each Transfer of the Property or the Collateral requiring
Lender’s approval (i) a transfer fee equal to the lesser of (x) 0.125% of the
outstanding principal balance of the Loan and (y) $45,000, which amount shall be
subject to change based upon a resizing of the Loan in accordance with
Section 9.5; and (ii) all of Lender’s reasonable expenses incurred in connection
with such Transfer, at the time of each such Transfer.

ARTICLE VI

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Borrower shall cause Mortgage Borrower to obtain and
maintain at all times during the term of the Loan the Policies required under
Section 6.1 of the Mortgage Loan Agreement, including, without limitation,
meeting all insurer requirements thereunder. In addition, Borrower shall cause
Lender to be named as an additional named insured under each of the Policies
described and required in Sections 6.1.1(a)(ii), (v) and (ix) of the Mortgage
Loan Agreement and Lender shall be identified in each policy as follows: Morgan
Stanley Mortgage Capital Holdings LLC, a New York limited liability company, its
successors, assigns and participants as their respective interests may appear,
as secured party. In addition, Borrower shall cause Lender to be named as a
named insured together with Mortgage Lender, as their interest may appear but
subject to the terms of the Intercreditor Agreement, under the insurance
policies required under Sections 5.1.1(a)(i), (iii), (iv), (vi), (vii),
(viii) and (x) of the Mortgage Loan Agreement and Lender shall be identified in
each policy as follows: Morgan Stanley Mortgage Capital Holdings LLC, a New York
limited liability company, its successors, assigns and participants as their
respective interests may appear, as secured party. Borrower shall also cause all
insurance policies required under this Section 6.1 to provide for at least
thirty (30) days prior notice to Lender in the event of policy cancellation or
material changes. In addition, Borrower shall cause such Policies to provide for
at least thirty (30) days prior notice to Lender with evidence of all such
insurance required hereunder on or before the date on which Mortgage Borrower is
required to provide such evidence to Mortgage Lender. Subject to the provisions
of Section 6.4, Borrower shall provide Lender with evidence of all such
insurance required hereunder simultaneously with Mortgage Borrower’s provision
of such evidence to Mortgage Lender.

(b) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property and the Collateral, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate, and all expenses; provided, however, that Lender
shall not obtain insurance to the extent that such insurance is duplicative of
insurance obtained by Mortgage Lender pursuant to the Mortgage Loan Documents.
All premiums incurred by Lender in connection with such action or in obtaining
such insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Loan Documents and shall bear
interest at the Default Rate.

 

-87-



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, Lender shall have the same approval rights
over the insurance referred to above (including, without limitation, the
insurers, deductibles and coverages thereunder, as well as the right to require
other reasonable insurance pursuant to Section 6.1(a)(xi)) as are provided in
favor of the Mortgage Lender in the Mortgage Loan Agreement. All liability
insurance provided for in the Mortgage Loan Agreement shall provide insurance
with respect to the liabilities of both Mortgage Borrower and Borrower. The
insurance policies delivered pursuant to the Mortgage Loan Agreement shall
include endorsements of the type described in Section 6.1(e) thereof, but
pursuant to which Lender shall have the same rights as the Mortgage Lender as
referred to in such Section 6.1(e).

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall, provided the Net Proceeds are made
available by Mortgage Lender for such Restoration pursuant to Section 6.4 of the
Mortgage Loan Agreement, cause Mortgage Borrower to promptly commence and
diligently prosecute the completion of the Restoration of the Property as nearly
as possible to the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Mortgage Lender
and otherwise in accordance with Section 6.4 of the Mortgage Loan Agreement.
Borrower shall cause Mortgage Borrower to pay all costs of such Restoration
whether or not such costs are covered by insurance. Subject to the rights of
Mortgage Lender, Lender may, but shall not be obligated to make proof of loss if
not made promptly by Mortgage Borrower.

Section 6.3 Condemnation. Borrower shall or shall cause Mortgage Borrower to
promptly give Lender notice of the actual or threatened commencement of any
proceeding for the Condemnation of all or any part of the Property of which
Borrower has received written notice of and shall cause Mortgage Borrower to
deliver to Mortgage Lender copies of any and all papers served in connection
with such proceedings. Lender may, subject to the rights of Mortgage Lender,
participate in any such proceedings during the continuance of an Event of
Default or where such proceedings involve an Award in excess of $500,000, and
Borrower shall from time to time deliver to Lender all instruments requested by
it to permit such participation. Borrower shall cause Mortgage Borrower to, at
Borrower’s or Mortgage Borrower’s expense, diligently prosecute any such
proceedings, and shall cause Mortgage Borrower to consult with Lender, its
attorneys and experts, and cause Mortgage Borrower to cooperate with them in the
carrying on or defense of any such proceedings during the continuance of an
Event of Default or where such proceedings involve an Award in excess of
$500,000. Notwithstanding any taking by any public or quasi public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Net Liquidation Proceeds After Debt Service shall have been actually
received and applied by Lender, after the deduction of expenses of collection,
to the reduction or discharge of the Debt. Lender shall not be limited to the
interest paid on the Award by the condemning authority but shall be entitled to
receive out of the Net Liquidation Proceeds After Debt Service interest at the
rate or rates provided herein or in the Note. If the Property or any portion
thereof is taken by a condemning authority, Borrower shall, provided that the
Net Proceeds are made available by Mortgage Lender to Mortgage Borrower pursuant
to Section 6.4 of the Mortgage Loan Agreement, cause Mortgage Borrower to
promptly commence and diligently prosecute the Restoration of the

 

-88-



--------------------------------------------------------------------------------

Property and otherwise comply with the provisions of Section 6.4 of the Mortgage
Loan Agreement. If the Property is sold, through foreclosure or otherwise, prior
to the receipt by Lender of the Award, Lender shall have the right, whether or
not a deficiency judgment on the Note shall have been sought, recovered or
denied, to receive the Award, or a portion thereof sufficient to pay the Debt.

Section 6.4 Restoration. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under the Mortgage Loan
Documents in connection with the Restoration of the Property after a Casualty or
Condemnation.

Section 6.5 Rights of Lender. For purposes of this Article 6, Borrower shall
obtain the approval of Lender for each matter requiring the approval of Mortgage
Lender under the provisions of Sections 6.4 of the Mortgage Loan Agreement (but
only to the same extent that Mortgage Lender has approval rights under such
section), with each reference in any such provisions to the “Loan” to include
the Mortgage Loan and the Loan, and the reference in any such provisions to the
“Maturity Date” to mean the Maturity Date, as defined herein.

ARTICLE VII

RESERVE FUNDS

Section 7.1 Required Repairs. Borrower shall perform or cause Mortgage Borrower
to perform the repairs at the Property, as more particularly set forth on
Schedule III hereto (such repairs hereinafter referred to as “Required
Repairs”). Borrower shall complete or cause Mortgage Borrower to complete, the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule III provided that, if any such Required Repair cannot be completed
by such date due to the occurrence of events beyond Mortgage Borrower’s control,
then Mortgage Borrower shall have such longer period of time as is required to
complete such Required Repair, so long as Borrower is at all times diligently
pursuing completion of same. It shall be an Event of Default under this
Agreement if Mortgage Borrower does not complete the Required Repairs at the
Property by the required deadline for each repair as set forth on Schedule III.

Section 7.2 Tax and Insurance Escrow Fund. (a) On the Closing Date, Borrower
shall deposit with Lender an amount equal to $3,894,388.59 to be deposited into
the Tax and Insurance Escrow Fund and (subject to Section 7.8(b)) to be used
solely for the payment of Taxes.

(b) Borrower shall pay to Lender on the Payment Date occurring in August, 2007
and on each Payment Date thereafter one-twelfth of the Taxes (the “Monthly Tax
Deposit”) that Lender reasonably estimates will be payable during the next
ensuing twelve (12) months in order to accumulate with Lender sufficient funds
to pay all such Taxes at least thirty (30) days prior to their respective due
dates.

(c) Borrower shall pay to Lender on the Payment Date occurring in August 2007
and on each Payment Date thereafter one-twelfth of the Insurance Premiums (the

 

-89-



--------------------------------------------------------------------------------

“Monthly Insurance Premium Deposit”) (subject to Section 7.8(b)) to be used
solely for the payment of insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in (a), (b) and (c) hereof hereinafter called the
“Tax and Insurance Escrow Fund”).

(d) The Tax and Insurance Escrow Fund and the payments of interest or principal
or both, payable pursuant to the Note and this Agreement, shall be added
together and shall be paid as an aggregate sum by Borrower to Lender. Lender
will apply the Tax and Insurance Escrow Fund to payments of Taxes and Insurance
Premiums required to be made by Borrower pursuant to Sections 5.1.2 and 6.1
hereof. In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax and
Insurance Escrow Fund shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Sections 5.1.2 and 6.1 hereof, Lender shall return any
excess to Borrower or credit such excess against future payments to be made to
the Tax and Insurance Escrow Fund. In allocating such excess, Lender may deal
with the Person shown on the records of Lender to be the owner of the Property.
Any amount remaining in the Tax and Insurance Escrow Fund after the Debt has
been paid in full shall be returned to Borrower. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(a) and (b) above, Lender shall notify Borrower of such determination and
Borrower shall increase its monthly payments to Lender by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to delinquency of the Taxes and/or thirty (30) days prior to expiration of
the Policies, as the case may be.

(e) Notwithstanding the foregoing, in the event that (A) Borrower delivers to
Lender, evidence reasonably satisfactory to Lender, that (1) the liability or
casualty Policy maintained by Borrower covering the Property constitutes an
approved blanket or umbrella Policy pursuant to Section 6.1(c) of the Mortgage
Loan Agreement that provides for the payment of Insurance Premiums on an annual
basis and (2) the Insurance Premiums for such approved blanket or umbrella
Policy have been paid in full, Lender shall disburse to Borrower all amounts
held in the Tax and Insurance Escrow Fund for the payment of Insurance Premiums;
or (B) Borrower delivers to Lender, evidence satisfactory to Lender in all
respects, that (1) the liability or casualty Policy maintained by Borrower
covering the Properties constitutes an approved blanket or umbrella Policy
pursuant to Section 6.1(c) of the Mortgage Loan Agreement that provides for the
payment of Insurance Premiums on a monthly basis and (2) the first monthly
installment of the Insurance Premiums for such approved blanket or umbrella
Policy has been paid in full, Lender shall disburse to Borrower all amounts held
in the Tax and Insurance Escrow Fund for the payment of Insurance Premiums (less
an amount equal to one monthly installment of the Insurance Premiums due and
payable with respect to such approved blanket or umbrella Policy).

 

-90-



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, Borrower’s obligation to make any deposits of
into the Tax and Insurance Escrow Fund with respect to Taxes pursuant to
Sections 7.2(a) and (b) above shall be waived if Borrower delivers to Lender a
Letter of Credit in the face amount of amounts required to be on deposit in the
Tax and Insurance Escrow Fund with Lender from time to time for Taxes.

(g) Notwithstanding the foregoing, Borrower shall be relieved of its obligation
to make deposits of Taxes and Insurance Escrow Funds and Lender shall not be
entitled to demand that Borrower establish such reserves with Lender, provided
that (a) Mortgage Borrower is required to and does make or cause to be made
monthly deposits to a taxes and insurance escrow fund pursuant to the Mortgage
Loan Agreement and (b) Lender receives evidence reasonably acceptable to it of
the making of such deposits (it being agreed that evidence provided by the
Servicer shall be deemed reasonably acceptable).

Section 7.3 Intentionally Deleted.

Section 7.4 Rollover/Replacement Reserve.

7.4.1 Deposits into the Rollover/Replacement Reserve Account. On the Closing
Date, Borrower shall deposit with Lender an amount equal to $1,549,120.00 to be
deposited in the Rollover/Replacement Reserve Account (the “Initial
Rollover/Replacement Reserve Deposit”) to be used solely for Replacements. In
addition, Borrower shall deposit with Lender (i) upon the exercise of each
Extension Option the amount, if any, required pursuant to Section 2.2.1(c)(v)
(which, to the extent applicable, shall be used for Leasing Expenses and
Replacement), and (ii) all Lease Termination Payments. The Initial
Rollover/Replacement Reserve Deposit, all Lease Termination Payments and all
other deposits required to be made in accordance with this Section 7.4.1
(collectively, the “Required Leasing Reserve Deposits”) shall be held by Lender
in the Rollover/Replacement Reserve Account. Amounts deposited into the
Rollover/Replacement Reserve Account in accordance with this Section 7.4.1 shall
be referred to herein as the “Rollover/Replacement Reserve Fund.”
Notwithstanding anything to the contrary contained herein, Borrower’s obligation
to make any deposits into the Rollover/Replacement Reserve Fund above shall be
waived if Borrower delivers to Lender a Letter of Credit in the face amount of
amounts required to be on deposit with Lender from time to time for the
Rollover/Replacement Reserve Fund.

7.4.2 Disbursements from the Rollover/Replacement Reserve Account. (a) With
respect to disbursements from the Rollover/Replacement Reserve Fund for Leasing
Expenses incurred by Borrower, Lender shall make disbursements from the
Rollover/Replacement Reserve Fund from time to time upon satisfaction by
Borrower of each of the following conditions:

(i) With respect to all Leasing Expenses, Lender shall make disbursements as
requested by Borrower on a monthly basis in increments of no less than $5,000.00
upon delivery by Borrower to Lender of a draw request in form attached hereto as
Schedule X accompanied by, if such disbursement relates to tenant improvement or
leasing commission obligations, copies of paid or to be paid invoices for the
amounts requested, an Officer’s Certificate in the form attached hereto as
Schedule IX designating the

 

-91-



--------------------------------------------------------------------------------

particular Lease for which such disbursement is sought and certifying that the
requested Leasing Expenses have been incurred by Borrower and, if required by
Lender, lien waivers and releases from all parties furnishing more than $250,000
(provided, however, that receipt of such lien waivers shall be a condition to
the requested disbursement only if the aggregate amount of all such required
lien waivers not received by Lender (including those in connection with all
prior disbursements under this Section 7.4) equals or exceeds $250,000).

(ii) With respect to all Leasing Expenses, at Lender’s option, Lender may
reasonably require an inspection of the Property at Borrower’s expense prior to
making a disbursement in order to verify completion of improvements for which
payment or reimbursement is sought.

(b) (i) With respect to disbursements from the Rollover/Replacement Reserve Fund
for Replacements incurred by Borrower, in no event shall the total amount of
disbursements from Rollover/Replacement Reserve Account with respect to
Replacements be less than the Minimum Replacement Disbursement Amount. Lender
shall make disbursements from the Rollover/Replacement Reserve Account for
Replacements from time to time upon satisfaction by Borrower of each of the
following conditions: (A) Borrower shall submit a written request for payment to
Lender at least fifteen (15) days prior to the date on which Borrower requests
such payment be made and specifies the Replacements to be paid, (B) on the date
such request is received by Lender and on the date such payment is to be made,
no Event of Default shall exist and remain uncured, (C) Lender shall have
received an Officers’ Certificate in the form attached hereto as Schedule XII
(1) stating that all Replacements at the Property to be funded by the requested
disbursement have been or will be completed in good and workmanlike manner and,
to the best of Borrower’s knowledge, in accordance with all Legal Requirements
and Environmental Laws, such certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority if required to
commence and/or complete the Replacements, (2) identifying each Person that
supplied or will supply materials or labor in connection with the Replacements
performed or to be performed at the Property with respect to the payments or
reimbursement to be funded by the requested disbursement, and (3) stating that
each such Person has been or will be paid in full (for all sums then due and
payable) upon such disbursement, such Officers’ Certificate to be accompanied by
lien waivers or, to the extent final payment has not been made to a Person,
Other evidence reasonably satisfactory to Lender that all sums due and payable
will be paid, (D) at Lender’s option and if the cost of such Replacements
exceeds $250,000, a title search for the Property indicating that the Property
is free from all Liens, claims and other encumbrances not previously approved by
Lender and (E) Lender shall have received such other evidence as Lender shall
reasonably request that the Replacements at the Property to be funded by the
requested disbursement have been or will be completed and has been or will be
paid for upon such disbursement to Borrower. Lender shall not be required to
make disbursements from the Rollover/Replacement Reserve Account with respect to
Replacements at the Property unless such requested disbursement is in an amount
greater than $5,000 (or a lesser amount if the total amount in the
Rollover/Replacement Reserve Account is less than $5,000, in which case only one
disbursement of the amount remaining in the account shall be made). Lender shall
not be obligated to make disbursements from the Rollover/Replacement Reserve
Account with respect to Replacements at the Property in excess of the amount
deposited by Borrower. Lender shall not be obligated to make disbursements from

 

-92-



--------------------------------------------------------------------------------

the Rollover/Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property.

(ii) (A) Borrower shall cause Mortgage Borrower to make Replacements when
required in order to keep the Property in condition and repair consistent with
similar office buildings in the same market segment in the metropolitan area in
which the Property is located, and to keep the Property or any portion thereof
from deteriorating. Borrower shall cause Mortgage Borrower to complete all
Replacements in a good and workmanlike manner as soon as practicable following
the commencement of making each such Replacement.

(B) Lender reserves the right, at its option, to approve all contracts or work
orders (which approval shall not be unreasonably withheld, conditioned or
delayed) with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements
costing, in the aggregate, in excess of (1) $500,000 or (2) for so long as the
Mezzanine Loan D is outstanding, $250,000. Subject to the rights of Mortgage
Lender, upon Lender’s request, Borrower shall assign any contract or subcontract
to Lender. Any approval required of Lender pursuant to this Section 7.4.2(b)
shall be deemed to have been given if Lender shall have failed to notify
Borrower of its approval or disapproval within ten (10) Business Days following
Lender’s receipt of Borrower’s written request together with a true, accurate
and complete copy of the contract work order in question. In connection with its
review of a contract or work order, Lender may request to receive any and all
material information and documentation relating thereto reasonably required by
Lender to reach a decision. In order to be effective for the purpose of
triggering the ten (10) Business Day time period set forth above, all requests
by Borrower for approval pursuant to this Section 7.4.2(b)(ii)(B) must contain
the following in bold, capital letters in the request and on the envelope or
wrapper enclosing such request: “THIS IS A REQUEST FOR APPROVAL PURSUANT TO
SECTION 7.4.2(b)(ii)(B) OF THE LOAN AGREEMENT AMONG LENDER AND BORROWER. FAILURE
BY LENDER TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS OF THE DATE
HEREOF SHALL RESULT IN THE APPROVAL OF THE MATTERS REFERRED TO HEREIN.” Subject
to the last sentence of this Section 7.4.2(b)(ii)(B), whenever Lender’s approval
is required pursuant to this Section 7.4.2(b)(ii)(B), Lender shall be deemed to
have given such approval (A) if Mezzanine Loan D is then outstanding and (1) the
Mezzanine Lender D shall have confirmed in writing that Mezzanine Lender D has
given such approval pursuant to the terms and provisions of the Mezzanine D Loan
Documents or (2) Borrower shall have provided Lender with evidence reasonably
acceptable to Lender that Mezzanine Lender D has been deemed to have given such
approval pursuant to the terms and provisions of the Mezzanine D Loan Documents
(which evidence may consist of copies of all submissions required to obtain such
deemed approval thereunder), (B) if Mezzanine Loan D is no longer outstanding
but Mezzanine Loan C is then outstanding and (1) Mezzanine Lender C shall have
confirmed in writing that the Mezzanine Lender C has given such approval

 

-93-



--------------------------------------------------------------------------------

pursuant to the terms and provisions of the Mezzanine C Loan Documents or
(2) Borrower shall have provided Lender with evidence reasonably acceptable to
Lender that Mezzanine Lender C has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine C Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder), or (C) if neither Mezzanine Loan D nor Mezzanine Loan C
are then outstanding but Mezzanine Loan B is then outstanding and (1) Mezzanine
Lender B shall have confirmed in writing that Mezzanine Lender B has given such
approval pursuant to the terms and provisions of the Mezzanine B Loan Documents
or (2) Borrower shall have provided Lender with evidence reasonably acceptable
to Lender that Mezzanine Lender B has been deemed to have given such approval
pursuant to the terms and provisions of the Mezzanine B Loan Documents (which
evidence may consist of copies of all submissions required to obtain such deemed
approval thereunder). Notwithstanding the foregoing, in the event that at the
time in question Rollover/Replacement Reserve Funds for Replacements shall be
held by or for the benefit of Lender, then the provisions of the immediately
preceding sentence shall be inapplicable and Lender shall have the approval
rights otherwise provided for in this Section 7.4.2(b)(ii)(B).

(C) In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, Lender
shall have the option without providing any prior notice to Borrower to withhold
disbursement for such unsatisfactory Replacement and, subject to the cure
periods set forth in Section 8.1(a)(xxi) hereof, to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Rollover/Replacement Reserve Fund toward the labor and materials
necessary to complete such Replacement and to exercise any and all other
remedies available to Lender upon an Event of Default hereunder.

(D) In order to facilitate Lender’s completion or making of the Replacements
pursuant to Section 7.4.2(b)(ii)(C) above, Borrower shall cause Mortgage
Borrower to grant Lender the right to enter onto the Property and perform any
and all work and labor necessary to complete or make the Replacements and/or
employ watchmen to protect the Property from damage provided, however, that
Lender shall not exercise such right unless an Event of Default has occurred and
is then continuing. All sums so expended by Lender, to the extent not from the
Rollover/Replacement Reserve Fund, shall be deemed to have been advanced under
the Loan to Borrower and secured by fee Pledge Agreement. For this purpose
Borrower constitutes and appoints Lender its true and lawful attorney in fact
with full power of substitution to complete or undertake the Replacements in the
name of Mortgage Borrower. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked. Borrower empowers said attorney
in fact as follows: (1) to use any funds in the Rollover/Replacement Reserve
Account for the purpose of making or completing the Replacements; (2) to make
such additions, changes and

 

-94-



--------------------------------------------------------------------------------

corrections to the Replacements as shall be necessary or desirable to complete
the Replacements; (3) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be required for such purposes; (4) to pay,
settle or compromise all existing bills and claims which are or may become Liens
against the Property, or as may be necessary or desirable for the completion of
the Replacements, or for clearance of title; (5) to execute all applications and
certificates in the name of Mortgage Borrower which may be required by any of
the contract documents; (6) to prosecute and defend all actions or proceedings
in connection with the Property or the rehabilitation and repair of the
Property; and (7) to do any and every act which Borrower might do in its own
behalf to fulfill the terms of this Agreement. Notwithstanding the foregoing,
Lender shall not exercise such power of attorney unless an Event of Default
exists.

(E) Nothing in this Section 7.4.2 shall: (1) make Lender responsible for making
or completing the Replacements; (2) require Lender to expend funds in addition
to the Rollover/Replacement Reserve Fund to make or complete any Replacement;
(3) obligate Lender to proceed with the Replacements; or (4) obligate Lender to
demand from Borrower additional sums to make or complete any Replacement.

(F) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other Liens, subject to Borrower’s right to contest such Liens as set forth in
Section 8.1(a)(xiii) hereof.

(G) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Upon request, certified
copies of such policies or certificates evidencing the effectiveness of such
policies and the payment of premiums thereunder shall be delivered to Lender.

(iii) (A) It shall be an Event of Default under this Agreement if Borrower fails
to comply with any provision of this Section 7.4 and such failure is not cured
within sixty (60) days after notice from Lender, subject to extension as is
reasonably necessary for Borrower to exercise due diligence to cure or due to
Force Majeure. Upon the occurrence and continuance of an Event of Default,
Lender may use the Rollover/Replacement Reserve Fund (or any portion thereof)
for any purpose, including but not limited to completion of the Replacements as
provided in Sections 7.4.2(b)(ii)(C) and (D), or for any other repair or
replacement to the Property or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender’s
right to withdraw and apply the Rollover/Replacement Reserve Funds shall be in
addition

 

-95-



--------------------------------------------------------------------------------

to all other rights and remedies provided to Lender under this Agreement and the
other Loan Documents.

(B) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Rollover/Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.

(c) The insufficiency of any balance in the Rollover/Replacement Reserve Account
shall not relieve Borrower from its obligation to fulfill all preservation and
maintenance covenants in the Loan Documents.

7.4.3 Waiver of Rollover/Replacement Reserve Fund. Borrower shall be relieved of
its obligation to make deposits of Rollover/Replacement Reserve Funds and Lender
shall not be entitled to demand that Borrower establish such reserves with
Lender, provided that (a) Mortgage Borrower is required to and does make or
cause to be made monthly deposits to a rollover/replacement reserve account
pursuant to the Mortgage Loan Agreement and (b) Lender receives evidence
reasonably acceptable to it of the making of such deposits (it being agreed that
evidence provided by the Servicer shall be deemed reasonably acceptable).

Section 7.5 Intentionally Deleted.

Section 7.6 Intentionally Deleted.

Section 7.7 Debt Service Shortfall Reserve Fund.

7.7.1 Deposits into the Debt Service Shortfall Reserve Fund. On the Closing
Date, Mortgage Borrower shall deposit with Mortgage Lender an amount equal to
$4,900,000.00 to be deposited in the Debt Service Shortfall Reserve Account (the
“Debt Service Shortfall Reserve Fund”). Notwithstanding anything to the contrary
contained in this Section 7.7.1, Mortgage Borrower’s obligation to make any
deposits into the Debt Service Shortfall Reserve Fund shall be waived (and if
Debt Service Shortfall Reserve Funds are on deposit, Mortgage Borrower shall be
entitled to withdraw the amounts deposited therein) if Mortgage Borrower
delivers to Mortgage Lender a Letter of Credit in the face amount of the amount
required to be on deposit with Mortgage Lender in the Debt Service Shortfall
Reserve Fund.

7.7.2 Withdrawals from the Debt Service Shortfall Reserve Fund. Disbursements
from the Debt Service Shortfall Reserve Funds shall be made in accordance with
the Section 7.7.2 of the Mortgage Loan Agreement.

Section 7.8 Reserve Funds. Generally. (a) Borrower grants to Lender a first
priority perfected security interest in each of the Reserve Funds established
solely hereunder and not under the Mortgage Loan Agreement and the related
Accounts and any and all monies now or hereafter deposited in each Reserve Fund
and related Account as additional security for payment of the Debt. Until
expended or applied in accordance herewith, the Reserve Funds and the related
Accounts shall constitute additional security for the Debt.

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have no obligation to disburse any Reserve Funds, and Lender may,
in addition to

 

-96-



--------------------------------------------------------------------------------

any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion. Lender shall have no obligation to advance funds
from any particular Reserve Account in excess of the amount on deposit in such
Reserve Account.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender.

(d) The Reserve Funds may be invested in Permitted Investments in accordance
with, and to the extent permitted by, the Cash Management Agreement, and all
earnings or interest on a Reserve Fund shall be added to and become a part of
such Reserve Fund and shall be disbursed in the same manner as other monies
deposited in such Reserve Fund.

(e) Borrower shall not (and shall not permit Mortgage Borrower to), without
obtaining the prior written consent of Lender, further pledge, assign or grant
any security interest in any Reserve Fund or related Account or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto or any right of
the depositary bank or securities intermediary to be paid ordinary fees and
charges for such Account, for which there may be a set-off right.

(f) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Losses arising from or in any way connected with the Reserve Funds
or the related Accounts or the performance of the obligations for which the
Reserve Funds or the related Accounts were established, except to the extent
arising from the gross negligence or willful misconduct of Lender, its agents or
employees. Borrower shall assign to Lender all rights and claims Borrower may
have against all Persons supplying labor, materials or other services which are
to be paid from or secured by the Reserve Funds or the related Accounts;
provided, however, that Lender may not pursue any such right or claim unless an
Event of Default has occurred and remains uncured.

Section 7.9 Provisions Regarding Letters of Credit.

7.9.1 Letters of Credit Generally. Borrower shall give Lender no less than
thirty (30) days notice of Borrower’s election to deliver a Letter of Credit
pursuant to this Article VII. Borrower shall pay to Lender all of Lender’s
reasonable out-of-pocket costs and expenses in connection therewith. Borrower
shall not be entitled to draw from any such Letter of Credit.

7.9.2 Event of Default. An Event of Default shall occur if Borrower shall have
any reimbursement or similar obligation with respect to a Letter of Credit, or
if Borrower shall fail to (i) replace or extend any Letter of Credit prior to
the expiration thereof or (ii) replace any outstanding Letter of Credit within
thirty (30) days of Lender’s notice that such Letter of Credit fails to meet the
requirements set forth in the definition of Letter of Credit. Lender shall not
be required to exercise its rights under Section 7.9.3 below in order to prevent
any such Event of Default from occurring and shall not be liable for any losses
due to the insolvency of the issuer of the Letter of Credit as a result of any
failure or delay by Lender in the exercise of such rights, but if Lender draws
on the Letter of Credit and the issuer honors such draw and no Event of

 

-97-



--------------------------------------------------------------------------------

Default shall exist, Lender shall deposit the proceeds of such draw into the
Reserve Fund with respect to which such Letter of Credit was originally
established.

7.9.3 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Debt. Upon the occurrence of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine or to hold such proceeds as security for the Debt.

7.9.4 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire or a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; or (c) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Approved Bank and Borrower has not, within thirty (30) days after notice
thereof, obtained a new Letter of Credit with an Approved Bank.

7.9.5 Reduction of Letter of Credit. In the event that, after the delivery of a
Letter of Credit in accordance with the provisions of this Article VII, Borrower
shall incur and pay for from its own funds and not from the Reserve Funds, funds
in the Mezzanine Deposit Account, or other funds sourced from, or otherwise
derivative of, the Property, such items that would be eligible for a
disbursement from the applicable Reserve Fund, Borrower may, in lieu of
receiving such disbursement, reduce the amount of such Letter of Credit by a
corresponding amount. Lender agrees to execute such agreements or amendments
reasonably requested by Borrower in order to appropriately reduce the amount of
such Letter of Credit. Borrower shall not be permitted to reduce the Letter of
Credit more than one (1) time in any month.

7.9.6 Limitations on Guaranties and Letters of Credit. Notwithstanding anything
to the contrary contained in the foregoing, the aggregate amount of any Letters
of Credit in lieu of Reserve Funds delivered in accordance with the provisions
of this Article VII and any guaranties delivered in accordance with the
provisions of Section 5.1.20 shall not exceed ten percent (10%) of the principal
amount of the Loan. To the extent that the aggregate amount of deposits that
Borrower is obligated to make into the Reserve Funds hereunder exceeds ten
percent (10%), Borrower shall deposit such excess amount with Lender for deposit
into the applicable Reserve Fund.

Section 7.10 Transfer of Reserve Funds under Mortgage Loan. If Borrower is
required to deposit with Lender reserves pursuant to this Article VII, Borrower
shall enter into a cash management and lockbox agreement for the benefit of
Lender for the purpose of covering deposits to the required reserve accounts
substantially similar to the Lockbox Agreement and the

 

-98-



--------------------------------------------------------------------------------

Mortgage Cash Management Agreement. Upon cancellation by Mortgage Lender of any
reserve fund obligation under Article VII of the Mortgage Loan Agreement,
Borrower shall to the extent permitted under the Mortgage Loan Documents cause
the related reserve fund balance held by Mortgage Lender to be transferred
directly to Lender to be held by Lender in the comparable Reserve Fund account.

ARTICLE VIII

DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) (A) if any payment of principal or interest due pursuant to the Note or the
payment due on the Maturity Date is not paid on or prior to the date when due,
and (B) any other portion of the Debt is not paid on or within four (4) business
days after the same is due;

(ii) if any of the Taxes or any Other Charges are not paid on or before the date
when the same are due and payable (except to the extent sums sufficient to pay
such Taxes or any Other Charges have been deposited with Mortgage Lender in
accordance with the terms of the Mortgage Loan Agreement or Lender in accordance
with the terms hereof);

(iii) if the Policies are not kept in full force and effect and if certified
copies of the Policies, or Acord certificates evidencing the procurement of and
payment for the Policies, are not delivered to Lender within five (5) Business
Days of Lender’s request;

(iv) if Borrower or Mortgage Borrower transfers or encumbers any portion of the
Property or Collateral in violation of the provisions of Section 5.2.10 hereof
or of the Pledge Agreement;

(v) if any representation or warranty made by Borrower, or any Guarantor herein
or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document prepared by or on behalf of
Borrower, or any Guarantor and furnished to Lender shall have been false or
misleading in any material adverse respect, when taken as a whole, as of the
date the representation or warranty was made provided, however, that to the
extent that the Person on whose behalf such representation or warranty was made
had no actual or constructive knowledge of the falsehood or misleading nature of
such representation or warranty when made, and that such falsehood or misleading
nature was undiscoverable through commercially reasonable diligence, then such
false or misleading representation or warranty shall constitute an Event of
Default only if Borrower or such Person fails to make true and accurate such
representation or warranty (by modifying or correcting the condition underlying
such representation or warranty) within ten (10) days after Borrower’s or such
Person’s discovery of such underlying condition;

 

-99-



--------------------------------------------------------------------------------

(vi) if Borrower, Mortgage Borrower, Principal, any Guarantor or any other
guarantor under any guaranty issued in connection with the Loan shall make an
assignment for the benefit of creditors, unless, in the case of any Guarantor,
any Replacement Guarantor has been substituted for such Guarantor in accordance
with the terms and provisions of Section 9.6 hereof;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mortgage Borrower, Principal, any Guarantor or any other guarantor under any
guarantee issued in connection with the Loan or the Mortgage Loan or if
Borrower, Mortgage Borrower Principal, any Guarantor or such other guarantor
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to the Bankruptcy Code, or any similar
federal or State law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Mortgage Borrower, Principal, any Guarantor or such other
guarantor, or if any proceeding for the dissolution or liquidation of Borrower,
Mortgage Borrower, Principal, any Guarantor or such other guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Mortgage Borrower,
Principal, any Guarantor or such other guarantor, upon the same not being
discharged, stayed or dismissed or bonded pending appeal within ninety
(90) days, unless, in the case of any Guarantor, any Replacement Guarantor has
been substituted for such Guarantor in accordance with the terms and provisions
of Section 9.6 hereof;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Borrower materially breaches any of its respective negative covenants
contained in Section 5.2;

(x) if Borrower violates or does not comply with any provisions of
Section 5.1.17 hereof and Borrower fails to remedy such breach within ten
(10) Business Days after notice of such breach from Lender;

(xi) if a default has occurred and continues beyond any applicable cure period
under the Management Agreement (or any Replacement Management Agreement) if such
default permits Manager thereunder to terminate or cancel the Management
Agreement (or any Replacement Management Agreement);

(xii) if Borrower or Principal violates or does not comply with any of the
provisions of Section 4.1.35 hereof, or if there is any breach of any
representation, warranty or covenant contained in Section 4 of the Pledge
Agreement;

(xiii) if the Property becomes subject to any mechanic’s, materialman’s or other
Lien other than a Lien for local real estate taxes and assessments not then due
and payable and the Lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of sixty (60) days, provided, however, after
prior written notice to Lender, Borrower or Mortgage Borrower, at its own
expense, may contest by appropriate

 

-100-



--------------------------------------------------------------------------------

legal proceedings, promptly initiated and conducted in good faith and with due
diligence, the amount or validity, in whole or in part, of any mechanic’s liens,
provided that (i) no other Event of Default has occurred and is continuing under
the Note, this Agreement or any of the other Loan Documents, (ii) such
proceeding shall suspend the collection of the mechanic’s or materialman’s liens
from Mortgage Borrower and from the Property or Borrower shall have caused to be
paid all of the mechanic’s or materialman’s liens under protest, (iii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder, (iv) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost, and (v) Borrower shall have deposited with Lender adequate
reserves or security for the payment of the mechanic’s or materialman’s liens,
together with all interest and penalties thereon as determined by Lender in its
reasonable discretion (unless such reserves or security have been furnished
pursuant to the Mortgage Loan Agreement);

(xiv) if any federal tax Lien or state or local income tax Lien is filed against
Borrower, Mortgage Borrower, Principal, any Guarantor, the Collateral, or the
Property and same is not discharged of record within sixty (60) days after same
is filed, unless, in the case of any Guarantor, any Replacement Guarantor has
been substituted for such Guarantor in accordance with the terms and provisions
of Section 9.6 hereof;

(xv) (A) Borrower fails to provide Lender with the written certificate as
provided in (and within the time period required by) Section 5.2.8 hereof and
such failure continues for ten (10) days after written notice thereof from
Lender, (B) Borrower is a Plan or its assets constitute Plan Assets, or
(C) Borrower consummates a transaction which would cause the Pledge Agreement or
Lender’s exercise of its rights under the Pledge Agreement, the Note, this
Agreement or the other Loan Documents to constitute a nonexempt prohibited
transaction under ERISA or result in a violation of a State statute regulating
investment of, and fiduciary obligations with respect to, governmental plans
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, which prohibits or otherwise restricts the transactions contemplated by
this Agreement, subjecting Lender to liability for a violation of ERISA, the
Code or such State statute;

(xvi) if Borrower shall fail to deliver to Lender, within ten (10) Business Days
after request by Lender, the estoppel certificates required pursuant to the
terms of Section 5.1.13(a) hereof (which request by Lender shall be sent after
the expiration of any applicable notice and grace periods contained in
Section 5.1.13);

(xvii) if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Guaranty and the
Environmental Indemnity) and such default continues after the expiration of
applicable grace periods, if any, unless, in the case of any Guarantor, any
Replacement Guarantor has been substituted for such Guarantor in accordance with
the terms and provisions of Section 9.6 hereof;

(xviii) Intentionally Deleted.

 

-101-



--------------------------------------------------------------------------------

(xix) Intentionally Deleted.

(xx) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xxi) if any of the assumptions contained in the Insolvency Opinion, or in any
other “non-consolidation” opinion delivered to Lender in connection with the
Loan (it being understood that this provision shall not apply to any
“non-consolidation” opinion delivered to Lender in connection with the
origination of the Loan following a transfer under Section 5.2.11), or in any
other “non-consolidation” opinion delivered subsequent to the closing of the
Loan, is or shall become untrue in any material respect;

(xxii) if any of Borrower or its subsidiaries (as applicable) shall breach any
of the terms of:

 

  A. Section 5.2.12 (Limitation on Securities Issuances);

 

  B. Section 5.2.14 (Refinancing or Prepayment of the Mortgage Loan);

 

  C. Section 5.2.17(a) (Other Limitations);

(xxiii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xxi) above or (xxiii) below, for ten (10) days after notice to Borrower
from Lender, in the case of any Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other Default; provided, however, that if such non monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided, further, that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
ninety (90) days;

(xxiv) if there shall be a default under the Pledge Agreement or any of the
other Loan Documents beyond any applicable notice and cure periods contained in
such documents, whether as to Borrower or the Collateral, or if any other such
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt;

(xxv) if a Mortgage Loan Event of Default shall have occurred and be continuing
or if Mortgage Borrower enters into or otherwise suffers or permits any
amendment, waiver, supplement, termination, extension, renewal, replacement or
other modification of any Mortgage Loan Document without the prior written
consent of Lender except to the extent permitted by this Agreement, to the
extent that such consent was required to be obtained hereunder; or

 

-102-



--------------------------------------------------------------------------------

(xxvi) the Liens created pursuant to any Loan Document shall cease to be a fully
enforceable first priority security interest due to any act or omission of
Borrower (unless such unenforceability results solely from an act or omission of
Lender).

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi) or (vii) above) and at any
time thereafter, in addition to any other rights or remedies available to it
pursuant to this Agreement and the other Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to the
Property or the Collateral, including, without limitation, declaring the Debt to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and any
part of the Property or the Collateral, including, without limitation, all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vi) or (vii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against Borrower under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of the Collateral. Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singly, successively, together or otherwise, at such time
and in such order as Lender may determine in its sole discretion, to the fullest
extent permitted by Applicable Law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by Applicable Law, equity or
contract or as set forth herein or in the other Loan Documents. Without limiting
the generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) Lender is not subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Collateral and the Collateral has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt
or the Debt has been paid in full.

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Collateral for the satisfaction of any of the Debt in preference or priority to
any other Collateral, and Lender may seek satisfaction out of the Property or
any other Collateral or any part thereof, in its absolute discretion in respect
of the Debt. In addition, Lender shall have the right from time to time to
partially foreclose the Pledge Agreement in any manner and for any amounts
secured by the Pledge Agreement then due and payable as determined by Lender in
its sole discretion including, without limitation, the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of

 

-103-



--------------------------------------------------------------------------------

principal and interest, Lender may foreclose the Pledge Agreement to recover
such delinquent payments, or (ii) in the event Lender elects to accelerate less
than the entire outstanding principal balance of the Loan, Lender may foreclose
the Pledge Agreement to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Pledge Agreement as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Pledge Agreement to secure payment of sums secured
by the Pledge Agreement and not previously recovered.

(c) Lender shall have the right, from time to time, to sever the Note and the
other Loan Documents into one or more separate notes, deeds of trust, mortgages
and other security documents (the “Severed Loan Documents”) in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one or more Defaults or Events of Default with
respect to Borrower shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or to impair any remedy, right or power
consequent thereon.

ARTICLE IX

SPECIAL PROVISIONS

Section 9.1 Sale of Notes and Securitization. Lender may, at any time, sell,
transfer or assign the Note, this Agreement, the Pledge Agreement and the other
Loan Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities (the “Securities”) evidencing a beneficial interest in a rated or
unrated public offering or private placement (a “Securitization”)

 

-104-



--------------------------------------------------------------------------------

(such sales, participations and/or Securitizations, collectively, a “Secondary
Market Transaction”). Notwithstanding the foregoing, Lender shall endeavor, but
shall have no obligation, to provide Borrower with ten (10) days prior notice of
any Secondary Market Transaction for which Provided Information is, or is
expected to be, requested and provide Borrower with the type of Secondary Market
Transaction that is occurring, or is expected to occur. At the request of the
holder of the Note and, to the extent not already required to be provided by
Borrower under this Agreement, Borrower shall, at such noteholder’s expense to
the extent and as set forth in Section 9(g) hereof, use reasonable efforts to
provide information in the possession or control of Borrower and not in
possession of Lender or which may reasonably be required to satisfy the market
standards to which the holder of the Note customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with a Securitization or the sale of the Note or the participations or
Securities, including, without limitation, to:

(a) (i) provide such financial and other information with respect to the
Property, Collateral, Mortgage Borrower, Borrower, Manager and Guarantor,
including but not limited to updated financial and operating statements
currently created during the ordinary course of business, (ii) provide budgets
relating to the Property and Collateral and (iii) to perform or permit or cause
to be performed or permitted such site inspection, appraisals, market studies,
environmental reviews and reports (Phase I’s and, if appropriate, Phase II’s),
engineering reports and other due diligence investigations of the Property, as
may be reasonably requested by the holder of the Note or the Rating Agencies or
as may be necessary or appropriate in connection with the Securitization (the
“Provided Information”), together, if customary, with appropriate verification
and/or consents of the Provided Information through letters of auditors or
opinions of counsel of independent attorneys reasonably acceptable to Lender and
acceptable to the Rating Agencies;

(b) if required by the Rating Agencies, deliver (i) a revised Insolvency
Opinion, (ii) revised opinions of counsel as to due execution and enforceability
with respect to the Property, Collateral, Borrower, Guarantor, Principal and
their respective Affiliates and the Loan Documents, and (iii) revised
Organizational Documents for Borrower, Guarantor, Principal and their respective
Affiliates (including, without limitation, such revisions as are necessary to
comply with the provisions of Section 4.1.35 hereof), which counsel, opinions
and Organizational Documents shall be reasonably satisfactory to Lender and
satisfactory to the Rating Agencies;

(c) if required by the Rating Agencies, request such additional tenant estoppel
letters, subordination agreements or other agreements from parties to agreements
that affect the Property, which estoppel letters, subordination agreements or
other agreements shall be reasonably satisfactory to Lender and satisfactory to
the Rating Agencies;

(d) execute such amendments to the Loan Documents and Organizational Documents
as may be requested by the holder of the Note or the Rating Agencies or
otherwise to effect the Securitization; provided, however, that Borrower shall
not be required to modify or amend any Loan Document if such modification or
amendment would (except for modifications and amendments required to be made
pursuant to Section 9.1(e) below) (i) change the interest rate, the stated
maturity or the amortization of principal set forth in the Note, (ii) modify or

 

-105-



--------------------------------------------------------------------------------

amend any other material economic term of the Loan or (iii) otherwise increase
the obligations or liabilities or decrease the rights of Borrower pursuant to
the Loan Documents;

(e) if Lender elects, in its sole discretion, prior to or upon a Securitization,
to split the Loan into two or more parts, or the Note into multiple component
notes or tranches which may have different interest rates, amortization
payments, principal amounts and maturities, Borrower agrees to cooperate with
Lender in connection with the foregoing and to execute the required
modifications and amendments to the Note, this Agreement and the Loan Documents
and to provide opinions necessary to effectuate the same. Such Notes or
components may be assigned different interest rates, so long as the initial
weighted average of such interest rates does not exceed the Applicable Interest
Rate and the monthly debt service payments do not exceed the Monthly Debt
Service Payment Amount; provided, however, that Borrower shall not be required
to modify or amend any Loan Document if such modification or amendment would
(except for modifications and amendments described in this Section 9.1(e))
(i) change the interest rate, the stated maturity or the amortization of
principal set forth in the Note, (ii) modify or amend any other material
economic term of the Loan or (iii) otherwise increase the obligations or
liabilities or decrease the rights of Borrower pursuant to the Loan Documents;
and

(f) make such representations and warranties as of the closing date of the
Securitization with respect to the Collateral, Property, Borrower, and the Loan
Documents as are customarily provided in securitization transactions and as may
be reasonably requested by the holder of the Note or the Rating Agencies and
consistent with the facts covered by such representations and warranties as they
exist on the date thereof, including the representations and warranties made in
the Loan Documents.

(g) Lender shall pay for any third-party costs and expenses incurred by Borrower
in connection with Borrower’s complying with the requests made under this
Section 9.1, other than Borrower’s legal fees and expenses. Except as otherwise
provided in this Article IX, in no event shall Borrower be obligated to pay for
any costs and expenses incurred by Lender or by Borrower, other than Borrower’s
legal fees, in connection with a Securitization other than any costs and
expenses incurred by Lender due to Borrower’s failure to perform or comply with
Borrower’s agreements and covenants contained in this Agreement and the other
Loan Documents relating to documents, instruments or other items required to be
delivered or produced by Borrower.

Section 9.2 Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in disclosure documents in
connection with the Securitization, including, without limitation, a prospectus
supplement, private placement memorandum, offering circular or other offering
document (each a “Disclosure Document”) and may also be included in filings (an
“Exchange Act Filing”) with the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended (the “Securities Act”), or the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to Investors or prospective Investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.

 

-106-



--------------------------------------------------------------------------------

(b) Borrower agrees to provide in connection with each of (i) a preliminary and
a private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, or (iii) collateral and structured term
sheets or similar materials, an indemnification certificate (A) certifying that
Borrower has carefully examined the relevant portions of such memorandum or
prospectus or term sheets, as applicable, which relate to Borrower and its
Affiliates or the Property, including without limitation, the sections entitled
“Special Considerations,” “Description of the Mortgages,” “Description of the
Mortgage Loans and Mortgaged Property,” and “The Borrower” and such sections
(and any other sections reasonably requested) do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading, (B) indemnifying Lender (and for purposes of this
Section 9.2, Lender hereunder shall include its officers and directors), the
Affiliate of Morgan Stanley Mortgage Capital Holdings LLC (“Morgan Stanley”)
that has filed the registration statement relating to the Securitization (the
“Registration Statement”), each of its directors, each of its officers who have
signed the Registration Statement and each Person who controls the Affiliate
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Morgan Stanley Group”), and Morgan Stanley,
each of its directors and each Person who controls Morgan Stanley within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any Losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Morgan
Stanley Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such sections described in
clause (A) above, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in such sections
or necessary in order to make the statements in such sections or in light of the
circumstances under which they were made, not misleading and (C) agreeing to
reimburse Lender, the Morgan Stanley Group and the Underwriter Group for any
legal or other expenses reasonably incurred by Lender the Morgan Stanley Group
and the Underwriter Group in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case
under clauses (B) or (C) above only to the extent that any such Liability arises
out of or is based upon any such untrue statement or omission made therein in
reliance upon and in conformity with information furnished to Lender by or on
behalf of Borrower in connection with the preparation of the memorandum or
prospectus or in connection with the underwriting of the debt, including,
without limitation, financial statements of Borrower, operating statements, rent
rolls, environmental site assessment reports and property condition reports with
respect to the Property. This indemnification will be in addition to any
liability which Borrower may otherwise have. Moreover, the indemnification
provided for in Clauses (B) and (C) above shall be effective whether or not an
indemnification certificate described in (A) above is provided and shall be
applicable based on information previously provided by Borrower or its
Affiliates if Borrower does not provide the indemnification certificate;
provided, however, Borrower shall not be liable in any such case to the extent
that any such Liabilities relate solely to errors or omissions contained in
documents prepared by a Person other than Borrower, Principal, Guarantor or any
of their Affiliates, unless Borrower knew or should have known about such error
or omission.

(c) In connection with filings under the Exchange Act, Borrower agrees to
indemnify (i) Lender, the Morgan Stanley Group and the Underwriter Group for
Liabilities to

 

-107-



--------------------------------------------------------------------------------

which Lender, the Morgan Stanley Group or the Underwriter Group may become
subject insofar as the Liabilities arise out of or are based upon the omission
or actual omission to state in the Provided Information a material fact required
to be stated in the Provided Information in order to make the statements in the
Provided Information, in light of the circumstances under which they were made
not misleading and (ii) reimburse Lender, the Morgan Stanley Group or the
Underwriter Group for any legal or other expenses reasonably incurred by Lender,
the Morgan Stanley Group or the Underwriter Group in connection with defending
or investigating the Liabilities.

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party, hi the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2 the indemnifying party shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. The indemnifying party shall not be liable for the expenses of more
than one such separate counsel (in addition to indemnifying party’s own
attorneys) regardless of the number of indemnified parties.

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnifications provided for in Section 9.2(b) or (c) is or are for
any reason held to be unenforceable by an indemnified party in respect of any
Liability (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liability (or action in respect thereof); provided, however, that
no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) Morgan Stanley’s and Borrower’s
relative knowledge and access to information concerning the matter with respect
to which claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree

 

-108-



--------------------------------------------------------------------------------

that it would not be equitable if the amount of such contribution were
determined solely by pro rata or per capita allocation.

(f) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

Section 9.3 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender, and Lender may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any regular monthly servicing fee due to the Servicer under
the Servicing Agreement.

Section 9.4 Exculpation. (a) Except as otherwise provided herein, in the Pledge
Agreement or in the other Loan Documents, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the obligations contained in
this Agreement, the Note, the Pledge Agreement or the other Loan Documents
(other than the Environmental Indemnity and the Guaranty) by any action or
proceeding wherein a money judgment shall be sought against Borrower, except
that Lender may bring a foreclosure action, action for specific performance or
other appropriate action or proceeding to enable Lender to enforce and realize
upon this Agreement, the Note, the Pledge Agreement, the other Loan Documents,
and the interest in the Collateral or and any other collateral given to Lender
created by this Agreement, the Note, the Pledge Agreement and the other Loan
Documents; provided, however, that any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Collateral and in any other collateral given to Lender. Lender, by
accepting this Agreement, the Note and the Pledge Agreement, agrees that it
shall not, except as otherwise provided in the Pledge Agreement, sue for, seek
or demand any deficiency judgment against Borrower in any such action or
proceeding, under or by reason of or under or in connection with this Agreement,
the Note, the other Loan Documents or the Pledge Agreement. The provisions of
this Section shall not, however, (i) constitute a waiver, release or impairment
of any obligation evidenced or secured by this Agreement, the Note, the other
Loan Documents or the Pledge Agreement; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for judicial foreclosure and
sale under the Pledge Agreement; (iii) affect the validity or enforceability of
any indemnity (including, without limitation, the Environmental Indemnity),
guaranty (including, without limitation, the Guaranty), master lease or similar
instrument made in connection with this Agreement, the Note, the Pledge
Agreement, or the other Loan Documents; (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) [intentionally deleted]; (vi) impair
the right of Lender to enforce the provisions of Sections 9.9 and 10.2 of the
Pledge Agreement (to the extent of Borrower’s interest in the Collateral) or
Sections 4.1.8, 4.1.28, 5.1.9 and 5.2.8 hereof (to the extent of Borrower’s
interest in the Collateral); or (vii) impair the right of Lender to obtain a
deficiency judgment or other judgment on the Note against Borrower if necessary
to obtain any Insurance Proceeds or Awards to which Lender would otherwise be
entitled under the Pledge Agreement; provided, however, Lender shall only
enforce such judgment to the extent of the Insurance Proceeds and/or Awards.

 

-109-



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of this Section 9.4 to the contrary, Borrower
shall be personally liable to Lender for the Losses it incurs due to: (i) fraud
or intentional misrepresentation by Borrower, Mortgage Borrower or its
Affiliates in connection with the execution and the delivery of this Agreement,
the Note, the Pledge Agreement or the other Loan Documents; (ii) Borrower’s or
Mortgage Borrower’s misappropriation of Rents received by Borrower or Mortgage
Borrower during the continuance of an Event of Default; (iii) Borrower’s or
Mortgage Borrower’s misappropriation of Security Deposits or Rents collected
more than thirty (30) days in advance; (iv) Borrower’s or Mortgage Borrower’s
misappropriation of Insurance Proceeds or Awards or Net Liquidation Proceeds
After Debt Service; (v) Borrower’s or Mortgage Borrower’s failure to pay Taxes,
Other Charges or Lien Charges (except to the extent that sums sufficient to pay
such amounts have been deposited in escrow or reserved pursuant to the terms of
Section 7.2 of the Mortgage Loan Agreement or Section 7.2 hereof and except to
the extent that such failure to pay such Taxes, Other Charges or Lien Charges is
due solely to the failure of the Property to generate Gross Income from
Operations sufficient to pay such Taxes, Other Charges or Lien Charges when
due); (vi) Borrower’s or Mortgage Borrower’s failure to return or to reimburse
Lender for all material Personal Property taken from the Property by or on
behalf of Borrower or Mortgage Borrower and not replaced with Personal Property
of the same utility and of the same or greater value (provided the replacement
shall not be required if such Personal Property is no longer required for the
operation of the Property); (vii) any act of intentional physical waste or arson
by Borrower, Mortgage Borrower, Principal, or any Affiliate thereof or by
Guarantor; (viii) any material Event of Default under Sections 4.1.35 (but
excluding Sections 4.1.35(g) and (r) hereof), or in the event of Principal’s
material default under Section 4.1.35 (but excluding Sections 4.1.35(g) and (r))
of this Agreement; (ix) the breach or inaccuracy of any representation or
warranty contained in, or Borrower’s or Mortgage Borrower’s failure to comply
with the provisions of, Sections 4.1.39 or 5.1.19 of this Agreement;
(x) Borrower’s indemnification of Lender set forth in Section 9.2 of this
Agreement; or (xi) any breach of any representation, warranty or covenant
contained in Section 4 of the Pledge Agreement.

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect (i) in the event of the
existence of an Event of Default under Section 5.2.10 hereof or the event of an
Event of Default under Section 5.2.1 of this Agreement arising out of a
voluntary Lien; (ii) Borrower fails to obtain Lender’s prior consent to any
subordinate financing or other voluntary Lien encumbering the Property or the
Collateral; (iii) Borrower or Mortgage Borrower files a voluntary petition under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(iv) an Affiliate, officer, director, or representative which controls, directly
or indirectly, Borrower or Mortgage Borrower files, or joins in the filing of,
an involuntary petition against Borrower or Mortgage Borrower under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower or Mortgage Borrower from any Person; (v) Borrower or
Mortgage Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law,
or solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person; (vi) any Affiliate, officer, director, or
representative which controls Borrower or Mortgage Borrower consents to or
acquiesces in or joins in an application for the appointment of

 

-110-



--------------------------------------------------------------------------------

a custodian, receiver, trustee, or examiner for Borrower, Mortgage Borrower or
any portion of the Property or the Collateral; or (vii) Borrower or Mortgage
Borrower makes an assignment for the benefit of creditors, or admits, in writing
or in any legal proceeding, its insolvency or inability to pay its debts as they
become due.

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111 (b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Pledge Agreement or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Pledge Agreement and the other Loan Documents.

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Note, the Pledge Agreement, or the other Loan Documents, no direct or indirect,
parent, shareholder, partner, members, principal, affiliate, employee, officer,
director, agent or representative of Borrower (excluding the Guarantor and
Indemnitors in their respective capacities as guarantors/indemnitors under the
Loan but including the direct or indirect shareholders, partners, members,
principals, affiliates, employees, officers, directors, agents or
representatives of the Guarantor and Indemnitors) (each a “Related Party”) shall
have any personal liability for, nor be joined as a party to any action (except
as required by any Legal Requirement) with respect to (i) the payment of any sum
of money which is or may be payable hereunder or under the Pledge Agreement or
the other Loan Documents, including, but not limited to, the repayment of the
Debt, or (ii) the performance or discharge of any covenants, obligations or
undertakings of Borrower or any Related Party with respect thereto. In addition
to the foregoing, anything in the Note, the Pledge Agreement, this Agreement or
the other Loan Documents to the contrary notwithstanding, in no event will the
assets of any Related Party (including any distributions made by Borrower or the
Guarantor to their direct or indirect members, partners or shareholders) be
available to satisfy any obligation of Borrower in respect of the Debt or other
obligations secured by the Collateral.

Section 9.5 Resizing. Borrower further agrees that if, in connection with a
Securitization of the Mortgage Loan, it is determined by the Rating Agencies or
Mortgage Lender that a portion of the Mortgage Loan would not receive an
“investment grade” rating then, at Lender’s sole cost and expense, (i) Borrower
shall take all actions as are reasonably necessary to effect the “resizing” of
the Loan and the Mortgage Loan, including creating one or more mezzanine loan
secured by the direct or indirect ownership interests in Borrower (collectively,
“Resizing Mezzanine Loan”), (ii) Borrower shall exercise commercially reasonable
efforts to cause the Mortgage Borrower to comply with its agreements to effect a
“resizing”, and (iii) Lender shall on the date of the “resizing” of the Loan
lend to Borrower or the holder or holders of the direct or indirect ownership
interests of Borrower (collectively “Resizing Mezzanine Borrower”) such
additional amount equal to the amount of the principal reduction of the Mortgage
Loan provided that Borrower and Mortgage Borrower executes and delivers any and
all reasonably necessary amendments or modifications to the Loan Documents and
the Mortgage Loan Documents and Resizing Mezzanine Borrower execute and deliver
any and all reasonably necessary documents to evidence such Resizing Junior
Mezzanine Loan, which documents shall be on substantially the same forms as the
Loan Documents with such changes as the parties may reasonably agree upon. In
addition, Borrower and Lender agree that if, in

 

-111-



--------------------------------------------------------------------------------

connection with a Securitization of the Mortgage Loan, it is determined by the
Rating Agencies or Lender that, if the principal amount of the Loan was
decreased and, as a result the principal amount of the Mortgage Loan was
increased, more “investment grade” rated securities could be issued, then
(i) each of them shall take all actions provided for in the documentation for
the Loan as are reasonably necessary to effect the “resizing” of the Loan and
the Mortgage Loan and (ii) Borrower shall exercise commercially reasonable
efforts to cause the Mortgage Borrower to comply with its agreements to effect a
“resizing”. In connection with the foregoing, Borrower agrees, at Lender’s sole
cost and expense other than Borrower’s attorneys’ fees with respect to Lender’s
first exercise of its rights under this Section 9.5, to execute and deliver such
documents and other agreements reasonably required by Lender and/or Mortgage
Lender to “re-size” the Loan, including, without limitation, an amendment to
this Agreement, the Note, the Pledge Agreement and the other Loan Documents,
amendments to, or replacements of, the Interest Rate Cap Agreement modifying the
notional amounts to reflect the “re-sized” loan (provided that the forms of such
amendments will be substantially on the same forms as similar transactions
between Lender and Affiliates of Broadway Partners), and Borrower shall not be
required to execute and deliver any documents or agreements which would
(i) change the weighted average interest rate on the outstanding principal
balances of the Note and the Mortgage Note from the weighted average interest
rate of the Note and the Mortgage Note immediately prior to such resizing, the
stated maturity or the amortization of principal set forth in the Note,
(ii) modify or amend any other material or economic term of the Loan in a manner
that has a material adverse effect on Borrower, or (ii) materially increase
Borrower’s obligations and liabilities under the Loan Documents or materially
decrease the rights of Borrower under the Loan Documents. All costs and expenses
incurred by Borrower and Lender in connection with compliance with this
Section 9.5 shall be paid by Lender other than Borrower’s legal fees and
expenses which shall be paid by Borrower.

Section 9.6 Replacement Guarantor. Upon the occurrence of any of the events set
forth in Sections 8.1(a)(vi), (vii), (xiv) or (xvii) hereof, Borrower may cause
the applicable Guarantor to be substituted or replaced by a Replacement
Guarantor prior to the time that the occurrence of any of the foregoing events
becomes an Event of Default or if the occurrence of any of the foregoing events
is an immediate Event of Default, within ten (10) days following such
occurrence. Borrower (a) shall deliver or cause to be delivered to Lender,
(i) financial statements or other information reasonably required by Lender with
respect to such proposed Replacement Guarantor and (ii) such legal opinions as
Lender may reasonably require, including but not limited to an Insolvency
Opinion and (b) shall cause such proposed Replacement Guarantor to assume all of
the obligations of the applicable Guarantor under the Guaranty and Environmental
Indemnity, in a manner reasonably satisfactory to Lender, including, without
limitation, by entering into an assumption agreement in form and substance
satisfactory to Lender.

Section 9.7 Syndication.

9.7.1 Syndication. The provisions of this Section 9.7 shall only apply in the
event that the Loan is syndicated in accordance with the provisions of this
Section 9.7 set forth below.

 

-112-



--------------------------------------------------------------------------------

9.7.2 Sale of Loan, Co-Lenders, Participations and Servicing. (a) Lender and any
Co-Lender may, at their option, without Borrower’s consent (but with notice to
Borrower, which Lender or such Co-Lender shall endeavor (with no obligation to
do so) to give to Borrower prior to such sale), sell with novation all or any
part of their right, title and interest in, and to, and under the Loan (the
“Syndication”), to one or more additional lenders (each a “Co-Lender”). Each
additional Co-Lender shall enter into an assignment and assumption agreement
(the “Assignment and Assumption”) assigning a portion of Lender’s or Co-Lender’s
rights and obligations under the Loan, and pursuant to which the additional
Co-Lender accepts such assignment and assumes the assigned obligations. From and
after the effective date specified in the Assignment and Assumption (i) each
Co-Lender shall be a party hereto and to each Loan Document to the extent of the
applicable percentage or percentages set forth in the Assignment and Assumption
and, except as specified otherwise herein, shall succeed to the rights and
obligations of Lender and the Co-Lenders hereunder and thereunder in respect of
the Loan, and (ii) Lender, as lender and each Co-Lender, as applicable, shall,
to the extent such rights and obligations have been assigned by it pursuant to
such Assignment and Assumption, relinquish its rights and be released from its
obligations hereunder and under the Loan Documents.

(b) The liabilities of Lender and each of the Co-Lenders shall be several and
not joint, and Lender’s and each Co-Lender’s obligations to Borrower under this
Agreement shall be reduced by the amount of each such Assignment and Assumption.
Neither Lender nor any Co-Lender shall be responsible for the Obligations of any
other Co-Lender. Lender and each Co-Lender shall be liable to Borrower only for
their respective proportionate shares of the Loan. If for any reason any of the
Co-Lenders shall fail or refuse to abide by their obligations under this
Agreement, Lender and the other Co-Lenders shall not be relieved of their
obligations, if any, hereunder; notwithstanding the foregoing, Lender and the
Co-Lenders shall have the right, but not the obligation, at their sole option,
to make the defaulting Co-Lender’s pro rata share of such advance pursuant to
the Co-Lending Agreement.

(c) Borrower agrees that it shall, in connection with any sale of all or any
portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 5.1.10 and 5.1.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan. Lender shall pay for any third party costs and expenses
incurred by Borrower in connection with Borrower’s complying with the requests
made under this Section 9.7 other than Borrower’s legal fees and expenses.

(d) Lender (or an Affiliate of Lender) shall act as administrative agent for
itself and the Co-Lenders (together with any successor administrative agent, the
“Agent”) pursuant to this Section 9.7. Borrower acknowledges that Lender, as
Agent, shall have the sole and exclusive authority to execute and perform this
Agreement and each Loan Document on behalf of itself, as Lender and as agent for
itself and the Co-Lenders subject to the terms of the Co-Lending Agreement.
Lender acknowledges that Lender, as Agent, shall retain the exclusive right to
grant approvals and give consents with respect to the operating budgets required
to be delivered hereunder and with respect to matters concerning the
establishment and administration of the Mezzanine Deposit Account and the other
Reserve Funds. Except as otherwise provided

 

-113-



--------------------------------------------------------------------------------

herein, Borrower shall have no obligation to recognize or deal directly with any
Co-Lender, and no Co-Lender shall have any right to deal directly with Borrower
with respect to the rights, benefits and obligations of Borrower under this
Agreement, the Loan Documents or any one or more documents or instruments in
respect thereof. Borrower may rely conclusively on the actions of Lender as
Agent to bind Lender and the Co-Lenders, notwithstanding that the particular
action in question may, pursuant to this Agreement or the Co-Lending Agreement
be subject to the consent or direction of some or all of the Co-Lenders. Lender
may resign as Agent of the Co-Lenders, in its sole discretion or if required to
by the Co-Lenders in accordance with the term of the Co-Lending Agreement, in
each case without the consent of Borrower. Upon any such resignation, a
successor Agent shall be determined pursuant to the terms of the Co-Lending
Agreement. The term Agent shall mean any successor Agent.

(e) Notwithstanding any provision to the contrary in this Agreement, the Agent
shall not have any duties or responsibilities except those expressly set forth
herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.

(f) Except to the extent its obligations hereunder and its interest in the Loan
have been assigned pursuant to one or more Assignments and Assumption, Lender,
as Agent, shall have the same rights and powers under this Agreement as any
other Co-Lender and may exercise the same as though it were not Agent,
respectively. The term “Co-Lender” or “Co-Lenders” shall, unless otherwise
expressly indicated, include Lender in its individual capacity. Lender and the
other Co-Lenders and their respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower, or any Affiliate of Borrower and any Person who may
do business with or own securities of Borrower or any Affiliate of Borrower, all
as if they were not serving in such capacities hereunder and without any duty to
account therefor to each other.

(g) If required by any Co-Lender, Borrower hereby agrees to execute supplemental
notes in the principal amount of such Co-Lender’s pro rata share of the Loan
substantially in the form of the Note, provided any such supplemental note does
not represent any new indebtedness and a copy of the existing Note is returned
to Borrower with a notation reflecting that such supplemental note has been
issued, and such supplemental note shall (i) be payable to order of such
Co-Lender, (ii) be dated as of the Closing Date, and (iii) mature on the
Maturity Date. Such supplemental note shall provide that it evidences a portion
of the existing indebtedness hereunder and under the Note and not any new or
additional indebtedness of Borrower. The term “Note” as used in this Agreement
and in all the other Loan Documents shall include all such supplemental notes.
Such supplemental notes shall not increase any obligations or liabilities, or
decrease any rights, of Borrower under the Loan Documents.

(h) Lender, as Agent, shall maintain at its domestic lending office or at such
other location as Lender, as Agent, shall designate in writing to each Co-Lender
and Borrower a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan and
the name and address of each Co-Lender’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all

 

-114-



--------------------------------------------------------------------------------

purposes, absent manifest error, and Borrower, Lender, as Agent, and the
Co-Lenders may treat each Person whose name is recorded in the Register as a
Co-Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection and copying by Borrower or any Co-Lender during normal
business hours upon reasonable prior notice to the Agent. A Co-Lender may change
its address and its agent for service of process upon written notice to Lender,
as Agent, which notice shall only be effective upon actual receipt by Lender, as
Agent, which receipt will be acknowledged by Lender, as Agent, upon request.

(i) Notwithstanding anything herein to the contrary, any financial institution
or other entity may be sold a participation interest in the Loan by Lender or
any Co-Lender without Borrower’s consent (such financial institution or entity,
a “Participant”) (x) if such sale is without novation and (y) if the other
conditions set forth in this paragraph are met. No Participant shall be
considered a Co-Lender hereunder or under the Note or the Loan Documents. No
Participant shall have any rights under this Agreement, the Note or any of the
Loan Documents and the Participant’s rights in respect of such participation
shall be solely against Lender or Co-Lender, as the case may be, as set forth in
the participation agreement executed by and between Lender or Co-Lender, as the
case may be, and such Participant. No participation shall relieve Lender or
Co-Lender, as the case may be, from its obligations hereunder or under the Note
or the Loan Documents and Lender or Co-Lender, as the case may be, shall remain
solely responsible for the performance of its obligations hereunder. A
Participant shall not be entitled to receive any greater payment under Sections
2.2.3 and 2.2.8 than the Lender or Co-Lender, as applicable, would have been
entitled to receive with respect to the participation interest sold to such
Participant, unless the sale of the participation interest to such Participant
is made with Borrower’s prior written consent. A Participant would not be
entitled to the benefits of Section 2.2.8 unless Borrower is notified of the
participation interest sold to such Participant and such Participant agrees, for
the benefit of Borrower, to comply with Section 2.2.8 as though it were a Lender
or a Co-Lender.

(j) Notwithstanding any other provision set forth in this Agreement, Lender or
any Co-Lender may at any time create a security interest in all or any portion
of its rights under this Agreement (including, without limitation, amounts owing
to it in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System), provided that no such
security interest or the exercise by the secured party of any of its rights
thereunder shall release Lender or Co-Lender from its funding obligations
hereunder.

Section 9.8 Intercreditor Agreement. (a) Lender, Mortgage Lender and the Other
Mezzanine Lender are parties to a certain intercreditor agreement dated as of
the date hereof (the “Interereditor Agreement”) memorializing their relative
rights and obligations with respect to the Mortgage Loan, the Loan, Mortgage
Borrower, Borrower and the Property. Borrower hereby acknowledges and agrees
that (i) such Intercreditor Agreement is intended solely for the benefit of
Lender, Mortgage Lender and the Other Mezzanine Lender and (ii) Borrower,
Mortgage Borrower and the Other Mezzanine Borrower are not intended third-party
beneficiaries of any of the provisions therein and shall not be entitled to rely
on any of the provisions contained therein. Lender, Mortgage Lender and the
Other Mezzanine Lender shall have no obligation to disclose to Borrower the
contents of the Intercreditor Agreement.

 

-115-



--------------------------------------------------------------------------------

Borrower’s obligations hereunder are independent of such Intercreditor Agreement
and remain unmodified by the terms and provisions thereof.

(b) In the event Lender is required pursuant to the terms of the Intercreditor
Agreement to pay over any payment or distribution of assets, whether in cash,
property or securities which is applied to the Debt, including, without
limitation, any proceeds of the Property previously received by Lender on
account of the Loan to Mortgage Lender or to the Other Mezzanine Lender to be
applied to the “Debt” under and as defined in the Mortgage Loan Agreement or the
Other Mezzanine Loan Documents, then any amount so paid shall continue to be
owing pursuant to the Loan Documents as part of the Debt notwithstanding the
prior receipt of such payment by Lender.

Section 9.9 Discussions with Mortgage Lender and Other Mezzanine Lender. In
connection with the exercise of its rights as set forth in the Loan Documents,
Lender shall have the right at any time to discuss the Property, the Mortgage
Loan, the Loan or any other matter directly with Mortgage Lender and/or the
Other Mezzanine Lenders and/or their respective consultants, agents or
representatives without notice to or permission from Borrower, Guarantor or any
other Person, nor shall Lender have any obligation to disclose such discussions
or the contents thereof with Borrower, Guarantor or any other Person.

Section 9.10 Independent Approval Rights. If any action, proposed action or
other decision is consented to or approved by Mortgage Lender or the Other
Mezzanine Lender, such consent or approval shall not, except as and to the
extent herein provided otherwise, be binding or controlling on Lender. Borrower
hereby acknowledges and agrees that (i) the risks of Mortgage Lender and the
Other Mezzanine Lender in making the Mortgage Loan and the Other Mezzanine Loan
are different from the risks of Lender in making the Loan, (ii) in determining
whether to grant, deny, withhold or condition any requested consent or approval
Mortgage Lender, the Other Mezzanine Lender and Lender may reasonably reach
different conclusions, and (iii) except as and to the extent herein provided
otherwise, Lender has an absolute independent right to grant, deny, withhold or
condition any requested consent or approval based on its own point of view.
Further, the denial by Lender of a requested consent or approval shall not
create any liability or other obligation of Lender if the denial of such consent
or approval results directly or indirectly in a default under the Mortgage Loan,
and Borrower hereby waives any claim of liability against Lender arising from
any such denial.

ARTICLE X

MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party. All covenants,
promises and

 

-116-



--------------------------------------------------------------------------------

agreements in this Agreement, by or on behalf of Borrower, shall inure to the
benefit of the successors and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law. (a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
ENTERED INTO PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL
RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS), PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED BY THIS
AGREEMENT, THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE WHERE THE PROPERTY
IS LOCATED SHALL APPLY EXCEPT AS OTHERWISE PROVIDED IN THE APPLICABLE UNIFORM
COMMERCIAL CODE.

(b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR
THE OTHER LOAN DOCUMENTS INSTRUMENT WILL BE DEEMED TO PRECLUDE LENDER FROM
BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

-117-



--------------------------------------------------------------------------------

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (ii) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (iii) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U. S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

If to Borrower:

Addressed to Borrower

c/o Broadway Partners

375 Park Avenue, Suite 2107

New York, New York 10152

Attention:    Jason P. Semmel, Esq. (Fax No. (212) 658-9379) and

                    Alan Rubenstein (Fax No. (646) 224-8145),

                    by separate notice to each

With a copy to:

Seyfarth Shaw, LLP

1270 Avenue of the Americas,

New York, New York 10020

Attention:    Stephen Epstein, Esq.

Facsimile:    (212)218-5526

After July 30, 2007:

620 Eighth Avenue

New York, New York 10018

 

-118-



--------------------------------------------------------------------------------

And a copy to:

Broadway Real Estate Services, LLC

One Penn Plaza, Suite 3915

New York, New York 10119

Attention:    Renee Regensberg

Facsimile:    (646) 514-7470

If to Lender:

Morgan Stanley Mortgage Capital Holdings LLC

1221 Avenue of the Americas

New York, New York 10020

Attention:    James Flaum and Kevin Swartz

Facsimile:    (212) 507-4139/4146

With a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention:    John M. Zizzo, Esq.

Facsimile:    (212)504-6666

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

Section 10.7 Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER AND BORROWER ARE HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY BORROWER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

-119-



--------------------------------------------------------------------------------

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. In the event any payment by Borrower to Lender is
deemed, or would be deemed, usurious, Lender shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder. To the extent Borrower
makes a payment or payments to Lender, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, State or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender within five (5) days of receipt
of written notice from Lender for all reasonable out of pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) actually
incurred by Lender in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower as more particularly
set forth in the closing statement prepared in connection with the closing of
the Loan; (ii) Borrower’s ongoing performance of and compliance with Borrower’s
respective agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (iii) intentionally deleted; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this

 

-120-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, Title Insurance and reasonable fees and expenses of counsel
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, Mortgage Borrower, this Agreement, the other Loan Documents,
the Collateral or any other security given for the Loan; and (viii) enforcing
any obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Collateral or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Mezzanine Deposit Account.

(b) Intentionally deleted.

(c) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless Lender and the Indemnified Parties from and against
any and all Losses (including, without limitation, reasonable attorneys’ fees
and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA, the Code, any state statute or other similar law that may be required, in
Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Sections 4.1.8 or 5.2.8 hereof.

(d) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for any reasonable out of pocket fees and expenses actually
incurred by any Rating Agency in connection with any consent, approval, waiver
or confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document after a Securitization
has occurred, and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

Section 10.14 Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose

 

-121-



--------------------------------------------------------------------------------

or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership: No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or their Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, Morgan Stanley, or any of their Affiliates shall be subject to the
prior written approval of Lender, which shall not be unreasonably withheld.
Notwithstanding the foregoing, disclosure required by any federal or State
securities laws, rules or regulations, as determined by Borrower’s counsel,
shall not be subject to the prior written approval of Lender.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by Applicable Law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Collateral, or to a sale in
inverse order of alienation in the event of foreclosure of all or part of the
Pledge Agreement, and agrees not to assert any right under any laws pertaining
to the marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Collateral in preference to
every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict: Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the

 

-122-



--------------------------------------------------------------------------------

provisions of this Agreement shall control. The parties hereto acknowledge that
they were represented by competent counsel in connection with the negotiation,
drafting and execution of the Loan Documents and that such Loan Documents shall
not be subject to the principle of construing their meaning against the party
which drafted same. Borrower acknowledges that, with respect to the Loan,
Borrower shall rely solely on its own judgment and advisors in entering into the
Loan without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or Affiliate of Lender.
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders other than Eastdil Secured L.L.C. (“Eastdil”) in connection
with the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person
(including, without limitation, Eastdil) that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein.
Lender hereby represents that it has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower shall be liable to pay all
fees and commissions owed to Eastdil in connection with the Loan. The provisions
of this Section 10.21 shall survive the expiration and termination of this
Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and/or its
Affiliates and Lender are superseded by the terms of this Agreement and the
other Loan Documents.

Section 10.23 Counterparts. Duplicate counterparts of any of the Loan Documents,
other than the Note, may be executed and together will constitute a single
instrument.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything which may be contained in this Agreement to the contrary, Lender shall
have:

(a) to routinely consult with and advise Borrower’s management regarding the
significant business activities and business and financial developments of
Borrower, provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances. Consultation meetings shall be held

 

-123-



--------------------------------------------------------------------------------

via teleconference and should occur on a regular basis at least every ninety
(90) days, with Lender having the right to call special meetings via
teleconference at any reasonable time with reasonable notice. Notwithstanding
the foregoing, all decisions regarding the management and operations of Borrower
shall be made by the management of Borrower in their sole discretion, subject to
the term of this Agreement. Lender’s role shall be limited to that of an advisor
or consultant.;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;

(c) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any assets other than the Property and other than such assets as shall be
used solely in connection with the management and operation of the Property, and

(d) the right, in accordance with the terms of this Agreement, to receive
monthly, quarterly and year end financial reports, including balance sheets,
statements of income, shareholder’s equity and cash flow, a management report
and schedules of outstanding indebtedness.

The rights described above may be exercised by any entity which owns and
controls, directly or indirectly, substantially all of the interests in Lender.

Section 10.25 Direction of Mortgage Borrower or with Respect to the Property.
Borrower and Lender hereby acknowledge and agree that, as to any clauses or
provisions contained in this Agreement or any of the other Loan Documents to the
effect that (i) Borrower shall cause Mortgage Borrower to act or to refrain from
acting in any manner or (ii) Borrower shall cause to occur or not to occur, or
otherwise be obligated in any manner with respect to, any matters pertaining to
Mortgage Borrower or the Property, or (iii) other similar effect, such clause or
provision, in each case, is intended to mean, and shall be construed as meaning,
that Borrower has undertaken to act and is obligated to act only in Borrower’s
capacity as the sole member of Mortgage Borrower (which Mortgage Borrower, in
turn, is the fee owner of the Property) but not directly with respect to
Mortgage Borrower or the Property or in any other manner which would violate any
of the covenants contained in Section 4.1.35 hereof or other similar covenants
contained in Borrower’s Organizational Documents.

Section 10.26 Compliance with Mortgage Loan Documents. Borrower shall (or shall
cause Mortgage Borrower to): (a) pay all principal, interest and other sums
required to be paid by Mortgage Borrower under and pursuant to the provisions of
the Mortgage Loan Documents; (b) diligently perform and observe all of the
terms, covenants and conditions of the Mortgage Loan Documents on the part of
any Mortgage Borrower to be performed and observed, unless such performance or
observance shall be waived in writing by Mortgage Lender; (c) promptly notify
Lender of the giving of any notice by a Mortgage Lender to Mortgage Borrower of
any default by Mortgage Borrower in the performance or observance of any of the
terms, covenants or conditions of the Mortgage Loan Documents on the part of
Mortgage Borrower to be performed or observed and deliver to Lender a true copy
of each such notice; (d) deliver a true, correct and complete copy of all
material notices, demands, requests or

 

-124-



--------------------------------------------------------------------------------

material correspondence (including electronically transmitted items) given or
received by Mortgage Borrower or Guarantor to or from a Mortgage Lender or its
agent; and (e) not enter into or be bound by any amendments to any Mortgage Loan
Documents that are not approved by Lender or otherwise permitted hereunder,
which approval shall not be unreasonably withheld or delayed. Without limiting
the foregoing, Borrower shall cause Mortgage Borrower to fund all reserves
required to be funded pursuant to the Mortgage Loan Documents. In the event of a
refinancing of a Mortgage Loan permitted by the terms of this Agreement,
Borrower will cause all reserves on deposit with the applicable Mortgage Lender
to be utilized by Mortgage Borrower to reduce the amount due and payable to the
applicable Mortgage Lender or alternatively shall be remitted to Lender as a
mandatory prepayment of the Loan.

Section 10.27 Mortgage Loan Defaults. (a) Without limiting the generality of the
other provisions of this Agreement, and without waiving or releasing any
Borrower from any of its obligations hereunder, if there shall occur any “Event
of Default” under any of the Mortgage Loan Documents, Borrower hereby expressly
agrees that Lender shall have the immediate right, without prior notice to
Borrower, but shall be under no obligation: (i) to pay all or any part of the
Mortgage Loan and any other sums that are then due and payable, and to perform
any act or take any action on behalf of Borrower or Mortgage Borrower, to cause
all of the terms, covenants and conditions of the applicable Mortgage Loan
Documents on the part of Mortgage Borrower to be performed or observed
thereunder to be promptly performed or observed; and (ii) to pay any other
amounts and take any other action as Lender, in its sole and absolute
discretion, shall deem advisable to protect or preserve the rights and interests
of Lender in the Loan and/or the Collateral. All sums so paid and the costs and
expenses incurred by Lender in exercising rights under this Section 10.27
(including attorneys’ fees) (i) shall constitute additional advances of the Loan
to Borrower, (ii) shall increase the then unpaid Principal, (iii) shall bear
interest at the Default Rate for the period from the date that such costs or
expenses were incurred to the date of payment to Lender, (iv) shall constitute a
portion of the Debt, and (v) shall be secured by the applicable Pledge
Agreements.

(b) Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including reasonable
attorneys’ and other professional fees, whether or not suit is brought, and
settlement costs) and disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against Lender as a result of the
foregoing actions. Lender shall have no obligation to Borrower or Mortgage
Borrower or any other Person to make any such payment or performance. Borrower
shall not impede, interfere with, hinder or delay, and shall not permit Mortgage
Borrower to impede, interfere with, hinder or delay, any effort or action on the
part of Lender to cure any “Event of Default” under the Mortgage Loan Documents
or any other default of the nature described in subsection (a) above that gives
Lender the right to cure the same, or to otherwise protect or preserve Lender’s
interests in the Loan and the Collateral following any “Event of Default” under
the Mortgage Loan Documents or any other default of the nature described in
subsection (a) above that gives Lender the right to cure the same.

(c) During the continuance of any “Event of Default” by Mortgage Borrower under
the Mortgage Loan Documents, such “Event of Default” shall constitute an Event
of Default hereunder, without regard to any subsequent payment or performance of
any such

 

-125-



--------------------------------------------------------------------------------

obligations by Lender (unless the Mortgage Lender has waived such Event of
Default). Mortgage Borrower hereby grants Lender and any person designated by
Lender the right to enter upon the related Property at any time following the
occurrence and during the continuance of any “Event of Default” under the
applicable Mortgage Loan Documents or any other default of the nature described
in subsection (a) above that gives Lender the right to cure the same, for the
purpose of taking any such action or to appear in, defend or bring any action or
proceeding to protect a Borrower’s or Mortgage Borrower‘s and/or Lender’s
interest. Lender may take such action as Lender deems reasonably necessary or
desirable to carry out the intents and purposes of this subsection (including
communicating with Mortgage Lender with respect to any Mortgage Loan defaults),
without prior notice to, or consent from, Borrower. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender.

(d) If Lender shall receive a copy of any notice of default under any of the
Mortgage Loan Documents sent by a Mortgage Lender to Mortgage Borrower, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon. As a material
inducement to Lender’s making the Loan, Mortgage Borrower hereby absolutely and
unconditionally releases and waives all claims against Lender arising out of
Lender’s exercise of its rights and remedies provided in this Section 10.27,
except for Lender’s gross negligence or willful misconduct. In the event that
Lender makes any payment in respect of a Mortgage Loan, Lender shall be
subrogated to all of the rights of such Mortgage Lender under the applicable
Mortgage Loan Documents against the Property, in addition to all other rights it
may have under the Loan Documents.

Section 10.28 Mortgage Loan Estoppels. Borrower shall (or shall cause Mortgage
Borrower to), from time to time, use reasonable efforts to obtain from Mortgage
Lender such certificates of estoppel with respect to compliance by Mortgage
Borrower with the terms of the as may be reasonably requested by Lender. In the
event or to the extent that Mortgage Lender is not legally obligated to deliver
such certificates of estoppel and is unwilling to deliver the same, or is
legally obligated to deliver such certificates of estoppel but breaches such
obligation, then Borrower shall not be in breach of this provision so long as
Borrower furnishes to Lender an estoppel executed by Borrower and Mortgage
Borrower expressly representing to Lender the information requested by Lender
regarding compliance by Mortgage Borrower with the terms of the Mortgage Loan
Documents. Each Borrower hereby indemnifies Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including
reasonably attorneys’ and other professional fees, whether or not suit is
brought and settlement costs) and disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against Lender based in whole
or in part upon any fact, event, condition, or circumstances relating to the
Mortgage Loan which was intentionally misrepresented in any material respect in,
or which warrants disclosure and was intentionally omitted from such estoppel
executed by Borrower and Mortgage Borrower.

Section 10.29 No Amendments to Mortgage Loan Documents. Without obtaining the
prior written consent of Lender (not to be unreasonably withheld or delayed),
Borrower shall not cause or permit Mortgage Borrower to (i) enter into any
amendment or modification of any of the Mortgage Loan Documents (other than
ministerial or de minimis modifications, which do not affect any of the economic
terms therein or change any rights or

 

-126-



--------------------------------------------------------------------------------

obligations of the parties thereunder) or (ii) grant to Mortgage Lender any
consent or waiver. Borrower shall cause Mortgage Borrower to provide Lender with
a copy of any amendment or modification to the Mortgage Loan Documents within
five days after the execution thereof.

[NO FURTHER TEXT ON THIS PAGE]

 

-127-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

 

BROADWAY 500 WEST MONROE MEZZ I LLC,

     a Delaware limited liability company

By:   /s/ Illegible  

Name:

Title:



--------------------------------------------------------------------------------

LENDER:

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company

By:   /s/ Jonathan L. Frey  

Name: Jonathan L. Frey

Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Rent Roll / Leases

(Attached)

 

SCHED. I-1



--------------------------------------------------------------------------------

LOGO [g165755ex45131.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45132.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45133.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45134.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45135.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45136.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45137.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45138.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45139.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45140.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45141.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45142.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45143.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45144.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45145.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45146.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45147.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex45148.jpg]



--------------------------------------------------------------------------------

SCHEDULE II

[Reserved]

(Attached)

 

SCHED. II-1



--------------------------------------------------------------------------------

SCHEDULE III

Required Repairs

 

SCHED. III-1



--------------------------------------------------------------------------------

SCHEDULE IV

Organizational Chart of Borrower

(Attached)

 

SCHED. IV-1



--------------------------------------------------------------------------------

500 West Monroe Ownership Structure Chart

(Draft June 20, 2007)

LOGO [g165755ex45152.jpg]



--------------------------------------------------------------------------------

Dated as of June 19, 2007

Broadway Partners Value-Added Fund III

Structure Chart

LOGO [g165755ex45153.jpg]



--------------------------------------------------------------------------------

SCHEDULE V

Forms of Certificates for Financial Reporting

 

SCHED. V-I



--------------------------------------------------------------------------------

SCHEDULE V-A

Form of Certificate with respect to Annual and Quarterly Financials

 

SCHED. V-A-1



--------------------------------------------------------------------------------

[Mezz A]

SCHEDULE V-A

CERTIFICATE WITH RESPECT TO ANNUAL AND QUARTERLY FINANCIALS

This Certificate with Respect to Annual or Quarterly Financials (this
“Certificate”) dated                     , 20     is given to Morgan Stanley
Mortgage Capital Holdings LLC (together with its successors and assigns,
“Lender”) by Broadway 500 West Monroe Mezz I LLC (“Borrower”) in connection with
that certain Mezzanine A Loan Agreement between Lender and Borrower dated
July 11, 2007 (the “Loan Agreement”). The capitalized terms not defined in this
Certificate shall have the definitions ascribed to them in the Loan Agreement.

 

1. To the best of Borrower’s knowledge:

(a) The attached financial statement presents fairly the financial condition and
the results of operations of Borrower, Mortgage Borrower and the Property being
reported upon and has been prepared in accordance with [GAAP/another accounting
basis].

(b) as of the date hereof [select one of the following options]:

             there exists no Event of Default under the Loan Documents or
Mortgage Loan Documents executed and delivered by, or applicable to, Borrower,

             there exists an Event of Default under the Loan Documents or
Mortgage Loan Documents executed and delivered by, or applicable to, Borrower or
Mortgage Borrower, described as follows: [Describe the nature of the Event of
Default, the period of time it has existed and the action being taken as of the
date hereof to remedy same.]

 

BORROWER:

BROADWAY 500 WEST MONROE MEZZ I LLC,
a Delaware limited liability company

By:      

Name:

Title: Authorized Signatory



--------------------------------------------------------------------------------

[Mezz A]

SCHEDULE V-A-1

RENT ROLL



--------------------------------------------------------------------------------

[Mezz A]

SCHEDULE V-A-2

NET CASH FLOW SCHEDULE



--------------------------------------------------------------------------------

SCHEDULE V-B

Form of Certificate with respect to Monthly Financials

 

SCHED. V-B-1



--------------------------------------------------------------------------------

[Mezz A]

SCHEDULE V-B

CERTIFICATE WITH RESPECT TO MONTHLY FINANCIALS

This Certificate with Respect to Monthly Financials (this “Certificate”) dated
                    , 20     is given to Morgan Stanley Mortgage Capital
Holdings LLC (together with its successors and assigns, “Lender”) by Broadway
500 West Monroe Mezz I LLC (“Borrower”) in connection with that certain
Mezzanine A Loan Agreement between Lender and Borrower dated July 11, 2007 (the
“Loan Agreement”). The capitalized terms not defined in this Certificate shall
have the definitions ascribed to them in the Loan Agreement.

Borrower hereby certifies to Lender that the information contained in (a) the
rent roll attached hereto as Exhibit VB-l and (b) to the best of Borrower’s
knowledge, the Net Cash Flow Schedule attached hereto as Exhibit VB-1 is true,
correct, accurate and complete and that the attached Net Cash Flow Schedule
fairly presents the financial condition and results of the operations of
Borrower, Mortgage Borrower, the Property, and the Collateral (subject in each
case to normal year-end adjustments), in each case for the period set forth
therein.

 

BORROWER:

 

BROADWAY 500 WEST MONROE MEZZ I LLC,

    a Delaware limited liability company

By:      

Name:

Title: Authorized Signatory



--------------------------------------------------------------------------------

[Mezz A]

SCHEDULE V-B-1

RENT ROLL



--------------------------------------------------------------------------------

[Mezz A]

SCHEDULE V-B-2

NET CASH FLOW SCHEDULE



--------------------------------------------------------------------------------

SCHEDULE VI

Litigation

 

SCHED. VI-1



--------------------------------------------------------------------------------

SCHEDULE VII

Intentionally Deleted

 

SCHED. VII-1



--------------------------------------------------------------------------------

SCHEDULE VIII

Intentionally Deleted

 

SCHED. VIII-1



--------------------------------------------------------------------------------

SCHEDULE IX

Form of Certificate for Required Repairs

or

for Replacements from the Rollover/Replacement Reserve Funds

 

SCHED. IX-1



--------------------------------------------------------------------------------

SCHEDULE IX

OFFICER’S CERTIFICATE WITH RESPECT TO LEASING EXPENSES FROM THE

ROLLOVER/REPLACEMENT RESERVE FUND

This Officer’s Certificate with Respect to Leasing Expenses from the
Rollover/Replacement Reserve Fund (this “Certificate”) dated             ,
20     is given to Morgan Stanley Mortgage Capital Holdings LLC (together with
its successors and assigns, “Lender”) by Broadway 500 West Monroe Mezz I LLC
(“Borrower”) in connection with that certain Mezzanine A Loan Agreement between
Lender and Borrower dated July 11, 2007 (the “Loan Agreement”). The capitalized
terms not defined in this Certificate shall have the definitions ascribed to
them in the Loan Agreement.

1. Borrower designates the following lease as the lease (“Lease”) with respect
to which this certificate relates: Lease dated              between
                                 as landlord and
                                 as tenant (as amended).

2. A disbursement in the amount of $             from the Rollover/Replacement
Reserve Fund is hereby requested.

3. Borrower certifies that the aforesaid Leasing Expenses have been incurred by
Borrower.

 

BORROWER:

BROADWAY 500 WEST MONROE MEZZ I LLC,

    a Delaware limited liability company

By:       Name:     Title:   Authorized Signatory

[If disbursement relates to tenant improvement or leasing commission
obligations, attach copies of paid or to be paid invoices. If required by
Lender, attach lien waivers and releases from all parties furnishing more than
$250,000 (the receipt of such lien waivers shall be a condition to the requested
disbursement only if the aggregate amount of all such required lien waivers not
received by Lender (including those in connection with all prior disbursements
under Section 7.4 of the Loan Agreement) equals or exceeds $250,000).]



--------------------------------------------------------------------------------

SCHEDULE X

Form of Draw Request

 

SCHED. X-1



--------------------------------------------------------------------------------

SCHEDULE X

DRAW REQUEST

The undersigned, pursuant to that certain Mezzanine A Loan Agreement dated July
11, 2007 between Morgan Stanley Mortgage Capital Holdings LLC (together with its
successors and assigns, “Lender”) and Broadway 500 West Monroe Mezz I LLC
(“Borrower”) (the “Loan Agreement”) hereby requests a disbursement in the amount
of $             from the Rollover/Replacement Reserve Fund.

The capitalized terms not defined herein shall have the definitions ascribed to
them in the Loan Agreement.

Date:            , 20    

 

BORROWER:

BROADWAY 500 WEST MONROE MEZZ I LLC,

    a Delaware limited liability company

By:       Name:     Title:   Authorized Signatory



--------------------------------------------------------------------------------

OFFICER’S CERTIFICATE

WITH RESPECT TO LEASING EXPENSES

FROM THE ROLLOVER/REPLACEMENT RESERVE FUND

(to be attached)



--------------------------------------------------------------------------------

SCHEDULE XI

Intentionally Deleted

 

SCHED. XI-1



--------------------------------------------------------------------------------

SCHEDULE XII

[Reserved]

 

SCHED. XII-1



--------------------------------------------------------------------------------

SCHEDULE XIII

Material Agreements

NONE

 

SCHED. XIII-1



--------------------------------------------------------------------------------

SCHEDULE XIV

Form of Rate Cap Confirmation

 

SCHED. XIV-1



--------------------------------------------------------------------------------

BEAR STEARNS

BEAR STEARNS FINANCIAL PRODUCTS INC.

383 MADISON AVENUE

NEW YORK, NEW YORK 10179

212-272-4009

 

DATE:    July 11, 2007    TO:
ATTENTION:
TELEPHONE:
FACSIMILE:   

Broadway 500 West Monroe Mezz I LLC

Tyler Wiggers

212-810-4038

646-607-7894

  

        CC: Brian McLaughlin

Chatham Financial

        FAX: 610-925-3125

FROM:
TELEPHONE:
FACSIMILE:   

Derivatives Documentation

212-272-2711

212-272-9857

   SUBJECT:    Fixed Income Derivatives Confirmation and Agreement

REFERENCE NUMBER: FXNCC9798

This Transaction is entered into in connection with a Collateral Assignment of
Interest Rate Cap Agreement between Broadway 500 West Monroe Mezz I LLC and
Morgan Stanley Mortgage Capital Holdings LLC, with an Acknowledgement by Bear
Stearns Financial Products Inc.

The purpose of this letter agreement (“Agreement”) is to confirm the terms and
conditions of the Transaction entered into on the Trade Date specified below
(the “Transaction”) between Bear Stearns Financial Products Inc. (“BSFP”) and
Broadway 500 West Monroe Mezz I LLC, a limited liability company organized under
the laws of Delaware (“Counterparty”). This Agreement, which evidences a
complete and binding agreement between you and us to enter into the Transaction
on the terms set forth below, constitutes a “Confirmation” as referred to in the
“ISDA Form Master Agreement” (as defined below), as well as a “Schedule” as
referred to in the ISDA Form Master Agreement.

1. This Agreement is subject to the 2000 ISDA Definitions (the “Definitions”),
as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”). You and we have agreed to enter into this Agreement in lieu of
negotiating a Schedule to the 1992 ISDA Master Agreement (Multicurrency—Cross
Border) form (the “ISDA Form Master Agreement”) but, rather, an ISDA Form Master
Agreement shall be deemed to have been executed by you and us on the date we
entered into the Transaction. In the event of any inconsistency between the
provisions of this Agreement and the Definitions or the ISDA Form Master
Agreement, this Agreement shall prevail for purposes of the Transaction.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Type of Transaction:

   Rate Cap



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 2 of 12

 

 

Notional Amount:

   USD 65,600,000

Trade Date:

   July 10, 2007

Effective Date:

   July 11, 2007

Termination Date:

   August 15, 2009

Fixed Amount (Premium):

  

Fixed Rate Payer:

   Counterparty

Fixed Rate Payer

Payment Date:

   July 12, 2007

Fixed Amount:

   USD 215,300

Floating Amounts:

  

Floating Rate Payer:

   BSFP

Cap Rate:

   5.50000%

Floating Rate Payer

Period End Dates:

   The 15th calendar day of each month during the Term of this Transaction,
commencing August 15, 2007 and ending on the Termination Date, with No
Adjustment.

Floating Rate Payer

Payment Dates:

   Three Business Days prior to the 9th calendar day of each month during the
Term of this Transaction, commencing three Business Days prior to August 9, 2007
and ending three Business Days prior to August 9, 2009; provided that such ninth
calendar day shall first be adjusted in accordance with the Preceding Business
Day Convention.

Floating Rate Option:

   USD-LIBOR-BBA; provided, however, that all references in Sections
7.1(w)(xvii) and 7.1(w)(xx) of the Definitions to “on the day that is two London
Banking Days preceding that Reset Date” shall be deleted and replaced with “on
the day that is two New York and London Banking Days preceding that Reset Date”.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 3 of 12

 

Designated Maturity:

   One month

Floating Rate Day

  

Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period.

Compounding:

   Inapplicable

Business Days:

   New York

Business Day Convention:

   Preceding

Rounding:

  

Notwithstanding anything to the contrary in Section 8.1 of the Definitions, the
Floating Rate Option shall be rounded upward, if necessary, to the nearest
one-thousandth

(1/1000th) of a percentage point.

        

3.       Additional Provisions:

   1) Each party hereto is hereby advised and acknowledges that the other party
has engaged in (or refrained from engaging in) substantial financial
transactions and has taken (or refrained from taking) other material actions in
reliance upon the entry by the parties into the Transaction being entered into
on the terms and conditions set forth herein and in the Confirmation relating to
such Transaction, as applicable. This paragraph (1) shall be deemed repeated on
the trade date of each Transaction.            

4.       Downgrade Event.

  

In the event that BSFP’s long-term unsecured and unsubordinated debt rating is
withdrawn or reduced below “AA-” by Standard and Poor’s Ratings Services, Inc.
(“S&P”), or any successor thereto or its long-term unsecured and unsubordinated
debt rating is withdrawn or

reduced below “Aa3” by Moody’s Investors Service, Inc., (“Moody’s”) or any
successor thereto (and together with S&P, the “Rating Agencies”, and such rating
thresholds,

“Approved Rating Thresholds”), then within 30 days after such rating withdrawal
or downgrade, BSFP shall, either (i) at its own expense, seek another entity to
replace BSFP as

party to this Agreement that meets or exceeds the Approved Rating Thresholds on
terms substantially similar to this Agreement, or (ii) post collateral on terms
acceptable to the

Rating Agencies,; provided that, notwithstanding such a

                 

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 4 of 12

 

   downgrade, withdrawal or qualification, unless and until BSFP transfers the
Transaction to a replacement counterparty pursuant to the foregoing clause (ii),
BSFP will continue to perform its obligations under the Transaction. Failure to
satisfy the foregoing shall constitute an Additional Termination Event as
defined by Section 5(b)(v) of the ISDA Master Agreement, with BSFP as the
Affected Party.    Notwithstanding the foregoing, in the event that BSFP’s
long-term unsecured and unsubordinated debt rating is reduced below “BBB-” by
S&P or “Baa3” by Moody’s, then within 20 days after such rating downgrade, BSFP
shall, at its own expense, secure another entity to replace BSFP as party to
this Agreement that meets or exceeds the Approved Rating Thresholds on terms
substantially similar to this Agreement; provided that, notwithstanding such a
downgrade, unless and until BSFP transfers the Transaction to a replacement
counterparty pursuant to the foregoing, BSFP will continue to perform its
obligations under the Transaction. Failure to satisfy the foregoing shall
constitute an Additional Termination Event as defined by Section 5(b)(v) of the
ISDA Master Agreement, with BSFP as the Affected Party.

 

5. Provisions Deemed Incorporated in a Schedule to the ISDA Form Master
Agreement:

1) The parties agree that subparagraph (ii) of Section 2(c) of the ISDA Form
Master Agreement will apply to any Transaction.

2) Termination Provisions. For purposes of the ISDA Form Master Agreement:

(a) “Specified Entity” is not applicable to BSFP or Counterparty for any
purpose.

(b) “Specified Transaction” is not applicable to BSFP or Counterparty for any
purpose, and, accordingly, Section 5(a)(v) shall not apply to BSFP or
Counterparty.

(c) The “Cross Default” provisions of Section 5(a)(vi) will not apply to BSFP or
to Counterparty.

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply
to BSFP or Counterparty.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 5 of 12

 

(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to BSFP or to Counterparty.

(f) Payments on Early Termination. For the purpose of Section 6(e):

 

  (i) Market Quotation will apply.

 

  (ii) The Second Method will apply.

(g) “Termination Currency” means United States Dollars.

3) Tax Representations. Not applicable

4) Limitation on Events of Default. Notwithstanding the terms of Sections 5 and
6 of the ISDA Form Master Agreement, if at any time and so long as the
Counterparty has satisfied in full all its payment obligations under
Section 2(a)(i) of the ISDA Form Master Agreement and has at the time no future
payment obligations, whether absolute or contingent, under such Section, then
unless BSFP is required pursuant to appropriate proceedings to return to the
Counterparty or otherwise returns to the Counterparty upon demand of the
Counterparty any portion of any such payment, (a) the occurrence of an event
described in Section 5(a) of the ISDA Form Master Agreement with respect to the
Counterparty shall not constitute an Event of Default or Potential Event of
Default with respect to the Counterparty as Defaulting Party and (b) BSFP shall
be entitled to designate an Early Termination Date pursuant to Section 6 of the
ISDA Form Master Agreement only as a result of the occurrence of a Termination
Event set forth in either Section 5(b)(i) or 5(b)(ii) of the ISDA Form Master
Agreement with respect to BSFP as the Affected Party, or Section 5(b)(iii) of
the ISDA Form Master Agreement with respect to BSFP as the Burdened Party.

5) Documents to be Delivered. For the purpose of Section 4(a) of the ISDA Form
Master Agreement:

 

(1) Tax forms, documents, or certificates to be delivered are:

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 6 of 12

 

Party required
to deliver
document    Form/Document/
Certificate    Date by which to
be delivered

BSFP and the Counterparty

   Any document required or reasonably requested to allow the other party to
make payments under this Agreement without any deduction or withholding for or
on the account of any Tax or with such deduction or withholding at a reduced
rate    Promptly after the earlier of (i) reasonable demand by either party or
(ii) learning that such form or document is required

 

(2) Other documents to be delivered are:

 

Party required
to deliver
document    Form/Document/
Certificate    Date by which to
be delivered    Covered by Section 3(d)
Representation BSFP and the Counterparty    Any documents required by the
delivery of this receiving party to evidence the authority of the delivering
party or its Credit Support Provider, if any, for it to execute and deliver this
Agreement, any Confirmation, and any Credit Support Documents to which it is a
party, and to evidence the authority of the delivering party or its Credit
Support Provider to perform its obligations under this Agreement, such
Confirmation and/or Credit Support Document, as the case    Upon the execution
and Agreement and such Confirmation    Yes

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 7 of 12

 

Party required
to deliver
document    Form/Document/
Certificate    Date by which to
be delivered    Covered by Section 3(d)
Representation    maybe       BSFP and the Counterparty    A certificate of an
authorized officer of the party, as to the incumbency and authority of the
respective officers of the party signing this Agreement, any relevant Credit
Support Document, or any Confirmation, as the case may be    Upon the execution
and delivery of this Agreement and such Confirmation    Yes BSFP    Legal
opinion(s) with respect to such party and its Credit Support Provider, if any,
for it reasonably satisfactory in form and substance to the other party relating
to the enforceability of the party’s obligations under this Agreement.    Upon
the execution and delivery of this Agreement and any Confirmation    No

6) Miscellaneous. Miscellaneous

(a) Address for Notices: For the purposes of Section 12(a) of the ISDA Form
Master Agreement:

 

Address for notices or communications to BSFP:

  

Address:

     383 Madison Avenue, New York, New York 10179   

Attention:

     DPC Manager   

Facsimile:

     (212)272-5823   

 

with a copy to:

  

Address:

     One Metrotech Center North, Brooklyn, New York 11201   

Attention:

     Derivative Operations - 7th Floor   

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 8 of 12

 

Facsimile:

     (212)272-1634   

(For all purposes)

  

Address for notices or communications to the Counterparty:

  

Address:

    

Broadway 500 West Monroe Mezz I LLC

375 Park Ave

Suite 2107

New York, NY 10152

  

Attention:

     Tyler Wiggers   

Facsimile:

     (646) 607-7894   

Phone:

     (212)810-4038   

with a copy to:

  

Address:

    

Chatham Financial Corporation

235 Whitehorse Lane

Kennett Square, PA 19348

  

Attention:

     Brian McLaughlin   

Facsimile:

     (610) 925-3125   

Phone:

     (484) 731-0210   

(For all purposes)

  

(b) Process Agent. For the purpose of Section 13(c) of the ISDA Form Master
Agreement:

 

BSFP appoints as its

  

Process Agent:

   Not Applicable

The Counterparty appoints as its

Process Agent;

   Not Applicable

(c) Offices. The provisions of Section 10(a) of the ISDA Form Master Agreement
will not apply to this Agreement; neither BSFP nor the Counterparty have any
Offices other than as set forth in the Notices Section and BSFP agrees that, for
purposes of Section 6(b) of the ISDA Form Master Agreement, it shall not in
future have any Office other than one in the United States.

(d) Multibranch Party. For the purpose of Section 10(c) of the ISDA Form Master
Agreement:

BSFP is not a Multibranch Party.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 9 of 12

 

The Counterparty is not a Multibranch Party.

  

(e) Calculation Agent. The Calculation Agent is BSFP.

(f) Credit Support Document, Not applicable for either BSFP or the Counterparty.

(g) Credit Support Provider.

 BSFP: Not Applicable

 The Counterparty: Not Applicable

(h) Governing Law. The parties to this Agreement hereby agree that the law of
the State of New York shall govern their rights and duties in whole.

(i) Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties.

The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.

(j) Consent to Recording. Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, waives any further
notice of such monitoring or recording, and agrees to notify its officers and
employees of such monitoring or recording.

(k) Waiver of Jury Trial. Each party waives any right it may have to a trial by
jury in respect of any Proceedings relating to this Agreement or any Credit
Support Document.

(I) BSFP will not unreasonably withhold or delay its consent to an assignment of
this Agreement to any other third party.

(m) For purposes of Section 6(e) of the ISDA Form Master Agreement, set-off and
counterclaim will not apply.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 10 of 12

 

(n) BSFP is a U.S. entity and no withholding tax is payable. In the event that
BSFP is no longer a U.S. entity or its obligations or this Agreement is
transferred to a non-U.S. entity then the following provisions will apply and
the Termination Events in Sections 5(b)(ii) and 5(b)(iii) will no longer be
exercisable by BSFP:

(a) Section 2(d)(i)(4) of the ISDA Form Master Agreement is amended by
(i) deleting the words “However, X will not be required to pay any additional
amount to Y to the extent that it would not be required to be paid but for:”;
and (ii) deleting subsections (A) and (B).

(b) Section 2(d)(ii) of the ISDA Form Master Agreement will not apply to
Counterparty.

(c) Section 4(e) of the ISDA Form Master Agreement will not apply to the
Counterparty.

(d) The definition of “Indemnifiable Tax” contained in Section 14 of the ISDA
Form Master Agreement is deleted and is replaced with the following:
“‘Indemnifiable Tax’ means any and all withholding tax.”

7) “Affiliate”. Neither party shall be deemed to have any Affiliates for
purposes of this Agreement.

8) The ISDA Form Master Agreement is hereby amended as follows:

(a) Counterparty shall be precluded from payment of any out-of-pocket expenses
required under Section 11 of the ISDA Form Master Agreement and incurred by BSFP
related to the enforcement and protection of BSFP’s rights under the Agreement
with respect to this Transaction;

(b) BSFP covenants that it will not present or institute a petition for
Counterparty’s bankruptcy in respect of this Transaction (nor will BSFP join in
any such petition) for 365 days after the Loan (as defined herein) is paid in
full. The “Loan” means the loan made under the Loan Agreement dated as of
July 11, 2007 (as amended, modified or supplemented and in effect from time to
time), by and between Counterparty, as borrower and Morgan Stanley Mortgage
Capital Holdings LLC as lender.

9) Section 3 of the ISDA Form Master Agreement is hereby amended by adding at
the end thereof the following subsection (g):

“(g) Relationship Between Parties.

Each party represents to the other party on each date when it enters into a
Transaction that:-

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 11 of 12

 

(1) Nonreliance. It is not relying on any statement or representation of the
other party regarding the Transaction (whether written or oral), other than the
representations expressly made in this Agreement or the Confirmation in respect
of that Transaction.

(2) Evaluation and Understanding.

(i) It has the capacity to evaluate (internally or through independent
professional advice) the Transaction and has made its own decision to enter into
the Transaction; and

(ii) It understands the terms, conditions and risks of the Transaction and is
willing and able to accept those terms and conditions and to assume those risks,
financially and otherwise.

(3) Purpose. It is entering into the Transaction for the purposes of managing
its borrowings or investments, hedging its underlying assets or liabilities or
in connection with a line of business.

(4) Principal. It is entering into the Transaction as principal, and not as
agent or in any other capacity, fiduciary or otherwise.”

NEITHER THE BEAR STEARNS COMPANIES INC. NOR ANY SUBSIDIARY OR AFFILIATE OF THE
BEAR STEARNS COMPANIES INC. OTHER THAN BSFP IS AN OBLIGOR OR A CREDIT SUPPORT
PROVIDER ON THIS AGREEMENT.

 

6.

  

Account Details and

Settlement Information:

   Payments to BSFP:      

Citibank, N.A., New York

ABA Number 021-0000-89, for the account of

Bear, Stearns Securities Corp.

Account Number: 0925-3186, for further credit to

Bear Stearns Financial Products Inc.

Sub-account Number: 102-04654-1-3

Attention: Derivatives Department

     

Payments to Counterparty:

[Please provide]

This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 12 of 12

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to BSFP a facsimile of the fully-executed
Confirmation to 212-272-9857. For inquiries regarding U.S. Transactions, please
contact Derivatives Documentation by telephone at 212-272-2711. For all other
inquiries please contact Derivatives Documentation by telephone at
353-1-402-6233. Originals will be provided for your execution upon your request.

We are very pleased to have executed this Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

 

BEAR STEARNS FINANCIAL PRODUCTS INC. By:   /s/ Leticia Chevere   Name:   Leticia
Chevere   Title:   Authorized Signatory

Counterparty, acting through its duly authorized signatory, hereby agrees to,
accepts and confirms the terms of the foregoing as of the Trade Date.

 

BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability company By:  
    Name:   Title:

lm

 



--------------------------------------------------------------------------------

SCHEDULE XV

Market Rent

 

     

Base Rental

  

TI/LC’s
(New Leases and
Replacement Leases
with New Tenants)

  

TI/LC’s
(Replacement
Leases with
Existing Tenants)

  

Free Rent

Floors 1-19:

           

5-year term:

  

$20.00 per SF per

annum

   $40.00 per SF    $25.00 per SF    8 months

10-year term:

   $20.00 per SF per annum    $75.00 per SF    $44.00 per SF    15 months

Floors 20-35:

           

5-year term:

   $22.00 per SF per annum    $40.00 per SF    $25.00 per SF    8 months

10-year term:

   $22.00 per SF per annum    $75.00 per SF    $44.00 per SF    15 months

Floors 36 and above:

           

5-year term:

   $25.00 per SF per annum    $40.00 per SF    $25.00 per SF    8 months

10-year term:

   $25.00 per SF per annum    $75.00 per SF    $44.00 per SF    15 months

Retail:

           

5-year term:

   $30.00 per SF per annum    $22.00 per SF +4.5% of total base rent    $12.00
per SF + 4.5% of total base    None.

10-year term:

   $30.00 per SF per annum    $22.00 per SF + 4.5% of total base rent   

$12.00 per SF + 4.5% of total base

rent

   None.

 

 

SCHED. XV-1



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

(MEZZANINE A LOAN)

PLEDGE AND SECURITY AGREEMENT (MEZZANINE A LOAN) (this “Agreement”), dated as of
11th day of July, 2007, by BROADWAY 500 WEST MONROE MEZZ I LLC, a New York
limited liability company, having an office at c/o Broadway Partners, LLC, 375
Park Avenue, Suite 2107, New York, New York 10152 (“Borrower”), in favor of
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company, having an address at 1221 Avenue of the Americas, New York, New York
10020, as Lender (collectively, with its successors and assigns, “Lender”).

RECITALS

WHEREAS, MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, as mortgage lender
(“Mortgage Lender”) is the holder of a loan in the maximum principal amount of
ONE HUNDRED FIFTY MILLION AND 00/100 DOLLARS ($150,000,000.00) (the “Mortgage
Loan”) to BROADWAY 500 WEST MONROE FEE LLC, a Delaware limited liability company
(“Mortgage Borrower”), which Mortgage Loan is evidenced by that certain
Promissory Note dated as of the date hereof made by Mortgage Borrower in favor
of Mortgage Lender (as the same may be amended, restated, supplemented, split,
consolidated or otherwise modified from time to time, the “Note”), and is
secured by, among other things, a first priority Mortgage, Assignment of Leases
and Rents, Fixture Filing and Security Agreement dated as of the date hereof,
made by Mortgage Borrower in favor of Mortgage Lender, (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Mortgage”) which Mortgage encumbers, among other things, the real property as
more fully described therein (the “Property”);

WHEREAS, Borrower owns 100% of the membership interests in Mortgage Borrower;

WHEREAS, Borrower is indebted to Lender with respect to a loan in the maximum
principal amount of up to SIXTY-FIVE MILLION SIX HUNDRED THOUSAND AND 00/100
DOLLARS ($65,600,000.00), or so much thereof as may be advanced pursuant to the
Loan Agreement (defined below) (the “Loan”), which Loan is evidenced by the Note
(as defined in the Loan Agreement); and

NOW, THEREFORE, in consideration of the premises and to induce Lender to make
the Loan and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower hereby agrees with Lender as follows:

1. Defined Terms. As used in this Agreement, the following terms have the
meanings set forth in or incorporated by reference below:

“Agreement” means this Pledge and Security Agreement (Mezzanine A Loan), as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Article 8 Matter” shall have the meaning set forth in Section 19 hereof.



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the Preamble hereto.

“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York or the State of Delaware, as applicable.

“Collateral” shall have the meaning set forth in Section 2 hereof.

“Debt” shall have the meaning set forth in the Loan Agreement.

“Event of Default” shall have the meaning set forth in the Loan Agreement.

“Lender” shall have the meaning set forth in the Preamble hereto.

“Lien” shall have the meaning set forth in the Loan Agreement.

“Loan” has the meaning ascribed to such term in the Recitals.

“Loan Agreement” means that certain Mezzanine A Loan Agreement of even date
herewith between Borrower and Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Loan Documents” means the Note, the Loan Agreement, this Agreement, the UCC-1
Financing Statements, the Guaranty of Recourse Obligations of Borrower
(Mezzanine A Loan), the Environmental Indemnity Agreement (Mezzanine A Loan),
the Subordination of Management Agreement (Mezzanine A Loan), the Mezzanine Cash
Management Agreement and the other documents and instruments entered into in
connection with the Loan.

“Mezzanine Cash Management Agreement” means the Mezzanine A Cash Management
Agreement, of even date herewith, among Borrower, Lender and Key Bank, National
Association, as agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Mortgage Borrower” has the meaning ascribed to such term in the Recitals.

“Mortgage Borrower’s Certificate of Formation” means the certificate of
formation of Mortgage Borrower, dated March 27, 2007, and issued by the
Secretary of State of the State of Delaware.

“Mortgage Borrower Company Agreement” means the limited liability company
agreement of Mortgage Borrower, dated the date hereof.

“Mortgage Borrower Formation Documents” means the Mortgage Borrower Company
Agreement, Mortgage Borrower’s Certificate of Formation and its other
Organizational Documents.

“Mortgage Lender” shall have the meaning set forth in the Recitals hereto.

“Net Liquidation Proceeds After Debt Service” shall have the meaning set forth
in the Loan Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Organizational Documents” shall have the meaning set forth in the loan
Agreement.

“Pledged Interests” means the limited liability company membership interests of
Borrower in Mortgage listed on Schedule I attached hereto, together with all
membership interests, capital stock or other equity interests of, and all other
right, title and interest now owned or hereafter acquired by, Borrower in and
to, Mortgage Borrower, together with (a) all options, warrants, and other rights
now or hereafter acquired by Borrower in respect of such membership interests,
capital stock or other equity interests (whether in connection with any capital
increase, recapitalization, reclassification, or reorganization of Mortgage
Borrower or otherwise) and all other property, rights or instruments of any
description at any time issued or issuable as an addition to or in substitution
for such membership interests, capital stock or other equity interests; (b) all
certificates, instruments, or other writings representing or evidencing
interests in Mortgage Borrower, and all accounts and general intangibles arising
out of, or in connection with, the interests in Mortgage Borrower; (c) any and
all moneys or property due and to become due to Borrower now or in the future in
respect of the interests in Mortgage Borrower, or to which Borrower may now or
in the future be entitled in its capacity as a member, shareholder or other
equity holder of Mortgage Borrower, whether by way of a dividend, distribution,
return of capital or otherwise; (d) all other claims which Borrower now has or
may in the future acquire in its capacity as a member, shareholder or other
equity holder of Mortgage Borrower against Mortgage Borrower and its property;
and (e) all rights of Borrower under the Mortgage Borrower Formation Documents
(and all other agreements, if any, to which Borrower is a party from time to
time which relate to its ownership of the interests Mortgage Borrower),
including, without limitation, all voting and consent rights of Borrower arising
thereunder or otherwise in connection with Borrower’s ownership of the interests
in Mortgage Borrower.

“Proceeds” shall mean (i) Borrower’s share, right, title and interest in and to
all distributions, monies, fees, payments, compensations and proceeds now or
hereafter becoming due and payable to Borrower by Mortgage Borrower with respect
to the Pledged Interests whether payable as profits, dividends, distributions,
asset distributions, repayment of loans or capital or otherwise and including
all “proceeds” as such term is defined in Section 9-102(a)(64) of the Code;
(ii) all contract rights, general intangibles, claims, powers, privileges,
benefits and remedies of Borrower relating to the foregoing; and (iii) all cash
or non-cash proceeds of any of the foregoing.

“Property” shall have the meaning set forth in the Recitals hereto.

“Special Damages” shall have the meaning set forth in Section 19(j) hereof.

Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to them in the Loan Agreement.

(i) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.

 

- 3 -



--------------------------------------------------------------------------------

(ii) The word “including” when used in this Agreement shall be deemed to be
followed by the words “but not limited to.”

2. Pledge; Grant of Security Interest. Borrower hereby pledges and grants to
Lender, as collateral security for the prompt and complete payment and
performance when due by Borrower (whether at the stated maturity, by
acceleration or otherwise) of the Debt, a first priority security interest in
all of Borrower’s right, title and interest to the following (the “Collateral”):

(i) all Pledged Interests;

(ii) all right, title and interest of Borrower in, to and under any policy of
insurance payable by reason of loss or damage to the Pledged Interests and any
other Collateral;

(iii) all “accounts”, “general intangibles”, “instruments” and “investment
property” (in each case as defined in the Code) constituting or relating to the
foregoing; and

(iv) any Net Liquidation Proceeds After Debt Service; and

(v) to the extent not otherwise part of the Pledged Interests, all Proceeds,
income and profits thereof and all property received in exchange or substitution
thereof, of any of the foregoing property of Borrower (including, without
limitation, any proceeds of insurance thereon).

Mortgage Borrower has evidenced its acknowledgement and consent to the pledge
and grant given hereby, by execution and delivery of an Acknowledgement and
Consent in the form attached hereto as Exhibit A.

3. Certificates and Powers. Concurrently with the execution and delivery of this
Agreement, Borrower shall deliver to Lender each original certificate evidencing
the Pledged Interests (which certificates shall constitute “security
certificates” (as defined in the Code)), together with an undated limited
liability company membership power with respect to each such certificate, duly
executed in blank.

4. Representations and Warranties. Borrower represents and warrants as of the
date hereof that:

(a) no authorization, consent of or notice to any other Person (including,
without limitation, any member, partner, shareholder or creditor of Borrower or
Mortgage Borrower) that has not been obtained, is required in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement including, without limitation, the assignment and transfer by Borrower
of any of the Collateral to Lender or the subsequent transfer thereof by Lender
pursuant to the terms hereof;

(b) the Pledged Interests listed on Schedule I attached hereto have been duly
and validly issued and are fully paid and non-assessable and constitute all of
the issued and

 

- 4 -



--------------------------------------------------------------------------------

outstanding equity interests in Mortgage Borrower (other than the non-economic
“springing member” interest) and have been delivered to Lender concurrently
herewith;

(c) Borrower is the sole record and beneficial owner of, and has good and
marketable title to, the Pledged Interests listed on Schedule I attached hereto
free of any and all Liens or options in favor of, or claims of, any other
Person, except the Lien created by this Agreement, and the Pledged Interests
have not previously been assigned, sold, transferred, pledged or encumbered
(except pursuant to this Agreement);

(d) upon delivery of the “security certificate” (as defined in
Section 8-102(a)(16) of the Code) representing the Pledged Interests endorsed to
Lender or in blank by an effective endorsement, the Lien granted pursuant to
this Agreement will constitute a valid, perfected first priority Lien on the
Pledged Interests constituting the membership interests in Mortgage Borrower and
related Proceeds pursuant to the. New York UCC, enforceable as such against all
creditors of Borrower and any Persons purporting to purchase any Pledged
Interests and related Proceeds from Borrower, free from any adverse claim;

(e) upon the filing of the UCC-l financing statements referred to in Section 12
with the Secretary of State of the State of Delaware, the Lien granted pursuant
to this Agreement will constitute a valid, perfected first priority Lien on all
Collateral (other than the Pledged Interests constituting the membership
interests in Mortgage Borrower and related Proceeds) pursuant to the UCC,
enforceable as such against all creditors of Borrower and any Persons purporting
to purchase any such Collateral (other than the Pledged Interests constituting
the membership interests in Mortgage Borrower and related Proceeds) from
Borrower, free from any adverse claim;

(f) the principal place of business and chief executive office of Borrower is
located at the address set forth on Schedule II attached hereto;

(g) the exact legal name of Borrower is set forth on Schedule II attached
hereto;

(h) Borrower is organized under the laws of the State of Delaware;

(i) there currently exist no certificates, instruments or writings representing
the Pledged Interests other than the certificates delivered to Lender;

(j) the equity interests in Mortgage Borrower have been validly issued and fully
paid for as provided in the Mortgage Borrower Company Agreement;

(k) there are no options, warrants or other agreements (other than the Mortgage
Borrower’s Certificate of Formation) with respect to the Collateral outstanding;

(l) intentionally deleted;

(m) Schedule II states Borrower’s (1) name as indicated on the public record in
Borrower’s jurisdiction of organization, (2) type of entity, (3) organizational
identification number, (4) principal place of business and chief executive
office, (5) jurisdiction of

 

- 5 -



--------------------------------------------------------------------------------

incorporation or formation, (6) name under which Borrower does business, if
other than its legal name, and (7) address for the past six years, or if less,
the date since which it has been so located;

(n) the Pledged Interests (i) are “securities” within the meaning of Sections
8-102(a)(15) and 8-103 of the Code, (ii) are “financial assets” (within the
meaning of Section 8-102(a)(9) of the Code) and (iii) are not credited to a
“securities account” (within the meaning of Section 8-501 (a) of the Code); and

(o) the Mortgage Borrower Company Agreement and the certificates evidencing the
Pledged Company Interests each states that the Pledged Company Interests are
“securities” as such term is defined in Article 8 of the UCC as in effect in the
state of Delaware.

5. Covenants. Borrower covenants and agrees with Lender that, from and after the
date of this Agreement until the Debt (exclusive of any indemnification or other
obligations which are expressly stated in any of the Loan Documents to survive
satisfaction of the Note) is paid in full:

(a) Acknowledgements of Parties. If Borrower shall, as a result of its ownership
of the Pledged Interests, become entitled to receive or shall receive a
membership certificate (including, without limitation, any certificate
representing a distribution or a dividend in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any of the Pledged
Interests, or otherwise in respect thereof, Borrower shall accept the same as
Lender’s agent, hold the same in trust for Lender and deliver the same forthwith
to Lender in the exact form received, duly endorsed by Borrower to Lender, if
required, together with an undated membership interest power covering such
certificate duly executed in blank and with, if Lender so requests, signature
guaranteed, to be held by Lender hereunder as additional security for the Debt.
Any sums paid upon or in respect of the Pledged Interests upon the liquidation
or dissolution of Mortgage Borrower shall be paid over to Lender to be held by
it hereunder as additional security for the Debt, and in case any distribution
of capital shall be made on or in respect of the Pledged Interests or any
property shall be distributed upon or with respect to the Pledged Interests
pursuant to the recapitalization or reclassification of the capital of Mortgage
Borrower or pursuant to the reorganization thereof, the property so distributed
shall be delivered to Lender to be held by it, subject to the terms hereof, as
additional security for the Debt. If any sums of money or property so paid or
distributed in respect of the Pledged Interests shall be received by Borrower,
Borrower shall, until such money or property is paid or delivered to Lender,
hold such money or property in trust for Lender, segregated from other funds of
Borrower, as additional security for the Debt.

(b) Without the prior written consent of Lender, Borrower shall not, directly or
indirectly (i) vote to enable, or take any other action to permit, Mortgage
Borrower to issue any equity interests or to issue any other securities
convertible into or granting the right to purchase or exchange for any equity
interests in Mortgage Borrower, or (ii) except as permitted by the Loan
Agreement, sell, assign, transfer, exchange or otherwise dispose of, or grant
any option with respect to, the Collateral, or (iii) create, incur, authorize or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Collateral, or any interest therein, except for the Lien
provided for by this Agreement. Borrower shall defend the

 

- 6 -



--------------------------------------------------------------------------------

right, title and interest of Lender in and to the Collateral against the claims
and demands of all Persons whomsoever and shall take all such other action as is
necessary to remove any Lien or claim on or to the Collateral other than those
created hereby or otherwise permitted under the Loan Documents.

(c) At any time and from time to time, upon the written request of Lender, and
at the sole expense of Borrower, Borrower shall promptly and duly give, execute,
deliver, file and/or record such further instruments and documents and take such
further actions as Lender may reasonably request for the purposes of obtaining,
creating, perfecting, validating or preserving the full benefits of this
Agreement and of the rights and powers herein granted including without
limitation filing UCC financing, amendment or continuation statements, provided
that the amount of the Debt shall not be increased thereby nor any other terms
or provisions of the Loan materially altered and provided that Borrower’s
obligations and liabilities under the Loan Documents shall not be increased nor
its rights under the Loan Documents decreased. Borrower hereby authorizes Lender
to file any such financing statement, or amendment or continuation statement,
without the signature of Borrower, to the extent permitted by law. If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any promissory note, other instrument or chattel paper, such note,
instrument or chattel paper shall be promptly delivered to Lender, duly endorsed
in a manner satisfactory to Lender, to be held as Collateral pursuant to this
Agreement.

(d) Borrower shall not amend or modify the Mortgage Borrower Company Agreement
in any material respect other than as permitted in accordance with the Loan
Agreement.

(e) Borrower will furnish to Lender from time to time statements and schedules
further identifying and describing the Pledged Interests and such other reports
in connection with the Pledged Interests as Lender may reasonably request, all
in reasonable detail.

(f) Borrower will not (A) change the location of its chief executive office or
principal place of business from that specified in Section 4(e), or (B) change
its name, identity or structure, or (C) reorganize under the laws of another
jurisdiction, unless (i) it shall have given thirty (30) days’ prior written
notice to such effect to Lender, (ii) all action reasonably necessary or
advisable, in Lender’s reasonable opinion, to protect and perfect the Liens and
security interests intended to be created hereunder with respect to the Pledged
Interests shall have been taken and (iii) it shall have provided Lender with an
updated “Eagle 9” UCC Policy or other comparable UCC insurance policy acceptable
to Lender (except in connection with the event described in (A) above).

(g) Borrower shall pay, and save Lender harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(h) Borrower shall not enter into any agreement whereby it transfers or cedes
its voting rights in Mortgage Borrower or otherwise restricts its voting rights
in any way.

 

- 7 -



--------------------------------------------------------------------------------

(i) Intentionally deleted.

(j) Borrower shall notify Lender of any contemplated change to the information
provided on Schedule II hereof, at least thirty (30) days prior to such change
taking effect.

(k) Borrower shall not take any action to (i) cause the Pledged Interests not to
be (A) “securities” (within the meaning of Sections 8-102(a)(15) and 8-103 of
the Code) or (B) “financial assets” (within the meaning of Section 8-102(a)(9)
of the Code) or (ii) credit the Pledged Interests to a “securities account”
(within the meaning of Section 8-501(a) of the Code).

6. Certain Understandings of Parties; Registration of Pledge: Control of Pledged
Collateral. Etc.

(a) The parties acknowledge and agree that (i) all of the Pledged Interests
(A) have been “certificated” and are “certificated securities” within the
meaning of Section 8-102(a)(14) of the Code, (B) the membership certificates
delivered to Lender on the date hereof representing the Pledged Interests
constitute a “security certificate”, (C) are “securities” (as defined in
Section 8-102(a)(15) of the Code) governed by Article 8 of the Code, (ii) are
not and will not be dealt in or traded on securities exchanges or securities
markets, and (iii) during the term of this Agreement, the Pledged Interests are
not and will not be “investment company securities” within the meaning of
Section 8-103 of the Code.

(b) In the event that Lender assigns its interest in the Loan in accordance with
the Loan Agreement, upon Lender’s written request Borrower will promptly execute
and deliver or cause Mortgage Borrower to execute and deliver, as applicable, a
revised version of the document attached as Exhibit A in favor of the assignee
thereof.

7. Cash Dividends: Voting Rights. Subject to the Mortgage Cash Management
Agreement (relating to the application of distributions to pay the Loan) and the
provisions of the Mezzanine Cash Management Agreement, unless an Event of
Default shall have occurred and be continuing, Borrower shall be permitted to
receive all profits, losses, income, surplus, return on capital, and equity
interest distributions and all other proceeds paid in the normal course of
business of Mortgage Borrower and to exercise all voting, consent,
administration, management and other powers, rights and remedies of Borrower
with respect to the Pledged Interests or other Collateral, provided that no vote
shall be cast or right exercised or other action taken which, in Lender’s
reasonable judgment, would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of the Loan Agreement, the
Note, this Agreement or any other Loan Documents.

8. Rights of Lender.

(a) If an Event of Default shall occur and be continuing, Lender shall have the
right to receive any and all income, distributions, proceeds or other property
received or paid in respect of the Pledged Interests or other Collateral and
make application thereof to the Debt, in such order as Lender, in its sole
discretion, may elect, in accordance with the Loan Documents. If an Event of
Default shall occur and be continuing, then all certificates representing
Pledged Interests at Lender’s option, shall be registered in the name of Lender
or its nominee (if not already so registered), and Lender or its nominee may
thereafter exercise (i) all voting and all

 

- 8 -



--------------------------------------------------------------------------------

equity and other rights pertaining to the Pledged Interests and (ii) any and all
rights of conversion, exchange, and subscription and any other rights,
privileges or options pertaining to such Pledged Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the organizational structure of Mortgage Borrower or upon the exercise by
Borrower or Lender of any right, privilege or option pertaining to such Pledged
Interests, and in connection therewith, the right to deposit and deliver any and
all of the Pledged Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as it may
determine), all without liability except to account for property actually
received by it, but Lender shall have no duty to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(b) The rights of Lender under this Agreement shall not be conditioned or
contingent upon the pursuit by Lender of any right or remedy against Borrower or
against any other Person which may be or become liable in respect of all or any
part of the Debt or against any other security therefor, guarantee thereof or
right of offset with respect thereto. To the extent permitted by applicable law,
Lender shall not be liable for any failure to demand, collect or realize upon
all or any part of the Collateral or for any delay in doing so, nor shall it be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Borrower or any other Person or to take any other action whatsoever
with regard to the Collateral or any part thereof.

(c) Upon satisfaction in full of the Debt and payment of all amounts owed on the
Note, Lender’s rights under this Agreement shall terminate and Lender shall
deliver to Borrower the certificates and stock powers executed by Borrower in
connection herewith and Lender shall deliver to Pledgor UCC-3 termination
statements or similar documents and agreements to terminate all of Lender’s
rights under this Agreement and all other Loan Documents.

(d) Borrower also authorizes Lender, at any time and from time to time, to
execute, in connection with the sale provided for in Sections 9 or 10 hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral.

(e) The powers conferred on Lender hereunder are solely to protect Lender’s
interest in the Collateral and shall not impose any duty upon Lender to exercise
any such powers. Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or Lender shall be responsible to Borrower
for any act or failure to act hereunder, except for its or their gross
negligence or willful misconduct.

(f) If Borrower fails to perform or comply with any of its agreements contained
herein and Lender, as provided for by the terms of this Agreement, shall itself
perform or comply, or otherwise cause performance or compliance, with such
agreement, the reasonable expenses of Lender incurred in connection with such
performance or compliance, together with interest at the Default Rate if such
expenses are not paid on demand within five (5) days of written demand therefor,
shall be payable by Borrower to Lender on demand and shall constitute
obligations secured hereby.

 

- 9 -



--------------------------------------------------------------------------------

9. Remedies. If an Event of Default shall occur and be continuing, Lender may
exercise, in addition to all other rights and remedies granted in this Agreement
and in any other instrument or agreement securing, evidencing or relating to the
Debt:

(a) all rights and remedies of a secured party under the Code and such
additional rights and remedies to which a secured party is entitled at law or in
equity, including, without limitation, the right, to the maximum extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if Lender were the sole and absolute
owner thereof (and Borrower agrees to take all such action as may be reasonably
appropriate to give effect to such right);

(b) Lender may make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral and may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, any of
the Collateral;

(c) Lender in its discretion may, in its name or in the name of Borrower or
otherwise, demand, sue for, collect, direct payment of or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so.

Without limiting the generality of the foregoing, Lender, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below or otherwise
required hereby) to or upon Borrower, Mortgage Borrower or any other Person (all
and each of which demands, presentments, protests, advertisements and notices,
or other defenses, are hereby waived to the extent permitted under applicable
law), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
assign, give option or options to purchase or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker’s board or office of Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best in its sole discretion, for cash or on credit or for future delivery
without assumption of any credit risk. Lender shall have the right, without
notice or publication, to adjourn any public or private sale or cause the same
to be adjourned from time to time by announcement at the time and place fixed
for such sale, and any such sale may be made at any time or place to which the
same may be adjourned without further notice. Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption of Borrower, which right or
equity of redemption is hereby waived or released (but only to the extent
permitted by applicable law). Lender shall apply any Proceeds from time to time
held by it and the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of Lender hereunder, including, without limitation, reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the Debt, in such order
as specified in Section 9-615 of the Code, and only after such application and
after the payment by Lender of any other amount required by any provision of
law, including, without limitation, Sections 9-610 and 9-615 of the

 

- 10 -



--------------------------------------------------------------------------------

Code, need Lender account for the surplus, if any, to Borrower. To the extent
permitted by applicable law, Borrower waives all claims, damages and demands it
may acquire against Lender arising out of the exercise by Lender of any of its
rights hereunder, except for any claims, damages and demands it may have against
Lender arising from the willful misconduct, bad faith or gross negligence of
Lender or its affiliates, or any agents or employees of the foregoing. If any
notice of a proposed sale or other disposition of the Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least fifteen (15) days before such sale or other disposition.

(d) Notwithstanding anything else herein to the contrary, Lender shall be
entitled to exercise its rights under Section 8 hereof to register the
certificates representing the Pledged Interests in the name of Lender or its
nominee (if not already so registered) or this Section 9(d) to collect, receive,
appropriate and realize upon the Collateral only upon the expiration of a period
often (10) Business Days commencing on the date on which notice of such
intention to exercise any of such rights shall have been given by Lender to
Borrower in accordance with Section 19(e) hereof, which notice may, at Lender’s
option, be included within any notice furnished by Lender to Borrower under
Section 10.6 of the Loan Agreement.

(e) The rights, powers, privileges and remedies of Lender under this Agreement
are cumulative and shall be in addition to all rights, powers, privileges and
remedies available to Lender at law or in equity. All such rights, powers and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing the rights of Lender hereunder.

10. Private Sales. (a) Borrower recognizes that Lender may be unable to effect a
public sale of any or all of the Pledged Interests, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Borrower acknowledges and agrees that any such private sale may result
in prices and other terms less favorable to Lender than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of being a private sale. Lender shall be
under no obligation to delay a sale of any of the Pledged Interests for the
period of time necessary to permit Mortgage Borrower or Borrower to register
such securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if Mortgage Borrower or Borrower
would agree to do so.

(b) Borrower further shall use its commercially reasonable efforts to do or
cause to be done all such other acts as may be reasonably necessary to make any
sale or sales of all or any portion of the Pledged Interests pursuant to this
Section 10 valid and binding and in compliance with any and all other
requirements of applicable law. Borrower further agrees that a breach of any of
the covenants contained in this Section 10 will cause irreparable injury to
Lender, that Lender has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section 10
shall be specifically enforceable against Borrower, and Borrower hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has

 

- 11 -



--------------------------------------------------------------------------------

occurred under the Loan Agreement, or any defense relating to Lender’s willful
misconduct or bad faith.

(c) Lender shall not incur any liability as a result of the sale of any
Collateral, or any part thereof, at any private sale conducted in a commercially
reasonable manner, it being agreed that some or all of the Collateral is or may
be of one or more types that threaten to decline speedily in value and that are
not customarily sold in a recognized market. Borrower hereby waives any claims
against Lender arising by reason of the fact that the price at which any of the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Debt, even if Lender accepts the first offer received and does not
offer any Collateral to more than one offeree, provided that Lender has acted in
a commercially reasonable manner in conducting such private sale.

11. Limitation on Duties Regarding Collateral. Lender’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Code or otherwise, shall be to use
reasonable care. Borrower hereby agrees that Lender shall be deemed to have used
reasonable care with respect to Collateral in its possession if it deals with
such Collateral in the same manner as Lender deals with similar securities and
property for its own account. Neither Lender nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Borrower or otherwise.

12. Financing Statements; Other Documents. On the date hereof, Borrower hereby
authorizes Lender to file UCC-1 financing statements with respect to the
Collateral. Borrower agrees to deliver any other document or instrument which
Lender may reasonably request with respect to the Collateral for the purposes of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted.

13. Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to Lender, Lender is hereby appointed, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, the
attorney-in-fact of Borrower for the purpose of carrying out the provisions of
this Agreement or the Loan Agreement and taking any action in connection
therewith and executing any instruments which Lender may deem reasonably
necessary or advisable to accomplish the purposes hereof including, without
limitation:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings that
Lender may reasonably deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of Lender, with respect to any
of the Collateral; and

 

- 12 -



--------------------------------------------------------------------------------

(d) to execute, in connection with the sale provided for in Section 9 or 10, any
endorsement, assignments, or other instruments of conveyance or transfer with
respect to the Collateral, including, without limitation, to transfer or cause
the transfer of the Collateral, or any part thereof, on the books of the
Mortgage Borrower or other entity issuing such Collateral, to the name of Lender
or any nominee.

Lender hereby agrees only to exercise the power of attorney powers set forth in
the immediately preceding sentence only upon the occurrence and continuation of
an Event of Default.

If so requested by Lender, Borrower shall ratify and confirm any such sale or
transfer by executing and delivering to Lender at Borrower’s expense all proper
deeds, bills of sale, instruments of assignment, conveyance of transfer and
releases as may reasonably be designated in any such request.

14. Intentionally Deleted.

15. Construction. All covenants, representations, terms and conditions contained
in this Agreement applicable to Mortgage Borrower, Pledged Interests or any
Mortgage Borrower Formation Documents shall be deemed to apply to Mortgage
Borrower, Pledged Interests or the Mortgage Borrower Formation Documents,
individually (and to the extent applicable to the type of Collateral in
question). It shall constitute an Event of Default (as defined in the Loan
Agreement) if any covenant, representation, term or condition contained in this
Agreement applicable to Mortgage Borrower, Pledged Interests or Mortgage
Borrower Formation Documents (and to the extent applicable to the type of
Collateral in question) is breached (beyond any applicable notice and cure
periods) with respect to Mortgage Borrower, Pledged Interests or Mortgage
Borrower Formation Documents.

16. Non-Recourse. The provisions of Section 9.4 of the Loan Agreement are hereby
incorporated by reference into this Agreement as to the liability of Borrower
hereunder to the same extent and with the same force as if fully set forth
herein.

17. Indemnity. Borrower agrees that the terms and provisions of Section 10.13 of
the Loan Agreement are hereby incorporated by reference into this Agreement to
the same extent and with the same force as if fully set forth herein.

18. Intentionally Deleted.

19. Miscellaneous.

(a) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

- 13 -



--------------------------------------------------------------------------------

(b) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

(c) No Waiver; Cumulative Remedies. Lender shall not by any act (except by a
written instrument pursuant to Section 19(d)), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of
Lender, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Lender would otherwise have on any future occasion. The
rights, remedies, powers and privileges herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights, remedies,
powers or privileges provided by law.

(d) Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, or otherwise modified
except by a written instrument executed by the party against which enforcement
of such waiver, amendment, or modification is sought. This Agreement shall be
binding upon and shall inure to the benefit of Borrower and the respective
successors and assigns of Borrower and shall inure to the benefit of Lender and
its successors and assigns; provided Borrower shall not have any right to assign
its rights hereunder except in accordance with the Loan Agreement. The rights of
Lender under this Agreement shall automatically be transferred to any permitted
transferee to which Lender transfers the Note and Loan Agreement.

(e) Notices. Notices by Lender to Borrower to be effective shall be in writing
(including by facsimile transmission), addressed or transmitted to Borrower at
the address or facsimile number of Borrower set forth in the Loan Agreement, and
shall be deemed to have been duly given or made in accordance with the terms and
provisions of Section 10.6 of the Loan Agreement.

(f) Governing Law.

(i) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER
AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

 

- 14 -



--------------------------------------------------------------------------------

APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(ii) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

Broadway Partners

375 Park Avenue, Suite 2107

New York, New York 10152

Attention:

   Jason P. Semmel, Esq. (Fax No. (212) 658-9379)    and Alan Rubenstein ((Fax
No. (646) 224-8145), by    separate notice to each

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS

 

- 15 -



--------------------------------------------------------------------------------

AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

(g) Agents. Lender may employ agents and attorneys-in-fact in connection
herewith and shall not be responsible for their actions except for the gross
negligence or willful misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

(h) Irrevocable Authorization and Instruction to Mortgage Borrower. Borrower
hereby authorizes and instructs Mortgage Borrower and any servicer of the Loan
to comply with any instruction received by it from Lender in writing that is in
accordance with the terms of this Agreement, without any other or further
instructions from Borrower, and Borrower agrees that Mortgage Borrower and any
servicer shall be fully protected in so complying, absent gross negligence, bad
faith or willful misconduct.

(i) Counterparts. This Agreement may be executed in any number of counterparts
and all the counterparts taken together shall be deemed to constitute one and
the same instrument.

(j) WAIVER OF JURY TRIAL, DAMAGES, JURISDICTION. BORROWER AND LENDER EACH HEREBY
AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL ON ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR ANY DEALINGS BETWEEN BORROWER AND LENDER. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. BORROWER AND LENDER EACH ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO LENDER TO ENTER INTO A BUSINESS
RELATIONSHIP WITH BORROWER. BORROWER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH WAIVER IS KNOWINGLY
AND VOLUNTARILY GIVEN FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED, EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS,
REAFFIRMATIONS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

WITH RESPECT TO ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT,
BORROWER SHALL AND HEREBY DOES SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK (AND ANY APPELLATE COURTS

 

- 16 -



--------------------------------------------------------------------------------

TAKING APPEALS THEREFROM). BORROWER HEREBY WAIVES AND AGREES NOT TO ASSERT, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, (A) THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR
THAT THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY NOT BE ENFORCED IN OR
BY THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM EXECUTION, (B) THAT THE
ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR (C) THAT THE
VENUE OF THE ACTION, SUIT OR PROCEEDING IS IMPROPER. IN THE EVENT ANY SUCH
ACTION, SUIT, PROCEEDING OR LITIGATION IS COMMENCED, BORROWER AGREES THAT
SERVICE OF PROCESS MAY BE MADE, AND PERSONAL JURISDICTION OVER BORROWER
OBTAINED, BY SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS
REQUIRED TO COMMENCE SUCH LITIGATION UPON BORROWER AT THE ADDRESS OF BORROWER
AND TO THE ATTENTION OF SUCH PERSON AS SET FORTH IN THIS SECTION 19.

(k) No claim may be made by Borrower against Lender, its affiliates and its
respective directors, officers, employees, or attorneys for any special,
indirect or consequential damages (“Special Damages”) in respect of any breach
or wrongful conduct (whether the claim therefor is based on contract, tort or
duty imposed by law) in connection with, arising out of, or in any way related
to the transactions contemplated or relationship established by this Agreement,
or any act, omission or event occurring in connection herewith or therewith; and
to the fullest extent permitted by law Borrower hereby waives, releases and
agrees not to sue upon any such claim for Special Damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(l) Irrevocable Proxy. Solely with respect to Article 8 Matters (as defined
hereinafter), Borrower hereby irrevocably grants and appoints Lender, from the
date of this Agreement until the termination of this Agreement in accordance
with its terms, as Borrower’s true and lawful proxy, for and in Borrower’s name,
place and stead to vote the Pledged Interests, whether directly or indirectly,
beneficially or of record, now owned or hereafter acquired, with respect to such
Article 8 Matters only to the extent that an Article 8 Matter was put to vote by
a party other than Lender. The proxy granted and appointed in this Section 18(1)
shall include the right to sign Borrower’s name (as a member of Mortgage
Borrower) to any consent, certificate or other document relating to an Article 8
Matter and the Pledged Interests that applicable law may permit or require to
cause the Pledged Interests to be voted in accordance with the preceding
sentence. Borrower hereby represents and warrants that there are no other
proxies and powers of attorney with respect to an Article 8 Matter that Borrower
has granted or appointed. Borrower will not give a subsequent proxy or power of
attorney or enter into any other voting agreement with respect to the Pledged
Interests with respect to any Article 8 Matter and any attempt to do so with
respect to an Article 8 Matter shall be void and of no effect. The proxies and
powers granted by the Borrower pursuant to this Agreement are coupled with an
interest and are given to secure the performance of the Borrower’s obligations.
As used herein, “Article 8 Matter” means any action, decision, determination or
election by Mortgage Borrower or its member(s) prior to the termination of this
Agreement that Mortgage Borrower’s membership interests or

 

- 17 -



--------------------------------------------------------------------------------

other equity interests, or any of them, will “opt out” from being a “security”
as defined in and governed by Article 8 of the Uniform Commercial Code.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date set forth above.

 

BORROWER:

BROADWAY 500 WEST MONROE MEZZ I

LLC, a Delaware limited liability company

By:   /s/ Illegible   Name:   Title:



--------------------------------------------------------------------------------

LENDER:

MORGAN STANLEY MORTGAGE CAPITAL

HOLDINGS LLC, a New York limited liability

company

By:   /s/ Steven R. Maeglin   Name:   Steven R. Maeglin   Title:   Vice
President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONSENT

BROADWAY 500 WEST MONROE FEE LLC (“Mortgage Borrower”) hereby acknowledges
receipt of a copy of that certain Pledge and Security Agreement (the “Pledge
Agreement”) granted by BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited
liability company (“Borrower”) to and for the benefit of Lender (as defined
therein) and agrees that Borrower is bound thereby. Mortgage Borrower agrees to
notify Lender promptly in writing of the occurrence of any of the events
described in Section 5(a) of the Pledge Agreement.

Dated: July     , 2007

 

BROADWAY 500 WEST MONROE FEE LLC,
a Delaware limited liability company By:       Name:   Title:



--------------------------------------------------------------------------------

Dated: July     , 2007

 

BROADWAY 500 WEST MONROE FEE LLC,
a Delaware limited liability company By:   /s/ Illegible   Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

DESCRIPTION OF PLEDGED INTERESTS

 

Issuer

  

Owner

  

Class of

[Membership/Partnership]

Interest

  

Percentage of

[Membership/Partnership]

Interests

Broadway 500 West Monroe Fee LLC

   Borrower    Member    100%



--------------------------------------------------------------------------------

SCHEDULE II

 

Borrowers

  

Chief Executive

Office/Principal Place of

Business

  

Type of

Entity

  

Organizational

Identification

Number

  

Jurisdiction of

Incorporation or

Formation

  

Name under
which Borrower

does business, if
other than its
legal name

  

Date located at present

address if less than six
years

Broadway 500 West Monroe Mezz I LLC   

c/o Broadway Partners, LLC

375 Park Avenue

Suite 2107

New York, New York 10152

   Delaware limited liability company    4378782    Delaware    N/A    N/A



--------------------------------------------------------------------------------

MEZZANINE A CASH MANAGEMENT AGREEMENT

Dated: as of July 11, 2007

among

BROADWAY 500 WEST MONROE MEZZ I LLC,

as Borrower,

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,

as Lender,

and

KEYCORP REAL ESTATE CAPITAL MARKETS, INC.,

as Agent



--------------------------------------------------------------------------------

MEZZANINE A CASH MANAGEMENT AGREEMENT

MEZZANINE A CASH MANAGEMENT AGREEMENT (this “Agreement”),. dated as of July 11,
2007, among BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability
company (“Borrower”), MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York
limited liability company (“Lender”), and KEYCORP REAL ESTATE CAPITAL MARKETS,
INC. (“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to a certain Mezzanine A Loan Agreement (as same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) dated the date hereof between Borrower and Lender, Lender has
made a loan to Borrower in the principal amount of up to $65,600,000.00, or so
much thereof as may be advanced pursuant to the Loan Agreement;

WHEREAS, pursuant to a certain Loan Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Mortgage
Loan Agreement”) dated as of the date hereof between BROADWAY 500 WEST MONROE
FEE LLC, a Delaware limited liability company (“Mortgage Borrower”) and MORGAN
STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability company
(“Mortgage Lender”). Mortgage Lender has made a loan to Mortgage Borrower in the
principal amount of $150,000,000.00 (the “Mortgage Loan”):

WHEREAS, pursuant to the Mortgage Loan Agreement and the Mortgage Cash
Management Agreement (as defined below) entered into in connection therewith all
funds after required disbursements will be periodically transferred to the
Mezzanine Collection Account (as defined below); and

WHEREAS, pursuant to this Agreement, and in accordance with the Organizational
Documents of Mortgage Borrower, Mortgage Borrower shall direct the deposit of
Mortgage Borrower dividends and other distributions to Borrower (collectively,
“Mortgage Borrower Distributions”) equal to amounts owed from time to time on
the Mezzanine Obligations (as defined below) to the Mezzanine A Deposit Account
(as defined below), and Borrower intends to make payment on the Mezzanine
Obligations from the amounts in the Mezzanine A Deposit Account.

NOW, THEREFORE, in consideration of the covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

I. DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Loan Agreement. As used herein, the following terms shall have the
following definitions:

“Accounts”: means, collectively, the Mezzanine A Deposit Account, the Mezzanine
Debt Service Account, the Mezzanine B Collection Account and the
Rollover/Replacement Reserve Account.

“Agent”: KeyCorp Real Estate Capital Markets, Inc., as agent under this
Agreement, together with its successors and assigns.

“Agreement”: this Mezzanine A Cash Management Agreement dated as of the date
hereof among Borrower, Lender and Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Borrower”: Broadway 500 West Monroe Mezz I LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

“Collateral” as defined in Section 5.2(a).

“Eligible Account”: shall mean a separate and identifiable account from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or State chartered depository institution or
trust company which complies with the definition of Eligible institution or
(b) a segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and State authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution”: shall mean a depository institution or trust company,
insured by the Federal Deposit Insurance Corporation, (a) the short term
unsecured debt obligations or commercial paper of which are rated at least A 1+
by S&P, P 1 by Moody’s and F 1+ by Fitch in the case of accounts in which funds
are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s in the case of accounts in which funds are held for more than thirty
(30) days.

“Lender”: Morgan Stanley Mortgage Capital Holdings LLC, a New York limited
liability company, together with its successors and assigns.

“Mezzanine A Deposit Account”: as defined in Section 2.1(a).

“Mezzanine B Collection Account”: as defined in Section 2.1(c).

“Mezzanine Collection Account”: as defined in the Mortgage Cash Management
Agreement.

 

2



--------------------------------------------------------------------------------

“Mezzanine Debt Service Account”: as defined in Section 2.1(b).

“Mezzanine Obligations”: as defined in Section 5.2(a)

“Mortgage Borrower”: Broadway 500 West Monroe Fee LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

“Mortgage Borrower Distributions”: as defined in the Recitals hereto.

“Mortgage Cash Management Agreement”: means that certain Cash Management
Agreement dated as of the date hereof among Mortgage Lender, Mortgage Borrower,
Agent, and Broadway Real Estate Services, LLC, as property manager, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Mortgage Lender”: Morgan Stanley Mortgage Capital Holdings LLC, a New York
limited liability company, together with its successors and assigns.

“Permitted Investments”: shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the next occurring Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(ii) Federal Housing Administration debentures;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home

 

3



--------------------------------------------------------------------------------

Loan Banks (consolidated debt obligations), the Federal National Mortgage
Association (debt obligations), the Financing Corp. (debt obligations), and the
Resolution Funding Corp. (debt obligations); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and after a Securitization otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances with maturities of
not more than 365 days and issued by, any bank or trust company, savings and
loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Rating Agencies,, rated by at least one Rating Agency
in the highest short term rating category and after a Securitization, otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(D) such investments must not be subject to liquidation prior to their maturity;

 

4



--------------------------------------------------------------------------------

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and after a Securitization, otherwise acceptable to
each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) in its
highest long term unsecured rating category; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(vii) commercial paper (including both non interest bearing discount obligations
and interest bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and after
a Securitization, otherwise acceptable to each other Rating Agency, as confirmed
in writing that such investment would not, in and of itself, result in a
downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest short term unsecured
debt rating; provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(D) such investments must not be subject to liquidation prior to their maturity;

(viii) units of taxable money market funds, with maturities of not more than 365
days and which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and after a Securitization,
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) after a Securitization,
each Rating Agency, as evidenced by a written confirmation that the designation
of such security, obligation or investment as a Permitted

 

5



--------------------------------------------------------------------------------

Investment will not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment

“Rollover/Replacement Reserve Account”: as defined in Section 2.1(d).

“UCC”: as defined in Section 5.1(a)(iv).

II. THE ACCOUNTS

Section 2.1 Establishment of Accounts. Agent hereby acknowledges and confirms
that it has established and shall maintain the following Accounts:

(a) An account into which funds shall be transferred pursuant to the Mortgage
Cash Management Agreement (the “Mezzanine A Deposit Account”):

(b) An account (which may be a subaccount of the Mezzanine A Deposit Account)
into which Mortgage Borrower Distributions shall be made for the payment of Debt
Service under the Loan (the “Mezzanine Debt Service Account”):

(c) An account (which may be a subaccount of the Mezzanine A Deposit Account)
into which Mortgage Borrower Distributions shall be made for the payment of the
sums required to be deposited pursuant to Section 3.3(a)(iv) hereof (the
“Mezzanine B Collection Account”) and

(d) An account (which may be a subaccount of the Mezzanine A Deposit Account)
into which Borrower shall deposit, or cause to be deposited, Lease Termination
Payments and sums required to be deposited pursuant to the Loan Agreement for
the payment of Leasing Expenses, Replacements and Required Repairs (the
“Rollover/Replacement Reserve Account”).

Section 2.2 Deposits into Mezzanine A Deposit Account. Pursuant to the Mortgage
Cash Management Agreement, funds shall be periodically transferred from the
Mezzanine Collection Account to the Mezzanine A Deposit Account. Mortgage
Borrower from time to time may deposit funds into the Mezzanine A Deposit
Account from other sources of Mortgage Borrower, but not from Rents that are to
be deposited into the Deposit Account established pursuant to the Mortgage Cash
Management Agreement.

Section 2.3 Account Names.

(a) The Accounts shall be in the name of Borrower, for the benefit of Lender, as
secured party; provided, however, that in the event Lender transfers or assigns
the Loan, Agent,

 

6



--------------------------------------------------------------------------------

at Lender’s request, shall change the name of the Accounts to the name of the
transferee or assignee. In the event Lender retains a Servicer to service the
Loan, Agent, at Lender’s request, shall comply with the instructions of
Servicer, as agent for Lender.

Section 2.4 Eligible Accounts/Characterization of Accounts. Agent shall maintain
each Account as an Eligible Account. Each Account is and shall be treated either
as a “securities account” as such term is defined in Section 8-501 (a) of the
UCC or a “deposit account” as defined in Section 9-102(a)(29) of the UCC. Agent
acknowledges and agrees that the Accounts are intended to be securities
accounts. In its capacity as a “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC), Agent hereby agrees that each item of property
(whether investment property, financial asset, securities, instrument, cash or
other property) credited to each Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC. Agent shall, subject to
the terms of this Agreement, treat Lender as entitled to exercise the rights
that comprise any financial asset credited to each related Account. All
securities or other property underlying any financial assets credited to each
Account shall be registered in the name of Agent, indorsed to Agent or in blank
or credited to another securities account maintained in the name of Agent and in
no case will any financial asset credited to any Account be registered in the
name of Borrower, payable to the order of Borrower or specially indorsed to
Borrower.

Section 2.5 Permitted Investments. Sums on deposit in the Accounts shall not be
invested except in Permitted Investments. Except during the existence of any
Event of Default, Borrower shall have the right to direct Agent to invest sums
on deposit in the Accounts in Permitted Investments; provided, however, in no
event shall Borrower direct Agent to make a Permitted Investment if the maturity
date of that Permitted Investment is later than the date on which the invested
sums are required for payment of Debt Service. Borrower hereby irrevocably
authorizes and directs Agent to apply any income earned from Permitted
Investments to the Mezzanine Deposit Account. The amount of actual losses
sustained on a liquidation of a Permitted Investment shall be deposited into the
Mezzanine Deposit Account by Borrower no later than one (1) Business Day
following such liquidation. Borrower shall be responsible for payment of any
federal, state or local income or other tax applicable to income earned from
Permitted Investments. The Accounts shall be assigned the federal tax
identification number of Borrower, which number is 26-0432247.

III. DEPOSITS

Section 3.1 Initial Deposits. Borrower shall not be required to make any initial
deposits into the Accounts.

Section 3.2 Additional Deposits. Borrower shall make such additional deposits
into the Accounts as may be required by the Loan Agreement. In the event that on
any Payment Date the amounts in the Mezzanine Debt Service Account are
insufficient to pay the Debt Service due on such date, Borrower shall deposit
funds in the amount of such insufficiency into the Mezzanine Debt Service
Account not later than the time specified in Section 2.3.4 of the Loan Agreement
(which deposit shall be made from funds of Borrower and not from Rents that are
to be deposited into the Deposit Account established pursuant to the Mortgage
Cash Management Agreement).

 

7



--------------------------------------------------------------------------------

Section 3.3 Disbursements from the Mezzanine A Deposit Account.

(a) Agent shall withdraw all available funds on deposit in the Mezzanine A
Deposit Account on every Business Day of each calendar month and disburse such
funds in the following amounts and order of priority:

(i) First, funds sufficient to pay the Debt Service for the next calendar month
shall be deposited into the Mezzanine Debt Service Account;

(ii) Second, funds sufficient to pay any interest accruing at the Default Rate
and late payment charges, if any, shall be deposited into the Mezzanine Debt
Service Account;

(iii) Third, funds sufficient to pay any other amounts then payable under the
Loan shall be deposited into the Mezzanine Debt Service Account;

(iv) Fourth, if any of the Mezzanine Loan B, Mezzanine Loan C, and/or Mezzanine
Loan D are outstanding, and provided no Event of Default exists, all amounts
remaining in the Mezzanine A Deposit Account after deposits for items
(i) through (iii) above shall be deposited in the Mezzanine B Collection
Account; and

(v) Fifth, if none of the Mezzanine Loan B, the Mezzanine Loan C, and the
Mezzanine Loan D are outstanding, and provided no Event of Default exists, all
amounts remaining in the Mezzanine A Deposit Account after deposits for items
(i) through (iii) above shall be paid to or as directed by Borrower.

(b) Notwithstanding the foregoing, upon the occurrence of a Liquidation Event on
any date other than a Payment Date, Agent shall disburse the related Net
Liquidation Proceeds After Debt Service to Lender within one (1) Business Day of
its receipt thereof.

(c) Any funds deposited into the Mezzanine Debt Service Account pursuant to
Section 3.3(a)(i) through (iii) above shall be deemed to be a Mortgage Borrower
Distribution, except to the extent such funds are paid from additional deposits
made by Borrower pursuant to Section 3.2 above.

IV. WITHDRAWALS

Section 4.1 Withdrawals From Mezzanine Debt Service Account. Lender shall have
the right to withdraw funds from the Mezzanine Debt Service Account to pay the
monthly Debt Service amount on or after the Payment Date such Debt Service is
due, together with any late payment charges, interest accruing at the Default
Rate, and other amounts then payable under the Loan, subject to Section 4.4
hereof.

Section 4.2 Withdrawals from the Rollover/Replacement Reserve Account. Agent
shall disburse funds on deposit in the Rollover/Replacement Reserve Account in
accordance with the written request of Borrower approved in writing by Lender.
Lender shall so approve provided all the procedures and requirements set forth
in Section 7.4 or Section 2.1.5, as applicable, of the Loan Agreement for such
withdrawal have been complied with.

 

8



--------------------------------------------------------------------------------

Section 4.3 Withdrawals from the Mezzanine B Collection Account. Provided no
Event of Default exists, on each Payment Date Agent shall withdraw from the
Mezzanine B Collection Account, all amounts then remaining in the Mezzanine B
Collection Account and, (i) for so long as the Mezzanine Loan B is outstanding,
deposit the same into the Mezzanine B Deposit Account (as defined in the
Mezzanine B Loan Agreement, such disbursements being deemed distributions from
Borrower to Mezzanine Borrower B), (ii) if the Mezzanine Loan B is not then
outstanding, deposit the same into the Mezzanine C Deposit Account (as defined
in the Mezzanine C Loan Agreement) for so long as the Mezzanine Loan C is then
outstanding (such disbursements being deemed distributions from Borrower to
Mezzanine Borrower B and from Mezzanine Borrower B to Mezzanine Borrower C), and
(iii) if neither the Mezzanine Loan B nor the Mezzanine Loan C is outstanding,
deposit the same into the Mezzanine D Deposit Account (as defined in the
Mezzanine D Loan Agreement), for so long as the Mezzanine Loan D is then
outstanding (such disbursements being deemed distributions from Borrower to
Mezzanine Borrower B, from Mezzanine Borrower B to Mezzanine Borrower C and from
Mezzanine Borrower C to Mezzanine Borrower D).

Section 4.4 Insufficiency of Funds. The insufficiency of funds on deposit in the
Accounts shall not absolve Borrower of the obligation to make any payments, as
and when due pursuant to this Agreement, the Loan Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever. Lender shall use
commercially reasonable efforts to notify Borrower of any such insufficiency,
but failure to give such notice shall not be a defense by Borrower against any
enforcement of any remedies Lender may have under the Loan Documents.

Section 4.5 Sole Dominion and Control. Borrower acknowledges and agrees that the
Accounts are subject to the sole dominion, control and discretion of Lender, its
authorized agents or designees, including Agent, subject to the terms hereof.
Borrower shall not have the right of withdrawal with respect to Accounts except
with the prior written consent of Lender. Agent shall have the right and agrees
to comply with instructions originated by Lender with respect to the disposition
of funds in the Accounts, in each case without the further consent of Borrower
or any other Person. Agent shall comply with all “entitlement orders” (as
defined in Section 8-102(a)(8) of the UCC) and instructions originated by Lender
directing transfer or redemptions of any financial asset relating to any Account
without further consent by Borrower or any other Person.

Section 4.6 Distributions. Transfers of Borrower’s funds from any of the
Accounts to or for the benefit of any Mezzanine Borrower B shall constitute
distributions to Mezzanine Borrower B, and must comply with the requirements as
to distributions of the Delaware Limited Liability Company Act. The provisions
of this Cash Management Agreement and the other Loan Documents shall not create
a debtor-creditor relationship between Borrower and any Mezzanine Lender.

V. PLEDGE OF ACCOUNTS

Section 5.1 Intentionally Omitted.

 

9



--------------------------------------------------------------------------------

Section 5.2 Security for Mezzanine Obligations. (a) To secure the full and
punctual payment and performance of all obligations of Borrower now or hereafter
existing with respect to the Loan, whether for principal, interest, fees,
expenses or otherwise, and all obligations of Borrower now or hereafter existing
under the Loan Agreement, the Note, the Pledge Agreement and all other Loan
Documents (all such obligations, collectively, the “Mezzanine Obligations”),
Borrower hereby grants to Lender a first priority continuing security interest
in and to the following property of Borrower, whether now owned or existing or
hereafter acquired or arising and regardless of where located (all of the same,
collectively, the “Collateral”):

(i) the Accounts and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in the Accounts, including, without
limitation, all deposits or wire transfers made to the Accounts;

(ii) any and all Permitted Investments;

(iii) all interest, dividends, cash, instruments, investment property and other
property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing; and

(iv) to the extent not covered by clauses (i), (ii) or (iii) above, all
“proceeds” (as defined under the Uniform Commercial Code as in effect in the
State of New York (the “UCC”)) of any or all of the foregoing.

(b) Lender and Agent, as agent for Lender, shall have with respect to the
Collateral, in addition to the rights and remedies herein set forth, all of the
rights and remedies available to a secured party under the UCC, as if such
rights and remedies were fully set forth herein.

Section 5.3 Rights on Default. Upon the occurrence of an Event of Default,
Lender shall promptly notify Agent of such Event of Default and, without notice
from Agent or Lender, (a) Borrower shall have no further right in respect of
(including, without limitation, the right to instruct Lender or Agent to
transfer from) the Accounts, (b) Lender may direct Agent to liquidate and
transfer any amounts then in the Accounts invested in Permitted Investments to
the Mezzanine Deposit Account or reinvest such amounts in other Permitted
Investments as Lender may reasonably determine is necessary to perfect or
protect any security interest granted or purported to be granted hereby or to
enable Agent, as agent for Lender, or Lender to exercise and enforce Lender’s
rights and remedies hereunder with respect to any Collateral, and (c) Lender may
apply any Collateral to any Mezzanine Obligations in such order of priority as
Lender may determine.

Section 5.4 Financing Statement; Further Assurances. Borrower hereby authorizes
Lender to file a financing statement or statements in connection with the
Collateral in the form required by Lender to properly perfect Lender’s security
interest therein. Borrower agrees that at any time and from time to time, at the
expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Agent or Lender may reasonably request, in order to

 

10



--------------------------------------------------------------------------------

perfect and protect any security interest granted or purported to be granted
hereby (including, without limitation, any security interest in and to any
Permitted Investments) or to enable Agent or Lender to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.

Section 5.5 Termination of Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Mezzanine Obligations. Upon payment and performance
in full of the Mezzanine Obligations, this Agreement shall terminate and
Borrower shall be entitled to the return, upon its request and at its expense,
of such of the Collateral as shall not have been sold or otherwise applied
pursuant to the terms hereof, and Agent and/or Lender shall execute such
instruments and documents as may be reasonably requested by Borrower to evidence
such termination and the release of the lien hereof.

VI. RIGHTS AND DUTIES OF LENDER AND AGENT

Section 6.1 Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, neither Agent nor
Lender shall have any duty as to any Collateral in its possession or control as
agent therefor or bailee thereof or any income thereon or the preservation of
rights against any Person or otherwise with respect thereto. Agent and Lender
each shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which Agent or Lender accords its own
property, it being understood that Lender shall not be liable or responsible for
any loss or damage to any of the Collateral, or for any diminution in value
thereof, by reason of the act or omission of Agent or Lender, their respective
Affiliates, agents, employees or bailees, except to the extent that such loss or
damage results from such Person’s gross negligence or willful misconduct,
provided that nothing in this Article VI shall be deemed to relieve Agent from
the duties and standard of care which, as a commercial bank, it generally owes
to depositors. Neither Lender nor Agent shall have any liability for any loss
resulting from the investment of funds in Permitted Investments in accordance
with the terms and conditions of this Agreement.

Section 6.2 Indemnity. Agent, in its capacity as agent hereunder, shall be
responsible for the performance only of such duties as are specifically set
forth herein, and no duty shall be implied from any provision hereof. Agent
shall not be under any obligation or duty to perform any act which would involve
it in expense or liability or to institute or defend any suit in respect hereof,
or to advance any of its own monies. Borrower shall indemnify and hold Agent and
Lender, their respective employees and officers harmless from and against any
loss, cost or damage (including, without limitation, reasonable attorneys’ fees
and disbursements) incurred by Agent or Lender in connection with the
transactions contemplated hereby, except to the extent that such loss or damage
results from Agent’s or Lender’s gross negligence or willful misconduct.

Section 6.3 Reliance. Agent shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
paper, document or signature believed by it to be genuine, and it may be assumed
that any person purporting to act on behalf of any Person giving any of the
foregoing in connection with the provisions hereof has

 

11



--------------------------------------------------------------------------------

been duly authorized to do so. Agent may consult with counsel, and the opinion
of such counsel shall be full and complete authorization and protection in
respect of any action taken or suffered by it hereunder and in good faith in
accordance therewith. Agent shall not be liable for any act or omission done or
omitted to be done by Agent in reliance upon any instruction, direction or
certification received by Agent and without gross negligence or willful or
reckless misconduct.

Section 6.4 Resignation of Agent. (a) Agent shall have the right to resign as
Agent hereunder upon thirty (30) days’ prior written notice to Borrower and
Lender, and in the event of such resignation, Borrower shall appoint a successor
Agent which must be an Eligible Institution. No such resignation by Agent shall
become effective until a successor Agent shall have accepted such appointment
and executed an instrument by which it shall have assumed all of the rights and
obligations of Agent hereunder. If no such successor Agent is appointed within
sixty (60) days after receipt of the resigning Agent’s notice of resignation,
the resigning Agent may petition a court for the appointment of a successor
Agent.

(b) In connection with any resignation by Agent, (i) the resigning Agent shall,
at the sole cost of Borrower, (A) duly assign, transfer and deliver to the
successor Agent this Agreement and all cash and Permitted Investments held by it
hereunder, (B) execute and/or authorize such financing statements and other
instruments as may be necessary to assign to the successor Agent the security
interest in the Collateral existing in favor of the retiring Agent hereunder and
to otherwise give effect to such succession and (C) take such other actions as
may be reasonably required by Lender or the successor Agent in connection with
the foregoing and (ii) the successor Agent shall establish in its name, as
secured party, cash collateral accounts, which shall become the Accounts for
purposes of this Agreement upon the succession of such Agent.

(c) Lender at its sole discretion shall have the right, upon thirty (30) days
notice to Agent, to substitute Agent with a successor Agent that satisfies the
requirements of an Eligible Institution or to have one or more of the Accounts
held by another Eligible Institution, provided that such successor Agent shall
perform the duties of Agent pursuant to the terms of this Agreement.

Section 6.5 Lender Appointed Attorney-In-Fact. Borrower hereby irrevocably
constitutes and appoints Lender as Borrower’s true and lawful attorney-in-fact,
with full power of substitution, to execute, acknowledge and deliver any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Borrower with respect to the Collateral, and do in the name, place
and stead of Borrower, all such acts, things and deeds for and on behalf of and
in the name of Borrower, which Borrower could or might do or which Agent or
Lender may deem necessary or desirable to more fully vest in Lender the rights
and remedies provided for herein and to accomplish the purposes of this
Agreement. The foregoing powers of attorney are irrevocable and coupled with an
interest. If Borrower fails to perform any agreement herein contained and such
failure shall continue for five (5) Business Days after notice of such failure
is given to Borrower, Lender may perform or cause performance of any such
agreement, and any reasonable expenses of Lender and Agent in connection
therewith shall be paid by Borrower.

 

12



--------------------------------------------------------------------------------

Section 6.6 Acknowledgment of Lien/Offset Rights. Agent hereby acknowledges and
agrees that (a) the Accounts shall be held by Agent in the name of Lender,
(b) all funds held in the Accounts shall be held for the benefit of Lender,
(c) all Permitted Investments credited to the Mezzanine Deposit Account are held
for the benefit of Lender, (d) Borrower has granted to Lender a first priority
security interest in the Collateral, (e) Agent shall not disburse any funds or
transfer Permitted Investments, as the case may be, from the Accounts except as
provided herein, and (f) Agent shall invest and reinvest any balance of the
Accounts in Permitted Investments. Agent hereby waives any right of offset,
banker’s lien or similar rights against, or any assignment of, or security
interest or other interest in, the Collateral.

VII. REMEDIES

Section 7.1 Remedies. Upon the occurrence of an Event of Default, Lender or
Agent, as agent for Lender, may:

(a) without notice to Borrower, except as required by law, and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Collateral against the Mezzanine Obligations or any part thereof;

(b) in its sole discretion, at any time and from time to time, exercise any and
all rights and remedies available to it under this Agreement, and/or as a
secured party under the UCC and/or under any other applicable law; and

(c) demand, collect, take possession of, receive, settle, compromise, adjust,
sue for, foreclose or realize upon the Collateral (or any portion thereof) as
Lender may determine in its sole discretion.

Section 7.2 Waiver. Borrower hereby expressly waives, to the fullest extent
permitted by law, presentment, demand, protest or any notice of any kind in
connection with this Agreement or the Collateral. Borrower acknowledges and
agrees that ten (10) days’ prior written notice of the time and place of any
public sale of the Collateral or any other intended disposition thereof shall be
reasonable and sufficient notice to Borrower within the meaning of the UCC.

VIII. MISCELLANEOUS

Section 8.1 Transfers and Other Liens. Borrower agrees that it will not (a) sell
or otherwise dispose of any of the Collateral or (b) create or permit to exist
any Lien upon or with respect to all or any of the Collateral, except for the
Lien granted under this Agreement.

Section 8.2 Lender’s Right to Perform Borrower’s Obligations; No Liability of
Lender. If Borrower fails to perform any of the covenants or obligations
contained herein, and such failure shall continue for a period five (5) Business
Days after Borrower’s receipt of written notice thereof from Lender, Lender may
itself perform, or cause performance of, such covenants or obligations, and the
reasonable expenses of Lender incurred in connection therewith shall be payable
by Borrower to Lender.

 

13



--------------------------------------------------------------------------------

Section 8.3 No Waiver. The rights and remedies provided in this Agreement and
the other Loan Documents are cumulative and may be exercised independently or
concurrently, and are not exclusive of any other right or remedy provided at law
or in equity. No failure to exercise or delay by Agent or Lender in exercising
any right or remedy hereunder or under the Loan Documents shall impair or
prohibit the exercise of any such rights or remedies in the future or be deemed
to constitute a waiver or limitation of any, such right or remedy or
acquiescence therein. Every right and remedy granted to Agent and/or Lender
hereunder or by law may be exercised by to Agent and/or Lender at any time and
from time to time, and as often as to Agent and/or Lender may deem it expedient.
Any and all of Agent’s and/or Lender’s rights with respect to the lien and
security interest granted hereunder shall continue unimpaired, and Borrower
shall be and remain obligated in accordance with the terms hereof,
notwithstanding ((a) any proceeding of Borrower under the Federal Bankruptcy
Code or any bankruptcy, insolvency or reorganization laws or statutes of any
state, (b) the release or substitution of Collateral at any time, or of any
rights or interests therein or (c) any delay, extension of time, renewal
compromise or other indulgence granted by the to Agent and/or Lender in the
event of an default, with respect to the Collateral or otherwise hereunder. No
delay or extension of time by to Agent and/or Lender in exercising any power of
sale, option or other right or remedy hereunder, and no notice or demand which
may be given to or made upon Borrower to Agent and/or Lender, shall constitute a
waiver thereof, or limit, impair or prejudice to Agent’s and/or Lender’s right,
without notice or demand, to take any action against Borrower or to exercise an
other power of sale, option or any other right or remedy.

Section 8.4 Expenses. The Collateral shall secure, and Borrower shall pay to
Agent and Lender and/or Agent’s and Lender’s counsel on demand, from time to
time, all costs and expenses (including, but not limited to, reasonable
attorneys’ fees and disbursements, an transfer, recording and filing fees, taxes
and other charges) of, or incidental to, the creation or perfection of any lien
or security interest granted or intended to be granted hereby, the custody,
care, sale, transfer, administration, collection of or realization on the
Collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of Agent and/or Lender under this
Agreement, the Loan Agreement, the Note, the Pledge Agreement, or the other Loan
Documents. Standard and customary fees and charges associated with the Accounts
shall be included on a monthly consolidated account analysis statement which
Agent shall submit to Borrower for Borrower’s payment. This statement shall set
forth the fees and charges payable for such month, including, but not limited
to, reasonable fees and reasonable expenses incurred in connection with this
Agreement and be accompanied by reasonably detailed supporting documentation.
Agent shall be entitled to charge the Accounts for such fees and expenses a
indicated by the analysis statement.

Section 8.5 Entire Agreement. This Agreement constitutes the entire and final
agreement between the parties with respect to the subject matter hereof and may
not be changed, terminated or otherwise varied, except by a writing duly
executed by the parties.

Section 8.6 No Waiver. No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.

 

14



--------------------------------------------------------------------------------

Section 8.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
permitted assigns.

Section 8.8 Notices. All notices, demands, requests, consents, approvals and
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing sent by telefax or by
registered or certified mail, postage prepaid, return receipt requested or
delivered by hand or reputable overnight courier addressed to the party to be so
notified at its address hereinafter set forth, or to such other address as such
party may hereafter specify in accordance with the provisions of this
Section 8.8. Any such Notice shall be deemed to have been received three
(3) days after the date such Notice is mailed or on the date of sending by
telefax or delivery by hand or the next day if sent by an overnight commercial
courier addressed to the parties as follows:

 

If to Lender:    Morgan Stanley Mortgage Capital Holdings, LLC    1221 Avenue of
the Americas    New York, New York 10020    Attention: James Flaum & Kevin
Swartz    Fax No.: (212) 507-4139/4146 With a copy to:    Cadwalader, Wickersham
& Taft LLP    One World Financial Center    New York, NY 10281    Arm: John M.
Zizzo, Esq.    Fax No.: (212) 504-6666 If to Borrower:    Addressed to Borrower
   c/o Broadway Partners    375 Park Avenue, Suite 2107    New York, New York
10152    Attention: Jason P. Semmel, Esq. (Fax No.    (212) 658-9379) and Alan
Rubenstein ((Fax No.    (646) 224-8145), by separate notice to each With a copy
to:    Seyfarth Shaw LLP    1270 Avenue of the Americas    New York, New York
10020    Attention: Stephen Epstein, Esq.    Fax No.: (212) 218-5526    After
July 30, 2007:    620 Eighth Avenue    New York, New York 10018

 

15



--------------------------------------------------------------------------------

And a copy to:    c/o Broadway Partners    375 Park Avenue, Suite 2107    New
York, New York 10152    Attention: Jonathon K. Yormak    Fax No.: (212) 658-9392
If to Agent:    KeyBank Real Estate Capital    1717 Main Street, Suite 1000   
Dallas, TX 75201    Attention: Servicing With a copy to:    KeyBank Real Estate
Capital    911 Main Street, Suite 1500    Kansas City, MO 64105    Attention:
Cash Management    Fax No.: (816) 221-8051

Section 8.9 Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

Section 8.10 Governing Law. This Agreement shall be governed by and construed
and enforced in all respects in accordance with the laws of the State of New
York without regard to conflicts of law principles of such State. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the “bank’s jurisdiction” and the “securities intermediary’s
jurisdiction” of the Agent (within the meaning of Sections 8-110 and 9-304 of
the UCC), respectively.

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts.

Section 8.12 Exculpation. Notwithstanding anything to the contrary contained in
this Agreement, the liability of Borrower hereunder shall be limited as set
forth in Section 9.4 of the Loan Agreement and the provisions of Section 9.4 of
the Loan Agreement are hereby incorporated into this Agreement as if fully set
forth herein.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BORROWER: BROADWAY 500 WEST MONROE MEZZ I LLC By   /s/ Illegible   Name:    
Title:  



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company By:   /s/ Jonathan L. Frey   Name:   Jonathan L. Frey   Title:
  Vice President



--------------------------------------------------------------------------------

AGENT: KEYCORP REAL ESTATE CAPITAL MARKETS, INC. By:   /s/ Andy Lindenman  
Name:   Andy Lindenman   Title:   Vice President



--------------------------------------------------------------------------------

ENVIRONMENTAL INDEMNITY AGREEMENT

(MEZZANINE A LOAN)

ENVIRONMENTAL INDEMNITY AGREEMENT (MEZZANINE A LOAN) (this “Agreement”) made as
of the 11th day of July, 2007, by BROADWAY 500 WEST MONROE MEZZ I LLC, a
Delaware limited liability company, having its principal place of business c/o
Broadway Partners, 375 Park Avenue, Suite 2107, New York, New York 10152
(“Borrower”). BROADWAY PARTNERS PARALLEL FUND B III, L.P., a Delaware limited
partnership, having an address c/o Broadway Partners, 375 Park Avenue, Suite
2107, New York, New York 10152, BROADWAY PARTNERS PARALLEL FUND P III, L.P., a
Delaware limited partnership, having an address c/o Broadway Partners, 375 Park
Avenue, Suite 2107, New York, New York 10152 and BROADWAY PARTNERS REAL ESTATE
FUND III, L.P., a Delaware limited partnership, having an address c/o Broadway
Partners, 375 Park Avenue, Suite 2107, New York, New York 10152 (hereinafter
individually and collectively referred to as “Guarantor”; Borrower and Guarantor
hereinafter referred to, individually and collectively, as the context may
require, as “Indemnitor”), in favor of MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS
LLC, a New York limited liability company, having an address at 1221 Avenue of
the Americas, New York, New York 10020 (“Indemnitee”) and other Indemnified
Parties (as defined in the Loan Agreement).

RECITALS:

Morgan Stanley Mortgage Capital Holdings LLC, as mortgage lender (“Mortgage
Lender”), is making a loan to Broadway 500 West Monroe Fee LLC, (“Mortgage
Borrower”) in the principal sum of One Hundred Fifty Million and No/100 Dollars
($150,000,000.00) (the “Mortgage Loan”) pursuant to that certain Loan Agreement
of even date herewith between Mortgage Borrower and Mortgage Lender (together
with all extensions, renewals, modifications, substitutions and amendments
thereof, the “Mortgage Loan Agreement”).

Mortgage Borrower is the owner of certain real property more particularly
described in Exhibit A attached hereto (said real property being referred to as
the “Land”; the Land, together with all structures, buildings and improvements
now or hereafter located on the Land, being collectively referred to as the
“Property”).

Borrower owns one hundred percent (100%) of the membership interests in Mortgage
Borrower.

Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the principal
amount of up to SIXTY FIVE MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS
($65,600,000.00) pursuant to that certain Mezzanine A Loan Agreement of even
date herewith between Borrower and Indemnitee (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”). which Loan shall be evidenced by the Note (as defined in the
Loan Agreement) and secured by, among other things, the Pledge Agreement (as
defined in the Loan Agreement).



--------------------------------------------------------------------------------

Indemnitee is unwilling to make the Loan unless Indemnitor agrees jointly and
severally to provide the indemnification, representations, warranties, covenants
and other matters described in this Agreement for the benefit of the Indemnified
Parties.

Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.

AGREEMENT

In order to induce the Indemnitee to make the Loan to Borrower, and in
consideration of the substantial benefit each and every Indemnitor will derive
from the Loan:

ARTICLE I. DEFINITIONS

Capitalized terms used herein and not specifically defined herein shall have the
respective meanings ascribed to such terms in the Loan Agreement. As used in
this Agreement, the following terms shall have the following meanings:

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” means any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages (excluding lost revenue, and consequential damages), diminution
in value, actual out-of-pocket losses, costs, expenses, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement of
whatever kind or nature (including but not limited to reasonable attorneys’ fees
and other costs of defense). “Losses” exclude losses, costs and expenses
incurred by Indemnitee as a result of its own gross negligence or willful
misconduct.

ARTICLE II. INDEMNIFICATION

Section 2.01 INDEMNIFICATION. Indemnitor covenants and agrees, jointly and
severally, at its sole cost and expense, to protect, defend, indemnify, release
and hold Indemnified Parties harmless from and against any and all Losses
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (a) any presence of any Hazardous Materials in, on, above, or
under the Property; (b) any past, present or threatened Release of Hazardous
Materials in, on, above, under or from the Property; (c) any activity by any
Indemnitor, Mortgage Borrower or any Person affiliated with any Indemnitor,
Mortgage Borrower and any tenant or other user of the Property in connection
with any actual, proposed or threatened use, treatment, storage, holding,
existence, disposition or other Release, generation, production, manufacturing,
processing, refining, control, management, abatement, removal, handling,
transfer or transportation to or from the Property of any Hazardous Materials at
any time located in, under, on or above the Property or any actual or proposed
remediation of any Hazardous Materials at any time located in, under, on or
above the Property, whether or not such remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,

 

- 2 -



--------------------------------------------------------------------------------

remedial or corrective action; (d) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Property or operations
thereon, including but not limited to any failure by any Indemnitor, any Person
affiliated with any Indemnitor, Mortgage Borrower and any tenant or other user
of the Property to comply with any order of any governmental authority in
connection with any Environmental Laws; (e) the imposition, recording or filing
or the threatened imposition, recording or filing of any environmental lien
encumbering the Property; (f) any acts of any Indemnitor, any Person affiliated
with any Indemnitor, Mortgage Borrower and any tenant or other user of the
Property in (i) arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Materials at
any facility or incineration vessel containing such or similar Hazardous
Materials or (ii) accepting any Hazardous Materials for transport to disposal or
treatment facilities, incineration vessels or sites from which there is a
Release, or a threatened Release of any Hazardous Materials which causes the
incurrence of costs for remediation; and (g) any material misrepresentation or
inaccuracy in any representation or warranty or material breach or failure to
perform any covenants or other obligations pursuant to this Agreement, the Loan
Agreement or the Security Instrument relating to environmental matters.

Section 2.02 DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES. Upon
written request by any Indemnified Party, Indemnitor shall defend same (if
requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, (i) upon the occurrence and during the
continuance of an Event of Default, or (ii) if Indemnified Parties reasonably
determine that (a) Indemnitor’s attorneys and professionals are not defending
any claim or proceeding in a manner reasonably acceptable to Indemnified
Parties, or (b) their interests, in connection with any claims or proceedings,
conflict with those of any Indemnified Party or Indemnitor, such Indemnified
Parties may, engage their own attorneys and other professionals to defend or
assist them, and, at the option of Indemnified Parties, their attorneys shall
control the resolution of any claim or proceeding, provided, however, so long as
no Event of Default then exists, Indemnified Parties shall not, without the
prior written consent of Indemnitor, which consent shall not be unreasonably
withheld, delayed or conditioned, (1) settle, compromise or prejudice Indemnitor
or (2) consent to the entry of any judgment against Indemnitor, in any such
claim or proceeding, unless the Indemnified Parties agree in writing to release
Indemnitor from any and all obligations with respect to such settlement,
compromise or judgment. Upon demand, Indemnitor shall pay or, in the sole
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of third party attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith, provided, however, lndemnitor shall not be obligated to
pay for fees and disbursements of more than one set of attorneys (in addition to
Indemnitor’s own attorneys) regardless of the number of Indemnified Parties.

Section 2.03 SUBROGATION. Indemnitor shall take any and all commercially
reasonable actions, including institution of legal action against third-parties,
necessary or appropriate to obtain reimbursement, payment or compensation from
such Persons responsible for the presence of any Hazardous Materials at, in, on,
under or near the Property or otherwise obligated by law to bear the cost.
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.04 INTEREST. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at a per
annum rate equal to the Default Rate from the date payment was due.

Section 2.05 SURVIVAL. The obligations and liabilities of Indemnitor under this
Agreement shall fully survive for a period of one (1) year after the Outside
Date (defined below) provided, however, Indemnitor shall not have any
obligations or liabilities under this Agreement with respect to any Losses which
relate to facts or circumstances first occurring subsequent to the date upon
which all of the Pledged Interests are transferred to Lender or Lender’s nominee
through foreclosure, exercise of a power of sale or acceptance by Lender of an
assignment in lieu of foreclosure. The term “Outside Date” shall mean the
earlier of (i) repayment of the Loan in full or (ii) a transfer of the Pledged
Interests through foreclosure, exercise of a power of sale or acceptance by
Lender of any assignment in lieu of foreclosure. Notwithstanding the foregoing,
the obligations and liabilities of Indemnitor under this Agreement shall survive
indefinitely solely with respect to any liabilities and obligations arising
solely from Hazardous Materials that (x) arose or were present on the Property
prior to the date of the transfer of all of the Pledged Interests to Lender or
Lender’s nominee through foreclosure, exercise of a power of sale or acceptance
by Lender of an assignment in lieu of foreclosure, or (y) were the result of any
act or omission of Indemnitor and/or any of its Affiliates, agents or
contractors.

Section 2.06 NOTICE OF LEGAL ACTIONS. Each party hereto shall, within five
(5) Business Days of receipt thereof, give written notice to the other party
hereto of (i) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to Hazardous Materials on, from
or affecting the Property, and (ii) any Legal Action brought against such party
or related to the Property, with respect to which any Indemnitor may have
liability under this Agreement. Such notice shall comply with the provisions of
Section 5.01 hereof.

ARTICLE III. REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.01 REPRESENTATIONS, WARRANTIES AND COVENANTS. Indemnitor hereby makes
the authority representations and warranties contained in Section 4.1 and the
environmental representations, warranties and covenants contained in Sections
4.1 and 5.1 of the Loan Agreement and agree that the same are hereby made a part
of this Agreement to the same extent and with the same force as if fully set
forth herein.

ARTICLE IV. GENERAL

Section 4.01 UNIMPAIRED LIABILITY. The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Note, the Pledge Agreement or any other Loan Document to or
with Indemnitee by any Indemnitor or any Person who succeeds any indemnitor or
any Person as owner of the Property. In addition, the liability of Indemnitor
under this Agreement shall in no way be limited or impaired by (i) any
extensions of

 

- 4 -



--------------------------------------------------------------------------------

time for performance required by the Note, the Loan Agreement, the Pledge
Agreement or any of the other Loan Document, (ii) any sale or transfer of all or
part of the Collateral, (iii) except as provided herein, any exculpatory
provision in the Note, the Loan Agreement or any of the other Loan Documents
limiting Indemnitee’s recourse to the Collateral or to any other security for
the Note, or limiting Indemnitee’s rights to a deficiency judgment against any
Indemnitor, (iv) the accuracy or inaccuracy of the representations and
warranties made by any Indemnitor under the Note, the Loan Agreement, the Pledge
Agreement or any of the other Loan Documents or herein, (v) the release of any
Indemnitor or any other Person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the other Loan
Documents by operation of law, Indemnitee’s voluntary act, or otherwise,
(vi) the release or substitution in whole or in part of any security for the
Note, or (vii) Indemnitee’s failure to file any UCC financing statements (or
Indemnitee’s improper filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Note
and, in any such case, whether with or without notice to Indemnitor and with or
without consideration.

Section 4.02 ENFORCEMENT. Indemnified Parties may enforce the obligations of
Indemnitor without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Pledge
Agreement, or any other Loan Documents or the Collateral, through UCC
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Indemnitee from suing on the Note, foreclosing, or
exercising any power of sale under, the Pledge Agreement, or exercising any
other rights and remedies thereunder. This Agreement is not collateral or
security for the Debt of Borrower pursuant to the Loan, unless Indemnitee
expressly elects in writing to make this Agreement additional collateral or
security for the Debt of Borrower pursuant to the Loan, which Indemnitee is
entitled to do in its sole discretion. It is not necessary for an Event of
Default to have occurred pursuant to and as defined in the Loan Agreement for
Indemnified Parties to exercise their rights pursuant to this Agreement.
Notwithstanding any provision of the Security Instrument, the obligations
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Loan Agreement; mdemnitor is fully and personally liable for
such obligations, and their liability is not limited to the original or
amortized principal balance of the Loan or the value of the Collateral.

Section 4.03 WAIVERS. (a) Indemnitor hereby waives (i) any right or claim of
right to cause a marshalling of any Indemnitor’s assets or to cause Indemnitee
or other Indemnified Parties to proceed against any of the security for the Loan
before proceeding under this Agreement against any Indemnitor; (ii) and
relinquish all rights and remedies accorded by applicable law to indemnitors or
guarantors, except any rights of subrogation which any lndemnitor may have,
provided that the indemnity provided for hereunder shall neither be contingent
upon the existence of any such rights of subrogation nor subject to any claims
or defenses whatsoever which may be asserted in connection with the enforcement
or attempted enforcement of such subrogation rights including, without
limitation, any claim that such subrogation rights were abrogated by any acts of
Indemnitee or other Indemnified Parties; (iii) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indemnitee or other Indemnified Parties;
(iv) notice of acceptance hereof and of any action taken or omitted in reliance
hereon; (v) presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi) all homestead exemption rights against the

 

- 5 -



--------------------------------------------------------------------------------

obligations hereunder and the benefits of any statues of limitations of repose.
Notwithstanding anything to the contrary contained herein, Indemnitor hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Loan until the Loan shall have been paid in full. No
delay by any Indemnified Party in exercising any right, power or privilege under
this Agreement shall operate as a waiver of any such privilege, power or right.
Each Guarantor further waives all rights and defenses that such Guarantor may
have because Borrower’s debt is secured by real property. This means, among
other things:

(i) The Indemnified Parties may collect from such Principal without first
foreclosing on any real or personal property collateral pledged by Borrower.

(ii) If any Indemnified Party forecloses on any Collateral pledged by Borrower:

(A) The amount of the Debt may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if the Collateral is worth more
than the sale price.

(B) The Indemnified Parties may collect from such Principal even if such
Indemnified Party, by foreclosing on the Collateral, has destroyed any right
such Principal may have to collect from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses each
Principal may have because Borrower’s Debt is secured by real property.

(b) INDEMNITOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE
NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THE NOTE, THE SECURITY
INSTRUMENT, THIS AGREEMENT OR THE OTHER SECURITY DOCUMENTS OR ANY ACTS OR
OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.

ARTICLE V. MISCELLANEOUS

Section 5.01 NOTICES. All notices required or permitted hereunder shall be given
and shall become effective as provided in the Loan Agreement. Notices to
Guarantor shall be addressed as follows:

Broadway Partners Parallel Fund P III, L.P.,

Broadway Partners Parallel Fund B III, L.P. and

Broadway Partners Real Estate Fund III, L.P.

c/o Broadway Partners

375 Park Avenue, Suite 2107

New York, New York 10152

Attention: Jason P. Semrnel, Esq. (fax # 212-658-9379) and

 

- 6 -



--------------------------------------------------------------------------------

Alan Rubenstein (fax # 646-224-8145), by separate notice to each

With a copy to:

Seyfarth Shaw LLP

1270 Avenue of the Americas

New York, New York 10020

Attention: Stephen Epstein, Esq.

Facsimile: (212) 218-5526

After July 30, 2007:

620 Eighth Avenue

New York, New York 10018

And a copy to:

Broadway Real Estate Services, LLC

One Penn Plaza, Suite 3915

New York, New York 10119

Attention: Renee Regensberg

Facsimile: (646) 514-7470

Section 5.02 NO THIRD-PARTY BENEFICIARY. The terms of this Agreement are for the
sole and exclusive protection and use of Indemnified Parties. No party shall be
a third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party. It is agreed that those
Persons included in the definition of Indemnified Parties are not such excluded
third party beneficiaries.

Section 5.03 DUPLICATE ORIGINALS; COUNTERPARTS. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

Section 5.04 NO ORAL CHANGE. This Agreement, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

Section 5.05 HEADINGS, ETC. The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

 

- 7 -



--------------------------------------------------------------------------------

Section 5.06 NUMBER AND GENDER/SUCCESSORS AND ASSIGNS. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require. Without limiting the effect of specific references in any provision of
this Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of any
Indemnitor may be assigned except with the written consent of Indemnitee, and no
rights or obligation of Indemnitee may be assigned except to a subsequent holder
of the Note. Each reference herein to Indemnitee shall be deemed to include its
successors and assigns. Subject to the terms and provisions of Section 2.05 of
this Agreement, this Agreement shall inure to the benefit of Indemnified Parties
and their respective successors and assigns forever.

Section 5.07 JOINT AND SEVERAL LIABILITY. If Indemnitor consists of more than
one Person, the obligations and liabilities of each such Person hereunder are
joint and several.

Section 5.08 RELEASE OF LIABILITY. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

Section 5.09 RIGHTS CUMULATIVE. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, the Loan Agreement, the Security Instrument or the other Loan
Documents or would otherwise have at law or in equity.

Section 5.10 INAPPLICABLE PROVISIONS. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

Section 5.11 GOVERNING LAW. This Agreement shall be deemed to be a contract
entered into pursuant to the laws of the State of New York and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State of New York.

Section 5.12 SUBMISSION TO JURISDICTION. With respect to any claim or action
arising hereunder, Indemnitor (a) irrevocably submits to the nonexclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York, New York, and
appellate courts from any thereof, and (b) irrevocably waives any objection
which it may have at any time to the laying on venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any such
court and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

Section 5.13 INDEMNITOR’S REPRESENTATIONS AND WARRANTIES. Indemnitor represents
and warrants that Indemnitor (and its representative, executing below, if any)
has full power, authority and legal right to execute this Agreement and to
perform all its obligations under this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

[NO FURTHER TEXT ON THIS PAGE]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

INDEMNITOR: BORROWER: BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited
liability company By:   /s/ Illegible   Name:     Title:   Authorized Signatory



--------------------------------------------------------------------------------

INDEMNITOR: GUARANTOR: BROADWAY PARTNERS PARALLEL FUND B III, L.P., a Delaware
limited partnership By:  

Broadway Partners Fund GP III, L.P.,

a Delaware limited partnership,

its general partner

  By:  

Broadway Partners Fund GP III, LLC,

a Delaware limited liability company,

its general partner

    By:   /s/ Illegible     Name:       Title:  

 

BROADWAY PARTNERS REAL ESTATE FUND III, L.P., a Delaware limited partnership By:
 

Broadway Partners Fund GP III, L.P.,

a Delaware limited partnership,

its general partner

  By:  

Broadway Partners Fund GP III, LLC,

a Delaware limited liability company,

its general partner

    By:   /s/ Illegible     Name:       Title:  



--------------------------------------------------------------------------------

BROADWAY PARTNERS PARALLEL FUND P III, L.P., a Delaware limited partnership By:
 

Broadway Partners Fund GP III, L.P.,

a Delaware limited partnership,

its general partner

  By:  

Broadway Partners Fund GP III, LLC,

a Delaware limited liability company,

its general partner

    By:   /s/ Illegible     Name:       Title:  



--------------------------------------------------------------------------------

SUBORDINATION OF MANAGEMENT AGREEMENT

(MEZZANINE A LOAN)

THIS SUBORDINATION OF MANAGEMENT AGREEMENT (this “Agreement”) is made as of the
11th day of July, 2007 by and among BROADWAY 500 WEST MONROE MEZZ I LLC, a
Delaware limited liability company, having its principal place of business c/o
Broadway Partners, 375 Park Avenue, Suite 2107, New York, New York 10152
(“Borrower”), BROADWAY 500 WEST MONROE FEE LLC, a Delaware limited liability
company, having its principal place of business c/o Broadway Partners, 375 Park
Avenue, Suite 2107, New York, New York 10152 (“Mortgage Borrower”) to MORGAN
STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability company,
having an address at 1221 Avenue of the Americas, New York, New York 10020
(“Lender”), and is acknowledged and consented to by BROADWAY REAL ESTATE
SERVICES, LLC, a Delaware limited liability company, having an office c/o
Broadway Partners, 375 Park Avenue, Suite 2107, New York, New York 10152
(“Manager”).

RECITALS:

A. Lender has advanced a loan to Borrower in the principal sum of up to SIXTY
FIVE MILLION SIX HUNDRED THOUSAND AND 00/100 DOLLARS ($65,600,000.00) (the
“Loan”), or so much thereof as may be advanced pursuant to that certain
Mezzanine A Loan Agreement of even date herewith between Borrower and Lender (as
same may be amended, supplemented, restated or otherwise modified from time to
time, the “Loan Agreement”).

B. The Loan is evidenced by the Note (as defined in the Loan Agreement) and
secured by, among other things, the Pledge Agreement (as defined in the Loan
Agreement) which grants Lender a first lien on the Collateral encumbered thereby
(as defined in the Pledge Agreement). The Note, the Loan Agreement, the Security
Instrument, this Agreement and any of the other documents evidencing or securing
the Loan are collectively referred to as the “Loan Documents”.

C. Mortgage Borrower is the fee owner of the real property located at 500 West
Monroe Street in Chicago, Illinois (the “Property”), and Borrower is the owner
of 100% of the direct or indirect ownership interests in Mortgage Borrower.

D. Pursuant to the Management Agreement (a true and correct copy of which
Management Agreement is attached hereto as Exhibit A), Mortgage Borrower
employed Manager exclusively to rent, lease, operate and manage the Property and
Manager is entitled to certain management fees (the “Management Fees”)
thereunder.

E. Lender requires as a condition to the making of the Loan that Manager
subordinate its interest under the Management Agreement in lien and payment to
the Note, the Loan Agreement, the Pledge Agreement and the other Loan Documents
as set forth below and that Manager and Mortgage Borrower execute and deliver
this Agreement to Lender.

 

1



--------------------------------------------------------------------------------

F. All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Loan Agreement.

AGREEMENT:

For good and valuable consideration the parties hereto agree as follows:

1. Intentionally Omitted.

2. Covenants. Borrower, Mortgage Borrower and Manager hereby covenant with
Lender that during the term of this Agreement, except as expressly permitted
under the Loan Agreement: (a) neither Borrower, Mortgage Borrower nor Manager
shall transfer the responsibility for the management of the Property to any
other Person except in accordance with the Loan Agreement; (b) neither Borrower,
Mortgage Borrower nor Manager shall modify or amend any of the terms or
provisions of the Management Agreement or surrender or terminate the Management
Agreement except in accordance with the terms of the Loan Agreement; and
(c) Borrower or Manager, as the case may be, shall, in the manner provided for
in this Agreement, give notice to Lender of any notice or information that
Borrower or Manager, as the case may be, receives which indicates that Mortgage
Borrower or Manager has given notice to terminate or surrender the Management
Agreement or that Manager is otherwise discontinuing its management of the
Property.

3. Termination. This Agreement and all of Lender’s right, title and interest
hereunder with respect to the Management Agreement shall automatically terminate
upon the repayment in full of the Loan.

4. Estoppel. Manager represents and warrants that (a) the Management Agreement
is in full force and effect and has not been modified, amended or assigned other
than pursuant to an assignment by Mortgage Borrower to Mortgage Lender as
security for the Mortgage Loan, (b) neither Manager nor Mortgage Borrower is in
default under any of the terms, covenants or provisions of the Management
Agreement and Manager knows of no event which, but for the passage of time or
the giving of notice or both, would constitute an event of default under the
Management Agreement, (c) neither Manager nor Mortgage Borrower has commenced
any action or given or received any notice for the purpose of terminating the
Management Agreement and (d) the Management Fees and all other sums due and
payable to Manager under the Management Agreement as of the date hereof have
been paid in full.

5. Agreement by Borrower, Mortgage Borrower and Manager; Lender’s Right to
Replace Manager. Mortgage Borrower, Borrower and Manager hereby agree that if
(a) Manager shall become insolvent or a debtor in any bankruptcy or insolvency
proceeding, (b) there exists an Event of Default, (c) there exists a default by
Manager under the Management Agreement, beyond any applicable cure and grace
periods contained in the Management Agreement or (d) Manager has engaged in
fraud, gross negligence or willful misconduct, during the term of this
Agreement, then in any such event, at the option of Lender exercised by written
notice to Borrower, Mortgage Borrower and Manager, Lender may exercise its
rights under this Agreement and may immediately terminate the Management
Agreement and require Manager to transfer its responsibility for the management
of the Property to a Qualified Manager pursuant to a Replacement Management

 

2



--------------------------------------------------------------------------------

Agreement. Manager shall be entitled to all fees earned by Manager through the
date of such termination. Following any such termination, Manager shall apply
all rents, security deposits, issues, proceeds and profits of the Property then
or at any time thereafter held by, or under the control of, Manager in
accordance with Lender’s written directions to Manager; provided that if Manager
shall have also received any such direction from Mortgage Lender, the direction
of Mortgage Lender shall govern. Concurrently with such transfer, Borrower and
Mortgage Borrower shall execute a Subordination of Management Agreement in the
form then used by Lender and Borrower shall use commercially reasonable efforts
to cause the Qualified Manager to execute such Subordination of Management
Agreement.

6. Subordination of Management Agreement and Management Fees. The Management
Agreement and any and all liens, rights and interests (whether choate or
inchoate and including, without limitation, all mechanic’s and materialmen’s
liens under applicable law) owed, claimed or held, by Manager in and to the
Property, and the Management Fees and all rights and privileges of Manager to
the Management Fees, are and shall be in all respects subordinate and inferior
to all payments under the Loan Documents and to all liens and security interests
created or to be created for the benefit of Lender, and securing the repayment
of the Note and the obligations under the Loan Documents including, without
limitation, those created under the Pledge Agreement covering among other
things, the Collateral and all renewals, extensions, increases, supplements,
amendments, modifications or replacements thereof.

7. Management Fees. Borrower, Mortgage Borrower and Manager hereby agree that
Manager shall not be entitled to receive any fee, commission or other amount
payable to Manager under the Management Agreement for and during any period of
time that any amount due and owing Lender under the Note and the Loan Agreement
is not paid when due; provided, however, that Manager shall not be obligated to
return or refund to Lender any fee, commission or other amount already received
by Manager, and to which Manager is entitled under the Management Agreement,
prior to the date on which Manager receives written notice from Lender of such
amount due and owing but unpaid by Borrower. Notwithstanding anything herein to
the contrary, in no event shall Manager be obligated to perform any services or
duties under the Management Agreement without payment therefor as provided in
the Management Agreement.

8. Consent and Agreement by Manager. Manager hereby acknowledges and consents to
this Agreement and the terms and provisions of Section 5.1.18 of the Loan
Agreement, a copy of which Manager acknowledges receiving. Manager agrees that
it will act in conformity with the provisions of this Agreement and
Section 5.1.18 of the Loan Agreement and Lender’s rights hereunder or otherwise
related to the Management Agreement. In the event that the responsibility for
the management of the Property is transferred from Manager in accordance with
the provisions hereof, Manager shall, and hereby agrees to, fully cooperate in
transferring its responsibility to a new Qualified Manager and effectuate such
transfer no later than thirty (30) days from the date the Management Agreement
is terminated. Further, Manager hereby agrees (a) not to contest or impede the
exercise by Lender of any right it has under or in connection with this
Agreement; and (b) that it shall, in the manner provided for in this Agreement,
give at least thirty (30) days prior written notice to Lender of its intention
to terminate the Management Agreement or otherwise discontinue its management of
the Property.

 

3



--------------------------------------------------------------------------------

9. Further Assurances. Manager further agrees to (a) execute such affidavits and
certificates as Lender shall reasonably require to further evidence the
agreements herein contained, (b) on request from Lender, furnish Lender with
copies of such information as Borrower is entitled to receive under the
Management Agreement and (c) cooperate with Lender’s representative in any
inspection of all or any portion of the Property. Manager hereby acknowledges
that some, or all, permits, licenses and authorizations necessary for the use,
operation and maintenance of the Property (the “Permits”) may be held by, or on
behalf of, Manager. By executing this Agreement, Manager (i) agrees that it is
holding or providing all such Permits for the benefit of Mortgage Borrower and
(ii) hereby agrees that as security for the repayment of the Debt by Borrower in
accordance with the Loan Agreement, to the extent permitted by applicable law,
Manager hereby grants to Lender a security interest in and to the Permits.
Moreover, Manager hereby agrees that, upon an Event of Default, it will assign
the Permits to Lender if such Permits are assignable or otherwise continue to
hold such Permits for the benefit of Lender until such time as Lender can obtain
such Permits in its own name or the name of a nominee.

10. Intentionally Omitted.

11. Manager Not Entitled to Rents. Manager acknowledges and agrees that it is
collecting and processing the Rents solely as the agent for Mortgage Borrower
and Manager has no right to, or title in, the Rents. Notwithstanding anything to
the contrary in the Management Agreement, Manager acknowledges and agrees that
the Rents are the sole property of Mortgage Borrower, encumbered by the lien of
the Mortgage Loan Documents in favor of Mortgage Lender (as defined in the Loan
Agreement). In any bankruptcy, insolvency or similar proceeding, Manager, or any
trustee acting on behalf of Manager, waives any claim to the Rents other than as
such Rents may be used to pay the fees and compensation of Manager pursuant to
the terms and conditions of the Management Agreement.

12. Governing Law. This Agreement shall be governed, construed, applied and
enforced in accordance with Section 10.3 of the Loan Agreement.

13. Notices. All notices required or permitted hereunder shall be given and
shall become effective as provided in Section 10.6 of the Loan Agreement.

All notices to Manager shall be addressed as follows:

Broadway Real Estate Services, LLC

c/o Broadway Partners

375 Park Avenue, Suite 2107

New York, New York 10152

Attention:    Jason P. Semmel, Esq. (fax # 212-658-9379) and

                     Alan Rubenstein (fax # 646-224-8145), by separate notice to
each

 

4



--------------------------------------------------------------------------------

With a copy to:

Seyfarth Shaw LLP

1270 Avenue of the Americas

New York. New York 10020

Attention:    Stephen Epstein, Esq.

Facsimile:     (212) 218-5526

After July 30, 2007:

620 Eighth Avenue

New York, New York 10018

And a copy to:

Broadway Real Estate Services, LLC

One Perm Plaza, Suite 3915

New York, New York 10119

Attention:    Renee Regensberg

Facsimile:     (646) 514-7470

14. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

15. Liability. If Borrower consists of more than one person, the obligations and
liabilities of each such person hereunder shall be joint and several. This
Agreement shall be binding upon and inure to the benefit of Borrower and Lender
and their respective successors and assigns forever. The provisions of
Section 9.4 of the Loan Agreement with respect to Borrower and Mortgage Borrower
only are hereby incorporated by reference as if the text of such Section were
set forth in its entirety herein.

16. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

17. Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

18. WAIVER OF TRIAL BY JURY. EACH BORROWER, MANAGER AND, BY ITS ACCEPTANCE
HEREOF, LENDER HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE,

 

5



--------------------------------------------------------------------------------

RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE
APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THIS AGREEMENT, THE NOTE, THE
PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER,
BORROWER OR MANAGER, ITS RESPECTIVE OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN
CONNECTION THEREWITH.

19. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

20. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding, masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

21. Secondary Market. Lender may sell, transfer and deliver the Note and assign
the Loan Agreement, the Pledge Agreement, this Agreement and the other Loan
Documents to one or more Investors in a Secondary Market Transaction. In
connection with such Secondary Market Transaction, Lender may retain or assign
responsibility for servicing the Loan, including the Note, the Loan Agreement,
the Pledge Agreement, this Agreement and the other Loan Documents, or may
delegate some or all of such responsibility and/or obligations to a Servicer
including, but not limited to, any subservicer or master servicer, on behalf of
the Investors. All references to Lender herein shall refer to and include any
such Servicer to the extent applicable.

22. Miscellaneous. (a) Wherever pursuant to this Agreement (i) Lender exercises
any right given to it to approve or disapprove, (ii) any arrangement or term is
to be satisfactory to Lender, or (iii) any other decision or determination is to
be made by Lender, the decision of Lender to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Lender, shall be in the sole and
absolute discretion of Lender and shall be final and conclusive, except as may
be otherwise expressly and specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that Borrower pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, reasonable legal fees and disbursements of Lender, whether with respect to
retained firms, the reimbursement for the expenses of in-house staff or
otherwise.

(c) In the event of a conflict or inconsistency between the terms of this
Agreement and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

23. Joint and Several Liability. If Borrower consists of more than one Person,
each Borrower shall be jointly and severally liable for the obligations of all
Borrowers under this Agreement.

[NO FURTHER TEXT ON THIS PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Subordination of
Management Agreement as of the date and year first written above.

 

BORROWER: BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability
company By:   /s/ Illegible   Name:   Title: MORTGAGE BORROWER: BROADWAY 500
WEST MONROE FEE LLC,
a Delaware limited liability company By:   /s/ Illegible   Name:   Title:



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC, a New York limited liability
company By:   /s/ Jonathan L. Frey   Name:   Jonathan L. Frey   Title:   Vice
President



--------------------------------------------------------------------------------

MANAGER:

BROADWAY REAL ESTATE SERVICES, LLC,

a Delaware limited liability company

By:   /s/ Illegible   Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT A

MANAGEMENT AGREEMENT

(FOLLOWS)



--------------------------------------------------------------------------------

PROPERTY MANAGEMENT AGREEMENT

THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made as of the         
day of June, 2007 (the “Effective Date”), between BROADWAY 500 WEST MONROE FEE
LLC, a Delaware limited liability company, having an office at c/o Broadway Real
Estate Partners, LLC, 375 Park Avenue, Suite 2107, New York, New York 10152
(“Owner”), and BROADWAY REAL ESTATE SERVICES, LLC, a Delaware limited liability
company, having an office at c/o Broadway Real Estate Partners, LLC, 375 Park
Avenue, Suite 2107, New York, New York 10152 (“Manager”).

W I T N E S S E T H

WHEREAS, Owner is the owner of that certain commercial real property located at
500 West Monroe Street, Chicago, Illinois, together with a certain building
located thereon and other improvements erected thereon (the “Property”): and

WHEREAS, Owner desires to obtain the services of Manager in connection with the
management, operation, supervision and maintenance of the Property (all of the
foregoing being hereinafter referred to as “Manager’s Obligations”) and Manager
desires to render such services, as more fully described herein, on the terms
and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereto agree as forth:

ARTICLE I

DEFINITIONS

1.1 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall, except where the
context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Affiliate” means any Person or group of Persons acting in concert in respect of
the Person in question that, directly or indirectly, through one or more
intermediaries, Controls or is Controlled by or is under common Control with
such Person.

“Agreement” is defined in the preamble.

“Audit Report” is defined in Section 5.4.

“Budget” is defined in Section 5.1(a).

“Building” is defined in the recitals.

“Business Day” means a day other than (i) a Saturday or Sunday, (ii) a public
holiday or (iii) a day on which banks are not required to be open for business
in the State of New York or the State in which the Property is located.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Owner and Manager have executed this Agreement as of the
Effective Date.

 

Owner: BROADWAY 500 WEST MONROE FEE LLC By:   /s/ Illegible Name:     Title:  
Authorized Signatory Manager: BROADWAY REAL ESTATE SERVICES, LLC By:   /s/
Illegible Name:     Title:    



--------------------------------------------------------------------------------

COLLATERAL ASSIGNMENT

OF INTEREST RATE CAP AGREEMENT

(MEZZANINE A LOAN)

THIS COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT (MEZZANINE A LOAN)
(this “Assignment”) is made as of this 11th day of July, 2007, by BROADWAY 500
WEST MONROE MEZZ I LLC, a Delaware limited liability company, as maker, having
its principal place of business at c/o Broadway Partners, 375 Park Avenue, Suite
2107, New York, New York 10152 (“Assignor”), in favor of MORGAN STANLEY MORTGAGE
CAPITAL HOLDINGS LLC, a New York limited liability company, having an address at
1221 Avenue of the Americas, New York, New York 10020 (“Assignee”).

WHEREAS, Assignor and Assignee have entered into that certain Mezzanine A Loan
Agreement of even date herewith (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, collectively, the “Loan
Agreement”). Unless otherwise provided herein, all capitalized terms used but
not defined in this Assignment shall have the respective meanings ascribed
thereto in the Loan Agreement; and

WHEREAS, the parties wish to set forth certain understandings with respect to
the Collateral (as defined below);

NOW, THEREFORE, the parties agree as follows:

1. For good and valuable consideration, the receipt and sufficiency, of which
are hereby acknowledged, Assignor hereby collaterally assigns, as collateral, to
Assignee, all of its right, title and interest, whether now owned or hereafter
acquired, now existing or hereafter arising, wherever located, in, to and under
the Fixed Income Confirmation and Agreement, Reference Number FXNCC9798, a copy
of which is attached hereto as Exhibit A (the “Agreement”), by and between
Assignor and Bear Stearns Financial Products Inc., as counterparty
(“Counterparty”), and all of Assignor’s right, title and interest in, to and
under all other documents executed and/or delivered in connection with and/or
secured by the Agreement, including, without limitation, all of Assignor’s
right, title and interest in any collateral, demands, causes of action, bank
accounts, other accounts, investment property, general intangibles and
supporting obligations, and any other collateral or documents arising out of
and/or executed and/or delivered with respect to the Agreement, all rights and
benefits of Assignor related to the Agreement, and such claims and choses in
action related to the Agreement and such documents, and all of Assignor’s
rights, title and interests therein and thereto, and the Assignor hereby grants
to Assignee a security interest in and to the Agreement and the foregoing and
all proceeds (within the meaning of Sections 9-102(a)(64) and 9-315 of the
Uniform Commercial Code adopted in the State of New York) thereof (the
“Collateral”), to have and to hold the same, unto Assignee, its successors and
assigns.

2. Each party to the Agreement, by its execution of this Assignment, hereby
consents to the assignment of the Collateral and the other terms hereof
(including, without limitation, the second sentence of Paragraph 3 hereof), and
Assignor and Counterparty agree that Counterparty will make any payments to
become payable under or pursuant to the Agreement



--------------------------------------------------------------------------------

directly to the Assignee in accordance with Paragraph 6 hereof until such time
as this Assignment is terminated or otherwise canceled, at which time the
Counterparty will be instructed by Assignee to make payments to or on behalf of
Assignor. All such payments by Counterparty to Assignee shall discharge any
obligation Counterparty would otherwise have to Assignor with respect thereto.
Assignor and Counterparty agree that Assignee shall have no obligation to make
any payments required to be made by Assignor under the Agreement.
Notwithstanding anything to the contrary set forth herein, Counterparty shall
not be required to follow any instructions from any assignee of Assignee unless
and until Counterparty has received written notice (at the address set forth in
the Agreement) from Assignee of the applicable assignment of the Loan.

3. Assignor hereby covenants and agrees that Assignor shall not, without first
obtaining Assignee’s or its successor’s or assign’s written consent, convey,
assign, sell, mortgage, encumber, pledge, hypothecate, grant a security interest
in, grant an option or options with respect to, or otherwise dispose of
(directly or indirectly, voluntarily or involuntarily, by operations of law or
otherwise, and whether or not for consideration) the Agreement except in
connection with transfers permitted without Assignee’s consent or approved by
Assignee pursuant to the Loan Agreement. Assignor and Counterparty hereby
covenant and agree that until such time as this Assignment is terminated or
otherwise canceled pursuant to Paragraph 4 hereof, Assignor and Counterparty
shall not, without first obtaining Assignee’s or its successor’s or assign’s
written consent, amend, modify, cancel or terminate the Agreement.

4. This Assignment shall terminate upon the payment in full of the Debt (as
defined in the Loan Agreement); it is agreed that the Debt shall be deemed to
exist if the collateral for the Loan (as defined in the Loan Agreement) is
transferred by judicial or non judicial foreclosure or transfer in lieu thereof.

5. In consideration of the foregoing agreements by Counterparty, Assignor and
Assignee agree that (i) Counterparty shall be entitled to conclusively rely
(without any independent investigation) on any notice or instructions from
Assignee in respect of this Assignment, (ii) without limitation on the
immediately preceding clause, in the event of any inconsistency between any
notice or instructions from Assignee and any notice or instructions from
Assignor, Counterparty shall be entitled to conclusively rely (without any
independent investigation) on those from Assignee and (iii) Counterparty shall
be held harmless and shall be fully indemnified by Assignor from and against any
and all claims, other than those ultimately determined to be proximately caused
by the gross negligence or willful misconduct of Counterparty or Assignee, and
from and against any damages, penalties, judgments, liabilities, losses or
expenses (including reasonable outside attorneys’ fees and disbursements)
actually incurred by Counterparty as a result of the assertion of any claim, by
any person or entity, arising out of, or otherwise related to, any actions taken
or omitted to be taken by Counterparty in reliance upon any such instructions or
notice provided by Assignee.

6. If Assignee receives any payments under the Agreement (other than a payment
by reason of a Termination Event (as defined in the Agreement) under the
Agreement) and no Event of Default exists under the Loan Agreement, Assignee
shall promptly deposit same in the Mezzanine A Deposit Account (as defined in
the Loan Agreement). If Assignee receives any payments under the Agreement
during the existence of an Event of Default under the Loan Agreement, Assignee
shall have the right to hold same, to deposit same in such Mezzanine A Deposit
Account or to apply same to any portion of the Debt (as defined in the Loan
Agreement)

 

- 2 -



--------------------------------------------------------------------------------

in any order it desires. If Assignee receives any payment under the Agreement by
reason of a Termination Event under the Agreement, provided that an Event of
Default shall not have occurred, Assignee shall make the proceeds available to
Assignor to be applied to the cost of acquiring a Replacement Interest Rate Cap
Agreement in form and substance, and from a counterparty, satisfactory to
Assignee in all respects.

7. This Assignment shall be governed by and construed in accordance with the
laws of the State of New York, without reference to choice of law doctrine.

8. This Assignment shall be binding upon and shall inure to the benefit of
Assignor and Assignee and their respective successors and assigns. The rights of
Assignee under this Assignment may be assigned to any holder of the Loan in its
entirety and the Counterparty by its signature below consents to such
assignment.

9. This Assignment may be amended or modified only by a written instrument
signed by the parties hereto.

10. This Assignment may be executed in any number of counterparts, each of which
shall be an original but all of which shall constitute one instrument.

11. The liability of Assignor under this Assignment is limited as set forth in
Section 9.4 of the Loan Agreement and, accordingly, the provisions of
Section 9.4 of the Loan Agreement are hereby incorporated by reference into this
Assignment to the same extent and with the same force as if fully set forth
herein (provided that such provisions shall only apply as between Assignor and
Assignee and shall not affect Counterparty).

[Signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed and delivered as of the date set forth above.

 

ASSIGNOR: BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability
company By:   /s/ Illegible   Name:   Title:



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY MORTGAGE CAPITAL
HOLDINGS LLC, a New York limited liability
company By:   /s/ Jonathan L. Frey   Name:   Jonathan L. Frey   Title:   Vice
President



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: COUNTERPARTY: BEAR STEARNS FINANCIAL PRODUCTS INC. By:
  /s/ Leticia Chevere   Name:   Leticia Chevere   Title:   Authorized Signatory
  Date:   7/16/07   Reference   # FXNCC9798  

383 Madison Avenue

New York, New York 10170

Attention: DPC Manager

Fax #(212) 272-5823



--------------------------------------------------------------------------------

EXHIBIT A

Confirmation

(attached)



--------------------------------------------------------------------------------

BEAR STEARNS

BEAR STEARNS FINANCIAL PRODUCTS INC.

383 MADISON AVENUE

NEW YORK, NEW YORK 10179

212-272-4009

 

DATE:   August 15, 2007    TO:   Broadway 500 West Monroe Mezz I LLC ATTENTION:
  Tyler Wiggers    CC: Brian McLaughlin TELEPHONE:   212-810-4038    Chatham
Financial FACSIMILE:   646-607-7894    FAX: 610-925-3125 FROM:   Derivatives
Documentation TELEPHONE:   212-272-2711    FACSIMILE:   212-272-9857    SUBJECT:
  Fixed Income Derivatives Confirmation and Agreement

REFERENCE NUMBER: FXNCC9798 – Amended II

This Confirmation and Agreement is amended as of August 14, 2007 and supersedes
all previous Confirmations and Agreements regarding this Transaction.

This Transaction is entered into in connection with a Collateral Assignment of
Interest Rate Cap Agreement between Broadway 500 West Monroe Mezz I LLC and
Morgan Stanley Mortgage Capital Holdings LLC, with an Acknowledgement by Bear
Stearns Financial Products Inc.

The purpose of this letter agreement (“Agreement”) is to confirm the terms and
conditions of the Transaction entered into on the Trade Date specified below
(the “Transaction”) between Bear Steams Financial Products Inc. (“BSFP”) and
Broadway 500 West Monroe Mezz I LLC, a limited liability company organized under
the laws of Delaware (“Counterparty”). This Agreement, which evidences a
complete and binding agreement between you and us to enter into the Transaction
on the terms set forth below, constitutes a “Confirmation” as referred to in the
“ISDA Form Master Agreement” (as defined below), as well as a “Schedule” as
referred to in the ISDA Form Master Agreement.

1. This Agreement is subject to the 2000 ISDA Definitions (the “Definitions”),
as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”). You and we have agreed to enter into this Agreement in lieu of
negotiating a Schedule to the 1992 ISDA Master Agreement (Multicurrency—Cross
Border) form (the “ISDA Form Master Agreement”) but, rather, an ISDA Form Master
Agreement shall be deemed to have been executed by you and us on the date we
entered into the Transaction. In the event of any inconsistency between the
provisions of this Agreement and the Definitions or the ISDA Form Master
Agreement, this Agreement shall prevail for purposes of the Transaction.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 2 of 13

 

Type of Transaction:

   Rate Cap

Notional Amount:

   USD ^75,600,000

Trade Date:

   July 10, 2007

Effective Date:

   July 11, 2007

Termination Date:

   August 15, 2009

Fixed Amount (Premium):

  

Fixed Rate Payer:

   Counterparty

Fixed Rate Payer Payment Date:

   July 12, 2007

Fixed Amount:

   USD 215,300

Floating Amounts:

  

Floating Rate Payer:

   BSFP

Cap Rate:

   5.50000%

Floating Rate Payer Period End Dates:

   The 15th calendar day of each month during the Term of this Transaction,
commencing August 15, 2007 and ending on the Termination Date, with No
Adjustment.

Floating Rate Payer Payment Dates:

   Three Business Days prior to the 9th calendar day of each month during the
Term of this Transaction, commencing three Business Days prior to August 9, 2007
and ending three Business Days prior to August 9, 2009; provided that such ninth
calendar day shall first be adjusted in accordance with the Preceding Business
Day Convention.

Floating Rate Option:

   USD-LIBOR-BBA; provided, however, that (i) all references in Sections
7.1(w)(xvii) and 7.1(w)(xx) of the Definitions to “on the day that is two London
Banking Days preceding that Reset Date” shall be deleted and replaced

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mczz I LLC

August 15, 2007

Page 3 of 13

 

   with “on the day that is two New York and London Banking Days preceding that
Reset Date” and (ii) notwithstanding Section 7.l(w)(xvii) of the Definitions (as
amended above), if the British Bankers’ Association no longer publishes such
rate on Telerate Page 3750, or on any successor page, for any Reset Date, the
rate for that Reset Date will be determined as if the parties’ specified
USD-LIBOR-LTBO.

Designated Maturity:

   One month

Floating Rate Day Count Fraction:

   Actual/360

Reset Dates:

   The first day of each Calculation Period.

Compounding:

   Inapplicable

Business Days:

   New York

Business Day Convention:

   Preceding

Rounding:

   Notwithstanding anything to the contrary in Section 8.1 of the Definitions,
the Floating Rate Option shall be rounded upward, if necessary, to the nearest
one-thousandth (1/1000th) of a percentage point.

3.      Additional Provisions:

   1) Each party hereto is hereby advised and acknowledges that the other party
has engaged in (or refrained from engaging in) substantial financial
transactions and has taken (or refrained from taking) other material actions in
reliance upon the entry by the parties into the Transaction being entered into
on the terms and conditions set forth herein and in the Confirmation relating to
such Transaction, as applicable. This paragraph (1) shall be deemed repeated on
the trade date of each Transaction.

4.      Downgrade Event:

   In the event that BSFP’s long-term unsecured and unsubordinated debt rating
is withdrawn or reduced below “A+” by Standard and Poor’s Ratings Services, Inc.
(“S&P”), or any successor thereto or its long-term unsecured and unsubordinated
debt rating is withdrawn or reduced below “Aa3” by Moody’s Investors Service,
Inc.,

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mczz I LLC

August 15, 2007

Page 4 of 13

 

   (“Moody’s”) or any successor thereto (and together with S&P, the “Rating
Agencies”, and such rating thresholds, “Approved Rating Thresholds”), then
within 30 days after such rating withdrawal or downgrade, BSFP shall, either (i)
at its own expense, seek another entity to replace BSFP as party to this
Agreement that meets or exceeds the Approved Rating Thresholds on terms
substantially similar to this Agreement, or (ii) post collateral on terms
acceptable to the Rating Agencies,; provided that, notwithstanding such a
downgrade, withdrawal or qualification, unless and until BSFP transfers the
Transaction to a replacement counterparty pursuant to the foregoing clause (ii),
BSFP will continue to perform its obligations under the Transaction. Failure to
satisfy the foregoing shall constitute an Additional Termination Event as
defined by Section 5(b)(v) of the ISDA Master Agreement, with BSFP as the
Affected Party.    Notwithstanding the foregoing, in the event that BSFP’s
long-term unsecured and unsubordinated debt rating is reduced below “BBB+” by
S&P or “A2” by Moody’s, then within 20 days after such rating downgrade, BSFP
shall, at its own expense, secure another entity to replace BSFP as party to
this Agreement that meets or exceeds the Approved Rating Thresholds on terms
substantially similar to this Agreement; provided that, notwithstanding such a
downgrade, unless and until BSFP transfers the Transaction to a replacement
counterparty pursuant to the foregoing, BSFP will continue to perform its
obligations under the Transaction. Failure to satisfy the foregoing shall
constitute an Additional Termination Event as defined by Section 5(b)(v) of the
ISDA Master Agreement, with BSFP as the Affected Party.

5. Provisions Deemed incorporated in a Schedule to the ISDA Form Master
Agreement:

 

1) The parties agree that subparagraph (ii) of Section 2(c) of the ISDA Form
Master Agreement will apply to any Transaction.

 

2) Termination Provisions. For purposes of the ISDA Form Master Agreement:

 

(a) “Specified Entity” is not applicable to BSFP or Counterparty for any
purpose.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 5 of 13

 

(b) “Specified Transaction” is not applicable to BSFP or Counterparty for any
purpose, and, accordingly, Section 5(a)(v) shall not apply to BSFP or
Counterparty.

(c) The “Cross Default” provisions of Section 5(a)(vi) will not apply to BSFP or
to Counterparty.

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply
to BSFP or Counterparty.

(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to BSFP or to Counterparty.

(f) Payments on Early Termination. For the purpose of Section 6(e):

 

  (i) Market Quotation will apply.

 

  (ii) The Second Method will apply.

(g) “Termination Currency” means United States Dollars.

3) Tax Representations. Not applicable

4) Limitation on Events of Default. Notwithstanding the terms of Sections 5 and
6 of the ISDA Form Master Agreement, if at any time and so long as the
Counterparty has satisfied in full all its payment obligations under
Section 2(a)(i) of the ISDA Form Master Agreement and has at the time no future
payment obligations, whether absolute or contingent, under such Section, then
unless BSFP is required pursuant to appropriate proceedings to return to the
Counterparty or otherwise returns to the Counterparty upon demand of the
Counterparty any portion of any such payment, (a) the occurrence of an event
described in Section 5(a) of the ISDA Form Master Agreement with respect to the
Counterparty shall not constitute an Event of Default or Potential Event of
Default with respect to the Counterparty as Defaulting Party and (b) BSFP shall
be entitled to designate an Early Termination Date pursuant to Section 6 of the
ISDA Form Master Agreement only as a result of the occurrence of a Termination
Event set forth in either Section 5(b)(i) or 5(b)(ii) of the ISDA Form Master
Agreement with respect to BSFP as the Affected Party, or Section 5(b)(iii) of
the ISDA Form Master Agreement with respect to BSFP as the Burdened Party.

5) Documents to be Delivered. For the purpose of Section 4(a) of the ISDA Form
Master Agreement:

 

(1) Tax forms, documents, or certificates to be delivered are:

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 6 of 13

 

Party required

to deliver

document

  

Form/Document/

Certificate

  

Date by which to

be delivered

BSFP and the Counterparty    Any document required or reasonably requested to
allow the other party to make payments under this Agreement without any
deduction or withholding for or on the account of any Tax or with such deduction
or withholding at a reduced rate    Promptly after the earlier of (i) reasonable
demand by either party or (ii) learning that such form or document is required

 

(2) Other documents to be delivered are:

 

Party required

to deliver

document

  

Form/Document/

Certificate

  

Date by which to

be delivered

  

Covered by Section 3(d)

Representation

BSFP and the Counterparty    Any documents required by the receiving party to
evidence the authority of the delivering party or its Credit Support Provider,
if any, for it to execute and deliver this Agreement, any Confirmation, and any
Credit Support Documents to which it is a party, and to evidence the authority
of the delivering party or its Credit Support Provider to perform its
obligations under this Agreement, such Confirmation and/or Credit Support
Document, as the case    Upon the execution and delivery of this Agreement and
such Confirmation    Yes

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 7 of 13

 

Party required

to deliver

document

  

Form/Document/

Certificate

  

Date by which to

be delivered

  

Covered by Section 3(d)

Representation

   may be       BSFP and the Counterparty    A certificate of an authorized
officer of the party, as to the incumbency and authority of the respective
officers of the party signing this Agreement, any relevant Credit Support
Document, or any Confirmation, as the case may be    Upon the execution and
delivery of this Agreement and such Confirmation    Yes BSFP    Legal opinion(s)
with respect to such party and its Credit Support Provider, if any, for it
reasonably satisfactory in form and substance to the other party relating to the
enforceability of the party’s obligations under this Agreement.    Upon the
execution and delivery of this Agreement and any Confirmation    No

6) Miscellaneous. Miscellaneous

(a) Address for Notices: For the purposes of Section 12(a) of the ISDA Form
Master Agreement:

 

Address for notices or communications to BSFP:

  Address:    383 Madison Avenue, New York, New York 10179   Attention:    DPC
Manager   Facsimile:    (212) 272-5823

with a copy to:

  Address:    One Metrotech Center North, Brooklyn, New York 11201   Attention:
   Derivative Operations - 7th Floor

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 8 of 13

 

  Facsimile:    (212) 272-1634  

(For all purposes)

Address for notices or communications to the Counterparty:

  Address:   

Broadway 500 West Monroe Mezz I LLC

375 Park Ave

Suite 2107

New York, NY 10152

  Attention:    Tyler Wiggers   Facsimile:    (646) 607-7894   Phone:    (212)
810-4038

with a copy to:

  Address:   

Chatham Financial Corporation

235 Whitehorse Lane

Kennett Square, PA 19348

  Attention:    Brian McLaughlin   Facsimile:    (610) 925-3125   Phone:   
(484) 731-0210   (For all purposes)

(b) Process Agent. For the purpose of Section 13(c) of the ISDA Form Master
Agreement:

 

  BSFP appoints as its   Process Agent:   

Not Applicable

  The Counterparty appoints as its   Process Agent:   

Not Applicable

(c) Offices. The provisions of Section 10(a) of the ISDA Form Master Agreement
will not apply to this Agreement; neither BSFP nor the Counterparty have any
Offices other than as set forth in the Notices Section and BSFP agrees that, for
purposes of Section 6(b) of the ISDA Form Master Agreement, it shall not in
fixture have any Office other than one in the United States.

(d) Multibranch Party. For the purpose of Section 10(c) of the ISDA Form Master
Agreement:

BSFP is not a Multibranch Party.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 9 of 13

 

The Counterparty is not a Multibranch Party.

(e) Calculation Agent. The Calculation Agent is BSFP.

(f) Credit Support Document. Not applicable for either BSFP or the Counterparty.

(g) Credit Support Provider.

BSFP: Not Applicable

The Counterparty: Not Applicable

(h) Governing Law. The parties to this Agreement hereby agree that the law of
the State of New York shall govern their rights and duties in whole.

(i) Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties.

The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.

(j) Consent to Recording. Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, waives any further
notice of such monitoring or recording, and agrees to notify its officers and
employees of such monitoring or recording.

(k) Waiver of Jury Trial. Each party waives any right it may have to a trial by
jury in respect of any Proceedings relating to this Agreement or any Credit
Support Document.

(I) BSFP will not unreasonably withhold or delay its consent to an assignment of
this Agreement to any other third party.

(m) For purposes of Section 6(e) of the ISDA Form Master Agreement, set-off and
counterclaim will not apply.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 10 of 13

 

(n) BSFP is a U.S. entity and no withholding tax is payable. In the event that
BSFP is no longer a U.S. entity or its obligations or this Agreement is
transferred to a non-U.S. entity then the following provisions will apply and
the Termination Events in Sections 5(b)(ii) and 5(b)(iii) will no longer be
exercisable by BSFP:

(a) Section 2(d)(i)(4) of the ISDA Form Master Agreement is amended by
(i) deleting the words “However, X will not be required to pay any additional
amount to Y to the extent that it would not be required to be paid but for:”;
and (ii) deleting subsections (A) and (B).

(b) Section 2(d)(ii) of the ISDA Form Master Agreement will not apply to
Counterparty.

(c) Section 4(e) of the ISDA Form Master Agreement will not apply to the
Counterparty.

(d) The definition of “Indemnifiable Tax” contained in Section 14 of the ISDA
Form Master Agreement is deleted and is replaced with the following:
‘“Indemnifiable Tax’ means any and all withholding tax.”

7) “Affiliate”. Neither party shall be deemed to have any Affiliates for
purposes of this Agreement.

8) The ISDA Form Master Agreement is hereby amended as follows:

(a) Counterparty shall be precluded from payment of any out-of-pocket expenses
required under Section 11 of the ISDA Form Master Agreement and incurred by BSFP
related to the enforcement and protection of BSFP’s rights under the Agreement
with respect to this Transaction;

(b) BSFP covenants that it will not present or institute a petition for
Counterparty’s bankruptcy in respect of this Transaction (nor will BSFP job in
any such petition) for 365 days after all outstanding rated securities with
respect to the Loan (as defined herein) has been paid in full. The “Loan” means
the loan made under the Loan Agreement dated as of July 11, 2007 (as amended,
modified or supplemented and in effect from time to time), by and between
Counterparty, as borrower and Morgan Stanley Mortgage Capital Holdings LLC as
lender.

9) Section 3 of the ISDA Form Master Agreement is hereby amended by adding at
the end thereof the following subsection (g):

“(g) Relationship Between Parties.

Each party represents to the other party on each date when it enters into a
Transaction that:–

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 11 of 13

 

(1) Nonreliance. It is not relying on any statement or representation of the
other party regarding the Transaction (whether written or oral), other than the
representations expressly made in this Agreement or the Confirmation in respect
of that Transaction.

(2) Evaluation and Understanding,

(i) It has the capacity to evaluate (internally or through independent
professional advice) the Transaction and has made its own decision to enter into
the Transaction; and

(ii) It understands the terms, conditions and risks of the Transaction and is
willing and able to accept those terms and conditions and to assume those risks,
financially and otherwise,

(3) Purpose. It is entering into the Transaction for the purposes of managing
its borrowings or investments, hedging its underlying assets or liabilities or
in connection with a line of business.

(4) Principal. It is entering into the Transaction as principal, and not as
agent or in any other capacity, fiduciary or otherwise.”

NEITHER THE BEAR STEARNS COMPANIES INC. NOR ANY SUBSIDIARY OR AFFILIATE OF THE
BEAR STEARNS COMPANIES INC. OTHER THAN BSFP IS AN OBLIGOR OR A CREDIT SUPPORT
PROVIDER ON THIS AGREEMENT.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 12 of 13

 

6.      Account Details and
Settlement Information:

  

 

Payments to BSFP:

Citibank, N.A., New York

ABA Number: 021-0000-89, for the account of

Bear, Stearns Securities Corp.

Account Number: 0925-3186, for further credit to

Bear Steams Financial Products Inc.

Sub-account Number: 102-04654-1-3

Attention: Derivatives Department

 

Payments to Counterparty:

Bank Name: KeyBank, N.A.

ABA Number: 021-300-077

Account Name: Broadway 500 West Monroe Mezz I LLC

Cash Management Account fbo Morgan Stanley Mortgage

Capital Holdings LLC

as Lender together with its successors or assigns

Account Number: 327820074356

This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to BSFP a facsimile of the fully-executed
Confirmation to 212-272-9857. For inquiries regarding U.S. Transactions, please
contact Derivatives Documentation by telephone at 212-272-2711. For all other
inquiries please contact Derivatives Documentation by telephone at
353-1-402-6233. Originals will be provided for your execution upon your request.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798 – Amended II

Broadway 500 West Monroe Mezz I LLC

August 15, 2007

Page 13 of 13

 

We are very pleased to have executed this Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours,

 

BEAR STEARNS FINANCIAL PRODUCTS INC.

By:   /s/ Annie Manevitz  

Name: ANNIE MANEVITZ

Title: AUTHORIZED SIGNATORY

Counterparty, acting through its duly authorized signatory, hereby agrees to,
accepts and confirms the terms of the foregoing as of the Trade Date.

 

BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability company By:  
/s/ Illegible  

Name:

Title:

lm

 



--------------------------------------------------------------------------------

BEAR STEARNS

BEAR STEARNS FINANCIAL PRODUCTS INC.

383 MADISON AVENUE

NEW YORK, NEW YORK 10179

212-272-4009

 

DATE:    July 11, 2007    TO:    Broadway 500 West Monroe Mezz I LLC ATTENTION:
   Tyler Wiggers   

CC: Brian McLaughlin

TELEPHONE:    212-810-4038    Chatham Financial FACSIMILE:    646-607-7894   

FAX: 610-925-3125

FROM:    Derivatives Documentation    TELEPHONE:    212-272-2711    FACSIMILE;
   212-272-9857    SUBJECT:    Fixed Income Derivatives Coinformation and
Agreement REFERENCE NUMBER:    FXNCC9798   

This Transaction is entered into in connection with a Collateral Assignment of
Interest Rate Cap Agreement between Broadway 500 West Monroe Mezz I LLC and
Morgan Stanley Mortgage Capital Holdings LLC, with an Acknowledgement by Bear
Stearns Financial Products Inc.

The purpose of this letter agreement (“Agreement”) is to confirm the terms and
conditions of the Transaction entered into on the Trade Date specified below
(the “Transaction”) between Bear Stearns Financial Products Inc. (“BSFP”) and
Broadway 500 West Monroe Mezz I LLC, a limited liability company organized under
the laws of Delaware (“Counterparty”). This Agreement, which evidences a
complete and binding agreement between you and us to enter into the Transaction
on the terms set forth below, constitutes a “Confirmation” as referred to in the
“ISDA Form Master Agreement” (as defined below), as well as a “Schedule” as
referred to in the ISDA Form Master Agreement.

1. This Agreement is subject to the 2000 ISDA Definitions (the “ Definitions”),
as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”). You and we have agreed to enter into this Agreement in lieu of
negotiating a Schedule to the 1992 ISDA Master Agreement (Multicurrency—Cross
Border) form (the “ISDA Form Master Agreement”) but, rather, an ISDA Form Master
Agreement shall be deemed to have been executed by you and us on the date we
entered into the Transaction. In the event of any inconsistency between the
provisions of this Agreement and the Definitions or the ISDA Form Master
Agreement, this Agreement shall prevail for purposes of the Transaction.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Type of Transaction:

   Rate Cap



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 2 of 11

 

  Notional Amount:    USD 65,600,000   Trade Date:    July 10, 2007   Effective
Date:    July 11, 2007   Termination Date:    August 15, 2009   Fixed Amount
(Premium):     

Fixed Rate Payer:

   Counterparty  

Fixed Rate Payer

Payment Date:

   July 12,2007  

Fixed Amount:

   USD 215,300   Floating Amounts:     

Floating Rate Payer:

   BSFP  

Cap Rate:

   5.50000%  

Floating Rate Payer

Period End Dates:

  

 

The 15th calendar day of each month during the Term of this Transaction,
commencing August 15, 2007 and ending on the Termination Date, with No
Adjustment.

 

Floating Rate Payer

Payment Dates:

  

 

Three Business Days prior to the 9th calendar day of each month during the Term
of this Transaction, commencing three Business Days prior to August 9, 2007 and
ending three Business Days prior to August 9, 2009; provided that such ninth
calendar day shall first be adjusted in accordance with the Preceding Business
Day Convention.

 

Floating Rate Option:

   USD-LIBOR-BBA; provided, however, that all references in Sections
7.1(w)(xvii) and 7.1(w)(xx) of the Definitions to “on the day that is two London
Banking Days preceding that Reset Date” shall be deleted and replaced with “on
the day that is two New York and London Banking Days preceding that Reset Date”.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 3 of 11

 

 

Designated Maturity:

   One month  

Floating Rate

Day Count Fraction:

  

 

Actual/360

 

Reset Dates:

   The first day of each Calculation Period.  

Compounding:

   Inapplicable   Business Days:    New York   Business Day Convention:   
Preceding   Rounding:    Notwithstanding anything to the contrary in Section 8.1
of the Definitions, the Floating Rate Option shall be rounded upward, if
necessary, to the nearest one-thousandth (1/1000th) of a percentage point. 3.  
Additional Provisions:    1) Each party hereto is hereby advised and
acknowledges that the other party has engaged in (or refrained from engaging in)
substantial financial transactions and has taken (or refrained from taking)
other material actions in reliance upon the entry by the parties into the
Transaction being entered into on the terms and conditions set forth herein and
in the Confirmation relating to such Transaction, as applicable. This paragraph
(1) shall be deemed repeated on the trade date of each Transaction. 4.  
Downgrade Event.    In the event that BSFP’s long-term unsecured and
unsubordinated debt rating is withdrawn or reduced below “AA-” by Standard and
Poor’s Ratings Services, Inc. (“S&P”), or any successor thereto or its long-term
unsecured and unsubordinated debt rating is withdrawn or reduced below “Aa3” by
Moody’s Investors Service, Inc., (“Moody’s”) or any successor thereto (and
together with S&P, the “Rating Agencies”, and such raring thresholds, “Approved
Rating Thresholds”), then within 30 days after such rating withdrawal or
downgrade, BSFP shall, either (i) at its own expense, seek another entity to
replace BSFP as party to this Agreement that meets or exceeds the Approved
Rating Thresholds on terms substantially similar to this Agreement, or (ii) post
collateral on terms acceptable to the Rating Agencies,; provided that,
notwithstanding such a

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 4 of 11

 

     downgrade, withdrawal or qualification, unless and until BSFP transfers the
Transaction to a replacement counterparty pursuant to the foregoing clause (ii),
BSFP will continue to perform its obligations under the Transaction. Failure to
satisfy the foregoing shall constitute an Additional Termination Event as
defined by Section 5(b)(v) of the ISDA Master Agreement, with BSFP as the
Affected Party.      Notwithstanding the foregoing, in the event that BSFP’s
long-term unsecured and unsubordinated debt rating is reduced below “BBB-” by
S&P or “Baa3” by Moody’s, then within 20 days after such rating downgrade, BSFP
shall, at its own expense, secure another entity to replace BSFP as party to
this Agreement that meets or exceeds the Approved Rating Thresholds on terms
substantially similar to this Agreement; provided that, notwithstanding such a
downgrade, unless and until BSFP transfers the Transaction to a replacement
counterparty pursuant to the foregoing. BSFP will continue to perform its
obligations under the Transaction. Failure to satisfy the foregoing shall
constitute an Additional Termination Event as defined by Section 5(b)(v) of the
ISDA Master Agreement, with BSFP as the Affected Party. 5.   Provisions Deemed
Incorporated in a Schedule to the ISDA Form Master Agreement:

1) The parties agree that subparagraph (ii) of Section 2(c) of the ISDA Form
Master Agreement will apply to any Transaction.

2) Termination Provisions. For purposes of the ISDA Form Master Agreement:

(a) “Specified Entity” is not applicable to BSFP or Counterparty for any
purpose.

(b) “Specified Transaction” is not applicable to BSFP or Counterparty for any
purpose, and, accordingly, Section 5(a)(v) shall not apply to BSFP or
Counterparty.

(c) The “Cross Default” provisions of Section 5(a)(vi) will not apply to BSFP or
to Counterparty.

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply
to BSFP or Counterparty.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 5 of 11

 

(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to BSFP or to Counterparty.

(f) Payments on Early Termination. For the purpose of Section 6(e):

 

  (i) Market Quotation will apply.

 

  (ii) The Second Method will apply.

(g) “Termination Currency” means United States Dollars.

3) Tax Representations. Not applicable

4) Limitation on Events of Default. Notwithstanding the terms of Sections 5 and
6 of the ISDA Form Master Agreement, if at any time and so long as the
Counterparty has satisfied in full all its payment obligations under
Section 2(a)(t) of the ISDA Form Master Agreement and has at the time no future
payment obligations, whether absolute or contingent, under such Section, then
unless BSFP is required pursuant to appropriate proceedings to return to the
Counterparty or otherwise returns to the Counterparty upon demand of the
Counterparty any portion of any such payment, (a) the occurrence of an event
described in Section 5(a) of the ISDA Form Master Agreement with respect to the
Counterparty shall not constitute an Event of Default or Potential Event of
Default with respect to the Counterparty as Defaulting Party and (b) BSFP shall
be entitled to designate an Early Termination Date pursuant to Section 6 of the
ISDA Form Master Agreement only as a result of the occurrence of a Termination
Event set forth in either Section 5(b)(i) or 5(b)(ii) of the ISDA Form Master
Agreement with respect to BSFP as the Affected Party, or Section 5(b)(iii) of
the ISDA Form Master Agreement with respect to BSFP as the Burdened Party.

5) Documents to be Delivered. For the purpose of Section 4(a) of the ISDA Form
Master Agreement:

 

(1) Tax forms, documents, or certificates to be delivered are:

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 6 of 11

 

Party required

to deliver

document

  

Form/Document/

Certificate

  

Date by which to

be delivered

BSFP and the Counterparty    Any document required or reasonably requested to
allow the other party to make payments under this Agreement without any
deduction or withholding for or on the account of any Tax or with such deduction
or withholding at a reduced rate    Promptly after the earlier of (i) reasonable
demand by either party or (ii) learning that such form or document is required

 

(2) Other documents to be delivered are:

 

Party required

to deliver

document

 

Form/Document/

Certificate

  

Date by which to

be delivered

  

Covered by Section 3(d)

Representation

BSFP and the Counterparty   Any documents required by the receiving party to
evidence the authority of the delivering party or its Credit Support Provider,
if any, for it to execute and deliver this Agreement, any Confirmation, and any
Credit Support Documents to which it is a party, and to evidence the authority
of the delivering party or its Credit Support Provider to perform its
obligations under this Agreement, such Confirmation and/or Credit Support
Document, as the case    Upon the execution and delivery of this Agreement and
such Confirmation    Yes

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 7 of 11

 

Party required

to deliver

document

 

Form/Document/

Certificate

  

Date by which to

be delivered

   Covered by Section 3(d)
Representation   maybe       BSFP and the Counterparty   A certificate of an
authorized officer of the party, as to the incumbency and authority of the
respective officers of the party signing this Agreement, any relevant Credit
Support Document, or any Confirmation, as the case may be    Upon the execution
and delivery of this Agreement and such Confirmation    Yes BSFP   Legal
opinion(s) with respect to such party and its Credit Support Provider, if any,
for it reasonably satisfactory in form and substance to the other party relating
to the enforceability of the party’s obligations under this Agreement.    Upon
the execution and delivery of this Agreement and any Confirmation    No

6) Miscellaneous. Miscellaneous

(a) Address for Notices: For the purposes of Section 12(a) of the ISDA Form
Master Agreement:

 

Address for notices or communications to BSFP:

 

Address:

Attention:

Facsimile:

  

383 Madison Avenue, New York, New York 10179

DPC Manager

(212) 272-5823

with a copy to:

 

 

Address:

Attention:

  

One Metrotech Center North, Brooklyn, New York 11201

Derivative Operations - 7th Floor

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 8 of 11

 

  Facsimile:    (212) 272-1634   (For all purposes)

Address for notices or communications to the Counterparty:

  Address:   

Broadway 500 West Monroe Mezz I LLC

375 Park Ave

Suite 2107

New York, NY 10152

  Attention:    Tyler Wiggers   Facsimile:    (646) 607-7894   Phone:    (212)
810-4038

with a copy to:

  Address:   

Chatham Financial Corporation

235 Whitehorse Lane

Kennett Square, PA 19348

  Attention:    Brian McLaughlin   Facsimile:    (610) 925-3125   Phone:   
(484) 731-0210   (For all purposes)

(b) Process Agent. For the purpose of Section 13(c) of the ISDA Form Master
Agreement:

 

BSFP appoints as its

Process Agent:

   Not Applicable The Counterparty appoints as its Process Agent:    Not
Applicable

(c) Offices. The provisions of Section 10(a) of the ISDA Form Master Agreement
will not apply to this Agreement; neither BSFP nor the Counterparty have any
Offices other than as set forth in the Notices Section and BSFP agrees that, for
purposes of Section 6(b) of the ISDA Form Master Agreement, it shall not in
future have any Office other than one in the United States.

(d) Multibranch Party. For the purpose of Section 10(c) of the ISDA Form Master
Agreement:

BSFP is not a Multibranch Party.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 9 of 11

 

The Counterparty is not a Multibranch Party.

(e) Calculation Agent. The Calculation Agent is BSFP.

(f) Credit Support Document. Not applicable for either BSFP or the Counterparty.

(g) Credit Support Provider.

BSFP: Not Applicable

The Counterparty: Not Applicable

(h) Governing Law. The parties to this Agreement hereby agree that the law of
the State of New York shall govern their rights and duties in whole.

(i) Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties.

The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.

(j) Consent to Recording. Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, waives any further
notice of such monitoring or recording, and agrees to notify its officers and
employees of such monitoring or recording.

(k) Waiver of Jury Trial. Each party waives any right it may have to a trial by
jury in respect of any Proceedings relating to this Agreement or any Credit
Support Document.

(l) BSFP will not unreasonably withhold or delay its consent to an assignment of
this Agreement to any other third party.

(m) For purposes of Section 6(e) of the ISDA Form Master Agreement, set-off and
counterclaim will not apply.

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 10 of 11

 

(n) BSFP is a U.S. entity and no withholding tax is payable. In the event that
BSFP is no longer a U.S. entity or its obligations or this Agreement is
transferred to a non-U.S. entity then the following provisions will apply and
the Termination Events in Sections 5(b)(ii) and 5(b)(iii) will no longer be
exercisable by BSFP:

(a) Section 2(d)(i)(4) of the ISDA Form Master Agreement is amended by
(i) deleting the words “However, X will not be required to pay any additional
amount to Y to the extent that it would not be required to be paid but for:”;
and (ii) deleting subsections (A) and (B).

(b) Section 2(d)(ii) of the ISDA Form Master Agreement will not apply to
Counterparty.

(c) Section 4(e) of the ISDA Form Master Agreement will not apply to the
Counterparty.

(d) The definition of “Indemnifiable Tax” contained in Section 14 of the ISDA
Form Master Agreement is deleted and is replaced with the following:
“‘Indemnifiable Tax’ means any and all withholding tax.”

7) “Affiliate”. Neither party shall be deemed to have any Affiliates for
purposes of this Agreement.

8) The ISDA Form Master Agreement is hereby amended as follows:

(a) Counterparty shall be precluded from payment of any out-of-pocket expenses
required under Section 11 of the ISDA Form Master Agreement and incurred by BSFP
related to the enforcement and protection of BSFP’s rights under the Agreement
with respect to this Transaction;

(b) BSFP covenants that it will not present or institute a petition for
Counterparty’s bankruptcy in respect of this Transaction (nor will BSFP join in
any such petition) for 365 days after the Loan (as defined herein) is paid in
full. The “Loan” means the loan made under the Loan Agreement dated as of
July 11, 2007 (as amended, modified or supplemented and in effect from time to
time), by and between Counterparty, as borrower and Morgan Stanley Mortgage
Capita Holdings LLC as lender.

9) Section 3 of the ISDA Form Master Agreement is hereby amended by adding at
the end thereof the following subsection (g):

“(g) Relationship Between Parties.

Each party represents to the other party on each date when it enters into a
Transaction that:–

 



--------------------------------------------------------------------------------

Reference Number: FXNCC9798

Broadway 500 West Monroe Mezz I LLC

July 11, 2007

Page 11 of 11

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to BSFP a facsimile of the fully-executed
Confirmation to 212-272-9857. For inquiries regarding U.S. Transactions, please
contact Derivatives Documentation by telephone at 212-272-2711. For all other
inquiries please contact Derivatives Documentation by telephone at
353-1-402-6233. Originals will be provided for your execution upon your request.

We are very pleased to have executed this Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours, BEAR STEARNS FINANCIAL PRODUCTS INC.   By:   /s/ Leticia
Chevere     Name:   Leticia Chevere     Title:   Authorized Signatory

Counterparty, acting through its duly authorized signatory, hereby agrees to,
accepts and confirms the terms of the foregoing as of the Trade Date.

 

BROADWAY 500 WEST MONROE MEZZ I LLC,
a Delaware limited liability company By:       Name:   Title:

lm

 



--------------------------------------------------------------------------------

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

1221 Avenue of the Americas

New York, New York 10020

August 10, 2007

Broadway 500 West Monroe Fee LLC

Broadway 500 West Monroe Mezz I LLC

c/o Broadway Partners

375 Park Avenue, 29th Floor

New York, New York 10152

Attention: Jason P. Semmel, Esq. and Alan Rubenstein

 

Re:

   Collateral Assignments of Interest Rate Cap Agreements (the “Collateral
Assignments”) made by BROADWAY 500 WEST MONROE FEE LLC and BROADWAY 500 WEST
MONROE MEZZ I LLC, in favor of Morgan Stanley Mortgage Capital Holdings LLC.

Dear Sirs:

Reference is made to those certain Collateral Assignments of Interest Rate Cap
Agreements, dated as of July 11, 2007 (the “Cap Assignments”), made by BROADWAY
500 WEST MONROE FEE LLC, BROADWAY 500 WEST MONROE MEZZ I LLC, (“Assignors”) in
favor of Morgan Stanley Mortgage Capital Holdings LLC, (“Lender” or “Assignee”),
pursuant to which Assignors have assigned to Lender all right title and interest
in that certain Interest Rate Cap Agreement between Assignors and Bear Stearns
Financial Products Inc. (“Counterparty”).

This letter shall constitute Assignee’s (i) consent pursuant to Section 3 of the
respective Cap Assignments and (ii) notice and instructions pursuant to
Section 5 thereof, with respect to the matters set forth in the attached letter
from Lender to Counterparty and shall confirm that Counterparty and Assignors
may conclusively rely thereon.

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Cap Assignments.

If you have any questions concerning this letter, please contact Eric Allendorf
at Morgan Stanley at (212) 762-6355.

 

Sincerely,

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,

a New York limited liability company

By:   /s/ Jonathan L. Frey   Name   Jonathan L. Frey   Title:   Authorized
Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

1221 Avenue of the Americas

New York, New York 10020

August 15, 2007

Broadway 500 West Monroe Mezz III LLC

Broadway 500 West Monroe Fee LLC

Broadway 500 West Monroe Mezz I LLC

c/o Broadway Partners

375 Park Avenue, 29th Floor

New York, New York 10152

Attention: Jason P. Semmel, Esq. and Alan Rubenstein

 

Re:

   Mezzanine C Loan Agreement (“Mezzanine C Loan Agreement”) between Morgan
Stanley Mortgage Capital Holdings LLC (“Lender”) and Broadway 500 West Monroe
Mezz III LLC (“Borrower”) dated as of July 11, 2007

Dear Sirs:

Reference is made to the Mezzanine C Loan Agreement and to the following
documents annexed hereto: (A) (1) First Omnibus Amendment to Loan Agreement and
Other Loan Documents (Mortgage Loan), (2) Amended and Restated Promissory Note
(with respect to the Mortgage Loan, (3) Disbursement Statement for Mortgage Loan
Prepayment (collectively, “Mortgage Loan Resizing Documents”) and (B) (1) First
Omnibus Amendment to Loan Agreement and Other Loan Documents (Mezzanine A Loan),
(2) Amended and Restated Promissory Note (with respect to Mezzanine Loan A) and
(3) Disbursement Statement for Mezzanine Loan A Increase (collectively,
“Mezzanine Loan A Resizing Documents”), all to be dated on or about August 15,
2007.

Capitalized terms used herein and not otherwise defined have the meanings
assigned in the Mezzanine C Loan Agreement.

This letter shall constitute Lender’s (i) consent to execution and delivery by
the parties thereto of documents substantially in the form and substance of the
Mortgage Loan Resizing Documents and the Mezzanine Loan A Resizing Documents (as
the same may be amended, collectively, the “Resizing Documents”) and the
consummation and performance thereof in connection with the $10,000,000 resizing
of Mezzanine Loan A and related $10,000,000 prepayment of the Mortgage Loan
(“Resizing”) requested by Mortgage Lender pursuant to section 9.5 of the
Mortgage Loan Agreement (including, without limitation, Lender’s consent to the
extent required under sections 5.2.14, 5.2.16 and 10.29 of the Mezzanine C Loan
Agreement and (ii) acknowledgment that no payment or prepayment (or any fees,
charges or other amounts whatsoever) are payable by Borrower under the Mezzanine
C Loan Agreement or any other document evidencing and/or securing Mezzanine Loan
C, in connection with the Resizing and/or the Resizing Documents.



--------------------------------------------------------------------------------

This will also confirm that the Resizing is not a “refinancing” under section
5.2.14 of the Mezzanine C Loan Agreement.

If you have any questions concerning this letter, please contact Rick Allendorf
at (212) 762-6355.

 

Sincerely, Morgan Stanley Mortgage Capital Holdings LLC,
a New York limited liability company By:   /s/ Jonathan L. Frey   Name  
Jonathan L. Frey   Title:   Authorized Signatory

 

2



--------------------------------------------------------------------------------

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

1221 Avenue of the Americas

New York, New York 10020

August 15, 2007

Broadway 500 West Monroe Mezz II LLC

Broadway 500 West Monroe Fee LLC

Broadway 500 West Monroe Mezz I LLC

c/o Broadway Partners

375 Park Avenue, 29th Floor

New York, New York 10152

Attention: Jason P. Semmel, Esq. and Alan Rubenstein

 

Re:

   Mezzanine B Loan Agreement (“Mezzanine B Loan Agreement”) between Morgan
Stanley Mortgage Capital Holdings LLC (“Lender”) and Broadway 500 West Monroe
Mezz II LLC (“Borrower”) dated as of July 11, 2007

Dear Sirs:

Reference is made to the Mezzanine B Loan Agreement and to the following
documents annexed hereto: (A) (1) First Omnibus Amendment to Loan Agreement and
Other Loan Documents (Mortgage Loan), (2) Amended and Restated Promissory Note
(with respect to the Mortgage Loan, (3) Disbursement Statement for Mortgage Loan
Prepayment (collectively, “Mortgage Loan Resizing Documents”) and (B) (1) First
Omnibus Amendment to Loan Agreement and Other Loan Documents (Mezzanine A Loan),
(2) Amended and Restated Promissory Note (with respect to Mezzanine Loan A) and
(3) Disbursement Statement for Mezzanine Loan A Increase (collectively,
“Mezzanine Loan A Resizing Documents”), all to be dated on or about August 15,
2007.

Capitalized terms used herein and not otherwise defined have the meanings
assigned in the Mezzanine B Loan Agreement.

This letter shall constitute Lender’s (i) consent to execution and delivery by
the parties thereto of documents substantially in the form and substance of the
Mortgage Loan Resizing Documents and the Mezzanine Loan A Resizing Documents (as
the same may be amended, collectively, the “Resizing Documents”) and the
consummation and performance thereof in connection with the $10,000,000 resizing
of Mezzanine Loan A and related $10,000,000 prepayment of the Mortgage Loan
(“Resizing”) requested by Mortgage Lender pursuant to section 9.5 of the
Mortgage Loan Agreement (including, without limitation, Lender’s consent to the
extent required under sections 5.2.14, 5.2.16 and 10.29 of the Mezzanine B Loan
Agreement and (ii) acknowledgment that no payment or prepayment (or any fees,
charges or other amounts whatsoever) are payable by Borrower under the Mezzanine
B Loan Agreement or any other document evidencing and/or securing Mezzanine Loan
B, in connection with the Resizing and/or the Resizing Documents.



--------------------------------------------------------------------------------

This will also confirm that the Resizing is not a “refinancing” under section
5.2.14 of the Mezzanine B Loan Agreement.

If you have any questions concerning this letter, please contact Rick Allendorf
at at (212) 762-6355.

 

Sincerely, Morgan Stanley Mortgage Capital Holdings LLC,
a New York limited liability company By:   /s/ Jonathan L. Frey   Name  
Jonathan L. Frey   Title:   Authorized Signatory

 

2



--------------------------------------------------------------------------------

New York, New York

as of July 11, 2007

GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER

(MEZZANINE A LOAN)

FOR VALUE RECEIVED, and to induce MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,
a New York limited liability company, having an address at 1221 Avenue of the
Americas, New York, New York 10020 (together with its successors and assigns,
“Lender”), to lend to BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited
liability company, having its principal place of business c/o Broadway Partners,
375 Park Avenue, Suite 2107, New York, New York 10152 (“Borrower”), the
principal sum of up to SIXTY FIVE MILLION SIX HUNDRED THOUSAND AND 00/100
DOLLARS ($65,600,000.00) (the “Loan”), or so much thereof as may be advanced
pursuant to that certain Mezzanine A Loan Agreement, dated as of the date
hereof, between Borrower and Lender (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”) and evidenced by the Note (as defined in the Loan Agreement) and the
other Loan Documents (as defined in the Loan Agreement). All capitalized words
and phrases not otherwise defined herein shall have the meanings ascribed to
them in the Loan Agreement.

The undersigned, BROADWAY PARTNERS PARALLEL FUND B III, L.P., a Delaware limited
partnership, having an address c/o Broadway Partners, 375 Park Avenue, Suite
2107, New York, New York 10152, BROADWAY PARTNERS PARALLEL FUND P III, L.P., a
Delaware limited partnership, having an address c/o Broadway Partners, 375 Park
Avenue, Suite 2107, New York, New York 10152, and BROADWAY PARTNERS REAL ESTATE
FUND III, L.P., a Delaware limited partnership, having an address c/o Broadway
Partners, 375 Park Avenue, Suite 2107, New York, New York 10152 (hereinafter
individually and collectively referred to as “Guarantor”) hereby absolutely and
unconditionally, jointly and severally, guarantee to Lender the prompt and
unconditional payment and performance of the Guaranteed Recourse Obligations of
Borrower (hereinafter defined). Guarantor irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations of
Borrower as a primary obligor.

It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of the Note, the Loan Agreement, or the other Loan Documents, a
true copy of each of said documents Guarantor hereby acknowledges having
received and reviewed.

The term “Debt” as used in this Guaranty of Recourse Obligations of Borrower
(Mezzanine A Loan) (the “Guaranty”) shall mean the principal sum evidenced by
the Note and secured by the Security Instrument, or so much thereof as may be
outstanding from time to time, together with interest thereon at the rate of
interest specified in the Note and all other sums other

 

1



--------------------------------------------------------------------------------

than principal or interest which may or shall become due and payable pursuant to
the provisions of the Note, the Loan Agreement, or the other Loan Documents.

The term “Guaranteed Recourse Obligations of Borrower” as used in this Guaranty
shall mean all obligations and liabilities of Borrower for which Borrower shall
be personally liable pursuant to Sections 9.4(b) and (c) of the Loan Agreement
(excluding all obligations and liabilities of Borrower under Section 9.4(b)(x)).

Any indebtedness of Borrower to Guarantor now or hereafter existing (including,
but not limited to, any rights to subrogation Guarantor may have as a result of
any payment by Guarantor under this Guaranty), together with any interest
thereon, shall be, and such indebtedness is, hereby deferred, postponed and
subordinated to the prior payment in full of the Debt. Until payment in full of
the Debt (and including interest accruing on the Note after the commencement of
a proceeding by or against Borrower under the Bankruptcy Code and the
regulations adopted and promulgated pursuant thereto, which interest the parties
agree shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the
Bankruptcy Code generally), Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of Borrower to Guarantor and hereby
assigns such indebtedness to Lender, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under the Bankruptcy
Code, including the right to vote on any plan of reorganization. Further, if
Guarantor shall comprise more than one person, firm or corporation, Guarantor
agrees that until such payment in full of the Debt, (a) no one of them shall
accept payment from the others by way of contribution on account of any payment
made hereunder by such party to Lender, (b) no one of them will take any action
to exercise or enforce any rights to such contribution, and (c) if any of
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Borrower to any of Guarantor or for any contribution by the
others of Guarantor for payment made hereunder by the recipient to Lender, the
same shall be delivered to Lender in the form received, endorsed or assigned as
may be appropriate for application on account of, or as security for, the Debt
and until so delivered, shall be held in trust for Lender as security for the
Debt.

Guarantor agrees that, within five (5) Business Days of demand by Lender,
Guarantor will reimburse Lender, to the extent that such reimbursement is not
made by Borrower, for all reasonable expenses (including reasonable counsel fees
and disbursements) incurred by Lender in connection with the collection of the
Guaranteed Recourse Obligations of Borrower or any portion thereof or with the
enforcement of this Guaranty.

All moneys available to Lender for application in payment or reduction of the
Debt may be applied by Lender in such manner and in such amounts and at such
time or times and in such order and priority as Lender may see fit to the
payment or reduction of such portion of the Debt as Lender may elect.

Guarantor hereby waives notice of the acceptance hereof, presentment, demand for
payment, protest, notice of protest, or any and all notice of non-payment,
non-performance or non-observance, or other proof, or notice or demand, whereby
to charge Guarantor therefor.

 

2



--------------------------------------------------------------------------------

Guarantor further agrees that the validity of this Guaranty and the obligations
of Guarantor hereunder shall in no way be terminated, affected or impaired
(a) by reason of the assertion by Lender of any rights or remedies which it may
have under or with respect to either the Note, the Loan Agreement, or the other
Loan Documents, against any person obligated thereunder or the Collateral
covered under the Loan Agreement, or (b) by reason of any failure to file or
record any of such instruments or to take or perfect any security intended to be
provided thereby, or (c) by reason of the release of the Collateral covered
under the Loan Agreement or other collateral for the Loan, or (d) by reason of
Lender’s failure to exercise, or delay in exercising, any such right or remedy
or any right or remedy Lender may have hereunder or in respect to this Guaranty,
or (e) by reason of the commencement of a case under the Bankruptcy Code by or
against any person obligated under the Note, the Loan Agreement or the other
Loan Documents, or the death of any Guarantor, or (f) by reason of any payment
made on the Debt or any other indebtedness arising under the Note, the Loan
Agreement, or the other Loan Documents, whether made by Borrower or Guarantor or
any other person, which is required to be refunded pursuant to any bankruptcy or
insolvency law; it being understood that no payment so refunded shall be
considered as a payment of any portion of the Debt, nor shall it have the effect
of reducing the liability of Guarantor hereunder; or (g) by reason of the
invalidity, illegality or unenforceability of all or any part of this Guaranty,
the Guaranteed Obligations of Borrower or any document or agreement executed in
connection with the Guaranteed Obligations for any reason whatsoever, including,
without limitation, due to the fact that (i) the act of creating the Guaranteed
Obligations of Borrower or any part thereof is ultra vires, (ii) the officers or
representatives executing any Loan Document or otherwise creating the Guaranteed
Obligations or Borrower acted in excess of their authority, (iii) the Guaranteed
Obligations of Borrower violate applicable usury laws, (iv) the Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement),
other than the defense of actual payment or performance, which render the
Guaranteed Obligations of Borrower wholly or partially uncollectible from
Borrower, (v) the creation, performance or repayment of the Guaranteed
Obligations of Borrower (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations of
Borrower or executed in connection with the Guaranteed Obligations of Borrower
or given to secure the repayment of the Guaranteed Obligations of Borrower) is
illegal, uncollectible or unenforceable, or (vi) the Note, the Pledge Agreement,
the Loan Agreement or any of the other Loan Documents have been forged or
otherwise are irregular or not genuine or authentic, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
person be found not liable on the Guaranteed Obligations of Borrower or any part
thereof for any reason. It is further understood, that if Borrower shall have
taken advantage of, or be subject to the protection of, any provision in the
Bankruptcy Code, the effect of which is to prevent or delay Lender from taking
any remedial action against Borrower, including the exercise of any option
Lender has to declare the Debt due and payable on the happening of any default
or event by which under the terms of the Note, the Loan Agreement, or the other
Loan Documents, the Debt shall become due and payable, Lender may, as against
Guarantor, nevertheless, declare the Debt due and payable and enforce any or all
of its rights and remedies against Guarantor provided for herein.

Guarantor further covenants that this Guaranty shall remain and continue in full
force and effect as to any modification, extension or renewal of the Note, the
Loan Agreement, or the other Loan Documents, that Lender shall not be under a
duty to protect, secure or insure the Collateral covered under the Loan
Agreement, and that other indulgences or forbearance may

 

3



--------------------------------------------------------------------------------

be granted under any or all of such documents, all of which may be made, done or
suffered without notice to, or further consent of, Guarantor.

As a further inducement to Lender to make the Loan and in consideration thereof,
Guarantor further covenants and agrees (a) that in any action or proceeding
brought by Lender against Guarantor on this Guaranty, Guarantor shall and does
hereby waive trial by jury, (b) that the Supreme Court of the State of New York
for the County of New York, or, in a case involving diversity of citizenship,
the United States District Court for the Southern District of New York, shall
have exclusive jurisdiction of any such action or proceeding brought by
Guarantor and non-exclusive jurisdiction of any proceeding brought by Lender,
and (c) that service of any summons and complaint or other process in any such
action or proceeding may be made by registered or certified mail directed to
Guarantor at Guarantor’s address set forth above, Guarantor waiving personal
service thereof. Nothing in this Guaranty will be deemed to preclude Lender from
bringing an action or proceeding with respect hereto in any other jurisdiction.

This is a guaranty of payment and performance and not of collection and upon any
default of Borrower under the Note, the Loan Agreement, or the other Loan
Documents (beyond the expiration of any applicable grace periods), Lender may,
at its option, proceed directly and at once, without notice, against Guarantor
to collect and recover the full amount of the liability hereunder or any portion
thereof, without proceeding against Borrower or any other person, or foreclosing
upon, selling, or otherwise disposing of or collecting or applying against any
of the mortgaged property or other collateral for the Loan. Guarantor hereby
waives the pleading of any statute of limitations as a defense to the obligation
hereunder.

Without limiting the generality of the foregoing, Guarantor hereby expressly
waives presentment for payment, demand of payment, protest or notice of
non-payment or failure to perform or observe, or other proof, or notice or
demand. Guarantor further waives all rights and defenses that guarantor may have
because Borrower’s debt is secured by real property. This means, among other
things:

(a) Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower.

(b) If Lender forecloses on any Collateral pledged by Borrower:

(i) The amount of the Debt may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if the Collateral is worth more
than the sale price.

(ii) Lender may collect from Guarantor even if Lender, by foreclosing on the
Collateral, has destroyed any right Guarantor may have to collect from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s Debt is secured by the Collateral.
Guarantor further waives all rights and defenses arising out of an election of
remedies by Lender.

 

4



--------------------------------------------------------------------------------

Each reference herein to Lender shall be deemed to include its successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Guarantor shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and assigns of Guarantor, all
of whom shall be bound by the provisions of this Guaranty.

If any party hereto shall be a partnership, the agreements and obligations on
the part of Guarantor herein contained shall remain in force and application
notwithstanding any changes in the individuals composing the partnership and the
term “Guarantor” shall include any altered or successive partnerships but the
predecessor partnerships and their partners shall not thereby be released from
any obligations or liability hereunder.

Guarantor (and its representative, executing below, if any) has full power,
authority and legal right to execute this Guaranty and to perform all its
obligations under this Guaranty.

All understandings, representations and agreements heretofore had with respect
to this Guaranty are merged into this Guaranty which alone fully and completely
expresses the agreement of Guarantor and Lender.

This Guaranty may be executed in one or more counterparts by some or all of the
parties hereto, each of which counterparts shall be an original and all of which
together shall constitute a single agreement of Guaranty. The failure of any
party hereto to execute this Guaranty, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

This Guaranty shall be governed, construed and interpreted as to validity,
enforcement and in all other respects, in accordance with the laws of the State
of New York.

This Guaranty shall automatically terminate and the obligations of each
Guarantor under this Guaranty (with the exception of those obligations expressly
stated in this Guaranty and the other Loan Documents to survive the payment of
the Debt in full) shall be of no further force and effect from and after the
full and complete performance of all obligations under the Loan Documents and
the payment of the Debt in full in accordance with the terms and conditions of
the Loan Agreement and the other Loan Documents and the payment in full to
Lender of any amounts owed to Lender pursuant to the terms of this Guaranty.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first above set forth.

 

GUARANTOR: BROADWAY PARTNERS PARALLEL FUND B III, L.P., a Delaware limited
partnership By:  

Broadway Partners Fund GP III, L.P.,

a Delaware limited partnership,

its general partner

  By:  

Broadway Partners Fund GP III, LLC,

a Delaware limited liability company,

its general partner

    By:   /s/ Illegible       Name:         Title:   BROADWAY PARTNERS REAL
ESTATE FUND III, L.P., a Delaware limited partnership By:  

Broadway Partners Fund GP III, L.P.,

a Delaware limited partnership,

its general partner

  By:   Broadway Partners Fund GP III, LLC, a Delaware limited liability
company, its general partner     By:   /s/ Illegible       Name:         Title:
 



--------------------------------------------------------------------------------

BROADWAY PARTNERS PARALLEL FUND P III, L.P., a Delaware limited partnership By:
 

Broadway Partners Fund GP III, L.P.,

a Delaware limited partnership,

its general partner

  By:  

Broadway Partners Fund GP III, LLC,

a Delaware limited liability company,

its general partner

    By:   /s/ Illegible       Name:         Title:  